Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 1 of 319 PageID #: 7503




                                  TAB 1
           Declaration of Roy Messing in Support of Debtors’ Chapter 11
         Petitions and First Day Relief, dated May 19, 2020 [Bankr. D.I. 14]
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 2 of 319 PageID #: 7504
              Case 20-11157 Doc 14 Filed 05/19/20 Page 1 of 136




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20– ________ (              )
                                                             :
                  Debtors.1                                  :        (Joint Administration Requested)
                                                             :
------------------------------------------------------------ x

                   DECLARATION OF ROY MESSING IN SUPPORT OF
               DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY RELIEF

                   I, Roy Messing, pursuant to section 1746 of title 28 of the United States Code,

hereby declare that the following is true to the best of my knowledge, information, and belief:

                   1.     I am the Chief Restructuring Officer of Exide Holdings, Inc. (“Holdings”)

and its debtor affiliates in the above-captioned chapter 11 cases (collectively, the “Debtors,”

and, together with their non-Debtor affiliates, “Exide,” or the “Company”). I am a Senior

Managing Director at Ankura Consulting Group, LLC (“Ankura”), a business advisory and

expert services firm whose professionals have significant experience providing bankruptcy crisis

management, consulting, and financial advisory services. Prior to my involvement with Exide, I

served as a president, chief restructuring officer, liquidating trustee, turnaround advisor, and

strategic consultant to numerous companies across various industries, including manufacturing

and distribution, chemicals, energy, building materials, commercial real estate, financial services,

professional services, medical devices and services, pharmaceuticals, technology, media,

telecom, and entertainment.


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
     Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
     Deerfield Parkway, Building 200, Milton, Georgia 30004.




RLF1 23448521v.1
                                                        A-0001
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 3 of 319 PageID #: 7505
              Case 20-11157 Doc 14 Filed 05/19/20 Page 2 of 136




                   2.   On April 8, 2020, the Debtors retained Ankura to assist them with their

financial and operational restructuring. Since that time, I have been overseeing the Ankura team

engaged by the Debtors. Subsequently, on May 18, 2020, I was appointed as the Debtors’ Chief

Restructuring Officer. In my role as Chief Restructuring Officer, I am responsible for an oversee

all matters related to these chapter 11 cases and report directly to the Special Committee (as

defined and described more fully below).

                   3.   On the date hereof (the “Commencement Date”), each of the Debtors

commenced with this court (the “Court”) a voluntary case under chapter 11 of title 11 of the

United States Code (the “Bankruptcy Code”). I am knowledgeable and familiar with Exide’s

day-to-day operations, business and financial affairs, books and records, and the circumstances

leading to the commencement of these chapter 11 cases.

                   4.   I submit this declaration (this “Declaration”) to assist the Court and

parties in interest in understanding the events and circumstances that led to the commencement

of these chapter 11 cases and in support of the motions and applications that the Debtors have

filed with the Court, including the first day pleadings filed concurrently herewith (the “First Day

Pleadings”). I am authorized to submit this Declaration on behalf of the Debtors. Except as

otherwise indicated herein, the facts set forth in this Declaration are based upon my personal

knowledge, my review of relevant documents, information provided to me by Exide’s

employees, advisors, or attorneys, or based upon my experience, knowledge, and information

concerning Exide’s operations and the battery manufacturing and distribution industry. If called

upon to testify, I would testify competently to the facts set forth in this Declaration.

                   5.   The Debtors have requested a variety of relief in the First Day Pleadings

to minimize the adverse effects of the commencement of these chapter 11 cases. I am familiar



                                                  2
RLF1 23448521v.1
                                                 A-0002
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 4 of 319 PageID #: 7506
              Case 20-11157 Doc 14 Filed 05/19/20 Page 3 of 136




with the contents of each First Day Pleading and I believe the relief sought therein is necessary

for the Debtors to transition into chapter 11. I further believe that the relief requested in the First

Day Pleadings will preserve the value of the Debtors’ estates.

                   6.   This Declaration is divided into five (5) sections:

                           Section I provides an overview of the Debtors and these chapter 11
                            cases;

                           Section II describes the Company’s business, its history and its current
                            operations;

                           Section III summarizes the Company’s organizational and capital
                            structure;

                           Section IV describes the circumstances that led to the commencement
                            of these chapter 11 cases; and

                           Section V provides a summary of the First Day Pleadings, the factual
                            bases for the relief requested therein, and other information related to
                            these chapter 11 cases.

                                                 I.
                                              Overview

                   7.   Exide is a global leader in stored electrical energy solutions and one of the

world’s largest producers and recyclers of lead-acid and lithium-ion batteries, with operations in

more than twenty (20) countries. The Company is headquartered in Milton, Georgia and through

its four global business groups – Transportation Americas, Transportation Europe and Rest of

World (“ROW”), Industrial Energy Americas, and Industrial Energy Europe and ROW – the

Company provides a comprehensive range of stored electrical energy products and services for

industrial and transportation applications. The Company manufactures and distributes

transportation and industrial batteries in North America, Europe, Asia, the Middle East, India,

Australia, and New Zealand.




                                                  3
RLF1 23448521v.1
                                                 A-0003
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 5 of 319 PageID #: 7507
              Case 20-11157 Doc 14 Filed 05/19/20 Page 4 of 136




                   8.    This is the Company’s second chapter 11 filing in seven (7) years and the

third in the Company’s history. In June 2013, Debtor Exide Technologies, LLC (which was a

corporation at that time) (“Exide Technologies”) commenced a chapter 11 case in the Delaware

bankruptcy court – In re Exide Technologies, Case No. 13-11482 (MWF) (the “2013 Chapter 11

Case”). In March 2015, the Delaware bankruptcy court confirmed the Company’s plan of

reorganization after nearly two (2) years of complex and extensive negotiations.2

                   9.    Notwithstanding the Company’s efforts to implement its business plan

following its emergence from the 2013 Chapter 11 Case and the support of its new owners and

lenders, the Company continued to face liquidity, performance, and operational challenges that

were more persistent and widespread than anticipated. Coupled with adverse industry and

market factors as well as substantial environmental costs, these challenges have resulted in

reduced liquidity.

                   10.   Beginning in early 2019, the Company commenced an M&A process to

identify buyers or investors for its businesses. In addition, in an effort to address immediate

liquidity constraints, the Company obtained the June 2019 Financing (as defined in Section IV

below) to infuse approximately $150 million into its business operations. In December 2019, the

Company completed the Optimization (as defined in Section IV below), under advice of prior

counsel, to align the Company’s legal structure with its operational structure and to facilitate a

potential sale or financing of the Europe/ROW business. Given their proximity to these chapter

11 cases, the June 2019 Financing and the Optimization are currently under review by the

independent Subcommittee, under advisement by Weil (each as defined below).




2
     See In re Exide Technologies, Case No. 13-11482 (MWF) [D.I. 3423]


                                                     4
RLF1 23448521v.1
                                                   A-0004
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 6 of 319 PageID #: 7508
              Case 20-11157 Doc 14 Filed 05/19/20 Page 5 of 136




                   11.   Despite these efforts, the Company continued to face significant liquidity

and operational headwinds in 2019 and 2020, which were recently exacerbated and accelerated

by the unprecedented health and economic impact of the COVID-19 global pandemic. As

explained in more detail in Section IV of this Declaration, the Company was not able to

consummate an out-of-court transaction with a third party purchaser for the sale of its North

American and European assets. Accordingly, facing growing uncertainty with respect to its

ability to continue as a going concern, severe liquidity constraints and upcoming interest and

maturity payments, the Company began negotiating with an ad hoc group of its noteholders (the

“Ad Hoc Group”) that holds, in the aggregate, approximately (i) 90.11% of the Superpriority

Notes, (ii) 87.94% of the Exchange Priority Notes, (iii) 76.40% of the First Lien Notes, and (iv)

over 80% of the equity interests in Holdings (each as defined below), and their advisors on the

terms and implementation of strategy strategic transaction. Those discussions culminated in a

restructuring support agreement (the “RSA”) executed on May 18, 2020. A copy of the RSA is

attached hereto as Exhibit C.


         A.        Restructuring Support Agreement

                   12.   As reflected in the RSA, the Debtors have commenced these chapter 11

cases with a clear strategy for the benefit of all stakeholders including their thousands of

employees that depend on Exide to earn a living for their families—the sale of all or substantially

all of their assets through the continuation of the Debtors’ Prepetition Marketing Process (as

defined below), at the conclusion of which any and all bids for the Debtors’ assets will be

evaluated by the Debtors and pursued in accordance with proposed bidding procedures (the

“Marketing Process”). Importantly, the Debtors intend to pursue this strategy to confirm a

chapter 11 plan and pay administrative expenses in these cases.


                                                 5
RLF1 23448521v.1
                                                A-0005
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 7 of 319 PageID #: 7509
              Case 20-11157 Doc 14 Filed 05/19/20 Page 6 of 136




                   13.   The Marketing Process will provide a transparent and comprehensive

avenue through which the Debtors will seek bids or proposals for sale transactions that provide

for the following: (i) a sale of substantially all of the Debtors’ assets (the “Company Sale

Transaction”), (ii) a sale of the Debtors’ Exide Americas (as defined below) business segments

and/or the assets related thereto, in whole or in parts (the “Americas Sale Transaction”), (iii) a

sale of the Debtors’ Exide Europe/ROW (as defined below) business segments and/or the assets

related thereto, in whole or in parts (the “Europe/ROW Sale Transaction”), or (iv) the

liquidation or winding up of any assets or businesses of the Debtors in a manner other than as

described in (i) through (iii) above.

                   14.   Importantly, pursuant to the RSA, the Ad Hoc Group has submitted a

binding credit bid for the Exide Europe/ROW business segment (the “Europe/ROW Credit

Bid”). The Europe/ROW Credit Bid, which is described further in Section IV below, will serve

as the stalking horse for a Europe/ROW Sale Transaction and will be subject to higher or better

bids. In connection with the Credit Bid, the Debtors and the Ad Hoc Group have also negotiated

a term sheet contemplating the Interim Financing Facility (as defined below) provided by the Ad

Hoc Group to certain of the Debtors’ non-Debtor affiliates in Europe to support the Company’s

Europe/ROW operations during the execution of the Marketing Process.

                   15.   Accordingly, upon completion of the Marketing Process, the Debtors will

have fully market tested the value of their assets and the Debtors will be in the best position to

select the transaction or series of transactions to maximize the value of their assets and preserve

as many jobs as possible. In addition, the RSA incorporates a plan term sheet pursuant to which

the Ad Hoc Group has agreed to support the pursuit and confirmation of a chapter 11 plan that

complies with the absolute priority rule and other requirements of the Bankruptcy Code.



                                                 6
RLF1 23448521v.1
                                               A-0006
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 8 of 319 PageID #: 7510
              Case 20-11157 Doc 14 Filed 05/19/20 Page 7 of 136




         B.        DIP Financing

                   16.   As the Debtors continued their review of strategic alternatives, and it

became apparent that the commencement of chapter 11 cases would be necessary, the Debtors

focused on obtaining debtor in possession financing and the use of Cash Collateral (as defined in

the DIP Motion) that would be sufficient to sustain their Exide Americas business during the

pendency of a chapter 11 case and would provide sufficient liquidity for completion of the

Marketing Process. In that connection, as described in greater detail in the DIP Declaration,3 the

Debtors, through their investment banker, Houlihan Lokey Capital, Inc. (“Houlihan”), solicited

offers for debtor-in-possession financing from thirty-eight (38) parties, including the Debtors’

existing noteholders and the Prepetition ABL Lenders (as defined below). Only three (3) offers

for financing were received, none of which, standing alone, were adequate to fund the Marketing

Process. Ultimately, the Debtors were able to combine sources and secure postpetition financing

(the “DIP Financing”) in the form of a superpriority senior secured debtor-in-possession credit

facility in an aggregate principal amount of $40 million (the “DIP Facility”), to be provided by

BTC Holdings Fund I, LLC and certain of the Debtors’ prepetition secured lenders (solely in

such capacity, the “DIP Lenders”) and agented by Blue Torch Finance LLC (together with BTC

Holdings Fund I, LLC and its affiliates, “Blue Torch”; and solely in such capacity as the agent

under the DIP Facility, the “DIP Agent”), with a draw of $40 million under the proposed DIP

Financing. A copy of the term sheet (the “DIP Term Sheet”) containing certain key terms of the

DIP Facility is annexed to the RSA. The Debtors and the DIP Lenders are in the process of




3
     See Declaration of Jason Feintuch in Support Of Debtors’ Motion For (I) Authority To (A) Obtain Postpetition
     Financing, (B) Use Cash Collateral, (C) Grant Liens And Provide Superpriority Administrative Expense
     Status, (D) Grant adequate Protection, (E) Modify The Automatic Stay, And (F) Schedule A Final Hearing And
     (Ii) Related Relief (the “DIP Declaration”), filed contemporaneously herewith.


                                                       7
RLF1 23448521v.1
                                                     A-0007
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 9 of 319 PageID #: 7511
              Case 20-11157 Doc 14 Filed 05/19/20 Page 8 of 136




negotiating a final form credit agreement with respect to the DIP Facility (the “DIP Credit

Agreement”) which will be filed with the Court prior to the hearing on the First Day Pleadings.

                   17.   In addition to the DIP Financing, the Debtors are in the process of

negotiating the terms for the consensual use of the Cash Collateral of the Prepetition ABL

Lenders, the Exchange Priority Noteholders, and the First Lien Noteholders for the duration of

these chapter 11 cases in exchange for adequate protection. If the Debtors cannot reach a

resolution with the Prepetition ABL Lenders on the consensual use of Cash Collateral, the

Debtors will file a motion seeking authority for the use of nonconsensual use of Cash Collateral.

         C.        Case Timeline

                   18.   Time is of the essence in these chapter 11 cases. It cannot be stressed

enough that the Debtors must proceed at a targeted and deliberate pace. As stated, given the

challenges in raising financing for these chapter 11 cases, the Debtors options were to (i) accept

the proposed amount of financing, which together with the use of Cash Collateral, is projected to

allow the Debtors to operate until mid-August and thereafter use sale proceeds resulting from the

Marketing Process, or (ii) liquidate all operations immediately at the outset of the cases. Despite

these challenges, the Debtors have designed a case strategy and secured adequate funding that

allows operations to continue during the implementation of a well-designed Marketing Process.

Thereafter, the Debtors expect to have sufficient sale proceeds to repay the DIP Facility and fund

the wind-down and repayment of the Debtors’ prepetition debt pursuant to the RSA and related

term sheets.




                                                 8
RLF1 23448521v.1
                                                A-0008
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 10 of 319 PageID #: 7512
               Case 20-11157 Doc 14 Filed 05/19/20 Page 9 of 136




                    19.    Accordingly, the DIP Term Sheet and the RSA set forth milestones (the

 “Milestones”) by which the Debtors must accomplish various objectives. The Debtors have

 targeted the following dates to satisfy the Milestones:4

                                                   Sale Timeline
                  Event                               Target Date                         Milestone Date
     Entry of order approving the
                                                       June 8, 2020                         June 18, 2020
     Bidding Procedures Motion
     Auction to be held if the
     Debtors receive more than one                      July 7, 2020                        July 18, 2020
     Qualified Bid
     Entry of Sale Order                               July 20, 2020                       August 2, 2020
     Closing of Americas Sale
                                                      August 7, 2020                      August 27, 2020
     Transaction
     Closing of Europe/ROW Sale
                                                    To be determined                    September 16, 2020
     Transaction


                                                   Case Timeline
                  Event                               Target Date                         Milestone Date
     Entry of an order approving
     DIP Financing on an interim                       May 20, 2020                         May 22, 2020
     basis
     File Plan and Disclosure
                                                       June 15, 2020                        June 18, 2020
     Statement
     Entry of an order approving
                                                       June 17, 2020                        June 23, 2020
     DIP Financing on a final basis
     Confirmation Hearing                            August 24, 2020                    September 16, 2020
     Plan Effective Date                             August 31, 2020                     October 1, 2020



                    20.    The Debtors and the Ad Hoc Group are aligned in their support of an

 expeditious timeline that minimizes the adverse impact on the Debtors’ operations, vendors, and

 employees, but provides adequate opportunity to secure executable bids for the Debtors’ U.S.

 and European/ROW operations for the highest or best value. The proposed timeline outlined



 4
       The foregoing is only a summary of certain Milestones. The Milestones described herein are qualified in their
       entirety by the Milestones described in the DIP Credit Agreement and the milestones described in the RSA.


                                                          9
 RLF1 23448521v.1
                                                        A-0009
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 11 of 319 PageID #: 7513
              Case 20-11157 Doc 14 Filed 05/19/20 Page 10 of 136




 above appropriately balances the Debtors’ need to effectuate their sale strategy quickly with their

 need to adequately market test the value of their businesses. The amount of work done by the

 Debtors and their professionals in connection with the Prepetition Marketing Process enhances

 their ability to complete the Marketing Process on the time frame proposed. The Debtors believe

 that proceeding with the Marketing Process is preferable to any of their other alternatives and

 will inure to the benefit of all constituents, including their employees. Accordingly, moving

 forward on the basis of the Milestones is necessary to maximize value for all stakeholders.

                                                II.
                               Overview of the Company’s Operations

          A.        History and Current Business Operations

                    21.   Founded in 1888 and headquartered in Milton, Georgia, Exide has grown

 to become a global leader in stored electrical energy solutions and one of the world’s largest

 producers and recyclers of lead-acid batteries. Across the globe, Exide batteries power cars,

 boats, heavy duty vehicles, golf carts, powersports, and lawn and garden applications. Its

 network power solutions deliver energy to vast telecommunication networks in need of

 uninterrupted power supply.

                    22.   More specifically, Exide provides its customers with a comprehensive

 range of stored electrical energy products and services for industrial and transportation

 applications in North America, Europe, Asia, the Middle East, India, Australia, and New

 Zealand.      The Company’s operations consist of its (i) North American operations (“Exide

 Americas”) and (ii) European and ROW operations (“Exide Europe/ROW”).

                    23.   Transportation.    In    its   transportation   segments,   the   Company

 manufactures, distributes, and markets lead-acid and lithium ion batteries for automotive, heavy

 duty, and recreational applications for a diversified customer base of blue-chip original


                                                  10
 RLF1 23448521v.1
                                                  A-0010
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 12 of 319 PageID #: 7514
              Case 20-11157 Doc 14 Filed 05/19/20 Page 11 of 136




 equipment manufacturers (“OEM”), aftermarket retailers, and installers. Exide’s proprietary and

 private label products include starting, lighting, and ignition batteries for cars, trucks, off-road

 vehicles, agricultural and construction vehicles, motorcycles, recreational vehicles, marine, and

 other applications. Exide Americas works with channel partners to deliver its products to

 customers, while Exide Europe/ROW maintains its own distribution network.

                    24.   Industrial Energy. The Company’s industrial batteries consist of motive

 power cells and network power applications. Motive power cells are used in the material

 handling industry for equipment such as electric fork-lift trucks as well as in other machinery,

 including floor cleaning machinery, powered wheelchairs, railroad locomotives, mining

 equipment, and electric road vehicles. Network power batteries provide energy storage solutions

 for critical systems that require uninterrupted power supply and are used to power, among other

 things, telecommunications systems, computer installations and data centers, hospitals, air traffic

 control systems, security systems, electric utilities, railways, and various military applications.

 The Company has a diverse customer base that includes a number of major end-user customers,

 retailers and OEMs, utilities, and government and military agencies.

              i.    Exide Americas

                    25.   Manufacturing.     Exide Americas produces batteries and battery

 components out of seven U.S. manufacturing facilities, five of which are dedicated to its

 transportation business segment (the “Transportation Americas Facilities”) and two of which

 are dedicated to its industrial business segment (the “Industrial Energy Americas Facilities”).

 As part of its operational initiatives (described in more detail in Section IV), the Company is

 focused on transitioning from mixed product plants to plants that produce fewer SKUs and, thus,

 are able to operate more efficiently. To that end, the Transportation Americas Facilities are

 composed of two dedicated battery manufacturing plants and two dedicated battery component

                                                 11
 RLF1 23448521v.1
                                                 A-0011
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 13 of 319 PageID #: 7515
              Case 20-11157 Doc 14 Filed 05/19/20 Page 12 of 136




 manufacturing plants.5 Likewise, both of the Industrial Energy Americas Facilities are dedicated

 to cell manufacturing. The Company uses the battery component facilities to strategically supply

 the battery and cell manufacturing plants, which enables the Company to control the cost, quality

 and reliability of its products. In fiscal year 2020, the Company produced approximately 11.7

 million batteries in its Transportation Americas Facilities and approximately 714,000 cells in its

 Industrial Energy Americas Facilities.

                    26.    As described in detail in the Employee Wages Motion (as defined below),

 the Debtors are party to certain collective bargaining agreements with local and international

 unions, which cover approximate 350 employees across its facilities.

                    27.    Recycling. The Company has two smelters in the U.S., both of which are

 currently active battery collection and recycling facilities. These facilities reclaim lead by

 recycling spent lead-acid batteries, which are obtained for recycling from Exide’s customers

 (who exchange spent battery cores for credit on purchases) and third party spent-battery

 collectors. Recycling keeps batteries from being disposed of improperly or shipped to regions

 where regulations governing battery disposal are lacking. In fiscal year 2020, approximately

 170,000 tons of batteries, plant scrap, and range lead were recycled at Exide Americas’ smelters

 or by a third party at Exide’s request. Exide’s recycling efforts enabled it to better control the

 cost of lead -- the principal raw material used in making its products.

             ii.    Exide Europe/ROW

                    28.    Manufacturing.        Exide Europe/ROW produces batteries and battery

 components out of nine European manufacturing facilities, four of which are dedicated to its

 transportation business segment (the “Transportation Europe/ROW Facilities”) and five of

 5
      The fifth Transportation Americas Facility, located in Reading, Pennsylvania, operates as a plastics recycling
      facility.


                                                        12
 RLF1 23448521v.1
                                                       A-0012
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 14 of 319 PageID #: 7516
              Case 20-11157 Doc 14 Filed 05/19/20 Page 13 of 136




 which are dedicated to its industrial business segment (the “Industrial Energy Europe/ROW

 Facilities”). Similar to the limited SKU strategy employed at Exide Americas, all of the Exide

 Europe/ROW facilities are focused on battery production, however, Exide Europe/ROW

 purchases components from third party suppliers. In fiscal year 2020, the Company produced

 approximately 12.7 million batteries in its Transportation Exide Europe/ROW Facilities and

 approximately 5.8 million cells in its Industrial Energy Europe/ROW Facilities.

                    29.   Recycling. Exide Europe/ROW also has two active smelters located in

 Europe, which process spent batteries and supply the Exide Europe/ROW facilities with

 reclaimed lead for use in battery production. In fiscal year 2020, approximately 120,000 tons of

 batteries, plant scrap, and range lead were recycled at Exide Europe/ROW’s smelters or by a

 third party at Exide’s request.


          B.        Events Since the 2013 Chapter 11 Case

                    30.   Since emerging from the 2013 Chapter 11 Case (as defined below) in

 2015, the Company has experienced significant drains on its liquidity and cash flows, including

 (i) mounting costs for environmental remediation and related litigation with its Vernon Facility

 (as defined below) and other closed operating sites, (ii) rising production costs, exacerbated by

 the closure of two (2) of its recycling facilities, which have exposed the Company to price

 fluctuations in raw material inputs, (iii) operational inefficiencies caused by its legacy mixed-use

 manufacturing facilities, and (iv) the recent impact of the global COVID-19 pandemic on

 consumer demand for the Company’s products and the functionality of the Company’s supply

 chain, in each case as described in more detail below.

                    31.   In the past two (2) fiscal years, the Company has taken several measures

 to attempt to alleviate pressure on its liquidity and ability to operate as a going concern. More


                                                 13
 RLF1 23448521v.1
                                                 A-0013
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 15 of 319 PageID #: 7517
              Case 20-11157 Doc 14 Filed 05/19/20 Page 14 of 136




 specifically, the Company (i) enacted certain operational initiatives, including (a) the divestment

 of its inefficient branch distribution network, (b) closed multiple mixed-use manufacturing

 facilities, and (c) unfortunately, had to resort to reducing its headcount in order to manage

 overhead as a significant input into its cost model, and (ii) delevered its balance sheet and

 addressed near term debt maturities through the June 2019 Financing (as defined below). In

 December 2019, the Company also completed the Optimization (as defined below) to reorganize

 its corporate structure in order to better facilitate potential sales or financings of its Exide

 Americas and Exide Europe/ROW business segments as separate entities. As stated, the June

 2019 Financing and the Optimization are under review by the independent Subcommittee.

                    32.   Notwithstanding its efforts to address liquidity issues, as of the

 Commencement Date, the Company still faces significant operational and environmental

 challenges that prompted the Debtors filing of these chapter 11 cases.

                                               III.
                                  Corporate and Capital Structure

          A.        Corporate Structure

                    33.   As the Debtors are privately-held, none of the Debtors’ equity securities

 have been publicly-traded since the Debtors emerged from the 2013 Chapter 11 Case. All of the

 Debtors are direct or indirect subsidiaries of Holdings. Most of the Debtors’ North American

 operations are owned, directly or indirectly by Debtor Exide Technologies, a Delaware limited

 liability company that is wholly owned by Holdings. The Debtors’ Europe/ROW operations are

 primarily held through non-Debtor Exide International Holdings, LP (“Exide International”), a

 limited partnership formed under the laws of the Cayman Islands that is wholly owned by

 Holdings. An organizational chart illustrating the corporate and capital structure of the Debtors

 is annexed hereto as Exhibit A.


                                                  14
 RLF1 23448521v.1
                                                 A-0014
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 16 of 319 PageID #: 7518
              Case 20-11157 Doc 14 Filed 05/19/20 Page 15 of 136




                    34.    As of the Commencement Date, Holdings’ board of directors (the “Board

 of Directors”) is comprised of the following six (6) members, including four (4) independent

 directors:

                    Name                   Director Since          Position/Affiliation
                                                            Chairman of the Board of Directors,
     Timothy D. Vargo                        April 2017              President, CEO
     Andrew Axelrod                         August 2019           Director, Axar Capital
     Mark G. Barberio                        April 2015           Independent Director
     Alan Carr                               April 2019           Independent Director
     William Transier                        April 2019           Independent Director
     Harvey Tepner                           April 2020           Independent Director

                    35.    To the best of my knowledge, none of the independent members of the

 Board of Directors are affiliated with or employed by any of the Company’s shareholders,

 lenders, or noteholders.

                    36.    As of the Commencement Date, the Debtors’ senior executive team is

 comprised of the following individuals:

                  Name                                         Position
      Timothy D. Vargo                                    CEO and President
                                                       Executive Vice President,
      Mike Judd                                    COO and President, North America
      Lou Martinez                                 Executive Vice President and CFO

                    37.    To the best of my knowledge, none of the members of the Company’s

 executive management are affiliated with or employed by any of the Company’s shareholders,

 lenders, or noteholders.

                    38.    Prior to commencing these chapter 11 cases, the Company took measures

 to ensure a seamless transition into chapter 11 and provide for robust and independent corporate

 governance procedures. First, the Company appointed a new independent director to its Board of

 Directors. Harvey Tepner, an independent corporate director, was appointed to the Board of

 Directors in April 2020. The Company now has four (4) independent directors: Mr. Tepner,

                                                  15
 RLF1 23448521v.1
                                                 A-0015
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 17 of 319 PageID #: 7519
              Case 20-11157 Doc 14 Filed 05/19/20 Page 16 of 136




 Mark. G. Barberio, Alan Carr, and William Transier.         These individuals bring decades of

 restructuring and operational turnaround and transformation experience to the Company.

 Second, the Board of Directors formed a special committee (the “Special Committee”),

 composed solely of its four (4) independent directors to direct and oversee all aspects of the

 Company’s restructuring process and chapter 11 cases. Third, as described further below, a sub-

 committee of the Special Committee (the “Subcommittee”) was established, with Mr. Tepner as

 the sole member, to investigate, evaluate and control the disposition or resolution of any claims

 associated with certain prepetition affiliate transactions, including the June 2019 Financing and

 the Optimization. Working with the assistance of Weil, Gotshal & Manges LLP (“Weil”), the

 Subcommittee, in its sole discretion, is evaluating the Debtors’ prepetition transactions. Finally,

 contemporaneously with the filing of these chapter 11 cases, I was appointed as the Chief

 Restructuring Officer reporting directly to the Special Committee on all aspects of the

 restructuring and chapter 11 cases.

          B.        Capital Structure

                    39.   As of the Commencement Date, the Debtors, together with their non-

 Debtor affiliates, have outstanding funded debt obligations in the amount of approximately

 $817.4 million in the aggregate, summarized in the following chart:




                                                 16
 RLF1 23448521v.1
                                                A-0016
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 18 of 319 PageID #: 7520
              Case 20-11157 Doc 14 Filed 05/19/20 Page 17 of 136




                                                                           Principal
               Instrument / Facility                                      Outstanding
               ABL Credit Agreement                                       $101,200,000
               10.75% Superpriority Lien Senior Secured Notes due 2021    $152,513,000
               11.0% Exchange Priority Notes due 2024                     $390,000,000
               11.0% First Lien Senior Secured Notes due 2024             $161,023,000
                    Total Secured Debt                                    $804,736,000
               3.79% Deferred Payment Notes due 2022                       $2,700,000
               11.0% Unsecured Notes due 2020                              $9,000,000
               11.0% Unsecured Notes due 2022                              $1,000,000
                    Total Unsecured Funded Debt                           $12,700,000
                    Total                                                 $817,436,000


              i.    ABL Facility (Secured)

                    40.     As of the Commencement Date, there is approximately $101.2 million in

 aggregate outstanding unpaid principal under that certain ABL Credit Agreement, dated as of

 April 30, 2015 (as amended, modified, or otherwise supplemented from time to time, the “ABL

 Credit Agreement”), by and among, inter alia, Exide Technologies, Exide Technologies Canada

 Corporation, Exide Technologies (Transportation) Limited, GNB Industrial Power (UK)

 Limited, and Exide Holding Netherlands B.V. (each a direct or indirect subsidiary of Holdings

 and a “Prepetition ABL Borrower” and, collectively, the “Prepetition ABL Borrowers”),

 Bank of America, N.A., as administrative agent (the “Prepetition Admin Agent”), Bank of

 America, N.A., PNC Bank, National Association, and Bank of Montreal, as co-collateral agents

 (collectively, the “Prepetition Collateral Agents” and, together with the Prepetition Admin

 Agent, the “Prepetition ABL Agents”), the lenders from time to time party thereto (each a

 “Prepetition ABL Lender” and, collectively, the “Prepetition ABL Lenders”). The Debtors’

 obligations under the ABL Credit Agreement mature on July 31, 2021.




                                                     17
 RLF1 23448521v.1
                                                    A-0017
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 19 of 319 PageID #: 7521
              Case 20-11157 Doc 14 Filed 05/19/20 Page 18 of 136




                    41.   The revolving credit commitments under the ABL Credit Agreement are

 divided into United States, Canadian, United Kingdom, and Dutch revolving credit

 commitments, in each case, committed to the Prepetition ABL Borrowers organized in that

 jurisdiction. Pursuant to the ABL Credit Agreement and the Foreign General Continuing

 Guaranty, dated as of April 30, 2015 (as amended or supplemented from time to time, the

 “Foreign ABL Guaranty”), obligations under the ABL Credit Agreement of the Canadian,

 United Kingdom, and Dutch Prepetition ABL Borrowers are guaranteed by Holdings, the

 Prepetition ABL Borrowers and certain subsidiaries of Holdings organized both in and outside of

 the United States. Pursuant to the ABL Credit Agreement and the U.S. General Continuing

 Guaranty, dated as of April 30, 2015, obligations under the ABL Credit Agreement of the United

 States Prepetition ABL Borrowers are guaranteed by Holdings, Exide Technologies, and certain

 indirect subsidiaries of Holdings organized in the United States and not by any of the European

 affiliates.

                    42.   The total amount borrowed on U.S. line under the ABL Credit Agreement

 is approximately $95 million. Certain Debtors and certain U.S. non-Debtor affiliates are obligors

 or guarantors of this obligation.      The Debtors’ European affiliates do not guarantee this

 obligation. Separately, $6.4 million is drawn and outstanding on the UK line under the ABL

 Credit Agreement. The UK obligations are guaranteed by the Debtors and certain non-Debtor

 affiliates in Europe.

                    43.   The outstanding obligations under the ABL Credit Agreement are secured

 in accordance with the terms of the US Security Agreement, dated as of April 30, 2015 (as

 amended, supplemented, or modified from time to time, the “ABL Security Agreement”), and

 the other United States and foreign security documents specified in the ABL Credit Agreement.



                                                 18
 RLF1 23448521v.1
                                                A-0018
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 20 of 319 PageID #: 7522
              Case 20-11157 Doc 14 Filed 05/19/20 Page 19 of 136




 Pursuant to the terms of the ABL Security Agreement and the Amended and Restated

 Intercreditor Agreement, dated as of June 17, 2019 (as amended, supplemented or modified from

 time to time, the “Intercreditor Agreement”), the Prepetition ABL Lenders were granted first-

 priority liens on certain assets (with certain specified exceptions) including, but not limited to, all

 accounts, chattel paper, cash and deposit accounts, documents, equipment, general intangibles,

 instruments, inventory, investment property, letter of credit rights, and commercial tort claims

 (the “ABL Priority Collateral”), and a third-priority lien on the Notes Priority Collateral (as

 defined below).6

             ii.    10.75% Superpriority Lien Senior Secured Notes due 2021 (Secured)

                    44.    As of the Commencement Date, Debtors Holdings and Exide

 Technologies are guarantors of secured note obligations consisting of $152.5 million in

 aggregate outstanding principal of 10.75% Superpriority Lien Senior Secured Notes due 2021

 (the “Superpriority Notes” and the holders thereof, the “Superpriority Noteholders”) issued

 pursuant to that certain Indenture (as amended or otherwise modified from time to time,

 the “Superpriority Notes Indenture”) by and between non-Debtor Exide International, as

 issuer, the guarantor parties thereto, and U.S. Bank National Association, as trustee and collateral

 agent and Bank of America National Association, as successor trustee and collateral agent, dated

 as of June 17, 2019. The Superpriority Notes mature on October 31, 2021 with the ability to

 extend to October 31, 2022 at the Company’s option in exchange for a 1.0% cash fee payable to

 the Superpriority Noteholders. The Superpriority Notes were issued in connection with the June

 2019 Financing.



 6
      An organizational chart illustrating the priority of liens over the assets of the Debtors and their non-Debtor
      affiliates is attached hereto as Exhibit B.


                                                        19
 RLF1 23448521v.1
                                                       A-0019
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 21 of 319 PageID #: 7523
              Case 20-11157 Doc 14 Filed 05/19/20 Page 20 of 136




                    45.   The obligations under the Superpriority Notes Indenture are guaranteed by

 Holdings and certain subsidiaries of Holdings and are secured, in each case, in accordance with

 the terms of a Superpriority Lien Security Agreement, dated as of June 17, 2019 (as amended or

 otherwise modified from time to time, the “Superpriority Security Agreement”). Pursuant to

 the terms of the Superpriority Security Agreement and the Intercreditor Agreement, Holdings

 and certain subsidiaries of Holdings each granted, to the Superpriority Noteholders, first-priority

 liens on all equipment, inventory, real property, intellectual property, the stock of Exide

 Technologies and certain subsidiaries of Holdings, and substantially all of the other assets of

 Exide Technologies, Holdings, and certain subsidiaries of Holdings, other than the ABL Priority

 Collateral (the “Notes Priority Collateral”) and a second-priority lien on the ABL Priority

 Collateral.

            iii.    11% First Lien Secured Notes due 2024 (Secured)

                    46.   11% Exchange Priority Notes.      As of the Commencement Date, the

 Debtors have outstanding secured note obligations consisting of $390.0 million in aggregate

 outstanding principal of 11% Exchange Priority Notes due 2024 (the “Exchange Priority

 Notes” and the holders thereof, the “Exchange Priority Noteholders”), issued pursuant to that

 certain Indenture by and between Exide Technologies, as issuer, the guarantor parties thereto,

 and U.S. Bank National Association, as trustee and collateral agent, dated as of June 25, 2019 (as

 amended or otherwise modified from time to time, the “Exchange Priority and First Lien

 Notes Indenture”). The Exchange Priority Notes mature on October 31, 2024. The Exchange

 Priority Notes were issued under an exchange offer in connection with the June 2019 Financing,

 pursuant to which certain 2022 Legacy First Lien Noteholders exchanged their 2022 Legacy

 First Lien Notes (each as defined below) for Exchange Priority Notes at an agreed-upon

 exchange rate.

                                                  20
 RLF1 23448521v.1
                                                 A-0020
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 22 of 319 PageID #: 7524
              Case 20-11157 Doc 14 Filed 05/19/20 Page 21 of 136




                    47.   First Lien Notes.   As of the Commencement Date, the Debtors have

 outstanding secured note obligations consisting of $161.0 million in aggregate outstanding

 principal of 11% First Lien Senior Secured Notes due 2024 (the “First Lien Notes” and the

 holders thereof, the “First Lien Noteholders”) issued pursuant to Exchange Priority and First

 Lien Notes Indenture. The 2024 First Lien Notes mature on October 31, 2024.

                    48.   The obligations under the First Lien Notes Indenture are guaranteed by

 Holdings and certain subsidiaries of Holdings and are secured, in each case, in accordance with

 the terms of an Amended and Restated First Lien Security Agreement, dated as of June 25, 2019

 (as amended or otherwise modified from time to time, the “1L Security Agreement”). Pursuant

 to the terms of the 1L Security Agreement and the Intercreditor Agreement, Holdings and certain

 of its subsidiaries granted to the Exchange Priority Noteholders and the First Lien Noteholders

 second-priority liens on the Notes Priority Collateral and third-priority liens on the ABL Priority

 Collateral. Pursuant to the Exchange Priority and First Lien Notes Indenture, the First Lien

 Notes are subordinated in contractual right of payment to the Exchange Priority Notes.

            iv.     3.79% Deferred Payment Notes due 2022 (Unsecured)

                    49.   As of the Commencement Date, Holdings has outstanding unsecured note

 obligations consisting of $2.7 million in aggregate outstanding principal of 3.79% Second Lien

 Deferred Payment Notes due 2022 (the “Legacy Second Lien Notes”) issued pursuant to that

 certain indenture by and between Holdings, as issuer, and U.S. Bank National Association, as

 trustee, dated as of June 30, 2015. The Legacy Second Lien Notes mature on April 30, 2022.

                    50.   In connection with the June 2019 Financing, the liens on certain assets of

 Holdings securing the Legacy Notes were released.




                                                  21
 RLF1 23448521v.1
                                                 A-0021
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 23 of 319 PageID #: 7525
              Case 20-11157 Doc 14 Filed 05/19/20 Page 22 of 136




             v.     Legacy First Lien Notes (Unsecured)

                    51.   11% Legacy First Lien Notes Due 2020. As of the Commencement Date,

 the Debtors have outstanding unsecured note obligations consisting of $9.0 million in aggregate

 outstanding principal of 11% First Lien Senior Secured Notes Due 2020 (the “2020 Legacy First

 Lien Notes” and the holders thereof, the “2020 Legacy First Lien Noteholders”), issued

 pursuant to that certain indenture by and between Exide Technologies, as issuer, and U.S. Bank

 National Association, as trustee, dated as of April 30, 2015 (as amended or otherwise modified

 from time to time, the “2020 Legacy First Lien Notes Indenture”). The 2020 Legacy First

 Lien Notes matured on April 30, 2020 and the Debtors did not make the maturity payment.

                    52.   In May 2017, in connection with an exchange offer (the “2017 Exchange

 Offer”), (i) certain 2020 Legacy First Lien Noteholders exchanged their 2020 Legacy First Lien

 Notes for 2022 Legacy First Lien Notes at an agreed-upon exchange rate, and (ii) the covenants

 in the 2020 Legacy First Lien Notes Indenture were amended to, among other matters, allow the

 release of the first priority lien on certain assets of Holdings that previously secured such notes.

 The current 2020 Legacy First Lien Noteholders are holders of such notes who did not

 participate in the 2017 Exchange Offer.

                    53.   11% Legacy First Lien Notes Due 2022. As of the Commencement Date,

 the Debtors have outstanding unsecured note obligations consisting of $1.0 million in aggregate

 outstanding principal of 11% First Lien Senior Secured Notes Due 2022 (the “2022 Legacy First

 Lien Notes” and the holders thereof, the “2022 Legacy First Lien Noteholders”) issued

 pursuant to that certain Indenture by and between Holdings, as issuer, the guarantor parties

 thereto, and U.S. Bank National Association, as trustee, dated as of May 24, 2017 (as amended

 or otherwise modified from time to time, the “2022 Legacy First Lien Notes Indenture”). The



                                                 22
 RLF1 23448521v.1
                                                 A-0022
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 24 of 319 PageID #: 7526
              Case 20-11157 Doc 14 Filed 05/19/20 Page 23 of 136




 2022 Legacy First Lien Notes were issued in connection with the 2017 Exchange Offer and

 mature on April 30, 2022.

                    54.     In connection with the June 2019 Financing, the covenants in the 2022

 Legacy First Lien Notes Indenture were amended to, among other matters, allow the release of

 the first priority lien on certain assets of Holdings that previously secured such notes. The

 current 2022 Legacy First Lien Noteholders are holders of such notes who did not participate in

 the June 2019 Financing.

            vi.     Other Financing Arrangements

                    55.     As of the Commencement Date, the Debtors have $11.1 million in

 aggregate outstanding capital lease financing obligations, pursuant to that certain (i) Master

 Lease Agreement, dated June 29, 2017, by and between Exide Technologies, as lessee, and

 Stonebriar Commercial Finance LLC, as lessor, for certain battery component manufacturing

 equipment located at its Kansas City, Missouri facility, and (ii) Master Lease of Personal

 Property, Finance Lease, dated September 19, 2016, by and between Exide Technologies, as

 lessee, and BMO Harris Equipment Finance Company, as lessor, for certain battery

 manufacturing equipment located at its Kansas City, Kansas facility.

           vii.     General Unsecured Claims

                    56.     In the ordinary course of business, the Debtors incur trade credit on

 varying terms.           As of the Commencement Date, the Debtors estimate that they have

 approximately $97.5 million in general unsecured claims, excluding any lease rejection claims.

           viii.    Intercompany Claims

                    57.     In the ordinary course of business, the Debtors engage in intercompany

 transactions (collectively, “Intercompany Transactions”) with each other and with certain of

 their non-Debtor affiliates (each a “Non-Debtor Affiliate”, and collectively, the “Non-Debtor

                                                   23
 RLF1 23448521v.1
                                                  A-0023
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 25 of 319 PageID #: 7527
              Case 20-11157 Doc 14 Filed 05/19/20 Page 24 of 136




 Affiliates”) that give rise to intercompany receivables and payables (collectively, the

 “Intercompany Claims”). The Debtors maintain records of all Intercompany Transactions

 (including those with Non-Debtor Affiliates) and can ascertain, trace, and account for all

 Intercompany Claims. The Intercompany Transactions are ordinary course transactions that are

 integral to the Company’s business and the function of the Cash Management System.

                    58.   The primary Intercompany Transactions giving rise to Intercompany

 Claims are (i) intercompany cash transfers for working capital purposes, which are not entered

 into in the ordinary course and historically have been documented through intercompany notes,

 (ii) Management Fee transactions, relating to annual fees charged by Exide Technologies to other

 Debtors and its Non-Debtor affiliates on account of allocated shared expenses, (iii) centrally-

 billed Expense allocations, which are recorded on intercompany accounts and are generally not

 cash settled, and (iv) Intercompany Trade Transactions (each as defined in the Cash Management

 Motion) pursuant to which the Company engages in the purchase and sale of goods among the

 Debtors and Non-Debtor Affiliates.

                    59.   Notwithstanding the Company’s historical treatment of the settlement of

 Intercompany Transactions, as described in further detail in the Postpetition Intercompany

 Protocols in the Cash Management Motion, the Debtors seek to cash settle all Postpetition

 Intercompany Transactions between Debtors and Non-Debtor Affiliates on a monthly basis. All

 Postpetition Intercompany Transactions among the Debtors will be recorded as an Intercompany

 Claim and treated in the same manner as they were prior to the Commencement Date.

            ix.     Equity Ownership

                    60.   As of the Commencement Date, the outstanding shares of common stock,

 par value $0.01 per share (the “Holdings Common Stock”) are currently held (either directly

 and/or through subsidiaries or affiliates) as follows:

                                                  24
 RLF1 23448521v.1
                                                 A-0024
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 26 of 319 PageID #: 7528
              Case 20-11157 Doc 14 Filed 05/19/20 Page 25 of 136




                                                                   Percentage of Outstanding
               Holder                                               Holdings Common Stock
               MacKay Shields LLC                                            39.83%
               Alliance Bernstein L.P.                                       19.12%
               D.E. Shaw Galvanic Portfolios, L.L.C.                         10.76%
               Neuberger Berman                                              6.38%
               Axar Capital Management, L.P.                                 4.03%
               Less than 5% holders                                          19.88%
                    Total                                                     100%



                    61.     Holdings does not have any other classes of stock outstanding.

                                             IV.
                               Need for Chapter 11 Relief and the
               Circumstances Leading to Commencement of These Chapter 11 Cases

                    62.     The Debtors are filing these chapter 11 cases to implement and complete

 the Marketing Process. The Marketing Process is critical to achieving the Debtors’ goals of

 maximizing creditor recoveries, providing for an equitable distribution to their stakeholders, and,

 to the greatest extent possible, protecting the interests of their approximately 2,400 employees.7

 Absent the commencement of these cases, and the DIP Financing and Cash Collateral use, the

 Company would not have the money necessary to sustain its operations during the Marketing

 Process.

          A.        Prior Chapter 11 Cases

                    63.     Under the plan of reorganization confirmed in the 2013 Chapter 11 Case,

 Exide deleveraged its balance sheet by approximately $600 million, raised approximately $165

 million in new capital, and secured a $200 million exit ABL financing facility. The Company




 7
      The Company employs approximately 7,621 people globally. Of this number, 5,183 are located throughout
      Canada, Europe and Asia and are not directly employed by the Debtors.


                                                       25
 RLF1 23448521v.1
                                                       A-0025
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 27 of 319 PageID #: 7529
              Case 20-11157 Doc 14 Filed 05/19/20 Page 26 of 136




 emerged from the 2013 Chapter 11 Case as a going-concern, continued its operations across

 virtually all of its existing world-wide business segments, and preserved nearly 10,000 jobs.

                    64.   The Company emerged from the 2013 Chapter 11 Case in April 2015 and

 consummated the transactions contemplated in its confirmed plan of reorganization, including

 the formation of (i) the Exide Creditors’ Liquidating Trust (the “2013 Case GUC Trust”), for

 the purpose of liquidating and distributing assets allocated to the general unsecured creditors, and

 (ii) the Vernon Tort Claims Trust (the “2013 Case Vernon Trust”) for the purpose of pursuing

 litigation claims on behalf of tort claimants in connection with environmental obligations of the

 Company on account of its closed Vernon, California facility (the “Vernon Facility”), and

 distributing any litigation proceeds therefrom. The 2013 Case GUC Trust is still in existence

 (and will continue through April 2023) for the purpose of remitting proceeds of preference

 actions from the Company to the beneficiaries of the 2013 Case GUC Trust. Under the current

 applicable timeline, the final distributions under the 2013 Case GUC Trusts will be made during

 the first calendar quarter of 2022. As of the Commencement Date, the 2013 Case Vernon Trust

 continues to pursue litigation and mediation claims in connection with the Company’s Vernon

 Facility.

                    65.   Although the 2013 Chapter 11 Case remains open as of the

 Commencement Date, administration of the 2013 Case GUC Trust and the 2013 Case Vernon

 Trust should not interfere with, and will remain separate from, these chapter 11 cases.

          B.        Circumstances Leading to the Chapter 11 Cases

                    66.   Even after its emergence from bankruptcy in April 2015, the Company’s

 business continued to face significant operational challenges, substantial environmental costs,

 and industry trends that severely constrained its liquidity.



                                                  26
 RLF1 23448521v.1
                                                 A-0026
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 28 of 319 PageID #: 7530
              Case 20-11157 Doc 14 Filed 05/19/20 Page 27 of 136




              i.    Operational Challenges

                    67.   Rising Production Costs.       The cost of lead currently represents

 approximately 37% of the Debtors’ cost of goods sold. The Company has generally managed this

 key cost driver through use of its recycling facilities; however, the closure of the Company’s

 recycling facilities in Frisco, Texas and Vernon, California caused the Company to become more

 dependent on third party recycled lead tolling. As a result, the Company has had increase third

 party tolling contracts to fill shortfalls in its customer battery recycling program, which increased

 the Company’s production costs. Open market junk battery purchases impact the Company’s

 raw lead cost and expose the Company to fluctuations in the commodity price, which cannot

 always be passed on to customers.

                    68.   Operational Inefficiencies. After emerging from the 2013 Chapter 11

 Case, the Company continued suffer from operational inefficiencies. Specifically, the operation

 of the Company's mixed-use facilities, which produced multiple products at the same time, led to

 product inefficiencies and reduced margins. Furthermore, the Company used its own aftermarket

 store delivery network that proved inefficient, such that the incremental revenue gained from

 maintain the branch store network was outweighed by the costs of operating the stores.

                    69.   COVID-19 Impact. Over the past two months, the Company’s operations

 have been significantly impacted by the global COVID-19 pandemic. Cash receipts have been

 adversely affected due to lower consumer demand and customers attempting to conserve cash.

 Additionally, the Company’s supply chains have been impacted by plant shut downs and

 government enforced lock downs. In Europe, the Company has been forced to fully suspend

 operations at a number of its facilities and production has been slowed down in the Americas as

 well.



                                                  27
 RLF1 23448521v.1
                                                 A-0027
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 29 of 319 PageID #: 7531
              Case 20-11157 Doc 14 Filed 05/19/20 Page 28 of 136




             ii.    The Debtors are Highly Levered

                    70.   Despite a significant increase in capital expenditures and the

 modernization of its production processes following its emergence from the 2013 Chapter 11

 Case, the Company fell short of its operating and margin improvement objectives. As a result,

 cash flows are insufficient to service the level of debt with which it emerged from the 2013

 Chapter 11 Case and which was incurred during the subsequent five (5) years to fund

 expenditures on facility remediation costs and capital investments. As of March 31, 2020, the

 Company’s indebtedness was approximately 9.2x EBITDA; prior to the June 2019 Financing, it

 was levered to approximately 9.6x EBITDA.8 Over the last three years, the Debtors’ cash

 interest expense has averaged approximately $26.8 million per year. The costs of such debt

 service has, of course, impacted the Debtors’ ability to invest in product and growth initiatives.

 Despite the full equitization of the Convertible PIK Notes (as defined below) in connection with

 the Optimization, the Debtors’ current balance sheet is not sustainable over the long term.

            iii.    Environmental Liabilities

                    71.   As a result of its multinational manufacturing, distribution, and recycling

 operations, the Company is subject to numerous U.S. federal, state, and local environmental,

 occupational health, and safety laws and regulations, as well as similar laws and regulations in

 other countries in which it operates (collectively, “EH&S Laws”). The Company is exposed to

 obligations and liabilities under such EH&S laws arising from its current and past manufacturing

 or recycling/recovery operations and from the handling, release, treatment, storage, and disposal

 of materials designated as hazardous substances or hazardous wastes (collectively, the

 “Environmental Liabilities”).

 8
      EBITDA measured as the last-twelve-months EBITDA for each of March, 31, 2020 and June 30, 2019,
      respectively.


                                                  28
 RLF1 23448521v.1
                                                  A-0028
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 30 of 319 PageID #: 7532
              Case 20-11157 Doc 14 Filed 05/19/20 Page 29 of 136




                    72.   While the Company has spent hundreds of millions of dollars to address

 Environmental Liabilities attributed to its historic operations, it nonetheless estimates that

 Environmental Liabilities associated with its closed sites could cost an additional $200 million or

 more to address over the next five (5) years.

                    73.   The Company owns or leases twenty-three (23) non-performing properties

 across the United States and one (1) non-performing property in Canada in which its activities

 are limited to environmental remediation and/or maintenance efforts (collectively, the “NPPs”)

 of which (i) eight (8) NPPs have been remediated and/or are not known to require remediation

 and (ii) sixteen (16) NPPs are properties that are subject to ongoing environmental remediation

 efforts. The remediation efforts undertaken by the Company in connection with the NPPs vary

 in scope and stage across the various sites.         For example, the Company has completed

 remediation at its Kankakee, Illinois site pursuant to a voluntary agreement with Illinois state

 authorities. With respect to the Vernon Facility, the Company has entered into a series of

 agreements with federal and state authorities that required the Company to ultimately close the

 Vernon Facility, conduct significant decommissioning and remediation measures and remit

 substantial payments in connection with environmental conditions at the site.

                    74.   Since emerging from the 2013 Chapter 11 Case, the Company has spent

 approximately $166 million on operating and remediation costs at the Vernon Facility alone and

 expect to spend approximately $254 million in total.

                    75.   In 2018 and 2019, the Company spent approximately $35.6 million and

 $29.5 million, respectively, in environmental remediation costs.          Given the Company’s

 operational headwinds and financial position, as further described herein, payment of

 remediation costs associated with the Environmental Liabilities continue to cause significant



                                                 29
 RLF1 23448521v.1
                                                 A-0029
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 31 of 319 PageID #: 7533
              Case 20-11157 Doc 14 Filed 05/19/20 Page 30 of 136




 strains on the Company’s liquidity and ability to operate as a going concern and are no longer

 feasible.

                    76.   Unlike their predecessors, however, the Debtors do not intend to pursue a

 recapitalization transaction to emerge from the instant proceedings as a reorganized business.

 With respect to any assets that the Debtors are unable to sell to third party purchasers through the

 Marketing Process, the Debtors intend to liquidate or abandon such assets. At the end of these

 chapter 11 cases, the Debtors will not be in business, and as such, they will no longer be able to

 retain and support the ongoing maintenance and remediation of the NPPs. As such, the Debtors

 seek to commence good faith negotiations at the outset of these chapter 11 cases with various

 governmental regulatory agencies concerning the orderly transfer of the NPPs pursuant to the

 Settlement Procedures (as defined in the Settlement Procedures Motion).9

                    77.   The overarching goal of establishing and implementing the Settlement

 Procedures is to implement the orderly transfer of the NPPs from the Debtors’ liquidating estates

 in an efficient manner that minimizes the risk of harm to public health and safety but recognizes

 the Debtors’ challenged financial circumstances. Importantly, the Settlement Procedures do not

 require agencies to reach a settlement with the Debtors. Rather, the Settlement Procedures are

 designed to foster open communications among the parties and facilitate the efficient

 administration of these chapter 11 cases while significantly reducing the incurrence of

 unnecessary costs associated with litigating abandonment issues under section 554(a) of the

 Bankruptcy Code before the Court, which will only be pursued by the Debtors as a last resort.




 9
   See the Motion of Debtors for Authorization to (I) Implement Settlement Procedures for Non-Performing
 Properties and (II) Abandon such Properties, if Necessary (the “Settlement Procedures Motion”).


                                                   30
 RLF1 23448521v.1
                                                  A-0030
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 32 of 319 PageID #: 7534
              Case 20-11157 Doc 14 Filed 05/19/20 Page 31 of 136




            iv.     Liquidity Constraints

                    78.   Despite significant investment and operational improvements, Exide

 Americas continues to experience significant operational strains on its liquidity due to high

 working capital and capital expenditure requirements, legacy environmental costs, and industry

 and other pressures, including a mild winter which reduced battery demand and, most recently,

 COVID-19. In addition to the foregoing operational challenges, the Company’s high leverage,

 and costs associated with its debt service and maturities, have exacerbated its already-negative

 free cash flow generation.

          C.        Debtors’ Prepetition Restructuring Efforts

               i.   Operational Initiatives

                    79.    Distribution. In March 2019, in an effort to address inefficiencies in its

 distribution model, Exide sold its Transportation Americas branch network business to Battery

 Systems, Inc. (“BSI” and such transaction, the “Branch Network Sale”). Prior to the Branch

 Network Sale, Exide operated approximately 42 branches throughout North America, which sold

 and distributed batteries and other products to customers, battery specialists, retail stores, and

 OEM dealers. Exide now sells its aftermarket Transportation Americas products through the

 BSI-owned branch network and other aftermarket retailers. By transitioning to a “truck load”

 delivery model and relying on channel partners for distribution of its products, Exide is able to

 focus on large, direct-ship customers for its in-house distribution network, which has

 significantly improved delivery and cost efficiency.

                    80.   Facility Closure. In March 2019, as part of its plan to consolidate product

 lines and move away from mixed product manufacturing plants, Exide announced the closure of

 its facility located in Columbus, Georgia.       The facility, which closed its primary smelting

 operations in prior to the Commencement Date and is in the process of closing its remain

                                                   31
 RLF1 23448521v.1
                                                  A-0031
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 33 of 319 PageID #: 7535
              Case 20-11157 Doc 14 Filed 05/19/20 Page 32 of 136




 smelting and manufacturing operations, was one reason for shrinking margins and was a drain on

 the Company’s working capital.

                    81.   SG&A. In an effort to reduce its operating expenses, the Company began

 an extensive review of its overhead expenses, which resulted in the Company undertaking certain

 cost-cutting measures, including (i) the Branch Network Sale, (ii) the closure of its Columbus,

 Georgia plant, and (iii) the reduction of its headcount by approximately 800 positions over the

 past two (2) fiscal years.

             ii.    June 2019 Financing Transactions

                    82.   In June 2019, as part of its effort to deal with continuing liquidity issues,

 the Company obtained a new money investment and exchange of existing debt from its lender

 group (the “June 2019 Financing”). The June 2019 Financing consisted of (i) the exchange of

 2022 Legacy First Lien Notes (which at the time were secured by a first priority lien on Notes

 Collateral) for (A) the Exchange Priority Notes and (B) the First Lien Notes, (ii) the amendment

 of the 2022 Legacy First Lien Notes Indenture to, among other things, eliminate substantially all

 of the restrictive covenants and certain events of default, and release the collateral thereunder,

 (iii) the issuance by Exide International of $150.0 million aggregate principal amount of

 Superpriority Notes, and (iv) the issuance by Exide Technologies of an intercompany note in

 favor of non-Debtor Exide International, to effect the transfer of approximately $131.1 million of

 the proceeds of the Superpriority Notes issuance to Exide Technologies for funding short term

 working capital needs in the Exide Americas business segment. The June 2019 Financing

 effectively reduced the Company’s indebtedness by approximately $25 million.

            iii.    December 2019 Optimization Transactions

                    83.   In December 2019, Exide Technologies was a corporation and the ultimate

 parent of the Company group. To align the Company’s legal structure with its operational

                                                   32
 RLF1 23448521v.1
                                                  A-0032
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 34 of 319 PageID #: 7536
              Case 20-11157 Doc 14 Filed 05/19/20 Page 33 of 136




 structure and to facilitate a sale or financing of the Europe/ROW business, Exide Technologies

 completed an internal reorganization (the “Optimization”), pursuant to which it converted to a

 limited liability company. In connection with the Optimization, the Ad Hoc Group equitized the

 full amount of approximately $291.0 million of outstanding 7.25% 1.5 Lien Senior Secured

 Convertible PIK Notes due 2027 (the “Convertible PIK Notes”) issued pursuant to the

 Indenture dated as of June 25, 2019.

                    84.   As a result of the Optimization, the legal entities comprising Exide

 Americas and the Exide Europe/ROW business segments were shifted to separate sides of the

 corporate structure and the equitization of the Convertible PIK Notes substantially de-levered the

 Debtors’ capital structure. More specifically, (i) Holdings was created and became the sole

 member of Exide Technologies and the new ultimate parent of the business,                  (ii) Exide

 Technologies became the parent of substantially all of the Exide Americas business, and (iii)

 non-Debtor Exide International, became the parent of substantially all of the Exide Europe/ROW

 business.

             iv.    Prepetition Marketing Process

                    85.   In December 2018, the Company initiated a process to evaluate strategic

 alternatives to enhance value and engaged CMD Global Advisors, LLC (formerly part of XMS

 Capital Partners) (“CMD”) as its investment banker. CMD contacted over 150 potential bidders,

 sixty (60) of whom signed confidentiality agreements in connection with the process.

 Ultimately, however, in the Spring of 2020, the Company engaged Weil, Ankura and Houlihan,10

 as legal, financial and investment banking advisors, respectively, to assist and advise in its

 contingency planning process.


 10
      Houlihan was previously engaged by the Company in March 2019 for investment banking services that
      ultimately culminated in the consummation of the June 2019 Financing.


                                                  33
 RLF1 23448521v.1
                                                  A-0033
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 35 of 319 PageID #: 7537
              Case 20-11157 Doc 14 Filed 05/19/20 Page 34 of 136




                    86.   The Board of Directors delegated decision-making authority over the

 marketing and sale process (the “Prepetition Marketing Process”) to the Special Committee,

 which had been formed for the purpose of evaluating potential strategic alternatives. The Special

 Committee, with the assistance of Weil, Houlihan, and Ankura, has reviewed a number of

 potential transactions, including (i) a sale of the entire Company; (ii) a sale of certain assets and

 business platforms; (iii) a merger; or (iv) the continuation of the Company as a standalone entity.

                    87.   The Company undertook an extensive marketing effort and solicited

 indications of interest from seventy-five (75) strategic and financial buyers with the financial and

 operational wherewithal to complete a transaction. Twenty-nine (29) of the parties contacted

 executed confidentiality agreements, after which the Company provided them with a

 Confidential Information Memorandum, financial projections, and access to a data room.

                    88.   The deadline for interested parties to submit initial bids was May 6, 2020.

 The Company received seven (7) indications of interest (“IOIs”). Five (5) of the bids were for

 certain business segments of the Company and two (2) were bids for substantially all of the

 Company’s assets as a going concern, or a combination of assets in the Exide Americas and

 Exide Europe/ROW business segments (the “All-Company Bids”).                  Following extensive

 discussions with the Special Committee and its legal and financial advisors, the Company

 selected twenty-one (21) parties to submit updated IOIs and participate in further negotiations

 and diligence, including telephonic management presentations that were held during the weeks

 of May 4 and May 11, 2020. Following the management presentations, the Company and its

 advisors continued to provide due diligence to the remaining bidders in advance of the second

 round of IOIs. The Company expects to receive second round IOIs on or about May 18, 2020.




                                                  34
 RLF1 23448521v.1
                                                  A-0034
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 36 of 319 PageID #: 7538
              Case 20-11157 Doc 14 Filed 05/19/20 Page 35 of 136




 In the meantime, the Company and its advisors have continued to engage in discussions with the

 all bidders.

                    89.   Although the commencement of the chapter 11 cases ensued before the

 Prepetition Marketing Process was completed, the Prepetition Marketing Process provided both

 the Debtors and potential bidders with a valuable head start on the sale process. The prepetition

 process enabled the Debtors to solicit IOIs and gain more insight into asset values and market

 conditions. The Debtors were also able to populate a data room that has virtually all the

 information that any potential bidder might be interested in. The Prepetition Marketing Process

 also provided potential bidders with time to commence their diligence and internal approval

 processes. Very shortly after the commencement of these cases, the Debtors intend to file a

 motion for approval of a sale and bidding procedures related thereto (the “Bidding

 Procedures”), pursuant to which the Debtors will seek authorization to continue the Marketing

 Process and effectuate a sale of substantially all of their assets.

             v.     Negotiations with Stakeholders

                    90.   Given the Company’s impending liquidity needs, the Company decided to

 engage with the Ad Hoc Group to explore the Company’s strategic alternatives and solicit input

 with respect to the Prepetition Marking Process and the availability of short term financing.

 Beginning during the week of April 13, 2020, the members of the Ad Hoc Group signed

 confidentiality agreements with the Company. Since then, the Company continued to have

 discussions and negotiations with the Ad Hoc Group regarding sale options and financing

 scenarios. The Ad Hoc Group retained Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul

 Weiss”) to assist with its analysis of the potential strategic alternatives.

                    91.   The Debtors’ engagement with the Ad Hoc Group increased in advance of

 the April 30, 2020 maturity of the 2020 Legacy First Lien Notes and the Company’s impending

                                                   35
 RLF1 23448521v.1
                                                   A-0035
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 37 of 319 PageID #: 7539
              Case 20-11157 Doc 14 Filed 05/19/20 Page 36 of 136




 liquidity crisis. Accordingly, the Company’s financial and legal advisors engaged with Paul

 Weiss to develop the RSA and discuss the terms of the DIP Financing. To that end, during the

 week of May 4, 2020, the parties began discussing, among other things, (i) ongoing diligence

 regarding Exide, its operations, and prospects, (ii) the terms of the Ad Hoc Group’s

 Europe/ROW Credit Bid, and (iii) the completion of the Marketing Process in chapter 11.

                    92.   In connection with the execution of, and pursuant to its obligations under

 the RSA, the Ad Hoc Group submitted a binding term sheet, a copy of which is annexed to the

 RSA, containing certain key terms of the Europe/ROW Credit Bid. The Europe/ROW Credit

 Bid reflects a purchase price of $430 million, comprised of (i) $70 million, representing a

 discharge and release of the aggregate principal amount of Exchange Priority Notes and First

 Lien Notes held by the Ad Hoc Group on account of the Exchange Priority Notes, (ii) $25

 million, in the form of an assumption by the Ad Hoc Group of 100% of the aggregate amount of

 Claims outstanding under the Interim Financing Facility, (iii) $161 million, in the form of an

 assumption by the Ad Hoc Group of 100% of the aggregate amount of Claims outstanding under

 the Superpriority Notes Indenture, and (iv) $174 million, in the form of an assumption by the Ad

 Hoc Group of 100% of the aggregate amount of Claims outstanding under existing Exide

 Europe/ROW financing arrangements. In connection with the Europe/ROW Credit Bid, the Ad

 Hoc Group has also committed to (x) provide an initial $25 million in interim financing to Exide

 International be used for working capital and general corporate purposes within the Exide

 Europe/ROW business segment, and up to $50 million of new money exit financing in their

 discretion (collectively, the “Interim Financing Facility”) and (y) refinance all amounts owed

 by non-Debtor Exide Technologies (Transportation) Limited under the ABL Credit Agreement,

 or otherwise bifurcate the facility provided under the ABL Credit Agreement.



                                                  36
 RLF1 23448521v.1
                                                 A-0036
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 38 of 319 PageID #: 7540
              Case 20-11157 Doc 14 Filed 05/19/20 Page 37 of 136




                    93.    Among other customary conditions to closing typical of sale transactoions,

 as a condition to the closing (the “Credit Bid Closing”) of any sale transaction pursuant to the

 Europe/ROW Credit Bid, (i) the sale order shall provide general releases for any claims against

 the Ad Hoc Group up to the Credit Bid Closing and related to the Europe/ROW Credit Bid,

 subject to the determination by the Subcommittee that such releases are reasonable and in the

 best interest of the Debtors and (ii) the Ad Hoc Group and the Debtors must structure the

 Europe/ROW Credit Bid in a tax efficient manner acceptable to the Ad Hoc Group.

                    94.    The Debtors, after consultation with their advisors, have determined that

 selection of the Europe/ROW Credit Bid as the stalking horse for a Europe/ROW Transaction is

 in the best interests of the Debtors’ estates. Specifically, the Europe/ROW Credit Bid will serve

 as the stalking horse bid (the “Europe/ROW Stalking Horse Bid”) for the purchase of the

 Debtors’ equity interests in Exide International and certain other non-Debtor foreign affiliates,

 all of which equity interests constitute property of Debtor Holdings’ estate.11 The Europe/ROW

 Stalking Horse Bid will be subject to better or higher offers, as further described in the Bidding

 Procedures. The Marketing Process for the Europe/ROW Sale Transaction will take place on the

 same Bid Deadline as the Debtors’ other sale transactions contemplated by the Bidding

 Procedures, however, after the Bid Deadline, the timeline of the various sales transactions may

 diverge. In the event the Europe/ROW Stalking Horse Bid is not selected as the Successful Bid

 (as defined in the Bidding Procedures) at the auction, the Europe/ROW Credit Bid shall serve as

 the Back-up Bid (as defined in the Bidding Procedures) for the relevant assets.

                    95.     While the Bidding Procedures contemplate that a stalking horse for the

 Debtors’ other assets might be paid a termination fee, the Europe/ROW Credit Bid does not

 11
      For the avoidance of doubt, the sale of non-Debtor assets will not be subject to the approval of the Bankruptcy
      Court or entitled to the protection afforded by section 363 of the Bankruptcy Code.


                                                         37
 RLF1 23448521v.1
                                                       A-0037
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 39 of 319 PageID #: 7541
              Case 20-11157 Doc 14 Filed 05/19/20 Page 38 of 136




 include a termination fee. The only protection afforded to the Ad Hoc Group in the event that it

 is outbid for the Europe/ROW Assets is the Debtors’ agreement to pay the Ad Hoc Group’s

 reasonable and documented professional fees (and in any event, solely to the extent such fees are

 not otherwise paid by the Debtors pursuant to the DIP Financing or the RSA).

            vi.     Key Employee Incentive and Key Employee Retention Programs

                    96.   The Company has been extremely concerned about possible key employee

 attrition and alignment of incentives given the enormous additional burden that has been placed

 upon the Company’s senior management team and other key employees leading up to the chapter

 11 filing, and the likely continued demand on such key employees during these chapter 11 cases.

 In response, the Company implemented (i) an employee incentive plan for four key employees,

 including certain insiders, and (ii) a retention program for seventeen (17) key employees, in each

 case, to ensure that such employees remain with the Company and align their interests with the

 Company to execute the Marketing Process in these chapter 11 cases to maximize value.

                    97.   Specifically, the Special Committee adopted an employee incentive plan

 for four key employees (the “KEIP Participants”) that collectively provides for the payment of

 up to approximately $2.0 million in the aggregate, subject to satisfaction of certain criteria. One-

 third of each individual’s total eligible amount (aggregating approximately $679,000) was paid

 to the KEIP Participants on May 15, 2020.         The remaining two-thirds (aggregating up to

 approximately $1.36 million) is payable upon satisfaction of certain incentive-based performance

 criteria related to the Marketing Process, subject to Bankruptcy Court approval. Importantly,

 these payments are subject to claw-back, should an employee voluntarily terminate their

 employment prior to 45 days after consummation of a sale transaction.

                    98.   Furthermore, the Company implemented an employee retention program

 for seventeen (17) key employees (the “KERP Participants”) that collectively provides for the

                                                 38
 RLF1 23448521v.1
                                                A-0038
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 40 of 319 PageID #: 7542
              Case 20-11157 Doc 14 Filed 05/19/20 Page 39 of 136




 payment of approximately $1.65 million in the aggregate. For the KERP Participants, fifty

 percent (50%) of each individual’s total eligible amount (aggregating approximately $834,000)

 was paid to the key employees on May 15, 2020. The remaining fifty percent (50%) for the

 KERP Participants is payable, subject to Bankruptcy Court approval.                        Importantly, these

 payments are subject to claw-back, should an employee voluntarily terminate their employment

 prior to thirty (30) days after consummation of a sale transaction. The Debtors intend to seek

 approval of a key employee retention program that is broader than the initial seventeen (17)

 KERP Participants.

                                                     V.
                                            First Day Pleadings12

                    99.    Contemporaneously herewith, the Debtors have filed with the Court

 certain First Day Pleadings seeking orders granting various forms of relief intended to stabilize

 the Debtors’ business operations, facilitate the efficient administration of these chapter 11 cases,

 and expedite the Marketing Process.

                    100.   The First Day Pleadings seek authority to, among other things, obtain

 postpetition financing, honor wage and benefit obligations to the Company’s employees, pay

 claims of certain vendors and suppliers critical to the Debtors’ business operations, and ensure

 the continuation of the Debtors’ cash management system and other operations in the ordinary

 course of business with minimal disruption. I believe that the relief requested in the First Day

 Pleadings is necessary to give the Debtors an opportunity to work toward a successful

 restructuring that will inure to the benefit of all of their stakeholders.




 12
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      respective First Day Pleadings.


                                                        39
 RLF1 23448521v.1
                                                       A-0039
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 41 of 319 PageID #: 7543
              Case 20-11157 Doc 14 Filed 05/19/20 Page 40 of 136




                    101.   Several of the First Day Pleadings request authority to pay certain

 prepetition claims against the Debtors. I understand that Rule 6003 of the Federal Rules of

 Bankruptcy Procedure provides, in relevant part, that the Court shall not consider motions to pay

 prepetition claims during the first twenty-one (21) days following the filing of a chapter 11 case,

 except to the extent relief is necessary to avoid immediate and irreparable harm. In light of this

 requirement, the Debtors have narrowly tailored their requests for immediate authority to pay

 certain prepetition claims to those instances where the failure to pay would cause immediate and

 irreparable harm to the Debtors and their estates. The Debtors will defer seeking other relief to

 subsequent hearings before the Court.

                    102.   I am familiar with the content and substance of each of the First Day

 Pleadings. I believe approval of the relief sought in each of the First Day Pleadings is critical to

 the Debtors’ ability to implement their chapter 11 strategy successfully, with minimal disruption

 to their business operations so as to preserve the value of the assets to be sold in connection with

 the Marketing Process. Obtaining the relief sought in the First Day Pleadings will permit the

 Debtors to preserve and maximize the value of their estates for the benefit of all of their

 stakeholders. The First Day Pleadings include the following:

          A.        Administrative Motions

               i.   Joint Administration Motion

                    103.   Pursuant to the Motion of Debtors for Entry of Order Directing Joint

 Administration of Related Chapter 11 Cases (the “Joint Administration Motion”), the Debtors

 request entry of an order directing joint administration of these chapter 11 cases for procedural

 purposes pursuant to Bankruptcy Rule 1015(b) and that the Court maintain one file and one

 docket for all of the chapter 11 cases under the lead case, Exide Holdings, Inc.



                                                  40
 RLF1 23448521v.1
                                                  A-0040
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 42 of 319 PageID #: 7544
              Case 20-11157 Doc 14 Filed 05/19/20 Page 41 of 136




                    104.   Joint administration of the chapter 11 cases will provide significant

 administrative efficiencies without harming the substantive rights of any party in interest. Many

 of the motions, hearings, and orders that will be filed in the chapter 11 cases will affect each of

 the Debtors. The entry of an order directing joint administration of the chapter 11 cases will

 reduce fees and costs by avoiding duplicative filings, objections, notices, and hearings, and will

 allow all parties in interest to monitor the chapter 11 cases with greater ease and efficiency. The

 relief requested in the Joint Administration Motion is in the best interests of the Debtors’ estates,

 their creditors, and all other parties in interest.

             ii.    Prime Clerk Retention Application

                    105.   Pursuant to the Application of Debtors Pursuant to 11 U.S.C. § 105(a) and

 28 U.S.C. § 156(c) for Appointment of Prime Clerk LLC as Claims and Noticing Agent Effective

 as of the Commencement Date (the “Prime Clerk Retention Application”), the Debtors request

 entry of an order appointing Prime Clerk LLC (“Prime Clerk”) as claims and noticing agent for

 the Debtors and their chapter 11 cases. Prime Clerk’s responsibilities will include assuming full

 responsibility for the distribution of notices and the maintenance, processing, and docketing of

 proofs of claim filed in the Debtors’ chapter 11 cases. The terms of Prime Clerk’s retention are

 set forth in that certain engagement agreement by and between Exide Technologies and Prime

 Clerk (the “Prime Clerk Engagement Agreement”).

                    106.   I understand that Prime Clerk is comprised of leading industry

 professionals with significant experience in both the legal and administrative aspects of large,

 complex chapter 11 cases. I have been advised that Prime Clerk’s rates are competitive and

 reasonable given Prime Clerk’s quality of services and expertise. Moreover, I understand that

 Prime Clerk’s role as claims and noticing agent for Exide Technologies in the 2013 Chapter 11

 Case makes Prime Clerk uniquely well suited to perform the responsibilities outlined in the

                                                       41
 RLF1 23448521v.1
                                                       A-0041
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 43 of 319 PageID #: 7545
              Case 20-11157 Doc 14 Filed 05/19/20 Page 42 of 136




 Prime Clerk Engagement Agreement. I have been further advised that, in light of the number of

 anticipated claimants and the complexity of the Debtors’ businesses, the appointment of a claims

 and noticing agent is required by Local Rule 2002-1(f) and is otherwise in the best interests of

 both the Debtors’ estates and their creditors. Based on the foregoing, I believe that the relief

 requested in the Prime Clerk Retention Application should be approved.

          B.        Operational Motions Requesting Immediate Relief

               i.   DIP Motion

                    107.   Pursuant to the Motion of Debtors for (I) Authority to (A) Obtain

 Postpetition Financing, (B) Utilize Cash Collateral, (C) Grant Liens and Provide Superpriority

 Administrative Expense Status, (D) Grant Adequate Protection, (E) Modify the Automatic Stay,

 and (F) Schedule a Final Hearing, and (V) Grant Related Relief (the “DIP Motion”), the

 Debtors request (i) authority to enter into the DIP Credit Agreement consisting of a $25 million

 first-out loan provided by Blue Torch (the “First-Out Loan”) and a $15 million last-out loan

 provided by members of the Ad Hoc Group (the “Last-Out Loan”, and together with the First-

 Out Loan, the “New Money DIP Loans”), (ii) authority to pay interest and fees pursuant to the

 Fee Letter, (iii) authority to grant a super-priority administrative claim over the DIP Collateral

 and superpriority claims over all other administrative expenses, (iv) authority to use Cash

 Collateral, (v) approval of the form and manner of adequate protection to be provided to the

 Prepetition Secured Parties, (vi) modification of the automatic stay to the extent necessary to

 implement the terms of the DIP Documents and the DIP Orders, and (vi) waiver of any

 applicable stay to provide for immediate effectiveness of the interim DIP Order.

                    108.   I am familiar with and am involved in the negotiation of the terms of the

 DIP Credit Agreement and the adequate protection proposed to be provided by the Debtors in

 exchange for access to Cash Collateral and the DIP Financing. Based on my general experience

                                                   42
 RLF1 23448521v.1
                                                  A-0042
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 44 of 319 PageID #: 7546
              Case 20-11157 Doc 14 Filed 05/19/20 Page 43 of 136




 in the restructuring industry and my experience with the Debtors’ businesses, interim approval of

 the DIP Facility and access to Cash Collateral is necessary and appropriate to allow the Debtors

 immediate access to liquidity. Ankura worked closely with the Debtors’ management team to

 determine the amount of interim funding required to meet the Debtors’ short-term liquidity needs

 pending approval of the Motion on a final basis. Interim DIP funding in the amount of $40

 million and immediate access to Cash Collateral will provide the Debtors with sufficient

 liquidity to assure their employees, customers, vendors, and suppliers that the Company has the

 working capital necessary to continue its operations in the ordinary course of business. It is

 critical that the Debtors be able to demonstrate adequate liquidity to their vendors at the onset of

 these chapter 11 cases, as each day of terms lost to vendors reflects approximately $7.0 to $8.0

 million in liquidity.

                    109.   The Debtors anticipate that the commencement of these chapter 11 cases

 will increase the demands on their free cash due to one-time chapter 11 filing related expenses

 and possible increases in demands by key constituents. As described below, the Debtors are

 already experiencing liquidity constraints caused by reduced free cash flow and exacerbated by

 the costs associated with the NPPs and the economic impact of the COVID-19 global pandemic,

 among other factors, resulting in a negative impact to revenue of approximately $20 million

 during April 2020, resulting in a cash position of approximately $7.5 million as of the

 Commencement Date. Furthermore, COVID-19 is expected to have an additional $10 million

 negative impact on revenue through the first half of fiscal year 2020. Given these challenges, the

 Debtors’ ability to continue to use the Cash Collateral is essential to sustain the Company’s

 operations in bankruptcy and to preserve value for the Debtors’ estates. Access to the Cash

 Collateral, moreover, is a condition precedent to the DIP Financing.



                                                  43
 RLF1 23448521v.1
                                                 A-0043
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 45 of 319 PageID #: 7547
              Case 20-11157 Doc 14 Filed 05/19/20 Page 44 of 136




                    110.   Minimizing disruption to the Debtors’ business and operations is

 especially critical in light of the sale strategy described herein. The Debtors ability to continue

 the Marketing Process and ultimately effectuate a sale of substantially all of their assets is

 heavily dependent on their ability to continue to operate the Company as a going concern. If the

 Debtors are unable to obtain DIP Financing and immediate access to the Cash Collateral, the

 Debtors likely will be forced into an immediate fire-sale liquidation, which would significantly

 reduce the expected proceeds from the Marketing Process and reduce recoveries for all

 stakeholders.

                    111.   As reflected in the DIP Milestones, the first few weeks of these chapter 11

 cases are absolutely critical. As such, it is imperative that the Debtors have immediate access to

 sufficient liquidity. Based on the foregoing, I submit that the Court should grant the Motion on

 an interim basis and allow the Debtors to access the Cash Collateral and $40 million under the

 DIP Facility.

             ii.    Cash Management Motion

                    112.   Pursuant to the Motion of Debtors Requesting Authority to (I) Continue

 Using Existing Cash Management System, Bank Accounts, and Business Forms, (II) Implement

 Changes to the Cash Management System in the Ordinary Course of Business, (III) Continue

 Intercompany Transactions, (IV) Provide Administrative Expense Priority for Postpetition

 Intercompany Claims, and (V) Extend Time to Comply with, or Seek Waiver of, 11 U.S.C. §

 345(b) (the “Cash Management Motion”), the Debtors request (i) authority to (a) continue

 using their existing Cash Management System, Debtor Bank Accounts (as defined below), and

 Business Forms, (b) implement changes to their Cash Management System in the ordinary

 course of business, including, without limitation, opening new or closing existing Bank

 Accounts, and (c) honor certain prepetition obligations related to the Cash Management System;

                                                   44
 RLF1 23448521v.1
                                                  A-0044
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 46 of 319 PageID #: 7548
              Case 20-11157 Doc 14 Filed 05/19/20 Page 45 of 136




 (ii) a waiver of certain U.S. Trustee Guidelines; (iii) authority to continue to perform under and

 honor intercompany transactions in the ordinary course of business, transfer and utilize funds to

 collateralize prepetition letters of credit of the Debtors, and make certain payments on behalf of

 Non-Debtor Affiliates; (iv) administrative expense priority for postpetition Intercompany

 Claims; and (v) a waiver or an extension of time to comply with certain requirements of section

 345(b) of the Bankruptcy Code.

                    113.   In the ordinary course of business, the Debtors utilize an integrated,

 centralized Cash Management System to collect, transfer, and disburse funds generated by their

 operations. The Cash Management System enables the Debtors to collect and disburse cash

 generated by their business effectively and efficiently, pay their financial obligations, centrally

 control and monitor corporate funds and available cash, comply with the requirements of their

 financing agreements, reduce administrative expenses, and obtain accurate account balances and

 other financial data. I thus believe that it is critical for the Cash Management System to remain

 intact during these chapter 11 cases to ensure seamless continuation of transactions and

 uninterrupted collection of revenues.

                    114.   I also understand that, in light of the Debtors’ corporate structure, the Cash

 Management System relies in part on the Debtors’ ability to engage in various Intercompany

 Transactions in the ordinary course of business. I believe the ability of the Debtors to continue

 engaging in such Intercompany Transactions is crucial to their continued operations.

                    115.   If the Debtors are required to alter the way in which they collect and

 disburse cash throughout the Cash Management System, I believe their operations would

 experience severe disruptions, which ultimately would frustrate the Debtors’ ability to effectuate

 their restructuring strategy and maximize the value of their estates. Based on the foregoing, I



                                                    45
 RLF1 23448521v.1
                                                   A-0045
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 47 of 319 PageID #: 7549
              Case 20-11157 Doc 14 Filed 05/19/20 Page 46 of 136




 believe that the relief requested in the Cash Management Motion is in the best interests of the

 Debtors, their estates, and all parties in interest and should be approved.

            iii.    Employee Wages Motion

                    116.   Pursuant to the Motion of Debtors for Authorization to Continue to Honor

 and Pay Employee Obligations (the “Employee Wages Motion”), the Debtors request authority

 to pay and honor certain prepetition claims and obligations, continue programs, and maintain

 funding, in the exercise of their discretion, relating to, among other things: (i) Unpaid

 Compensation; (ii) Payroll Taxes; (iii) Deductions; (iv) Payroll Processing Fees; (v) the Staffing

 Providers; (vi) the Supplemental Workforce; (vii) Reimbursable Expenses; (viii) the Employee

 Benefit Programs; (ix) the Non-Insider Severance Program; (x) Retirement Benefits; (xi) Other

 Employee Programs; and (xii) the Non-Insider Incentive Programs.

                    117.   The majority of the Debtors’ Employees rely exclusively on their

 compensation, benefits and reimbursement of expenses to satisfy their daily living expenses.

 These Employees will be exposed to significant financial difficulties and other distractions if the

 Debtors are not permitted to honor their obligations for unpaid compensation, benefits and

 reimbursable expenses. Similarly, if the Court does not authorize the Debtors to honor their

 various obligations under the Health Insurance Plans, many Employees will lose access to health

 coverage.

                    118.   The Supplemental Workforce is another important component of the

 Debtors’ operations, and ensures that key operational initiatives that are critical to the Debtors’

 reorganizational prospects continue. The Supplemental Workforce consists of individuals across

 a number of the Debtors’ departments, including human resources, finance, performance

 marketing, product, and technology. Failure to timely pay the obligations related to their



                                                  46
 RLF1 23448521v.1
                                                  A-0046
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 48 of 319 PageID #: 7550
              Case 20-11157 Doc 14 Filed 05/19/20 Page 47 of 136




 Supplemental Workforce would endanger the Debtors’ prospects of a successful sale effort and

 would cause widespread negative effects throughout the Debtors’ businesses.

                    119.   I believe that payment of the amounts requested in the Employee Wages

 Motion is necessary to effect an orderly transition into chapter 11 and to maximize the value of

 the Debtors’ assets.

            iv.     Critical Vendors Motion

                    120.   Pursuant to the Motion of Debtors for Order (I) Authorizing Payment of

 Certain Prepetition Obligations to Critical Vendors and (II) Granting Related Relief (the

 “Critical Vendors Motion”), the Debtors request entry of an order authorizing the Debtors to (i)

 pay non-priority, prepetition claims held by vendors whose goods and services are essential to

 the Debtors’ operations (collectively, the “Critical Vendors” and such claims, the “Critical

 Vendor Claims”) in an amount not to exceed $10,000,000 on an interim basis (the “Interim

 Critical Vendor Cap”) and $15,000,000 on a final basis (inclusive of the interim amount) (the

 “Final Critical Vendor Cap” and, together with the Interim Critical Vendor Cap, the “Critical

 Vendor Cap”), and (ii) related relief.

                    121.   To keep their business running efficiently and seamlessly, the Debtors rely

 on a network of Critical Vendors that provide the materials and services necessary to facilitate

 their operations efficiently and seamlessly. Due to the interdependent nature of its production

 and distribution branches, the Debtors’ business is highly sensitive and is easily disrupted by any

 single Critical Vendor refusing to provide the Debtors with essential materials and services for

 even a short period of time. Any such disruption could jeopardize the Debtors’ ability to

 continue their manufacturing processes, deliver their products to customers, preserve the value of

 their business, and ensure stability during these chapter 11 cases.



                                                    47
 RLF1 23448521v.1
                                                  A-0047
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 49 of 319 PageID #: 7551
              Case 20-11157 Doc 14 Filed 05/19/20 Page 48 of 136




                    122.   The Debtors and their advisors have identified those vendors, suppliers

 and/or service-providers that may be “critical” to the Debtors’ businesses (the “Potential

 Critical Vendors”) and (ii) developed the Critical Vendor Cap based on an estimate of the

 aggregate amount of outstanding Critical Vendor Claims as of the Commencement Date. The

 Debtors will use commercially reasonable efforts to require all Critical Vendors to continue to

 provide trade terms in line with historical practice as the quid pro quo for payment of Critical

 Vendor Claims. Where appropriate, the Debtors will require as a condition to payment of a

 Critical Vendor Claim that the applicable Critical Vendor enter into a vendor agreement that,

 among other things, requires the Critical Vendor to provide the Debtors with Customary Trade

 Terms. I believe that allowing the Debtors to continue paying certain Critical Vendors, subject

 to the conditions outlined in the Critical Vendors Motion, is in the best interests of the Debtors,

 their estates, and all parties in interest and should be approved.

             v.     Shippers, Warehousemen and Other Lien Claimants Motion

                    123.   Pursuant to the Motion of Debtors for Order (I) Authorizing Payment of

 Prepetition Claims Of Shippers, Warehousemen, Import/Export Providers and Other Lien

 Claimants and (II) Confirming Administrative Expense Priority of Undisputed Commencement

 Date Orders and Authorizing Payment of Such Obligations in the Ordinary Course of Business

 (“Shippers and Lien Claimants Motion”), the Debtors request entry of an order authorizing,

 but not directing, the Debtors to pay (i) Shipping and Warehousing Charges, (ii) Import/Export

 Charges, (iii) Other Lien Claims, and (iv) certain amounts in connection with the

 Commencement Date Orders to suppliers which will enable the Debtors to (a) secure the

 delivery, distribution, and sale of the Debtors’ goods to customers throughout the United States

 and abroad, (b) ensure the delivery of goods and raw materials to the Debtors’ facilities or (c)

 satisfy the liens, if any, in respect of amounts owed to such parties. The Debtors may condition,

                                                  48
 RLF1 23448521v.1
                                                 A-0048
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 50 of 319 PageID #: 7552
              Case 20-11157 Doc 14 Filed 05/19/20 Page 49 of 136




 in their sole discretion, any payments made to the Shippers, Warehousemen, and Customs on the

 agreement of such parties to continue supplying services to the Debtors on the same trade terms

 given to them prior to the Commencement Date or upon new trade terms

                    124.   I understand that approximately $12,000,000 in Liens relating to the

 prepetition period will become due and payable after the Commencement Date, with

 approximately $7,350,000 coming due within the thirty (30) days following the Commencement

 Date. I believe the relief requested in the Shippers and Lien Claimants Motion is in the best

 interests of the Debtors, their estates, and all parties in interest and should be approved.

            vi.     Taxes Motion

                    125.   Pursuant to the Motion of Debtors for Authority to Pay Certain Prepetition

 Taxes and Fees (the “Taxes Motion”), the Debtors request authority to satisfy, in the Debtors’

 sole discretion, all Taxes and Fees due and owing to various local, state, and federal Taxing

 Authorities that arose prior to the Commencement Date, including all Taxes and Fees

 subsequently determined by audit or otherwise to be owed for periods prior to the

 Commencement Date.

                    126.   In the ordinary course of business, the Debtors are obligated to pay certain

 taxes and governmental fees, which generally fall into the following categories: (i) Sales and Use

 Taxes, (ii) Franchise Taxes, (iii) Property Taxes, and (iv) Fees. I understand that approximately

 $5,270,000 of the Taxes and Fees relating to the prepetition period will become due and payable

 after the Commencement Date, with approximately $1,370,000 coming due within the thirty (30)

 days following the Commencement Date. Additionally, I understand that the Debtors incurred a

 real estate transfer tax liability owed to certain German taxing authorities, which the Debtors

 estimate to be approximately $3,000,000.



                                                    49
 RLF1 23448521v.1
                                                   A-0049
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 51 of 319 PageID #: 7553
              Case 20-11157 Doc 14 Filed 05/19/20 Page 50 of 136




                    127.   I believe that failure to pay the aforementioned Taxes and Fees may cause

 the Taxing Authorities to take actions that would interfere with the Debtors’ continued

 operations and potentially impose significant costs on the Debtors’ estates. Additionally, I

 understand that failure to satisfy the prepetition Taxes and Fees may jeopardize the Debtors’

 maintenance of good standing to operate in the jurisdictions in which they do business.

 Moreover, to the extent any prepetition Taxes and Fees remain unpaid by the Debtors, I

 understand that the Debtors’ officers and directors may be subject to lawsuits or criminal

 prosecution. Based on the foregoing, and as more fully described in the Taxes Motion, I believe

 that the relief requested in the Taxes Motion is in the best interests of the Debtors, their estates,

 and all parties in interest and should be approved.

           vii.     NOL Motion

                    128.   Pursuant to the Motion of Debtors for Entry of Orders Establishing

 Notification Procedures and Approving Restrictions on Certain Transfers of Interests In and

 Claims Against the Debtors (the “NOL Motion”), the Debtors seek entry of interim and final

 orders authorizing the debtors to establish procedures (the “NOL Procedures”) to protect the

 potential value of the Debtors’ net operating loss carryforwards (“NOLs”) and other tax benefits

 (collectively, the “Tax Attributes”). The NOL Procedures apply to (i) direct and indirect

 ownership of Holdings Common Stock and any options or similar rights (within the meaning of

 applicable treasury regulations) to acquire such stock (the “Options”) and (ii) the direct and

 indirect ownership of prepetition claims against one or more of the Debtors (the “Claims”). The

 NOL Procedures relating to Claims will only become effective upon issuance of a final order and

 are not included in the requested interim order.

                    129.   The Debtors’ Tax Attributes, as of the Commencement Date, include

 estimated consolidated NOLs of approximately $141.7 million, approximately $148.5 million in

                                                    50
 RLF1 23448521v.1
                                                  A-0050
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 52 of 319 PageID #: 7554
              Case 20-11157 Doc 14 Filed 05/19/20 Page 51 of 136




 consolidated federal disallowed business interest expense carryforwards under section 163(j) of

 the Tax Code, and certain other favorable Tax Attributes, including net unrealized built-in

 losses.

                    130.   The Tax Attributes are valuable assets. The Debtors’ ability to utilize the

 Tax Attributes to reduce future tax liability is subject to certain potential statutory limitations

 arising from an Ownership Change. The proposed NOL Procedures seek authority to restrict

 trading of Holdings Common Stock that could result in an Ownership Change occurring before

 the effective date of a chapter 11 plan or any applicable bankruptcy court order. Likewise, the

 proposed NOL Procedures would monitor acquisitions, dispositions, and trading of prepetition

 claims against one or more of the Debtors. Such restrictions would protect the Debtors’ ability

 to use the Tax Attributes during the pendency of these chapter 11 cases and possibly thereafter.

                    131.   The NOL Procedures are necessary to preserve the Debtors’ ability to use

 the Tax Attributes, while providing certain latitude for trading. The Debtors’ ability to preserve

 the Tax Attributes may be seriously jeopardized unless procedures are established immediately.

 As a result, I believe that the relief requested in the NOL Motion should be granted.

           viii.    Utilities Motion

                    132.   Pursuant to the Motion of Debtors for Order (I) Approving Debtors’

 Proposed Form of Adequate Assurance of Payment to Utility Companies, (II) Establishing

 Procedures for Resolving Objections by Utility Companies, (III) Prohibiting Utility Companies

 from Altering, Refusing, or Discontinuing Service, and (IV) Authorizing the Debtors to Honor

 Obligations to Payment Processors (the “Utilities Motion”), the Debtors request an order (i)

 approving the Debtors’ proposed form of adequate assurance of payment to the Utility

 Companies, (ii) establishing procedures for resolving objections by the Utility Companies

 relating to the adequacy of the proposed adequate assurance, (iii) prohibiting the Utility

                                                   51
 RLF1 23448521v.1
                                                   A-0051
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 53 of 319 PageID #: 7555
              Case 20-11157 Doc 14 Filed 05/19/20 Page 52 of 136




 Companies from altering, refusing, or discontinuing service to, or discriminating against, the

 Debtors on account of the commencement of these chapter 11 cases or outstanding prepetition

 invoices, and (iv) authorizing payment of certain Payment Processors. The Debtors estimate that

 the total amount of the Adequate Assurance Deposit will be approximately $978,487.

                    133.   I believe that preserving Utility Services on an uninterrupted basis is

 essential to the Debtors’ ongoing operations and restructuring process. I believe that any

 interruption in Utility Services – even for a brief period – would seriously disrupt the Debtors’

 ability to continue manufacturing and selling their products and services. This interruption

 would adversely impact customer relationships and would result in a decline in the Debtors’

 revenues. Such a result could seriously jeopardize the Debtors’ restructuring efforts to the

 detriment of all parties in interest. Therefore, I believe it is critical that Utility Services continue

 uninterrupted during these chapter 11 cases.

                    134.   I believe the Adequate Assurance Deposit, in conjunction with the

 Debtors’ ability to pay for future Utility Services in the ordinary course of business, constitutes

 sufficient adequate assurance to the Utility Companies. Moreover, I believe the proposed

 Adequate Assurance Procedures are reasonable because they will ensure that the Utility Services

 continue while providing a streamlined process for Utility Companies to challenge the adequacy

 of the Proposed Adequate Assurance or seek an alternative form of adequate assurance. As a

 result, I believe that the relief requested in the Utilities Motion should be granted.

            ix.     Insurance Motion

                    135.   Pursuant to the Motion of Debtors for Order (I) Authorizing Debtors to (A)

 Continue to Maintain Their Insurance Policies and Programs and Surety Bond Program and (B)

 Honor All Obligations with Respect Thereto and (II) Modifying the Automatic Stay with Respect

 to the Workers’ Compensation Program (the “Insurance Motion”), the Debtors request (i)

                                                   52
 RLF1 23448521v.1
                                                  A-0052
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 54 of 319 PageID #: 7556
              Case 20-11157 Doc 14 Filed 05/19/20 Page 53 of 136




 authority, but not direction, to (a) maintain and renew, in their sole discretion, the Insurance

 Policies and Programs and the Surety Bond Program, (b) continue honoring their Insurance and

 Surety Obligations, including posting any collateral in connection therewith, on a postpetition

 basis in the ordinary course of business, and (c) pay accrued and outstanding prepetition

 amounts due in connection with the Insurance and Surety Obligations; and (ii) modification of

 the automatic stay to the extent necessary to permit the Debtors’ employees to proceed with any

 claims they may have under the Workers’ Compensation Program.

                    136.   In connection with the operation of the Debtors’ business and the

 management of their properties, the Debtors maintain various insurance policies and programs

 through several different insurance carriers. The Debtors also maintain workers’ compensation

 insurance as required by law in each of the states in which the Debtors operate and provide

 coverage to employees for claims arising from or related to their employment by the Debtors.

 Additionally, in the ordinary course of business, the Debtors are required to provide various

 types of surety bonds to secure obligations owed to various third parties, including

 municipalities, state and federal governmental units, and public agencies, relating to their

 operations. Based on the foregoing, and as more fully described in the Insurance Motion, I

 believe that the relief requested in the Insurance Motion is in the best interests of the Debtors,

 their estates, and all parties in interest and should be approved

             x.     Customer Programs Motion

                    137.   Pursuant to the Motion of Debtors for Authority to (i) Honor Certain

 Prepetition Obligations to Customers, and (ii) Continue and Maintain Related Customer

 Programs in the Ordinary Course of Business, the Debtors request authority to, in the ordinary

 course of business and consistent with past practice, (i) to maintain and administer prepetition

 customer programs and promotions and (ii) to pay and otherwise honor their obligations to

                                                  53
 RLF1 23448521v.1
                                                 A-0053
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 55 of 319 PageID #: 7557
              Case 20-11157 Doc 14 Filed 05/19/20 Page 54 of 136




 customers relating thereto, whether arising prior to or after the Commencement Date, as

 necessary and appropriate in the Debtors’ business judgment.

                    138.   To maximize customer loyalty, the Debtors have maintained and followed,

 in the ordinary course of business, various practices and programs (collectively, the “Customer

 Programs”) to reward and provide incentives to existing customers and to attract new customers

 to the Debtors’ businesses. To maintain the Debtors’ reputation for reliability and to maintain

 the loyalty, goodwill and support of their customers, the Debtors must maintain their Customer

 Programs and honor their obligations thereunder. Failure to continue the Customer Programs

 will place the Debtors at a significant—and potentially insurmountable—comparative

 disadvantage in the marketplace, amplifying the negative effect of customer uncertainty that may

 arise from these chapter 11 filings, and as such, I believe that the relief requested in the Utilities

 Motion should be granted.

                                              Conclusion

                    139.   This Declaration illustrates the factors that have precipitated the

 commencement of these chapter 11 cases and the Debtors’ critical need for the protections and

 tools provided to debtors under chapter 11 of the Bankruptcy Code.

                    140.   I declare under penalty of perjury that, to the best of my knowledge and

 after reasonable inquiry, the foregoing is true and correct.


 Executed this 19th day of May, 2020



                                                                /s/ Roy Messing
                                                                Roy Messing
                                                                Chief Restructuring Officer

                                                                Exide Holdings, Inc. and
                                                                its Affiliated Debtors

                                                  54
 RLF1 23448521v.1
                                                  A-0054
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 56 of 319 PageID #: 7558




                              TAB 1(a)
            Restructuring Support Agreement, dated May 18, 2020
          [Bankr. D.I. 14], attached as Exhibit C to the First Day Decl.
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 57 of 319 PageID #: 7559
                     Case 20-11157 Doc 14 Filed 05/19/20 Page 59 of 136




                                           Exhibit C

                                Restructuring Support Agreement




        RLF1 23448521v.1
                                     A-0055
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 58 of 319 PageID #: 7560
              Case 20-11157 Doc 14 Filed 05/19/20 Page 60 of 136
                                                                                    EXECUTION VERSION



                              RESTRUCTURING SUPPORT AGREEMENT

               This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof, and including any
exhibits or schedules hereto, this “Agreement”), dated as of May 18, 2020, is entered into by and
between:

                    (i)       Exide Holdings, Inc. (“Holdings”); Exide Technologies, LLC; Exide
                              Delaware LLC; Dixie Metals Company; and Refined Metals Corporation
                              (collectively, with Holdings, the “Company” and, each, a “Company
                              Entity”); and

                    (ii)      each undersigned entity, in each such entity’s respective capacity as a holder
                              of, or as nominee, investment adviser, sub-adviser, or investment manager,
                              as applicable, to certain funds, accounts, and other entities (including
                              subsidiaries and affiliates of such funds, accounts, and entities) that is a
                              holder of:

                              a. 10.75% Superpriority Lien Senior Secured Notes due 2021 issued
                                 pursuant to that certain Indenture, dated as of June 17, 2019 (as
                                 amended, supplemented or otherwise modified from time to time, the
                                 “Superpriority Senior Secured Notes Indenture” and the notes issued
                                 thereunder, the “Superpriority Senior Secured Notes”) (in its respective
                                 capacity as such, each, a “Superpriority Senior Secured Noteholder”
                                 and, collectively, the “Superpriority Senior Secured Noteholders”);

                              b. 11% Exchange Priority Notes due 2024 issued pursuant to that certain
                                 Indenture, dated as of June 25, 2019 (as amended, supplemented or
                                 otherwise modified from time to time, the “Exchange Priority and First
                                 Lien Notes Indenture” and the notes issued thereunder, the “Exchange
                                 Priority Notes”) (in its respective capacity as such, each, an “Exchange
                                 Priority Noteholder” and, collectively, the “Exchange Priority
                                 Noteholders”); and

                              c. 11% First Lien Senior Secured Notes due 2024 issued pursuant to the
                                 Exchange Priority and First Lien Notes Indenture (the “2024 First Lien
                                 Notes” and together with the Superpriority Senior Secured Notes and
                                 the Exchange Priority Notes, the “Notes”) (in its respective capacity as
                                 such, each, a “2024 First Lien Noteholder” and, collectively, the “2024
                                 First Lien Noteholders” and, together with the Superpriority Senior
                                 Secured Noteholders and the Exchange Priority Noteholders and their
                                 respective successors and permitted assigns and any subsequent Person
                                 that becomes party hereto in accordance with the terms hereof, each, a
                                 “Consenting Creditor” and, collectively, the “Consenting Creditors”).




WEIL:\97486621\1\44362.0003

                                                       A-0056
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 59 of 319 PageID #: 7561
              Case 20-11157 Doc 14 Filed 05/19/20 Page 61 of 136




               The Company, each Consenting Creditor, and any subsequent Person that becomes
a party hereto in accordance with the terms hereof are referred to herein as the “Parties” and
individually as a “Party.”

                WHEREAS, the Parties have agreed to enter into certain transactions in
furtherance of a financial restructuring of the Company, which is anticipated to be effectuated, in
part, by the Company Entities commencing voluntary cases (the “Chapter 11 Cases”) under
chapter 11 of the Bankruptcy Code in the Bankruptcy Court to (a) pursue one or more of the
following: (i) the Americas Sale Transaction, (ii) the Europe/ROW Sale Transaction, (iii) the
Company Sale Transaction (each as defined herein) and (iv) the liquidation or winding up of any
assets or businesses of the Company in a manner other than as described in clauses (i) through (iii)
above, in each case, consistent with this Agreement, and (b) confirm the Plan (as defined herein)
on the terms set forth in this Agreement (any and all such transactions, collectively, the
“Restructuring”);

               WHEREAS, the Parties have agreed to the Restructuring consistent with the terms
and subject to the conditions set forth herein, including in the Term Sheet, which are the product
of arm’s-length, good faith discussions between the Parties and their respective professionals;

                WHEREAS, as of the date hereof, the Consenting Creditors in the aggregate hold,
or act as the nominee, investment adviser, sub-adviser, or investment manager to entities that hold,
as of the date hereof, more than two-thirds of the aggregate outstanding principal amount of each
series of the Notes;

                WHEREAS, Mackay Shields and Axar Capital Management (each a
“Commitment Party”) have hereby committed to (i) provide the DIP Facility and the Company
and the Consenting Creditors have reached an agreement for the consensual use of Cash Collateral
(as defined in section 363(a) of the Bankruptcy Code), in accordance with and subject to the terms
and conditions set forth in the DIP Term Sheet, the Financing Orders, and the DIP Credit
Agreement, and (ii) implement the Credit Bid in accordance with and subject to the terms and
conditions set forth in the Credit Bid Term Sheet; and

             WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in the Term Sheet and hereunder.

               NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

                    1.        Certain Definitions.

              Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the chapter 11 term sheet attached hereto as Exhibit B (together with all schedules,



                                                      2


WEIL:\97486621\1\44362.0003

                                                     A-0057
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 60 of 319 PageID #: 7562
              Case 20-11157 Doc 14 Filed 05/19/20 Page 62 of 136




exhibits, and annexes attached thereto, and as may be modified in accordance with Section 11
hereof, the “Term Sheet”), or as the context otherwise requires.

                    As used in this Agreement, the following terms have the following meanings:

                (a)           “2024 First Lien Notes” has the meaning set forth in the Preamble of this
          Agreement.

                  (b)   “2024 First Lien Noteholder(s)” has the meaning set forth in the Preamble
          of this Agreement.

                  (c)     “ABL Credit Agreement” means that certain ABL Credit Agreement, dated
          as of April 30, 2015, (as amended, supplemented or otherwise modified from time to time),
          by and among Exide Technologies and the other borrowers from time to time party thereto,
          each of the guarantors named therein, the lenders party thereto, and Bank of America, N.A.,
          as administrative and collateral agent.

                  (d)     “Alternative Transaction” means any plan, dissolution, winding up,
          liquidation, sale or disposition, reorganization, merger or restructuring of any Company
          Entity or any of their respective subsidiaries or assets, in each case, other than the
          Restructuring, as set forth herein, including in the Term Sheet;

                   (e)     “Americas Sale Transaction” means a sale of any or all of (i) the Industrial
          Energy Americas business segment of the Company; (ii) the Transportation Americas
          business segment of the Company; (iii) any operating facilities, assets or equipment located
          therein of the Company; or (iv) any combination of the items listed in sections (i) through
          (iii) hereof, in each case, whether by way of sale of assets, merger, consolidation, sale of
          interests or other transaction structure, as contemplated by one or more Successful Bids.

                 (f)     “Asset Purchase Agreement(s)” means any purchase agreement governing
          any sale of assets to effect the Americas Sale Transaction, the Europe/ROW Sale
          Transaction, the Company Sale Transaction, or a liquidation, including the Credit Bid
          APA.

                 (g)       “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
          §§ 101, et seq., as amended from time to time.

                  (h)    “Bankruptcy Court” means the United States Bankruptcy Court for the
          District of Delaware having jurisdiction over the Chapter 11 Cases, and, to the extent of
          the withdrawal of any reference under 28 U.S.C. § 157, pursuant to 28 U.S.C. § 151, the
          United States District Court for the District of Delaware.

                 (i)    “Bidding Procedures” means the bidding procedures approved by the
          Bidding Procedures Order for the Restructuring, including the Americas Sale Transaction,
          the Europe/ROW Sale Transaction, the Company Sale Transaction, and any liquidations.


                                                      3


WEIL:\97486621\1\44362.0003

                                                     A-0058
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 61 of 319 PageID #: 7563
             Case 20-11157 Doc 14 Filed 05/19/20 Page 63 of 136




                 (j)    “Bidding Procedures Motion” means a motion filed by the Debtors with
          the Bankruptcy Court for entry of a Bidding Procedures Order.

                 (k)     “Bidding Procedures Order” means any order (i) approving Bidding
          Procedures for the Restructuring, (ii) setting dates for the submission of bids and the
          auction or auctions (if any) related thereto, and (iii) granting related relief.

                 (l)     “Cash Management Order” means an order entered by the Bankruptcy
          Court authorizing the Debtors to implement cash management protocols.

                (m)     “Chapter 11 Cases” has the meaning in the Preamble of this Agreement.
          The Chapter 11 Cases shall be filed in the Bankruptcy Court.

                  (n)    “CMD” means CMD Global Advisors, LLC, as investment banking advisor
          to Paul, Weiss.

                 (o)    “Commencement Date” means the date on which the Debtors commence
          the Chapter 11 Cases.

                    (p)       “Company” has the meaning set forth in the Preamble of this Agreement.

                (q)           “Company Entity” has the meaning set forth in the Preamble of this
          Agreement.

                  (r)    “Company Sale Transaction” means a sale of all or substantially all of the
          Company’s assets or Interests to a Successful Bidder, in each case, whether by way of sale
          of assets, merger, consolidation, sale of interests or other transaction structure.

                  (s)         “Confirmation Order” means an order of the Bankruptcy Court confirming
          the Plan.

                 (t)    “Consenting Creditor Professional Fees and Expenses” means all
          reasonable documented fees and expenses of, collectively, Paul, Weiss, Young Conaway,
          and CMD.

                (u)           “Consenting Creditor(s)” has the meaning set forth in the Preamble of this
          Agreement.

                  (v)   “Credit Bid” means the credit bid submitted by the Requisite Exchange
          Priority Noteholders in accordance with the terms set forth in the Credit Bid Term Sheet
          for the consummation of the Europe/ROW Sale Transaction.

                 (w)      “Credit Bid APA” means the stock and asset purchase agreement governing
          the Credit Bid.

                  (x)    “Credit Bid Sale Order” means the Sale Order approving the Debtors’ entry
          into, and consummation of, the Credit Bid APA.
                                                       4


WEIL:\97486621\1\44362.0003

                                                      A-0059
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 62 of 319 PageID #: 7564
             Case 20-11157 Doc 14 Filed 05/19/20 Page 64 of 136




                 (y)     “Credit Bid Term Sheet” means the term sheet setting forth the material
          terms of the Credit Bid attached hereto as Exhibit C.

                    (z)       “Credit Bid Transaction” has the meaning set forth in the Credit Bid Term
          Sheet.

                  (aa) “Debt Documents” means (i) the Indentures and each of that certain
          (ii) Superpriority Lien Security Agreement, dated as of June 17, 2019, (iii) Amended and
          Restated First Lien Security Agreement, dated as of June 25, 2019, (iv) Security Agreement
          Supplement and Amendment No. 1 to Security Agreements, dated as of December 31,
          2019, (v) Amended and Restated Intercreditor Agreement, dated as of June 17, 2019, and
          (vi) Intercreditor Agreement Joinder No. 1, dated as of June 25, 2019, and all other
          documents and instruments executed and delivered in connection with each of the
          foregoing, in each case, as amended, supplemented or otherwise modified from time to
          time.

                 (bb) “Debtors” means Holdings, Exide Technologies, LLC, Exide Delaware
          LLC, Dixie Metals Company, and Refined Metals Corporation, in each case, solely in its
          capacity as a debtor in possession under the Bankruptcy Code.

                  (cc) “Definitive Documents” means the documents that are contemplated by the
          Term Sheet and that are otherwise necessary or desirable to implement, or otherwise relate
          to, the Restructuring, including: (i) the Plan; (ii) the First Day Pleadings; (iii) the Bidding
          Procedures; (iv) the Bidding Procedures Motion; (v) the Bidding Procedures Order;
          (vi) each of the documents comprising the Plan Supplement; (vii) the Disclosure
          Statement; (viii) any motion seeking the approval of the adequacy of the Disclosure
          Statement and solicitation of the Plan; (ix) the Confirmation Order; (x) any Financing
          Orders; (xi) the DIP Credit Agreement; (xii) the Credit Bid APA; (xiii) the Credit Bid Sale
          Order; (xiv) the KEIP Motion; (xv) the KEIP Order; (xvi) the KERP Motion; (xvii) the
          KERP Order; and (xviii) all other material documents necessary or customarily required to
          consummate the Restructuring. Each of the Definitive Documents shall contain terms and
          conditions consistent in all material respects with this Agreement, including the Term
          Sheet, and shall otherwise be reasonably acceptable in all material respects to the Required
          Parties, including with respect to any modifications, amendments, or supplements to such
          Definitive Documents at any time during the Support Period.

                 (dd) “DIP Budget” means the budget providing for the use of cash collateral and
          proceeds of the DIP Facility.

                  (ee)        “DIP Credit Agreement” means the credit agreement evidencing the DIP
          Facility.

                 (ff)    “DIP Documents” means, collectively, the DIP Credit Agreement and any
          and all other agreements, documents, and instruments delivered or entered into in
          connection therewith, including any guarantee agreements, pledge and collateral
          agreements, intercreditor agreements, and other security documents.

                                                      5


WEIL:\97486621\1\44362.0003

                                                     A-0060
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 63 of 319 PageID #: 7565
             Case 20-11157 Doc 14 Filed 05/19/20 Page 65 of 136




                 (gg) “DIP Facility” means the debtor-in-possession facility to be provided to the
          Company Entities consistent with the terms set forth in the DIP Term Sheet and in
          accordance with the terms, and subject in all respects to the conditions, as set forth in the
          DIP Credit Agreement and pursuant to the terms and conditions of the Financing Orders.

                (hh)          “DIP Obligations” means the obligations of the Debtors to the DIP Credit
          Agreement.

                 (ii)    “DIP Order” means an order entered by the Bankruptcy Court authorizing
          the Debtors to enter into the DIP Credit Agreement.

                 (jj)    “DIP Term Sheet” means the term sheet setting forth the material terms of
          the DIP Facility attached hereto as Exhibit D.

                    (kk)      “Disclosure Statement” means the disclosure statement with respect to the
          Plan.

                    (ll)      “Effective Date” means the date on which the Plan is consummated.

                  (mm) “Environmental Law” means any federal, state, local or foreign law, rule,
          regulation, requirement, decision, order, or other legal requirement relating to the
          protection of the environment, pollution, natural resources, or human health or safety as it
          relates to exposure to hazardous substances or materials or hazardous or toxic substances
          or wastes, pollutants, or contaminants.

                   (nn) “Europe/ROW Assets” means (i) the Transportation EMEA business
          segment of the Company; (ii) the Industrial EMEA business segment of the Company;
          (iii) the Industrial APAC business segment of the Company; (iv) the Recycling
          EMEA/ROW segment of the Company; (v) any operating facilities, assets, or equipment
          located therein of the Company; and (vi) any combination of the items listed in sections
          (i) through (v) hereof, in each case, whether by way of sale of assets, merger, consolidation,
          sale of interests or other transaction structure, as contemplated by one or more Successful
          Bids.

                  (oo) “Europe/ROW Sale Transaction” means a sale of any or all of the
          Europe/ROW Assets, in each case, whether by way of sale of assets, merger, consolidation,
          sale of equity interests or other transaction structure, as contemplated by one or more
          Successful Bids.

                 (pp) “European Bridge Documents” means the notes purchase agreement and
          indenture evidencing the European Bridge Notes.

                 (qq) “European Bridge Notes” means the notes issued by Exide International
          Holdings LP, consistent with the terms set forth in the European Bridge Term Sheet and in
          accordance with the terms, and subject in all respects to the conditions, as set forth in the
          European Bridge Documents.

                                                      6


WEIL:\97486621\1\44362.0003

                                                     A-0061
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 64 of 319 PageID #: 7566
             Case 20-11157 Doc 14 Filed 05/19/20 Page 66 of 136




                 (rr)    “European Bridge Term Sheet” means the term sheet setting forth the
          material terms of the European Bridge Notes attached hereto as Exhibit E.

                  (ss)     “Exchange Priority and First Lien Notes Indenture” has the meaning set
          forth in the Preamble of this Agreement.

                (tt)    “Exchange Priority Noteholder(s)” has the meaning set forth in the
          Preamble of this Agreement.

                 (uu) “Exchange Priority Notes” has the meaning set forth in the Preamble of
          this Agreement.

                  (vv) “First Day Pleadings” means the motions, petitions, pleadings, and draft
          orders that the Company Parties file at the commencement of the Chapter 11 Cases. First
          Day Pleadings include orders as entered by the Bankruptcy Court.

                 (ww) “Financing Commitment” means the commitment of a Commitment Party
          to provide the DIP Facility, in accordance with the terms set forth in this Agreement,
          including the Term Sheet.

                 (xx) “Financing Orders” means any interim or final orders authorizing the
          Debtors to continue to access cash collateral and incur any postpetition financing on an
          interim basis or final basis consistent with the Term Sheet.

                 (yy) “Financing Motion” means the motion for use of cash collateral and to
          incur postpetition financing and enter into any credit agreement with respect thereto.

                    (zz)      “Holdings” has the meaning set forth in the Preamble of this Agreement.

                 (aaa) “Holdings Equity” means the common stock, par value $0.01 per share, of
          Holdings or any other equity securities of Holdings into which such stock is reclassified or
          reconstituted.

                 (bbb) “Indentures” means collectively, the Superpriority Senior Secured Notes
          Indenture and the Exchange Priority and First Lien Notes Indenture.

                 (ccc) “Intercompany Note” means a note executed by the Debtors and a
          Europe/ROW entity pursuant to which a Debtor can demand payment of intercompany
          payables that have accrued through the date of the Intercompany Note.

                  (ddd) “Intercompany Transaction” means an intercompany transaction entered
          into by the Debtors with one or more of the Debtors’ non-debtor affiliates, other than any
          transaction executed before December 31, 2019.

                 (eee) “KEIP Motion” means a motion filed by the Debtors with the Bankruptcy
          Court for entry of a KEIP Order.

                                                      7


WEIL:\97486621\1\44362.0003

                                                     A-0062
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 65 of 319 PageID #: 7567
             Case 20-11157 Doc 14 Filed 05/19/20 Page 67 of 136




                 (fff) “KEIP Order” means an order entered by the Bankruptcy Court authorizing
          the implementation of a key employee incentive plan.

                 (ggg) “KERP Motion” means a motion filed by the Debtors with the Bankruptcy
          Court for entry of a KERP Order.

                 (hhh) “KERP Order” means an order entered by the Bankruptcy Court
          authorizing the implementation of a key employee retention plan.

                 (iii) “Netted Intercompany Amount” means the final netted amount for the
          relevant period owed to a Debtor or non-Debtor entity, as applicable, on account of, but
          not limited to, shared service charges (including professional fees of the Company and
          Consenting Creditors), management fees, and invoices related to products purchased and
          sold among a Debtor and non-Debtor entity.

                 (jjj) “Non-Performing Properties Motion” means a motion filed by the Debtors
          with the Bankruptcy Court for entry of the Non-Performing Properties Order.

                 (kkk) “Non-Performing Properties Order” means an order entered by the
          Bankruptcy Court authorizing the Debtors to implement settlement procedures in
          connection with any of the Debtors’ non-performing properties.

                    (lll)     Notes” has the meaning set forth in the Preamble of this Agreement.

                    (mmm) “Party” has the meaning set forth in the Preamble of this Agreement.

                 (nnn) “Paul, Weiss” means Paul, Weiss, Rifkind, Wharton & Garrison LLP, as
          counsel to the Consenting Creditors.

                   (ooo) “Person” means any “person” as defined in section 101(41) of the
          Bankruptcy Code, including, without limitation, any individual, corporation, limited
          liability company, partnership, joint venture, association, joint-stock company, trust,
          unincorporated organization or government or any agency or political subdivision thereof
          or other entity.

                  (ppp) “Plan” means the chapter 11 plan for the Debtors, filed in the Chapter 11
          Cases, as it may be amended, restated, or supplemented from time to time, consistent with
          this Agreement, in form and substance consistent with this Agreement, including the Term
          Sheet, pursuant to which the Restructuring shall be implemented.

                 (qqq) “Plan Supplement” means the supplement to the Plan comprised of
          documents, forms of documents, schedules, and/or exhibits necessary or advisable to effect
          the Restructuring and otherwise to be filed by the Company with the Bankruptcy Court.

                   (rrr) “Postpetition Intercompany Transaction” means any transaction with an
          affiliate entered into by the Debtors after the commencement of the Chapter 11 Cases.

                                                       8


WEIL:\97486621\1\44362.0003

                                                      A-0063
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 66 of 319 PageID #: 7568
             Case 20-11157 Doc 14 Filed 05/19/20 Page 68 of 136




                    (sss)     “Proceeds Waterfall” has the meaning set forth in the Term Sheet.

                 (ttt) “Releases” means the releases set forth in the Credit Bid Term Sheet and
          the Term Sheet.

                (uuu) “Restructuring” has the meaning set forth in the Preamble of this
          Agreement.

                (vvv)         “Required Parties” means each of (i) the Company and (ii) the Requisite
          Noteholders.

                 (www) “Requisite 2024 First Lien Noteholders” means, as of any date of
          determination, Consenting Creditors who collectively hold at least two-thirds of the
          aggregate outstanding principal amount of the 2024 First Lien Notes held by all Consenting
          Creditors at such time; provided, that for purposes of this definition, the term “Consenting
          Creditors” excludes any Noteholder that, on the relevant date of determination, is in breach
          of any of its material obligations hereunder.

                 (xxx) “Requisite Exchange Priority Noteholders” means, as of any date of
          determination, Consenting Creditors who collectively hold at least two-thirds of the
          aggregate outstanding principal amount of the Exchange Priority Notes held by all
          Consenting Creditors at such time; provided, that for purposes of this definition, the term
          “Consenting Creditors” excludes any Noteholder that, on the relevant date of
          determination, is in breach of any of its material obligations hereunder.

                 (yyy) “Requisite Noteholders” means, collectively, the Requisite 2024 First Lien
          Noteholders, the Requisite Exchange Priority Noteholders, and the Requisite Superpriority
          Senior Secured Noteholders; provided, that for the avoidance of doubt, the term “Requisite
          Noteholders,” or any of the terms of which it is comprised, as used herein shall not hold
          the same meaning as the same, or similar, terms contained in any of the Indentures.

                  (zzz) “Requisite Superpriority Senior Secured Noteholders” means, as of any
          date of determination, Consenting Creditors who collectively hold at least two-thirds of the
          aggregate outstanding principal amount of the Superpriority Senior Secured Notes held by
          all Consenting Creditors at such time; provided, that for purposes of this definition, the
          term “Consenting Creditors” excludes any Noteholder that, on the relevant date of
          determination, is in breach of any of its material obligations hereunder.

                 (aaaa) “Sale Order(s)” means any order entered by the Bankruptcy Court
          approving the Debtors’ entry into, and consummation of, an Asset Purchase Agreement.
          Sale Order(s) include the Credit Bid Sale Order.

                    (bbbb) “SEC” means the Securities & Exchange Commission.

                    (cccc) “Securities Act” means the Securities Act of 1933, as amended.


                                                      9


WEIL:\97486621\1\44362.0003

                                                      A-0064
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 67 of 319 PageID #: 7569
              Case 20-11157 Doc 14 Filed 05/19/20 Page 69 of 136




                   (dddd) “Specified Defaults” means collectively, (i) the Default (as defined in the
          Superpriority Notes Indenture) under the Superpriority Notes Indenture as a result of the
          Company’s failure to pay interest on the Superpriority Notes on April 30, 2020, and the
          Event of Default (as defined in the Superpriority Notes Indenture) arising from such
          Default continuing for a period of thirty (30) days; (ii) any defaults under the Indentures as
          a result of cross-defaults caused by the foregoing; and (iii) any Events of Default or defaults
          under the Indentures as a result of the solicitation in connection with the Plan, the
          commencement of the Chapter 11 Cases, the entry into this Agreement or the Definitive
          Documents, or the implementation of the Restructuring, in each case, including any actions
          or transactions contemplated or required by the foregoing documents, agreements, or items
          to the extent in compliance therewith.

                    (eeee) “Successful Bid(s)” has the meaning set forth in the Bidding Procedures.

                (ffff) “Superpriority Senior Secured Notes” has the meaning set forth in the
          Preamble of this Agreement.

                 (gggg) “Superpriority Senior Secured Noteholder(s)” has the meaning set forth in
          the Preamble of this Agreement.

                  (hhhh) “Superpriority Senior Secured Notes Indenture” has the meaning set forth
          in the Preamble of this Agreement.

                  (iiii) “Support Effective Date” means the date on which the conditions set forth
          in Section 2 of this Agreement have been satisfied or waived by the appropriate Party or
          Parties in accordance with this Agreement.

                 (jjjj) “Support Period” means the period commencing on the Support Effective
          Date and ending on the earlier of the (A) date on which this Agreement is terminated in
          accordance with Section 7 hereof and (B) the Effective Date.

                (kkkk) “Term Sheet” has the meaning set forth in the lead-in to Section 1 of this
          Agreement.

                   (llll) “Trustees” means, collectively, (A) U.S. Bank National Association, solely
          in its capacity as trustee and collateral agent under the Superpriority Senior Secured Notes
          Indenture; and (B) U.S. Bank National Association, solely in its capacity as trustee and
          collateral agent under the Exchange Priority and First Lien Notes Indenture.

               (mmmm)             “Weil” means Weil, Gotshal & Manges LLP, as counsel to the
          Company.

                (nnnn) “Young Conaway” means Young Conaway Stargatt & Taylor LLP, as
          Delaware counsel to the Consenting Creditors.

              When a reference is made in this Agreement to a Section, Exhibit, or Schedule,
such reference shall be to a Section, Exhibit, or Schedule, respectively, of or attached to this
                                                    10


WEIL:\97486621\1\44362.0003

                                                   A-0065
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 68 of 319 PageID #: 7570
             Case 20-11157 Doc 14 Filed 05/19/20 Page 70 of 136




Agreement unless otherwise indicated. Unless the context of this Agreement otherwise requires,
(i) words using the singular or plural number also include the plural or singular number,
respectively, (ii) the terms “hereof,” “herein,” “hereby,” and derivative or similar words refer to
this entire Agreement, (iii) the words “include,” “includes,” and “including” when used herein
shall be deemed in each case to be followed by the words “without limitation,” and (iv) the word
“or” shall not be exclusive and shall be read to mean “and/or.” The Parties agree that they have
been represented by legal counsel during the negotiation and execution of this Agreement and,
therefore, waive the application of any law, regulation, holding, or rule of construction providing
that ambiguities in an agreement or other document shall be construed against the party drafting
such agreement or document.

                    2.        Support Effective Date.

               This Agreement shall become effective and binding upon each of the Parties at
12:00 a.m., prevailing Eastern Time, on the Support Effective Date, which is the date on which all
of the following conditions have been satisfied or waived in accordance with this Agreement:

                  (a)    the counterpart signature pages to this Agreement shall have been executed
          and delivered by the (i) Company and (ii) the Consenting Creditors holding at least two-
          thirds in aggregate principal amount outstanding of each of the (x) Superpriority Senior
          Secured Notes, (y) Exchange Priority Notes and (z) 2024 First Lien Notes;

                  (b)     the Company has received a binding Credit Bid Term Sheet from the Buyer
          (as defined in the Credit Bid Term Sheet) at the direction of the Requisite Exchange Priority
          Noteholders; and

                (c)     the Company shall have paid (or caused to be paid) in cash to the
          Consenting Creditors all Consenting Creditor Professional Fees and Expenses invoiced as
          of May 15, 2020.

                    3.        Term Sheet and Plan.

               The Term Sheet is expressly incorporated herein by reference and made part of this
Agreement as if fully set forth herein. The Term Sheet, including the schedules, annexes and
exhibits thereto, sets forth certain material terms and conditions of the Restructuring.
Notwithstanding anything else in this Agreement to the contrary, in the event of any inconsistency
between the terms of this Agreement (excluding the Term Sheet) and the terms of the Term Sheet,
the Term Sheet shall control.

                    4.        Definitive Documents.

                Each Definitive Document not executed or in a form attached to this Agreement as
of the Support Effective Date shall be in form and substance reasonably acceptable to the Required
Parties. The Definitive Documents not executed or in a form attached to this Agreement as of the
Support Effective Date remain subject to negotiation and completion. Upon completion, the
Definitive Documents shall contain terms and conditions consistent in all material respects with
the terms of this Agreement, unless otherwise consented to by the Required Parties.
                                                 11


WEIL:\97486621\1\44362.0003

                                                      A-0066
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 69 of 319 PageID #: 7571
             Case 20-11157 Doc 14 Filed 05/19/20 Page 71 of 136




                    5.        Agreements of the Consenting Creditors.

                    (a)  Agreement to Support. During the Support Period, subject to the terms and
          conditions hereof, each of the Consenting Creditors agrees, severally and not jointly, that
          it shall:

                         (i)      use its commercially reasonable efforts to support the Restructuring,
          and to act in good faith and take any and all reasonable actions necessary to consummate
          the Restructuring, in a manner consistent with this Agreement (including the Term Sheet),
          including, without limitation, to effect amendments to and other actions required under the
          Indentures;

                         (ii)    refrain from initiating (or directing or encouraging the Trustees or
          any other party to initiate) any actions, including legal proceedings, that are inconsistent
          with the Restructuring;

                           (iii) if solicited to do so, timely vote (pursuant to the Plan) or cause to be
          voted all of its Claims and Interests, as applicable, to accept the Plan by delivering its duly
          executed and completed ballot or ballots accepting the Plan on a timely basis following
          commencement of the solicitation of acceptances of the Plan in accordance with sections
          1125 and 1126 of the Bankruptcy Code;

                        (iv)    negotiate in good faith with the Company the forms of the Definitive
          Documents (to the extent such Consenting Creditor is a party thereto) and, subject to the
          consent thresholds specified herein, execute the Definitive Documents to the extent the
          Consenting Creditors are a party thereto;

                          (v)    not directly or indirectly, through any Person (including any
          administrative agent, collateral agent or trustee), seek, solicit, propose, support, assist,
          engage in negotiations in connection with or participate in the formulation, preparation,
          filing, financing, consummation, or prosecution of any Alternative Transaction;

                         (vi)    not change or withdraw its votes to accept the Plan (or cause or
          direct such vote to be changed or withdrawn); provided, however, that such vote shall,
          without any further action by the applicable Consenting Creditor, be deemed automatically
          revoked (and, upon such revocation, deemed void ab initio) by the applicable Consenting
          Creditor at any time following the expiration of the Support Period applicable to such
          Consenting Creditor;

                         (vii) to the extent any legal or structural impediment arises that would
          prevent, hinder, or delay the consummation of the Restructuring, negotiate in good faith
          appropriate additional, or alternative provisions to address any such impediment; and

                         (viii) support and take all reasonable actions necessary or reasonably
          requested by the Company to confirm such Consenting Creditor’s support for the
          Restructuring.

                                                    12


WEIL:\97486621\1\44362.0003

                                                   A-0067
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 70 of 319 PageID #: 7572
             Case 20-11157 Doc 14 Filed 05/19/20 Page 72 of 136




                  (b)    Credit Bid. The Requisite Exchange Priority Noteholders acknowledge and
          agree that (i) the Credit Bid APA shall constitute a binding and irrevocable offer to
          consummate the transactions specified therein, which offer shall remain open in
          accordance with and subject to the Bidding Procedures, and (ii) simultaneously with the
          consummation of the transactions specified in the Credit Bid APA, the Exchange Priority
          Notes Claims shall be credit bid for the obligations due and owing to the Company under
          that Intercompany Note, dated as of July 1, 2015.

                    (c)           Transfers.

                          (i)     Each Consenting Creditor agrees that, for the duration of the
          Support Period, such Consenting Creditor shall not sell, transfer, loan, issue, participate,
          pledge, hypothecate, assign or otherwise dispose of (other than ordinary course pledges
          and/or swaps) (each, a “Transfer”), directly or indirectly, in whole or in part, any of its
          Claims or Interests, including any beneficial ownership in any such Claims or Interests, 1
          or any option thereon or any right or interest therein (including grant any proxies, deposit
          any Claims or Interests into a voting trust, or entry into a voting agreement with respect
          thereto), unless the transferee thereof either (A) is a Consenting Creditor or (B) prior to
          such Transfer, agrees in writing for the benefit of the Parties to become a Consenting
          Creditor and to be bound by all of the terms of this Agreement applicable to Consenting
          Creditors (including with respect to any and all Claims or Interests it already may hold
          against or in the Company prior to such Transfer) by executing a joinder agreement, a form
          of which is attached hereto as Exhibit A (a “Joinder Agreement”), and delivering an
          executed copy thereof within two (2) business days of such execution, to (1) Weil and
          (2) Paul, Weiss, in which event (x) the transferee shall be deemed to be a Consenting
          Creditor hereunder to the extent of such transferred Claims or Interests, and (y) the
          transferor shall be deemed to relinquish its rights (and be released from its obligations)
          under this Agreement to the extent of such transferred Claims or Interests (such transfer,
          a “Permitted Transfer” and such party to such Permitted Transfer, a “Permitted
          Transferee”). Each Consenting Creditor agrees that any Transfer of any Claim that does
          not comply with the terms and procedures set forth herein shall be deemed void ab initio,
          and the Company and each other Consenting Creditor shall have the right to enforce the
          voiding of such Transfer.

                      (ii)   Notwithstanding anything to the contrary herein, (A) a Qualified
                              2
          Marketmaker that acquires any Claims or Interests subject to this Agreement held by a

1
      As used herein, the term “beneficial ownership” means the direct or indirect economic ownership of, and/or the
      power, whether by contract or otherwise, to direct the exercise of the voting rights and the disposition of, any
      Claims or Interests subject to this Agreement or the right to acquire such Claims or Interests.
2
      As used herein, the term “Qualified Marketmaker” means an entity that (a) holds itself out to the public, the
      syndicated loan market, and/or the applicable private markets as standing ready in the ordinary course of business
      to purchase from customers and sell to customers claims against, and/or equity interests in, the Company, or
      enter with customers into long and short positions in claims against the Company), in its capacity as a dealer or
      market maker in such claims and (b) is, in fact, regularly in the business of making a market in claims against
      issuers or borrowers (including term, loans, and/or debt or equity securities).
                                                          13


WEIL:\97486621\1\44362.0003

                                                         A-0068
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 71 of 319 PageID #: 7573
             Case 20-11157 Doc 14 Filed 05/19/20 Page 73 of 136




          Consenting Creditor with the purpose and intent of acting as a Qualified Marketmaker for
          such Claims or Interests, shall not be required to become a party to this Agreement as a
          Consenting Creditor, if (x) such Qualified Marketmaker transfers such Claims or Interests
          (by purchase, sale, assignment, or other similar means) within the earlier of ten (10)
          business days of its acquisition and the plan voting deadline to a Permitted Transferee and
          the transfer otherwise is a Permitted Transfer and (y) such Consenting Creditor shall be
          solely responsible for the Qualified Marketmaker’s failure to comply with this Section 5(b)
          and (B) to the extent any Party is acting solely in its capacity as a Qualified Marketmaker,
          it may Transfer any Claims or Interests that it acquires from a holder of Claims or Interests
          that is not a Consenting Creditor to a transferee that is not a Consenting Creditor at the time
          of such Transfer without the requirement that the transferee be or become a signatory to
          this Agreement or execute a Joinder Agreement.

                          (iii) This Section 5(b) shall not impose any obligation on the Company
          to issue any “cleansing letter” or otherwise publicly disclose information for the purpose
          of enabling a Consenting Creditor to Transfer any Claims or Interests. Notwithstanding
          anything to the contrary herein, to the extent the Company and another Party have entered
          into a separate confidentiality or other agreement with respect to the issuance of a
          “cleansing letter” or other public disclosure of information, the terms of such
          confidentiality or other agreement shall continue to apply and remain in full force and effect
          according to its terms.

                  (d)      Additional Claims or Interests. This Agreement shall in no way be
          construed to preclude the Consenting Creditors from acquiring additional Claims or
          Interests; provided, that to the extent any Consenting Creditor (i) acquires additional
          Claims, (ii) holds or acquires any other claims against the Company entitled to vote on the
          Plan, or (iii) holds or acquires any interests entitled to vote on the Plan, then, in each case,
          each such Consenting Creditor shall promptly notify Weil, and each such Consenting
          Creditor agrees that all such Claims and Interests shall be subject to this Agreement, and
          agrees that, for the duration of the Support Period and subject to the terms of this
          Agreement, it shall vote in favor of the Plan (or cause to be voted) any such additional
          Claims and/or Interests entitled to vote on the Plan (to the extent still held by it on or on its
          behalf at the time of such vote), in a manner consistent with Section 5(a) hereof. For the
          avoidance of any doubt, any obligation to vote for the Plan or any other plan of
          reorganization shall be subject to sections 1125 and 1126 of the Bankruptcy Code.

                  (e)    Preservation of Rights. Notwithstanding the foregoing, nothing in this
          Agreement, and neither a vote to accept the Plan by any Consenting Creditor, nor the
          acceptance of the Plan by any Consenting Creditor, shall: (i) be construed to limit consent
          and approval rights provided in this Agreement (including the Term Sheet) and the
          Definitive Documents; (ii) be construed to prohibit any Consenting Creditor from
          contesting whether any matter, fact, or thing is a breach of, or is inconsistent with, this
          Agreement, or exercising rights or remedies specifically reserved herein; (iii) be construed
          to prohibit any Consenting Creditor from appearing as a party-in-interest in any matter to
          be adjudicated in the Chapter 11 Cases, so long as such appearance and the positions
          advocated in connection therewith are not inconsistent with this Agreement and are not for
                                                 14


WEIL:\97486621\1\44362.0003

                                                    A-0069
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 72 of 319 PageID #: 7574
             Case 20-11157 Doc 14 Filed 05/19/20 Page 74 of 136




          the purpose of (or could not reasonably be expected to) hindering, delaying, or preventing
          the consummation of the Restructuring; (iv) impair or waive the rights of any Consenting
          Creditor to assert or raise any objection expressly permitted under this Agreement in
          connection with any hearing in the Bankruptcy Court, including, without limitation, any
          hearing on confirmation of the Plan; or (v) subject to Section 5(f), limit the ability of any
          Consenting Creditor to assert any rights, claims, and/or defenses under the Indentures and
          any related documents or agreements.

                  (f)     Negative Covenants. The Consenting Creditors agree that, for the duration
          of the Support Period, each Consenting Creditor shall not take any action inconsistent with,
          or omit to take any action required by the Indentures, except to the extent that any such
          action or inaction is expressly contemplated or permitted by this Agreement, the Plan, or
          any of the other Definitive Documents.

                  (g)     Forbearance. Each Consenting Creditor agrees that, solely for the duration
          of the Support Period applicable to such Consenting Creditor, and without prejudice to any
          right such Consenting Creditor has or may have under the Debt Documents (all of which
          are expressly reserved subject to the terms of this Agreement and the Definitive
          Documents), each Consenting Creditor agrees to forbear from the exercise of its rights
          (including any right of set-off) or remedies it may have under the Debt Documents and any
          agreement contemplated thereby, and to defer any claims that have become automatically
          due and payable thereunder as a result of the commencement of the Chapter 11 Cases, as
          applicable, and under applicable U.S. or foreign law or otherwise, in each case, with respect
          to the Specified Defaults. Each Consenting Creditor further agrees that if any applicable
          trustee or collateral agent takes any action inconsistent with such Consenting Creditor’s
          obligations under this Agreement or the Plan, such Consenting Creditor shall use
          commercially reasonable efforts to direct such administrative agent or collateral agent to
          cease, withdraw, and refrain from taking any such action; provided, that in no instance shall
          any Consenting Creditor be required to provide an indemnity to any administrative agent
          or collateral agent, as applicable, in connection with such efforts. Notwithstanding
          anything to the contrary in this Agreement, the Consenting Creditors are not required to
          forbear from (x) taking any enforcement action with respect to an Event of Default under
          the European Bridge Documents (as defined therein) that has not been cured or waived by
          the applicable percentage of the lenders thereto, in each case, in accordance with the terms
          of the European Bridge Documents, or (y) the enforcement of any remedies with respect
          to any European collateral granted by Exide International Holdings LP or any of its
          European subsidiaries that are permitted to be taken upon a default under any applicable
          financing arrangement or agreement, including the European Bridge Documents, other
          than the Specified Defaults or a default or “Event of Default” resulting from the Specified
          Defaults. For the avoidance of doubt, the Company’s affiliates that serve as borrowers or
          guarantors pursuant to the Superpriority Senior Secured Notes Indenture serve as express
          beneficiaries of this Section 5(g).

                 (h)     Financing Commitments. Subject to the conditions set forth in the DIP
          Term Sheet, each Commitment Party, severally and not jointly, agrees to provide (or cause
          any of its designees to provide) its allocable share of the Financing Commitments as set
                                                   15


WEIL:\97486621\1\44362.0003

                                                  A-0070
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 73 of 319 PageID #: 7575
             Case 20-11157 Doc 14 Filed 05/19/20 Page 75 of 136




          forth in the DIP Term Sheet on terms and conditions substantially consistent with the DIP
          Term Sheet. For the avoidance of doubt, upon termination or expiration of this Agreement
          in accordance with its terms, the commitment of the Commitment Parties made pursuant
          to this Section 5(h) to enter into the DIP Credit Agreement and provide their allocable share
          of the Financing Commitment as set forth in the DIP Term Sheet shall terminate; provided,
          however, that upon the closing of the DIP Credit Agreement, the DIP Credit Agreement
          shall govern the Financing Commitments and any termination thereof.

                    6.        Agreements of the Company.

                  (a)   Covenants. The Company agrees that, for the duration of the Support
          Period, the Company shall:

                         (i)      use its commercially reasonable efforts to support the Restructuring,
          and to act in good faith and take any and all reasonable actions necessary to consummate
          the Restructuring, in a manner consistent with this Agreement (including the Term Sheet);

                         (ii)    use its reasonable best efforts to consummate the Americas Sale
          Transaction, the Europe/ROW Sale Transaction, and/or the Company Sale Transaction,
          and to apply a portion of the proceeds of any such transaction to repayment of the Notes
          (net of any repayment of DIP Obligations in accordance with the DIP Order) in an amount
          to be agreed upon by the Required Parties upon consummation of each such transaction,
          and to seek entry of Sale Order(s) authorizing such relief upon consummation of any such
          transaction;

                          (iii) pursue in good faith, and in consultation with the Consenting
          Creditors, sales for individual interests and assets, in addition to a sale of the entire business
          segment, and pursue the transactions that provide the greatest recovery for creditors and
          are otherwise in the best interests of the Company, on terms and conditions reasonably
          acceptable to the Consenting Creditors;

                         (iv)     cause its subsidiaries to comply with the terms of this Agreement (to
          the extent possible without violating any applicable law or regulation, any fiduciary duties
          of directors and/or officers and/or the terms of any governance documents);

                          (v)     (i) not directly or indirectly access any cash of the Europe/ROW
          entities (including by exercise of set-off rights, cancellation of intercompany indebtedness,
          or otherwise) for the use or disposition of, or by, the Company outside of the ordinary
          course of business; (ii) as soon as reasonably practicable, take all reasonable actions
          necessary to ensure that no cash or funds are paid, credited or otherwise transferred from
          any Europe/ROW entity to the Company outside of the ordinary course of business (for the
          avoidance of doubt, the Company may charge the Europe/ROW entities for all shared
          services and expenses that are incurred or paid by the Company on behalf of any
          Europe/ROW entity); and (iii) as soon as reasonably practicable, develop a comprehensive
          plan (a “Separation Plan”) in consultation with the Requisite Noteholders to effectuate an


                                                     16


WEIL:\97486621\1\44362.0003

                                                    A-0071
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 74 of 319 PageID #: 7576
             Case 20-11157 Doc 14 Filed 05/19/20 Page 76 of 136




          operational and financial separation from its non-debtor EMEA affiliates and to implement
          such Separation Plan in connection with the Credit Bid Transaction;

                         (vi)   subject to the conclusion of the investigation conducted by the sub-
          committee of the special committee of the board of directors of Holdings, not commence
          an avoidance action or other legal proceeding that challenges (a) the Consenting Creditors’
          ability to implement the Credit Bid or (b) the validity, enforceability, or priority of the
          Notes or obligations under each of the Indentures;

                          (vii) if the Company receives an unsolicited proposal or expression of
          interest in undertaking an Alternative Transaction, the Company will within 24 hours of
          the receipt of such proposal or expression of interest, notify Paul, Weiss of the receipt
          thereof, with such notice to include the material terms thereof, including the identity of the
          Person or group of Persons involved;

                         (viii) designate the Consenting Creditors as consultation parties in the
          Bidding Procedures and provide the proposals received by the Company to the Consenting
          Creditors in accordance with the terms of the Bidding Procedures;

                          (ix)   provide draft copies of all material motions or applications and other
          documents (including the First Day Pleadings and all “second day” motions and orders,
          any Bidding Procedures Motion, any Bidding Procedures Order, any Financing Motion,
          any Financing Order, the Plan, the Disclosure Statement, the ballots and other solicitation
          materials in respect of the Plan, and the Confirmation Order, as applicable) the Debtors
          intend to file with the Bankruptcy Court to Paul, Weiss, if reasonably practical, at least
          three (3) business days prior to the date when the Company intends to file any such pleading
          or other document (provided, that if delivery of such motions, orders or materials at least
          three (3) business days in advance is not reasonably practicable, such motion, order or
          material shall be delivered as soon as reasonably practicable prior to filing) and shall
          consult in good faith with such counsel regarding the form and substance of any such
          proposed filing with the Bankruptcy Court;

                         (x)     file the First Day Pleadings reasonably determined by the Company,
          in form and substance acceptable to the Requisite Noteholders, to be necessary, and to seek
          interim and final (to the extent necessary) orders, in form and substance reasonably
          acceptable to the Requisite Noteholders, from the Bankruptcy Court approving the relief
          requested in such First Day Pleadings;

                         (xi)    use its commercially reasonable efforts to obtain any required
          regulatory and/or third-party approvals to consummate the Restructuring;

                          (xii) if the Company receives any notice of violation of or non-
          compliance with any Environmental Law, provide the Consenting Creditors with notice of
          such violation or non-compliance as soon as practicably possible, but in no event more than
          24 hours after receipt thereof;


                                                   17


WEIL:\97486621\1\44362.0003

                                                   A-0072
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 75 of 319 PageID #: 7577
             Case 20-11157 Doc 14 Filed 05/19/20 Page 77 of 136




                        (xiii) conduct business during the Chapter 11 Cases to the best of the
          Company’s ability and exercise good faith efforts to not increase the Company’s liabilities
          under applicable Environmental Laws, unless such liabilities are being resolved pursuant
          to the Non-Performing Properties Order;

                         (xiv) provide the Consenting Creditors with copies of all Asset Purchase
          Agreements, Sale Orders, and other documents effecting any Restructuring, and consult
          with the Consenting Creditors regarding negotiations related to any such transaction,
          including the Settlement Procedures as defined in the Non-Performing Properties Motion;

                        (xv) promptly pay all Consenting Creditor Professional Fees and
          Expenses, as required, in each case, in accordance with the terms of their respective
          engagement letters, and, in each case, without further order of, or application to, the
          Bankruptcy Court by such professional;

                           (xvi) not take, nor encourage any other person or entity to take, any action
          which would, or would reasonably be expected to, breach or be inconsistent with this
          Agreement or delay, impede, appeal, or take any other negative action, directly or
          indirectly, to interfere with the acceptance, confirmation, or consummation of the Plan or
          implementation of the Restructuring;

                         (xvii) provide prompt written notice to the Requisite Noteholders between
          the date hereof and the Effective Date of receipt of any written notice of any proceeding
          commenced, or, to the actual knowledge of the Company, threatened against the Company,
          which seeks to prohibit or enjoin the Restructuring;

                          (xviii) (i) retain Roy Messing as chief restructuring officer (ii) provide the
          Consenting Creditors with any agreements relating to such retention, including the
          engagement letter detailing the scope of the chief restructuring officer’s authority in form
          and substance acceptable to the Consenting Creditors, (iii) not terminate the chief
          restructuring officer or modify or reduce the scope of the chief restructuring officer’s
          authority, provided, however, that the chief restructuring officer can be terminated from
          office for cause and, if so removed, a replacement chief restructuring officer with the same
          rights and powers that is reasonably acceptable to the Consenting Creditors shall be
          appointed, and (iv) grant the chief restructuring officer ordinary and customary rights,
          powers, and authority for chief restructuring officers of companies with over $500 million
          of funded debt, including the ability to oversee the Restructuring and direct the Company’s
          employees in furtherance of the Restructuring, the obligation to regularly consult with the
          Consenting Creditors, the ability to attend and observe meetings of the board of directors,
          and full and unfettered access to the Company’s books and records;

                        (xix) conduct weekly teleconferences between representatives of the
          Consenting Creditors, Paul, Weiss, Weil, Ankura, and the EMEA President regarding the
          Credit Bid Transaction or any other proposed Europe/ROW Sale Transaction;



                                                   18


WEIL:\97486621\1\44362.0003

                                                   A-0073
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 76 of 319 PageID #: 7578
             Case 20-11157 Doc 14 Filed 05/19/20 Page 78 of 136




                         (xx) provide to the Consenting Creditors (i) access during normal
          business hours to the Company’s books, records, and facilities; (ii) access to the respective
          management and advisors of the Company during normal business hours for the purposes
          of evaluating the Company’s finances and operations and participating in the Company’s
          planning process with respect to the Restructuring; and (iii) a summary of all Intercompany
          Transactions eight (8) business days following the end of any given month during the
          pendency of the Chapter 11 Cases. The Company shall consult with the Requisite
          Noteholders regarding any Intercompany Transaction outside the ordinary course of
          business no less than two (2) days prior to engaging in such transaction;

                         (xxi) no later than eight (8) business days following the last day of any
          given month during the pendency of the Chapter 11 Cases, the Company shall provide the
          calculations underlying the Netted Intercompany Amount to the EMEA and APAC
          President prior to the satisfaction of such Netted Intercompany Amount in cash;

                          (xxii) not satisfy the Netted Intercompany Amount in cash without the
          consent of the EMEA and APAC President. In the event the Netted Intercompany Amount
          results in any non-Debtor being a payor, such non-Debtor entity shall satisfy the Netted
          Intercompany Amount in cash no later than five (5) business days following delivery of
          the calculations underlying the Netted Intercompany Amount in accordance with Section
          6(a)(xxi) hereof. In the event the Netted Intercompany Amount results in any Debtor being
          a payor, such Debtor shall satisfy the Netted Intercompany Amount in cash no later than
          thirty (30) calendar days following the end of any given month in accordance with Section
          6(a)(xxi) hereof; provided, that to the extent any amounts are owed by a Debtor to a non-
          Debtor North American affiliate, the Netted Intercompany Amount shall be recorded on
          the Company’s intercompany accounts and shall not be settled in cash;

                         (xxiii) not engage in a transaction providing for amounts owed by the
          Debtors to any Europe/ROW entity on account of any Postpetition Intercompany
          Transaction to be set off against, netted against, or charged against an Intercompany Note
          or otherwise fail to comply with the Postpetition Intercompany Protocols, as that term is
          defined in the Cash Management Order. The Company agrees and shall take such
          reasonable actions (if any) as are necessary to ensure that no further borrowings, charges,
          payments or other transactions shall be effected thereunder;

                          (xxiv) cooperate with the Requisite Noteholders to develop a DIP Budget
          that is reasonably acceptable in form and substance to the Requisite Noteholders; and

                              (xxv) commence the Chapter 11 Cases in the Bankruptcy Court.

                  (b)     Automatic Stay. The Company acknowledges and agrees and shall not
          dispute that after the commencement of the Chapter 11 Cases, (i) the giving of notice of
          termination by any Party pursuant to this Agreement shall not be a violation of the
          automatic stay of section 362 of the Bankruptcy Code (and the Company hereby waives,
          to the greatest extent possible, the applicability of the automatic stay to the giving of such
          notice); provided, that nothing herein shall prejudice any Party’s rights to argue that the
                                                    19


WEIL:\97486621\1\44362.0003

                                                    A-0074
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 77 of 319 PageID #: 7579
             Case 20-11157 Doc 14 Filed 05/19/20 Page 79 of 136




          giving of notice of default or termination was not proper under the terms of this Agreement;
          and (ii) an enforcement action that is otherwise consistent with the terms of this Agreement
          and the applicable terms of the applicable Debt Documents with respect to any European
          collateral owned by Exide International Holdings LP’s European subsidiaries shall not be
          a violation of the automatic stay of section 362 of the Bankruptcy Code (and the Company
          hereby waives, to the greatest extent possible, the applicability of the automatic stay in
          connection therewith).

                    7.        Termination of Agreement.

                 (a)      This Agreement shall terminate upon the receipt of written notice to the
          other Parties, delivered in accordance with Section 21 hereof, from (i) the Requisite
          Noteholders at any time after and during the continuance of any Creditor Termination
          Event or (ii) the Company at any time after and during the continuance of any Company
          Termination Event, as applicable.

                    (b)       A “Creditor Termination Event” shall mean any of the following:

                          (i)     the breach by the Company of (A) any covenant contained in this
          Agreement or (B) any other obligations of the Company set forth in this Agreement, in
          each case, in any material respect and, in either respect, such breach remains uncured for a
          period of four (4) business days following the Company’s receipt of written notice pursuant
          to Sections 7(a) and 21 hereof (as applicable);

                         (ii)     any representation or warranty in this Agreement made by the
          Company shall have been untrue in any material respect when made or shall have become
          untrue in any material respect, and such breach remains uncured for a period of five (5)
          business days following the Company’s receipt of notice pursuant to Sections 7(a) and 21
          hereof (as applicable);

                         (iii) a Definitive Document alters the treatment of the Consenting
          Creditors specified in the Term Sheet without complying with Section 11 hereof and the
          Requisite Noteholders have not otherwise consented to such Definitive Document;

                         (iv)   the issuance by any governmental authority, including any
          regulatory authority or court of competent jurisdiction, of any ruling, judgment or order
          enjoining the consummation of or rendering illegal the Plan or the Restructuring, and either
          (A) such ruling, judgment or order has been issued at the request of or with the
          acquiescence of the Company, or (B) in all other circumstances, such ruling, judgment or
          order has not been not stayed, reversed or vacated within fifteen (15) calendar days after
          such issuance;

                    (v)      the Support Effective Date shall not have occurred on or before the
          Commencement Date;

                              (vi)   the Commencement Date shall not have occurred on or before May
          19, 2020;
                                                     20


WEIL:\97486621\1\44362.0003

                                                     A-0075
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 78 of 319 PageID #: 7580
             Case 20-11157 Doc 14 Filed 05/19/20 Page 80 of 136




                              (vii)   the Debtors shall not have complied with Milestones set forth in the
          Term Sheet;

                          (viii) the Bankruptcy Court enters an order that is not stayed (A) directing
          the appointment of a trustee in the Chapter 11 Cases, (B) converting the Chapter 11 Cases
          to cases under chapter 7 of the Bankruptcy Code, (C) dismissing the Chapter 11 Cases,
          (D) denying confirmation of the Plan, the effect of which would render the Plan incapable
          of consummation on the terms set forth herein (or otherwise as is reasonably acceptable to
          the Company and the Requisite Noteholders), or (E) granting relief that is inconsistent with
          this Agreement in any materially adverse respect to the Consenting Creditors, and which
          order is not reversed, vacated or addressed by a consensual amendment to this Agreement
          within fifteen (15) business days;

                          (ix)   if either (A) the Company (or any person or entity on behalf of the
          Company or its bankruptcy estate with proper standing) files a motion, application or
          adversary proceeding (or supports or fails to timely object to such a filing) (x) challenging
          the validity, enforceability, perfection or priority of, or seeking invalidation, avoidance,
          disallowance, recharacterization, designation, or subordination of, the obligations or
          Claims under the Debt Documents or (y) limiting the Consenting Creditors’ right to
          implement the Credit Bid, or (B) the Bankruptcy Court (or any court with jurisdiction over
          the Chapter 11 Cases) enters an order providing relief against the interests of the
          Consenting Creditors with respect to any of the foregoing causes of action or proceedings,
          including, but not limited to, (x) invalidating, avoiding, disallowing, recharacterizing,
          designating, subordinating, or limiting the enforceability of any of the obligations or
          Claims arising under or related to the Debt Documents or (y) limiting the Consenting
          Creditors’ right to implement the Credit Bid;

                         (x)      the Company (unless the Company is acting with the consent of the
          Requisite Noteholders) files or seeks approval of, or supports (or fails to timely object to)
          another party in filing or seeking approval of an Alternative Transaction;

                         (xi)   the commencement of an involuntary bankruptcy case against the
          Company under the Bankruptcy Code, if such involuntary case is not dismissed within
          sixty (60) calendar days after the filing thereof, or if a court order grants the relief sought
          in such involuntary case;

                          (xii) if the Company (A) withdraws the Plan or (B) publicly announces
          its intention not to support the Restructuring;

                      (xiii) the Bankruptcy Court enters an order modifying or terminating the
          Company’s exclusive right to file and/or solicit acceptances of a chapter 11 plan;

                         (xiv) the occurrence of an Event of Default (other than the Specified
          Defaults) by a Europe/ROW entity under the Debt Documents that has not been cured (if
          susceptible to cure) or waived by the applicable percentage of the lenders thereto in
          accordance with the terms thereunder;

                                                       21


WEIL:\97486621\1\44362.0003

                                                       A-0076
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 79 of 319 PageID #: 7581
             Case 20-11157 Doc 14 Filed 05/19/20 Page 81 of 136




                         (xv) the occurrence of any Event of Default under the DIP Facility (as
          defined therein) that has not been cured (if susceptible to cure) or waived by the applicable
          percentage of the lenders thereto in accordance with the terms of the DIP Credit
          Agreement;

                        (xvi) the occurrence of any Event of Default under the European Bridge
          Documents (as defined therein) that has not been cured (if susceptible to cure) or waived
          by the applicable percentage of the lenders thereto in accordance with the terms of the
          European Bridge Documents;

                         (xvii) the Company fails to comply with the Postpetition Intercompany
          Protocols, as that term is defined in the Cash Management Order, or otherwise breaches
          the provisions of this Agreement with respect to Postpetition Intercompany Transactions,
          without the reasonable consent of the Requisite Exchange Priority Noteholders;

                         (xviii) the Credit Bid Sale Order does not approve the releases provided for
          in the Credit Bid Term Sheet;

                       (xix) the Company files any motion or pleading with the Bankruptcy
          Court seeking enforcement of the automatic stay arising under section 362 of the
          Bankruptcy Code that is inconsistent in any material respect with this Agreement;

                         (xx) the Consenting Creditors do not receive the Releases or the
          Bankruptcy Court does not approve the Releases in connection with consideration of
          approval of the Credit Bid Transaction or the Plan;

                         (xxi) the Company receives cash proceeds in connection with any
          Restructuring, including the Americas Sale Transaction, the Europe/ROW Sale
          Transaction, and the Company Sale Transaction and (i) fails to use such proceeds to redeem
          or otherwise satisfy in full all obligations relating to the Notes in accordance with the terms
          of any of the Indentures, (ii) fails to distribute such proceeds in accordance with the
          Proceeds Waterfall, or (iii) seeks entry of a Sale Order(s) that does not provide for the
          repayment or satisfaction of such obligations or that is otherwise not reasonably
          satisfactory to the Requisite Noteholders, regardless of whether the Plan has been
          confirmed by the Bankruptcy Court;

                         (xxii) the Company obtains entry of a Sale Order(s) (other than the Credit
          Bid Sale Order) that does not generate cash proceeds sufficient to satisfy the outstanding
          obligations owed under the ABL Credit Agreement or the Sale Order(s) (other than the
          Credit Bid Sale Order) does not authorize the repayment of such obligations;

                              (xxiii) the Confirmation Order is reversed or vacated;

                       (xxiv) any court of competent jurisdiction enters an order declaring this
          Agreement unenforceable, or null and void;


                                                      22


WEIL:\97486621\1\44362.0003

                                                      A-0077
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 80 of 319 PageID #: 7582
             Case 20-11157 Doc 14 Filed 05/19/20 Page 82 of 136




                          (xxv) the Company fails to comply with the Plan Milestones (as such term
          is defined in the Term Sheet);

                        (xxvi) the Company fails to pay any fees or expenses the Company is
          required to pay in connection with or under the DIP Credit Agreement, the European
          Bridge Financing Credit Agreement, or this Agreement;

                        (xxvii) the Company fails to pay any fees or expenses that it is required to
          pay to any consultants or local counsel in Canada as may be necessary and appropriate;

                        (xxviii) the Company fails to engage Roy Messing as provided pursuant to
          this Agreement on the date hereof;

                          (xxix) the Company files any motion or pleading with the Bankruptcy
          Court that is inconsistent in any material respect with this Agreement (i) in a manner that
          is adverse to the Consenting Creditors and (ii) remains uncured for five (5) Business Days
          after the Requisite Noteholders transmit a written notice in accordance with Section 15 of
          this Agreement describing any such breach;

                         (xxx) the Company files a Bidding Procedures Motion requesting
          authorization to enter into a stalking horse purchase agreement with a purchaser for assets
          of the Debtors (other than the EU/ROW Assets) that is not reasonably acceptable to the
          Requisite Noteholders, unless such stalking horse bid would satisfy the Notes in full;

                         (xxxi) the Bankruptcy Court enters a Bidding Procedures Order
          authorizing the Company to enter into a stalking horse purchase agreement with a
          purchaser for assets of the Debtors (other than the EU/ROW Assets) that is not reasonably
          acceptable to the Requisite Noteholders;

                         (xxxii) the Bankruptcy Court enters a KEIP Order in form and substance
          not reasonably acceptable to the Requisite Noteholders;

                         (xxxiii)the Bankruptcy Court enters a KERP Order in form and substance
          not reasonably acceptable to the Requisite Noteholders;

                          (xxxiv) the Debtors or their estates fail to comply with an applicable
          Environmental Law during the Chapter 11 Cases that poses an immediate and identifiable
          threat of harm to public health or safety and results in an allowed claim representing a
          material administrative expense obligation that renders the Restructuring unfeasible, as
          determined by the Requisite Noteholders in their reasonable discretion; provided, however,
          that the mere filing of an objection, pleading, or claim by a party in interest in the Chapter
          11 Cases on its own shall not give rise to a termination right hereunder;

                          (xxxv) any action or inaction by a Governmental Unit (as defined in section
          101(27) of the Bankruptcy Code) or the Company or a court of competent jurisdiction,
          under or relating to any Environmental Law, materially and adversely affects the rights of
          the Consenting Creditors in the Chapter 11 Cases or in connection with the Restructuring,
                                                   23


WEIL:\97486621\1\44362.0003

                                                   A-0078
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 81 of 319 PageID #: 7583
             Case 20-11157 Doc 14 Filed 05/19/20 Page 83 of 136




          or renders the Restructuring unfeasible, as determined by the Requisite Noteholders in their
          reasonable discretion; provided, however, that the mere filing of an objection, pleading, or
          claim by a party in interest in the Chapter 11 Cases, on its own, shall not give rise to a
          termination right hereunder; or

                          (xxxvi) the Company commences, consents to, facilitates, allows, or fails
          to oppose the commencement of any action that challenges (a) the Consenting Creditors’
          ability to implement the Credit Bid or (b) the validity, enforceability, or priority of the
          Notes, the liens securing the Notes, or obligations under each of the Indentures.

                    (c)       A “Company Termination Event” shall mean any of the following:

                           (i)    the breach by one or more of the Consenting Creditors of (A) any
          covenant contained in this Agreement and (B) any other obligations of the Consenting
          Creditors set forth in this Agreement, in each case, in any material respect and, in either
          respect, such breach remains uncured for a period of five (5) business days after the receipt
          of written notice of such breach pursuant to Sections 7(a) and 21 hereof (as applicable),
          but only if the non-breaching Consenting Creditors own less than two-thirds of the Claims;

                          (ii)    any representation or warranty in this Agreement made by the
          Consenting Creditors shall have been untrue in any material respect when made or shall
          have become untrue in any material respect, and such breach remains uncured for a period
          of five (5) business days following receipt of notice pursuant to Sections 7(a) and 21 hereof
          (as applicable), but only if the non-breaching Consenting Creditors own less than two-
          thirds of the Claims;

                          (iii) the board of directors, members, or managers (as applicable) of any
          Company Entity, including the special committee of the board of directors of Holdings,
          reasonably determines in good faith based upon the advice of outside counsel that
          continued performance under this Agreement would be inconsistent with the exercise of
          its fiduciary duties under applicable law, including as a result of the investigation being
          conducted by the sub-committee of the special committee of the board of directors of
          Holdings; provided, that the Company shall provide notice of such determination to Paul,
          Weiss via email within one (1) business day after the date thereof;

                          (iv)    the Company shall not have obtained votes accepting the Plan from
          holders of the Notes sufficient to satisfy the conditions for acceptance set forth in section
          1126(c) of the Bankruptcy Code on or before the voting deadline set forth in the solicitation
          materials distributed in connection with the Plan;

                    (v)     the Support Effective Date shall not have occurred on or before the
          Commencement Date; or

                         (vi)   the issuance by any governmental authority, including any
          regulatory authority or court of competent jurisdiction, of any ruling, judgment or order
          enjoining the consummation of or rendering illegal the Plan or the Restructuring, and such

                                                    24


WEIL:\97486621\1\44362.0003

                                                    A-0079
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 82 of 319 PageID #: 7584
             Case 20-11157 Doc 14 Filed 05/19/20 Page 84 of 136




          ruling, judgment or order has not been not stayed, reversed or vacated within fifteen (15)
          calendar days after such issuance.

                  (d)    Mutual Termination. This Agreement may be terminated by mutual
          agreement of the Company and the Requisite Noteholders upon the receipt of written notice
          delivered in accordance with Section 21 hereof.

                 (e)     Automatic Termination. This Agreement shall terminate automatically,
          without any further action required by any Party, upon the occurrence of the Effective Date.

                  (f)     Effect of Termination. Upon the termination of this Agreement in
          accordance with this Section 7 (other than pursuant to Section 7(e)) if the Restructuring
          has not been consummated, and except as provided in Section 15 hereof, this Agreement
          shall forthwith become void and of no further force or effect and each Party shall, except
          as provided otherwise in this Agreement, be immediately released from its liabilities,
          obligations, commitments, undertakings and agreements under or related to this Agreement
          and shall have all the rights and remedies that it would have had and shall be entitled to
          take all actions, whether with respect to the Restructuring or otherwise, that it would have
          been entitled to take had it not entered into this Agreement, including all rights and
          remedies available to it under applicable law, the Debt Documents, and any ancillary
          documents or agreements thereto; provided, however, that in no event shall any such
          termination relieve a Party from liability for its breach or non-performance of its
          obligations hereunder prior to the date of such termination. Upon any such termination of
          this Agreement, each vote or any consents given by any Consenting Creditor prior to such
          termination shall be deemed, for all purposes, to be null and void ab initio and shall not be
          considered or otherwise used in any manner by the Parties in connection with the
          Restructuring and this Agreement, in each case, without further confirmation or other
          action by such Consenting Creditor. If this Agreement has been terminated as to any
          Consenting Creditor in accordance with this Section 7 (other than pursuant to Section 7(e))
          at a time when permission of the Bankruptcy Court shall be required for a Consenting
          Creditor to change or withdraw (or cause to change or withdraw) its vote to accept the Plan,
          the Company shall support and not oppose any attempt by such Consenting Creditor to
          change or withdraw (or cause to change or withdraw) such vote at such time, subject to all
          remedies available to the Company at law, equity, or otherwise, including those remedies
          set forth in Section 14 hereof. The Consenting Creditor shall have no liability to the
          Company or to each other in respect of any termination of this Agreement in accordance
          with the terms of this Section 7 and Section 21 hereof.

                  (g)     If the Restructuring has not been consummated prior to the date of
          termination of this Agreement, nothing herein shall be construed as a waiver by any Party
          of any or all of such Party’s rights and the Parties expressly reserve any and all of their
          respective rights. Pursuant to Federal Rule of Evidence 408 and any other applicable rules
          of evidence, this Agreement and all negotiations relating hereto shall not be admissible into
          evidence in any proceeding other than a proceeding to enforce its terms.


                                                   25


WEIL:\97486621\1\44362.0003

                                                  A-0080
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 83 of 319 PageID #: 7585
              Case 20-11157 Doc 14 Filed 05/19/20 Page 85 of 136




                    8.        Definitive Documents; Good Faith Cooperation; Further Assurances.

                Subject to the terms and conditions described herein, during the Support Period,
each Party, severally and not jointly, hereby covenants and agrees to reasonably cooperate with
each other in good faith in connection with, and shall exercise commercially reasonable efforts
with respect to the pursuit, approval, implementation, and consummation of the Plan and the
Restructuring, as well as the negotiation, drafting, execution (to the extent such Party is a party
thereto), and delivery of the Definitive Documents. Furthermore, subject to the terms and
conditions hereof, each of the Parties shall take such action as may be reasonably necessary or
reasonably requested by the other Parties to carry out the purposes and intent of this Agreement,
including making and filing any required regulatory filings and voting any claims against or
securities of the Company in favor of the Restructuring, and shall refrain from taking any action
that would frustrate the purposes and intent of this Agreement; provided, that no Consenting
Creditor shall be required to incur any material cost, expense, or liability in connection therewith.

                    9.        Representations and Warranties.

                  (a)     Each Party, severally and not jointly, represents and warrants to the other
          Parties that the following statements are true, correct and complete as of the date hereof
          (or, with respect to a Consenting Creditor that becomes a party hereto after the date hereof,
          as of the date such Consenting Creditor becomes a party hereto):

                           (i)     such Party is validly existing and in good standing under the laws of
          its jurisdiction of incorporation or organization, and has all requisite corporate, partnership,
          limited liability company or similar authority to enter into this Agreement and carry out
          the transactions contemplated hereby and perform its obligations contemplated hereunder,
          and the execution and delivery of this Agreement and the performance of such Party’s
          obligations hereunder have been duly authorized by all necessary corporate, limited
          liability company, partnership or other similar action on its part;

                         (ii)    the execution, delivery and performance by such Party of this
          Agreement does not and will not (A) violate any material provision of law, rule or
          regulation applicable to it or any of its subsidiaries or its charter or bylaws (or other similar
          governing documents) or those of any of its subsidiaries or (B) conflict with, result in a
          breach of or constitute (with due notice or lapse of time or both) a default under any
          material contractual obligation to which it or any of its subsidiaries is a party;

                          (iii) the execution, delivery and performance by such Party of this
          Agreement does not and will not require any material registration or filing with, consent or
          approval of, or notice to, or other action, with or by, any federal, state or governmental
          authority or regulatory body; and

                         (iv)   this Agreement is the legally valid and binding obligation of such
          Party, enforceable against it in accordance with its terms, except as enforcement may be
          limited by bankruptcy, insolvency, reorganization, moratorium or other similar laws


                                                     26


WEIL:\97486621\1\44362.0003

                                                    A-0081
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 84 of 319 PageID #: 7586
             Case 20-11157 Doc 14 Filed 05/19/20 Page 86 of 136




          relating to or limiting creditors’ rights generally or by equitable principles relating to
          enforceability or a ruling of the Bankruptcy Court.

                 (b)     Each Consenting Creditor severally (and not jointly), represents and
          warrants to the Company that, as of the date hereof (or as of the date such Consenting
          Creditor becomes a party hereto), such Consenting Creditor:

                          (i)     is the beneficial owner of the aggregate principal amount of the
          Notes, and the aggregate number of shares of Holdings Equity, set forth below its name on
          the signature page hereof (or below its name on the signature page of a Joinder Agreement
          for any Consenting Creditor that becomes a party hereto after the date hereof) and does not
          beneficially own any other Notes or Holdings Equity, as applicable, and/or (ii) has, with
          respect to the beneficial owners of such Notes and Holdings Equity (A) sole investment or
          voting discretion with respect to such Notes and Holdings Equity, (B) full power and
          authority to vote on and consent to matters concerning such Notes and Holdings Equity or
          to exchange, assign and transfer such Notes and Holdings Equity and (C) full power and
          authority to bind or act on the behalf of, such beneficial owners; and

                           (ii)    (A) is a “qualified institutional buyer” as such term is defined in
          Rule 144A of the Securities Act or a non-US person participating in the offering outside
          the United States in reliance on Regulation S under the Securities Act; (B) is an institutional
          accredited investor (as such term is defined in Rule 501(a) of Regulation D promulgated
          under the Securities Act); (C) understands that to, the extent any securities are purchased
          by, or issued to it (if any) pursuant to the Restructuring, such securities have not been and
          will not be registered under the Securities Act and that such securities will, be offered and
          sold, as applicable, pursuant to an exemption from registration contained in the Securities
          Act, based in part upon such Consenting Creditor’s representations contained in this
          Agreement and cannot be sold unless subsequently registered under the Securities Act or
          an exemption from registration is available; (D) is a sophisticated investor with respect to
          the transactions described herein and has such knowledge and experience in financial and
          business matters that such Consenting Creditor is capable of evaluating the merits and risks
          of the securities to be acquired by it (if any) pursuant to Restructuring and understands and
          is able to bear any economic risks with such investment; and (E) if such Consenting
          Creditor is a Requisite Exchange Priority Noteholder (1) the Transferred Equity Interests
          (as defined in the Credit Bid Term Sheet) are being acquired by such Requisite Exchange
          Priority Noteholder, through its buyer vehicle, for its own account, and not with a view to,
          or for the offer or sale in connection with, any public distribution or sale of the Transferred
          Equity Interests or any interest in them; and (2) such Requisite Exchange Priority
          Noteholder acknowledges that the Transferred Equity Interests have not been registered
          under the Securities Act, or any state securities Laws, and understands and agrees that it
          may not sell or dispose of any of the Transferred Equity Interests except pursuant to a
          registered offering in compliance with, or in a transaction exempt from, the registration
          requirements of the Securities Act and any other applicable state, foreign or federal
          securities Laws.


                                                    27


WEIL:\97486621\1\44362.0003

                                                   A-0082
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 85 of 319 PageID #: 7587
              Case 20-11157 Doc 14 Filed 05/19/20 Page 87 of 136




                 (c)     Each Consenting Creditor severally (and not jointly) makes the
          representations and warranties set forth in this Section 9, in each case, to the other Parties.

                    10.       Disclosure; Publicity.

                The Company shall submit drafts to Paul, Weiss of any press releases and public
documents that constitute disclosure of the existence or terms of this Agreement or any amendment
to the terms of this Agreement, or any other matter relating to the Notes, at least one (1) business
day prior to making any such disclosure, and any such press releases and public documents shall
be reasonably acceptable in all material respects to the Requisite Noteholders. Except as required
by applicable law or otherwise permitted under the terms of any other agreement between the
Company and any Consenting Creditor, no Party or its advisors shall disclose to any person
(including, for the avoidance of doubt, any other Consenting Creditor), other than advisors to the
Company, the principal amount of the Notes or the amount of Holdings Equity, held by the
Consenting Creditor, without such Consenting Creditor’s prior written consent; provided,
however, that (i) if such disclosure is required by law, subpoena, or other legal process or
regulation, the disclosing Party shall, to the extent permitted by law, afford the relevant Consenting
Creditor a reasonable opportunity to review and comment in advance of such disclosure and shall
take all reasonable measures to limit such disclosure (the expense of which, if any, shall be borne
by the relevant Consenting Creditor) and (ii) the foregoing shall not prohibit the disclosure of the
aggregate percentage or aggregate outstanding principal amount of the Notes or the aggregate
amount of Holdings Equity, held by all the Consenting Creditor collectively.

                    11.       Amendments and Waivers.

                 (a)    This Agreement (including any exhibits or schedules hereto), and the
          substance and consent rights in the Definitive Documents, may not be waived, modified,
          amended or supplemented except in accordance with this Section 11.

                  (b)    This Agreement may be waived, modified, amended or supplemented with
          the written consent of the Company and the Requisite Noteholders (such consent not to be
          unreasonably withheld, conditioned, or delayed); provided, however, that:

                         (i)     any waiver, modification, amendment or supplement to this
          Section 11 shall require the written consent of all of the Parties;

                        (ii)   any modification, amendment or change to the definition of
          Requisite Noteholders shall require the written consent of each Consenting Creditor;

                         (iii) any change, modification or amendment to this Agreement
          (including the Term Sheet), any of the Definitive Documents, or the Plan that treats or
          affects any Consenting Creditor in a manner that is disproportionately adverse, on an
          economic or non-economic basis, to the manner in which any of the other Consenting
          Creditors of the same class are treated (after taking into account each of the Consenting
          Creditor’s respective holdings and interests in the Company and the recoveries


                                                       28


WEIL:\97486621\1\44362.0003

                                                       A-0083
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 86 of 319 PageID #: 7588
             Case 20-11157 Doc 14 Filed 05/19/20 Page 88 of 136




          contemplated by the Term Sheet (as in effect on the date hereof)) shall require the written
          consent of such Consenting Creditor; and

                         (iv)   any change, modification or amendment to this Agreement
          (including the Term Sheet) or the Plan does not materially, adversely affect the rights of a
          Consenting Creditor, the consent of such Consenting Creditor shall not be required.

                  (c)     In the event that an adversely affected Consenting Creditor (“Non-
          Consenting Creditor”) does not consent to a waiver, change, modification or amendment
          to this Agreement requiring the consent of each Consenting Creditor, but such waiver,
          change, modification or amendment receives the consent of Consenting Creditors owning
          at least two-thirds of the aggregate outstanding principal amount of each of the Notes,
          respectively, this Agreement shall be deemed to have been terminated only as to such Non-
          Consenting Creditor, but this Agreement shall continue in full force and effect in respect
          to all other Consenting Creditors who have so consented, in a way consistent with (or
          otherwise reasonably acceptable to the Requisite Noteholders) this Agreement and the
          Term Sheet as waived, changed, modified, or amended, as applicable.

                    12.       Effectiveness.

                 This Agreement shall become effective and binding on the Parties on the Support
Effective Date, and not before such date; provided, that signature pages executed by Consenting
Creditors shall be delivered to (a) the other Consenting Creditors in a redacted form that removes
such Consenting Creditor’s holdings of the Notes, Holdings Equity or any other Claims against or
Interests in the Company and any schedules to such Consenting Creditors’ holdings (if applicable)
and (b) the Company, Weil and Paul, Weiss in an unredacted form (and to be kept confidential by
the Company, Weil and Paul, Weiss).

                    13.       Governing Law; Jurisdiction; Waiver of Jury Trial.

                  (a)     This Agreement shall be construed and enforced in accordance with, and
          the rights of the parties shall be governed by, the law of the State of New York, without
          giving effect to the conflict of laws principles thereof.

                   (b)    Each of the Parties irrevocably agrees that any legal action, suit or
          proceeding arising out of or relating to this Agreement brought by any party or its
          successors or assigns shall be brought and determined in (i) any federal or state court in the
          Borough of Manhattan in the State of New York, or (ii) the Bankruptcy Court, and each of
          the Parties hereby irrevocably submits to the exclusive jurisdiction of the aforesaid courts
          for itself and with respect to its property, generally and unconditionally, with regard to any
          such proceeding arising out of or relating to this Agreement or the Restructuring. Each of
          the Parties agrees not to commence any proceeding relating hereto or thereto except in the
          courts described above, other than proceedings in any court of competent jurisdiction to
          enforce any judgment, decree or award rendered by any such court as described herein.
          Each of the Parties further agrees that notice as provided herein shall constitute sufficient
          service of process and the Parties further waive any argument that such service is

                                                    29


WEIL:\97486621\1\44362.0003

                                                    A-0084
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 87 of 319 PageID #: 7589
              Case 20-11157 Doc 14 Filed 05/19/20 Page 89 of 136




          insufficient. Each of the Parties hereby irrevocably and unconditionally waives, and agrees
          not to assert, by way of motion or as a defense, counterclaim or otherwise, in any
          proceeding arising out of or relating to this Agreement or the Restructuring, (i) any claim
          that it is not personally subject to the jurisdiction of the courts as described herein for any
          reason, (ii) that it or its property is exempt or immune from jurisdiction of any such court
          or from any legal process commenced in such courts (whether through service of notice,
          attachment prior to judgment, attachment in aid of execution of judgment, execution of
          judgment or otherwise) and (iii) that (A) the proceeding in any such court is brought in an
          inconvenient forum, (B) the venue of such proceeding is improper or (C) this Agreement,
          or the subject matter hereof, may not be enforced in or by such courts. Notwithstanding
          the foregoing, during the pendency of the Chapter 11 Cases, all proceedings contemplated
          by this Section 13(b) shall be brought in the Bankruptcy Court.

                 (c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
          PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
          JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
          OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
          CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
          OTHER THEORY). EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE,
          AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
          EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
          EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
          (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
          INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
          THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

                    14.       Specific Performance/Remedies.

               It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each non-breaching Party
shall be entitled to specific performance and injunctive or other equitable relief (including
attorneys’ fees and costs) as a remedy of any such breach, without the necessity of proving the
inadequacy of money damages as a remedy, including an order of the Bankruptcy Court requiring
any Party to comply promptly with any of its obligations hereunder.

                    15.       Survival.

                Notwithstanding the termination of this Agreement pursuant to Section 7 hereof,
the agreements and obligations of the Parties in this Section 15, and Sections 6(b), 7(f), 10, 12, 13,
14, 16, 17, 18, 19, 20, 21, and 22 hereof (and any defined terms used in any such Sections) shall
survive such termination and shall continue in full force and effect in accordance with the terms
hereof; provided, however, that any liability of a Party for failure to comply with the terms of this
Agreement shall survive such termination.




                                                    30


WEIL:\97486621\1\44362.0003

                                                   A-0085
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 88 of 319 PageID #: 7590
              Case 20-11157 Doc 14 Filed 05/19/20 Page 90 of 136




                    16.       Headings.

               The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or, for any purpose, be
deemed a part of this Agreement.

                    17.       Successors and Assigns; Severability; Several Obligations.

                 This Agreement is intended to bind and inure to the benefit of the Parties and their
respective successors, permitted assigns, heirs, executors, administrators and representatives;
provided, however, that nothing contained in this Section 17 shall be deemed to permit Transfers
of Claims or Interests other than in accordance with the express terms of this Agreement. If any
provision of this Agreement, or the application of any such provision to any Person or
circumstance, shall be held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the remaining part of such
provision hereof and this Agreement shall continue in full force and effect so long as the economic
or legal substance of the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon any such determination of invalidity, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible. The agreements,
representations and obligations of the Parties are, in all respects, ratable and several and neither
joint nor joint and several.

                    18.       No Third-Party Beneficiaries.

               Unless expressly stated herein, this Agreement shall be solely for the benefit of the
Parties (and their respective successors, permitted assigns, heirs, executors, administrators and
representatives) and no other Person shall be a third-party beneficiary hereof.

                    19.       Prior Negotiations; Entire Agreement.

                This Agreement, including the exhibits and schedules hereto (including the Term
Sheet) constitutes the entire agreement of the Parties, and supersedes all other prior negotiations,
with respect to the subject matter hereof and thereof, except that the Parties acknowledge that any
confidentiality agreements (if any) heretofore executed between the Company and each
Consenting Creditor shall continue in full force and effect.

                    20.       Counterparts.

               This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one and the same
agreement. Execution copies of this Agreement may be delivered by facsimile or by electronic
mail in portable document format (pdf), which shall be deemed to be an original for the purposes
of this paragraph.


                                                     31


WEIL:\97486621\1\44362.0003

                                                    A-0086
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 89 of 319 PageID #: 7591
              Case 20-11157 Doc 14 Filed 05/19/20 Page 91 of 136




                    21.       Notices.

                All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, courier or by registered or certified mail (return receipt
requested) to the following addresses and facsimile numbers:

                    (1)       If to the Company or Debtors, to:

                              Exide Holdings, Inc.
                              13000 Deerfield Parkway
                              Building 200
                              Milton, GA 30004
                              Attn: Roy Messing, Chief Restructuring Officer
                              Email: Roy.Messing@ankura.com

                              With a copy to (which shall not constitute notice):

                              Weil, Gotshal & Manges LLP
                              767 Fifth Avenue
                              New York, NY 10153
                              Attn: Ray C. Schrock, P.C.
                              Email: Ray.Schrock@weil.com
                              Attn: Jacqueline Marcus, Esq.
                              Email: Jacqueline.Marcus@weil.com
                              Attn: Sunny Singh, Esq.
                              Email: Sunny.Singh@weil.com


                    (2)       If to a Consenting Creditor, or a transferee thereof, to the addresses or
                              facsimile numbers set forth below following the Consenting Creditor’s
                              signature (or as directed by any transferee thereof), as the case may be, with
                              copies to:

                              Paul, Weiss, Rifkind, Wharton & Garrison LLP
                              1285 Avenue of the Americas
                              New York, NY 10019
                              Attn: Alice Eaton, Esq.
                              Email: aeaton@paulweiss.com
                              Attn: Robert Britton, Esq.
                              Email: rbritton@paulweiss.com

                Any notice given by delivery, mail or courier shall be effective when received. Any
notice given by facsimile or electronic mail shall be effective upon oral, machine or electronic mail
(as applicable) confirmation of transmission.



                                                        32


WEIL:\97486621\1\44362.0003

                                                       A-0087
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 90 of 319 PageID #: 7592
              Case 20-11157 Doc 14 Filed 05/19/20 Page 92 of 136




                    22.       Reservation of Rights.

              Except as provided in this Agreement, nothing contained herein shall: (i) limit the
rights of any Consenting Creditors under the Debt Documents; or (ii) constitute a waiver or
amendment of any provision of the Debt Documents or any agreements executed in connection
with the Debt Documents.

                    23.       Relationship Among Consenting Creditors.

                It is understood and agreed that no Consenting Creditor has any duty of trust or
confidence in any kind or form with any other Consenting Creditor, and, except as expressly
provided in this Agreement, there are no commitments among or between them. No prior history,
pattern, or practice of sharing confidences among or between the Consenting Creditor shall in any
way affect or negate this understanding and agreement.

                    24.       No Solicitation; Representation by Counsel; Adequate Information.

                  (a)     This Agreement is not and shall not be deemed to be a solicitation for votes
          in favor of the Plan in the Chapter 11 Cases by the Consenting Creditors or a solicitation
          to tender or exchange any of the Notes. The acceptances of the Consenting Creditors with
          respect to the Plan will not be solicited until such Consenting Creditors has received the
          Disclosure Statement and related ballots and solicitation materials, each as approved or
          ratified by the Bankruptcy Court.

                  (b)    Each Party acknowledges that it has had an opportunity to receive
          information from the Company and that it has been represented by counsel in connection
          with this Agreement and the transactions contemplated hereby. Accordingly, any rule of
          law or any legal decision that would provide any Party with a defense to the enforcement
          of the terms of this Agreement against such Party based upon lack of legal counsel shall
          have no application and is expressly waived.



                              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                       33


WEIL:\97486621\1\44362.0003

                                                       A-0088
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 91 of 319 PageID #: 7593
                     Case 20-11157   Doc 14    Filed 05/19/20    Page 93 of 136




                                           EXHIBIT A

        FORM OF JOINDER AGREEMENT FOR CONSENTING STAKEHOLDERS

              This Joinder Agreement to the Restructuring Support Agreement, dated as of [●]
(as amended, supplemented or otherwise modified from time to time, the “Agreement”), by and
among the Company, the holders of Claims and Interests (together with their respective successors
and permitted assigns, the “Consenting Creditors” and each, a “Consenting Creditor”) is
executed and delivered by _____________________________ (the “Joining Party”) as of
_________ __, 2020. Each capitalized term used herein but not otherwise defined shall have the
meaning set forth in the Agreement.

        1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Agreement, a copy of which is attached to this Joinder Agreement as Annex I (as the
same has been or may be hereafter amended, restated or otherwise modified from time to time in
accordance with the provisions hereof). The Joining Party shall hereafter be deemed to be a
“Consenting Creditor” and a “Party” for all purposes under the Agreement and with respect to any
and all Claims and Interests held by such Joining Party.

        2. Representations and Warranties. With respect to the aggregate principal amount of the
Notes, and with respect to the aggregate number of shares of Holdings Equity, set forth below its
name on the signature page hereto, the Joining Party hereby makes the representations and
warranties of the Consenting Creditors set forth in Section 9 of the Agreement to each other Party
to the Agreement.

       3. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to any conflict of laws
provisions which would require the application of the law of any other jurisdiction.

                                      [Signature Page Follows]




WEIL:\97486621\1\44362.0003

                                               A-0089
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 92 of 319 PageID #: 7594
                     Case 20-11157   Doc 14   Filed 05/19/20   Page 94 of 136




                IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed
as of the date first written above.

CONSENTING CREDITOR

By:

Name:

Title:




Principal Amount of Superpriority Senior Secured Notes:   $____________________

Principal Amount of Exchange Priority Notes:     $____________________

Principal Amount of 2024 First Lien Notes:     $____________________

Shares of Holdings Equity:      ____________________




Notice Address:




Fax:

Attention:

Email:




                                SIGNATURE PAGE TO JOINDER AGREEMENT

WEIL:\97486621\1\44362.0003

                                               A-0090
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 93 of 319 PageID #: 7595
                          Case 20-11157   Doc 14    Filed 05/19/20   Page 95 of 136




                                                   Acknowledged:

                                                   EXIDE HOLDINGS, INC.


                                                   By:
                                                         Name:
                                                         Title:



                                                   EXIDE TECHNOLOGIES, LLC


                                                   By:
                                                         Name:
                                                         Title:



                                                   DIXIE METALS COMPANY



                                                   By:
                                                         Name:
                                                         Title:



                                                   REFINED METALS CORPORATION



                                                   By:
                                                         Name:
                                                         Title:




                                    SIGNATURE PAGE TO JOINDER AGREEMENT


     WEIL:\97486621\1\44362.0003

                                             A-0091
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 94 of 319 PageID #: 7596
                            Case 20-11157   Doc 14    Filed 05/19/20   Page 96 of 136




                                                     EXIDE DELAWARE LLC



                                                     By:
                                                           Name:
                                                           Title:




                                     SIGNATURE PAGE TO JOINDER AGREEMENT



       WEIL:\97486621\1\44362.0003

                                              A-0092
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 95 of 319 PageID #: 7597
                             Case 20-11157   Doc 14    Filed 05/19/20   Page 97 of 136




                                                  EXHIBIT B

                                         CHAPTER 11 TERM SHEET




        WEIL:\97486621\1\44362.0003

                                              A-0093
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 96 of 319 PageID #: 7598
              Case 20-11157 Doc 14 Filed 05/19/20 Page 98 of 136




                                         Chapter 11 Term Sheet
                                             May 18, 2020

This term sheet (including all exhibits and schedules hereto, as may be amended, restated, supplemented,
or otherwise modified from time to time in accordance with the terms hereof, the “Term Sheet”) sets forth
the principal terms of a proposed liquidation of Exide Holdings, Inc. (“Holdings”) and certain of its direct
and indirect subsidiaries (collectively, the “Company Entities”); to be effectuated, in part, by certain of
the Company Entities commencing voluntary cases (the “Chapter 11 Cases”) under chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”) to pursue the Restructuring (as defined in the RSA) or such other
transaction acceptable to the Company Entities and the Requisite Noteholders.

This is the Term Sheet referred to in, and appended to, the Restructuring Support Agreement dated as of
May 18, 2020, by and among the Company and the other parties signatory thereto (as amended,
supplemented, or otherwise modified from time to time in accordance with the terms therein, the “RSA”).
Capitalized terms used but not otherwise defined herein will have the meanings ascribed to such terms in
Annex 1 attached hereto or, if not defined therein, in the RSA.

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR
REJECTIONS AS TO ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH
A SOLICITATION, IF ANY, SHALL ONLY BE MADE IN COMPLIANCE WITH APPLICABLE
PROVISIONS OF SECURITIES, BANKRUPTCY, AND/OR OTHER APPLICABLE LAWS. THIS
TERM SHEET DOES NOT ADDRESS ALL TERMS THAT WOULD BE REQUIRED IN
CONNECTION WITH ANY POTENTIAL RESTRUCTURING AND ENTRY INTO OR THE
CREATION OF ANY BINDING AGREEMENT IS SUBJECT TO ADDITIONAL TAX STRUCTURING
AND DILIGENCE AND THE EXECUTION OF DEFINITIVE DOCUMENTATION IN FORM AND
SUBSTANCE CONSISTENT WITH THIS TERM SHEET.

THIS TERM SHEET HAS BEEN PRODUCED FOR DISCUSSION AND SETTLEMENT PURPOSES
ONLY AND IS SUBJECT TO THE PROVISIONS OF RULE 408 OF THE FEDERAL RULES OF
EVIDENCE AND OTHER SIMILAR APPLICABLE STATE AND FEDERAL RULES. THIS TERM
SHEET AND THE INFORMATION CONTAINED HEREIN IS STRICTLY CONFIDENTIAL AND
SHALL NOT BE SHARED WITH ANY OTHER PARTY ABSENT THE PRIOR WRITTEN CONSENT
OF THE COMPANY, EXCEPT AS REQUIRED BY LAW, OR AS PERMITTED UNDER AN
EXISTING CONFIDENTIALITY AGREEMENT WITH THE COMPANY.

UNLESS OTHERWISE SET FORTH HEREIN, TO THE EXTENT THAT ANY PROVISION OF THIS
TERM SHEET IS INCONSISTENT WITH THE RSA, THE TERMS OF THE TERM SHEET WITH
RESPECT TO SUCH PROVISION SHALL CONTROL.




WEIL:\97457690\11\44362.0004

                                                   A-0094
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 97 of 319 PageID #: 7599
              Case 20-11157 Doc 14 Filed 05/19/20 Page 99 of 136




                                               Overview
 Company Entities to           Holdings; Exide Technologies, LLC (“Exide Technologies”); Exide
 Commence Chapter 11           Delaware LLC; Dixie Metals Company; and Refined Metals
 Cases                         Corporation (collectively, the “Debtors”).
                                        Chapter 11 Overview
 Claims to be                  ABL Claims: Claims in the aggregate principal amount of not less than
 Restructured:                 approximately $101.2 million issued under that certain ABL Credit
                               Agreement, dated as of April 30, 2015, among Holdings, Exide
                               Technologies, Exide Technologies Canada Corporation, Exide
                               Technologies (Transportation) Limited, GNB Industrial Power (UK)
                               Limited, and Exide Holding Netherlands B.V., as borrowers, Bank of
                               America, N.A., as administrative agent, and the lenders party thereto (as
                               amended, modified, renewed, or supplemented from time to time, the
                               “ABL Credit Agreement”), plus interest, fees, expenses and other
                               amounts arising and payable under and in accordance with the ABL Credit
                               Agreement solely to the extent permitted by the Bankruptcy Code
                               (the “ABL Claims”).

                               Superpriority Notes Guarantee Claims: Claims in the aggregate principal
                               amount of not less than approximately $152.5 million on account of the
                               10.75% Superpriority Lien Senior Secured Notes due 2021 issued
                               pursuant to that certain Indenture, dated as of June 17, 2019, among Exide
                               International Holdings LP, as issuer, the guarantors party thereto, U.S.
                               Bank N.A., as trustee and collateral agent, and the lenders party thereto
                               (as amended, modified, renewed, or supplemented from time to time, the
                               “Superpriority Notes Indenture”), plus interest, fees, expenses and
                               other amounts arising and payable under and in accordance with the
                               Superpriority Notes Indenture solely to the extent permitted by the
                               Bankruptcy Code (the “Superpriority Notes Guarantee Claims”).

                               Exchange Priority Notes Claims: Claims in the aggregate principal
                               amount of not less than approximately $390 million on account of the 11%
                               Exchange Priority Notes due 2024 issued pursuant to that certain
                               Indenture, dated as of June 15, 2019, among Exide Technologies, as
                               issuer, U.S. Bank N.A., as trustee and collateral agent, and the lenders
                               party thereto (as amended, modified, renewed, or supplemented from time
                               to time, the “Exchange Priority and First Lien Notes Indenture”) plus
                               interest, fees, expenses and other amounts arising and payable under and
                               in accordance with the Exchange Priority and First Lien Notes Indenture
                               solely to the extent permitted by the Bankruptcy Code (the “Exchange
                               Priority Notes Claims”).

                               First Lien Notes Claims: Claims in the aggregate principal amount of not
                               less than approximately $161 million on account of the 11% First Lien
                               Senior Secured Notes due 2024 issued pursuant to the Exchange Priority
                               and First Lien Notes Indenture, plus interest, fees, expenses and other
                               amounts arising and payable under and in accordance with the Exchange
                                                   2



WEIL:\97457690\11\44362.0004

                                                 A-0095
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 98 of 319 PageID #: 7600
             Case 20-11157 Doc 14 Filed 05/19/20 Page 100 of 136




                                               Overview
                               Priority and First Lien Notes Indenture solely to the extent permitted by
                               the Bankruptcy Code (the “First Lien Notes Claims”, and together with
                               the Superpriority Notes Guarantee Claims and Exchange Priority Notes
                               Claims, the “Secured Notes Claims”).

                               2020 Legacy First Lien Notes Claims: Claims in the aggregate principal
                               amount of not less than approximately $9 million on account of the 11%
                               First Lien Senior Secured Notes Due 2020 issued pursuant to that certain
                               Indenture, dated as of April 30, 2015, among Exide Technologies, as
                               issuer, U.S. Bank N.A., as trustee and collateral agent, and the lenders
                               party thereto (as amended, modified, renewed, or supplemented from time
                               to time, the “2020 Legacy First Lien Notes Indenture”), plus interest,
                               fees, expenses and other amounts arising and payable under and in
                               accordance with the 2020 Legacy First Lien Notes Indenture solely to the
                               extent permitted by the Bankruptcy Code (the “2020 Legacy First Lien
                               Notes Claims”).

                               2022 Legacy First Lien Notes Claims: Claims in the aggregate principal
                               amount of not less than approximately $1 million on account of the 11%
                               First Lien Senior Secured Notes Due 2022 issued pursuant to that certain
                               Indenture, dated as of May 24, 2017, among Exide Technologies, as
                               issuer, U.S. Bank N.A., as trustee and collateral agent, and the lenders
                               party thereto (as amended, modified, renewed, or supplemented from time
                               to time, the “2022 Legacy First Lien Notes Indenture”), plus interest,
                               fees, expenses and other amounts arising and payable under and in
                               accordance with the 2022 Legacy First Lien Notes Indenture solely to the
                               extent permitted by the Bankruptcy Code (the “2022 Legacy First Lien
                               Notes Claims,” and with the 2020 Legacy First Lien Notes Claims, the
                               “Legacy First Lien Notes Claims”).

                               Legacy Second Lien Notes Claims: Claims in the aggregate principal
                               amount of not less than approximately $2.7 million on account of the
                               3.79% Second Lien Deferred Payment Notes due 2022 issued pursuant to
                               that certain Indenture, dated as of June 30, 2015, among Exide
                               Technologies, as issuer, Bank of America, N.A., as successor trustee and
                               collateral agent, and the lenders party thereto (as amended, modified,
                               renewed, or supplemented from time to time, the “Second Lien Notes
                               Indenture”), plus interest, fees, expenses and other amounts arising and
                               payable under and in accordance with the Second Lien Notes Indenture
                               solely to the extent permitted by the Bankruptcy Code (the “Legacy
                               Second Lien Notes Claims” and together with the Legacy First Lien
                               Notes Claims, the “Legacy Secured Claims”).

                               General Unsecured Claims: Consisting of any Claim against the Debtors
                               (other than any Intercompany Claims) as of the Commencement Date that
                               is neither secured by collateral nor entitled to priority under the
                               Bankruptcy Code or any final order of the Bankruptcy Court, including
                                                   3



WEIL:\97457690\11\44362.0004

                                                 A-0096
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 99 of 319 PageID #: 7601
             Case 20-11157 Doc 14 Filed 05/19/20 Page 101 of 136




                                                Overview
                               any deficiency claims under section 506(a) of the Bankruptcy Code (the
                               “General Unsecured Claims”).
 Sale and Marketing            Following the Commencement Date, the Debtors shall continue their
 Process                       prepetition sale and marketing process (the “Sale Process”) and solicit
                               bids for one or more of the following: (i) the Americas Sale Transaction,
                               (ii) the Europe/ROW Sale Transaction, or (iii) the Company Sale
                               Transaction (each a “Sale Transaction”). The Debtors shall solicit bids
                               for any form of sale, investment, acquisition, or similar transaction and
                               shall market and consider bids for each segment of the Company in whole
                               or in part. The Sale Process shall provide that the Debtors may solicit bids
                               to sell certain assets, including, without limitation, the equity interests in
                               or assets of the Debtors’ non-U.S. subsidiaries, independently of other
                               assets pursuant to a separate sales and marketing process.

                               The Sale Process shall be conducted in accordance with the procedures
                               and timeline set forth in the Bidding Procedures Order (the “Bidding
                               Procedures”), subject to approval of the Bankruptcy Court. The Bidding
                               Procedures shall be in form and substance reasonably acceptable to the
                               Consenting Creditors. In accordance with the Bidding Procedures, the
                               Debtors shall conduct an auction in which any bid designated as the
                               “stalking horse” under the Bidding Procedures Order (if any) will be
                               subject to an overbid process in accordance with the Bidding Procedures
                               Order (the highest or otherwise best bid pursuant to the Bidding
                               Procedures Order, the “Successful Bid” and the purchaser thereunder, the
                               “Successful Bidder”).
                               The special committee of Holdings’ Board of Directors (the “Special
                               Committee”) shall have the exclusive right to exercise the Company’s
                               authority to oversee and direct the sale process relating to any potential
                               Sale Transaction.      Any references to acts to be performed or
                               determinations to be made by the Company prior to the Effective Date
                               with respect to any Sale Transaction will be deemed to refer to the acts to
                               be performed or determinations to be made by the Special Committee.
                               The Debtors shall consult with the Consenting Creditors with respect to
                               all material actions taken in connection with any Sale Transaction,
                               including any negotiations, conversations and correspondence related
                               thereto. All rights of the Consenting Creditors with respect to any Sale
                               Transaction, including to Credit Bid in connection with an Americas Sale
                               Transaction, are reserved.
 Milestones                    The Consenting Creditors’ support for the Restructuring shall be subject
                               to the timely satisfaction of the following milestones (the “Milestones”),
                               which may be extended with the prior written reasonable consent of the
                               Requisite Noteholders:
                               1. File the Bidding Procedures Motion not later than three business days
                                  after the Commencement Date [May 22, 2020];

                                                    4



WEIL:\97457690\11\44362.0004

                                                  A-0097
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 100 of 319 PageID #: 7602
              Case 20-11157 Doc 14 Filed 05/19/20 Page 102 of 136




                                                Overview
                                2. Entry of interim order approving the DIP Facility not later than three
                                   business days after the Commencement Date [May 22, 2020];

                                3. File the Plan and Disclosure Statement not later than 30 days after the
                                   Commencement Date [June 18, 2020];

                                4. Entry of Order approving the Bidding Procedures not later than 30
                                   days after the Commencement Date [June 18, 2020];

                                5. Entry of a final order approving the DIP Facility not later than 35 days
                                   after the Commencement Date [June 23, 2020];

                                6. Deadline to commence the Auction: not later than 60 days after the
                                   Commencement Date [July 18, 2020];

                                7. Entry of Order approving the Disclosure Statement not later than 75
                                   days after the Commencement Date [August 2, 2020];

                                8. Entry of a sale order approving the Sale Transaction not later than 75
                                   days after the Commencement Date [August 2, 2020];

                                9. Deadline to consummate Americas Sale Transaction: not later than
                                   100 days after the Commencement Date [August 27, 2020];

                                10. Deadline to consummate Europe/ROW Sale Transaction: not later
                                    than 120 days after the Commencement Date [September 16, 2020];

                                11. Deadline to commence the Confirmation Hearing: not later than 120
                                    days after the Commencement Date [September 16, 2020]; and

                                12. Deadline for Effective Date under the Plan to Occur: not later than
                                    135 days from the Commencement Date [October 1, 2020].

  Credit Bid                    The Consenting Creditors shall submit an executed purchase agreement
                                to effectuate the Europe/ROW Sale Transaction as set forth in the Credit
                                Bid Term Sheet annexed hereto as Exhibit 1 in accordance with the terms
                                and deadlines set forth in the Bidding Procedures (the “Credit Bid
                                Transaction”).
  DIP Facility                  Upon the Commencement Date, the Debtors shall seek authority to obtain
                                debtor-in-possession financing in the aggregate principal amount and on
                                the terms and conditions set forth in the DIP Term Sheet (the “DIP
                                Facility” and the Claims arising thereunder, the “DIP Claims”).
  Sources of Consideration      The Plan shall contemplate Distributions of Cash as assets are monetized,
  for Distributions             including from:
                                (i)   cash on hand; and

                                                     5



 WEIL:\97457690\11\44362.0004

                                                  A-0098
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 101 of 319 PageID #: 7603
              Case 20-11157 Doc 14 Filed 05/19/20 Page 103 of 136




                                                  Overview
                                (ii)     Sale Transaction Proceeds.
  Sale Proceeds Waterfall       With respect to any Sale Transaction Proceeds from the sale or transfer of
                                Notes Priority Collateral:
                                       a. On or promptly after the closing date of any Sale Transaction (a
                                          “Closing Date”), any Initial Notes Priority Collateral Proceeds
                                          shall be distributed on a pro rata basis:
                                             i.   first, to each holder of an Allowed Superpriority Notes
                                                  Guarantee Claim up to an amount necessary to satisfy the
                                                  Allowed Superpriority Notes Guarantee Claims in full;
                                                  provided that, solely in the case of any Sale Transaction
                                                  that results in Initial Notes Priority Collateral Proceeds
                                                  from the sale or transfer of the Debtors’ assets that are
                                                  subject to liens securing the DIP Facility, any such Initial
                                                  Notes Priority Collateral Proceeds shall be distributed to
                                                  each holder of an Allowed DIP Claim prior to any
                                                  distribution to any holder of an Allowed Superpriority
                                                  Notes Guarantee Claim up to an amount necessary to
                                                  satisfy the Allowed DIP Claims; provided further that in
                                                  the event that the Credit Bid Transaction has been
                                                  approved by the Bankruptcy Court but has not closed or,
                                                  alternatively, the approval of the Credit Bid Transaction
                                                  is pending before the Bankruptcy Court, any Notes
                                                  Priority Collateral Proceeds shall be (A) segregated and
                                                  held pending the closing of the Credit Bid Transaction
                                                  and (B) distributed to each holder of Allowed Secured
                                                  Notes Claims pursuant to the Proceeds Waterfall (as
                                                  defined below) one (1) business day following (x) the
                                                  entry of an order by the Bankruptcy Court denying
                                                  approval of the Credit Bid Transaction, entry of an order
                                                  by the Bankruptcy Court approving a “higher or better
                                                  bid” with respect to a Europe/ROW Sale Transaction, or
                                                  the signing of an alternative bid in connection with a
                                                  Europe/ROW Sale Transaction that is not subject to
                                                  approval by the Bankruptcy Court; provided that, if the
                                                  Credit Bid is selected as the “back-up” bid at the Auction,
                                                  then such distribution shall be delayed pending the
                                                  closing of an alternative Europe/ROW Sale Transaction
                                                  or (y) the closing of the Credit Bid Transaction after
                                                  applying any applicable reductions to such Allowed
                                                  Secured Notes Claims on account of any Allowed
                                                  Secured Claims that are assumed or applied as
                                                  consideration in connection with the Credit Bid
                                                  Transaction (this second proviso of clause (a)(i), the “
                                                  Notes Proceeds Credit Bid Reserve” and together with


                                                      6



 WEIL:\97457690\11\44362.0004

                                                    A-0099
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 102 of 319 PageID #: 7604
              Case 20-11157 Doc 14 Filed 05/19/20 Page 104 of 136




                                            Overview
                                            the ABL Proceeds Credit Bid Reserve (as defined below),
                                            the “Credit Bid Reserve”);
                                     ii.    second, solely to the extent that the Allowed
                                            Superpriority Notes Guarantee Claims have been
                                            satisfied in full and subject to the Credit Bid Reserve, to
                                            each holder of an Allowed Exchange Priority Notes
                                            Claims up to an amount necessary to satisfy the Allowed
                                            Exchange Priority Notes Claims in full;
                                     iii.   third, solely to the extent that the Allowed Superpriority
                                            Notes Guarantee Claims and Allowed Exchange Priority
                                            Notes Claims have been satisfied in full and subject to the
                                            Credit Bid Reserve, to each holder of an Allowed First
                                            Lien Notes Claims up to an amount necessary to satisfy
                                            the Allowed First Lien Notes Claims in full; and
                                     iv.    fourth, solely to the extent that the Allowed Superpriority
                                            Notes Guarantee Claims, Allowed Exchange Priority
                                            Notes Claims, Allowed First Lien Notes Claims have
                                            been satisfied in full, to each holder of an Allowed ABL
                                            Claim up to an amount necessary to satisfy the Allowed
                                            ABL Claims in full.
                                b. On or after the Effective Date, any Excess Notes Priority
                                   Collateral proceeds shall be distributed on a pro rata basis:
                                       i.   first, subject to the Credit Bid Reserve, to each holder of
                                            an Allowed Superpriority Notes Guarantee Claim up to
                                            an amount necessary to satisfy the Allowed Superpriority
                                            Notes Guarantee Claims in full; provided that, solely in
                                            the case of any Sale Transaction that results in Excess
                                            Notes Priority Collateral Proceeds from the sale or
                                            transfer of the Debtors’ assets that are subject to liens
                                            securing the DIP Facility, any such Excess Notes Priority
                                            Collateral Proceeds shall be distributed to each holder of
                                            an Allowed DIP Claim prior to any distribution to any
                                            holder of an Allowed Superpriority Notes Guarantee
                                            Claim up to an amount necessary to satisfy the Allowed
                                            DIP Claims;
                                     ii.    second, solely to the extent that the Allowed
                                            Superpriority Notes Guarantee Claims have been
                                            satisfied in full and subject to the Credit Bid Reserve, to
                                            each holder of an Allowed Exchange Priority Notes
                                            Claims up to an amount necessary to satisfy the Allowed
                                            Exchange Priority Notes Claims in full;
                                     iii.   third, solely to the extent that the Allowed Superpriority
                                            Notes Guarantee Claims and Allowed Exchange Priority
                                            Notes Claims have been satisfied in full and subject to the
                                                7



 WEIL:\97457690\11\44362.0004

                                              A-0100
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 103 of 319 PageID #: 7605
              Case 20-11157 Doc 14 Filed 05/19/20 Page 105 of 136




                                                Overview
                                                Credit Bid Reserve, to each holder of an Allowed First
                                                Lien Notes Claims up to an amount necessary to satisfy
                                                the Allowed First Lien Notes Claims in full; and
                                         iv.    fourth, solely to the extent that the Allowed Superpriority
                                                Notes Guarantee Claims, Allowed Exchange Priority
                                                Notes Claims, Allowed First Lien Notes Claims have
                                                been satisfied in full, to each holder of an Allowed ABL
                                                Claim up to an amount necessary to satisfy the Allowed
                                                ABL Claims in full (clauses (a) and (b) above, the “Notes
                                                Priority Proceeds Waterfall”).
                                With respect to any sale proceeds from the sale or transfer of ABL Priority
                                Collateral:
                                    a. On or promptly after any Closing Date, any Initial ABL Priority
                                       Collateral Proceeds shall be distributed on a pro rata basis:
                                           i.   first, to each holder of an Allowed ABL Claim up to an
                                                amount necessary to satisfy the Allowed ABL Claims in
                                                full;
                                          ii.   second, solely to the extent that the Allowed ABL Claims
                                                have been paid in full and subject to the Credit Bid
                                                Reserve, to each holder of an Allowed Superpriority
                                                Notes Guarantee Claim up to an amount necessary to
                                                satisfy the Allowed Superpriority Notes Guarantee
                                                Claims in full; provided that, solely in the case of any
                                                Sale Transaction that results in Initial ABL Priority
                                                Collateral Proceeds from the sale or transfer of the
                                                Debtors’ assets that are subject to liens securing the DIP
                                                Facility, any such Initial ABL Priority Collateral
                                                Proceeds shall be distributed to each holder of an
                                                Allowed DIP Claim prior to any distribution to any holder
                                                of an Allowed Superpriority Notes Guarantee Claim up
                                                to an amount necessary to satisfy the Allowed DIP
                                                Claims; provided further that in the event that the Credit
                                                Bid Transaction has been approved by the Bankruptcy
                                                Court but has not closed or, alternatively, the approval of
                                                the Credit Bid Transaction is pending before the
                                                Bankruptcy Court, any ABL Priority Collateral Proceeds
                                                shall be (A) segregated and held pending the closing of
                                                the Credit Bid Transaction and (B) distributed to each
                                                holder of Allowed Secured Notes Claims pursuant to the
                                                Proceeds Waterfall one (1) business day following (x) the
                                                entry of an order by the Bankruptcy Court denying
                                                approval of the Credit Bid Transaction, entry of an order
                                                by the Bankruptcy Court approving a “higher or better
                                                bid” with respect to a Europe/ROW Sale Transaction, or
                                                the signing of an alternative bid in connection with a
                                                     8



 WEIL:\97457690\11\44362.0004

                                                  A-0101
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 104 of 319 PageID #: 7606
              Case 20-11157 Doc 14 Filed 05/19/20 Page 106 of 136




                                            Overview
                                            Europe/ROW Sale Transaction that is not subject to
                                            approval by the Bankruptcy Court; provided that, if the
                                            Credit Bid is selected as the “back-up” bid at the Auction,
                                            then such distribution shall be delayed pending the
                                            closing of an alternative Europe/ROW Sale Transaction
                                            or (y) the closing of the Credit Bid Transaction after
                                            applying any applicable reductions to such Allowed
                                            Secured Notes Claims on account of any Allowed
                                            Secured Claims that are assumed or applied as
                                            consideration in connection with the Credit Bid
                                            Transaction (this second proviso of clause (a)(ii), the
                                            “ABL Proceeds Credit Bid Reserve”);
                                     iii.   third, solely to the extent that the Allowed ABL Claims
                                            and Allowed Superpriority Notes Guarantee Claims have
                                            been satisfied in full and subject to the Credit Bid
                                            Reserve, to each holder of an Allowed Exchange Priority
                                            Notes Claims up to an amount necessary to satisfy the
                                            Allowed Exchange Priority Notes Claims in full; and
                                     iv.    fourth, solely to the extent that the Allowed ABL Claims,
                                            Allowed Superpriority Notes Guarantee Claims and
                                            Allowed Exchange Priority Notes Claims have been
                                            satisfied in full and subject to the Credit Bid Reserve, to
                                            each holder of an Allowed First Lien Notes Claims up to
                                            an amount necessary to satisfy the Allowed First Lien
                                            Notes Claims in full.
                                b. On or after the Effective Date, any Excess ABL Priority Collateral
                                   proceeds shall be distributed on a pro rata basis:
                                       i.   first, to each holder of an Allowed ABL Claim up to an
                                            amount necessary to satisfy the Allowed ABL Claims in
                                            full;
                                      ii.   second, solely to the extent that the Allowed ABL Claims
                                            have been paid in full and subject to the Credit Bid
                                            Reserve, to each holder of an Allowed Superpriority
                                            Notes Guarantee Claim up to an amount necessary to
                                            satisfy the Allowed Superpriority Notes Guarantee
                                            Claims in full; provided that, solely in the case of any
                                            Sale Transaction that results in Excess ABL Priority
                                            Collateral Proceeds from the sale or transfer of the
                                            Debtors’ assets that are subject to liens securing the DIP
                                            Facility, any such Excess ABL Priority Collateral
                                            Proceeds shall be distributed to each holder of an
                                            Allowed DIP Claim prior to any distribution to any holder
                                            of an Allowed Superpriority Notes Guarantee Claim up


                                                9



 WEIL:\97457690\11\44362.0004

                                              A-0102
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 105 of 319 PageID #: 7607
              Case 20-11157 Doc 14 Filed 05/19/20 Page 107 of 136




                                                 Overview
                                                 to an amount necessary to satisfy the Allowed DIP
                                                 Claims;
                                         iii.    third, solely to the extent that the Allowed ABL Claims
                                                 and Allowed Superpriority Notes Guarantee Claims have
                                                 been satisfied in full and subject to the Credit Bid
                                                 Reserve, to each holder of an Allowed Exchange Priority
                                                 Notes Claims up to an amount necessary to satisfy the
                                                 Allowed Exchange Priority Notes Claims in full; and
                                          iv.    fourth, solely to the extent that the Allowed ABL Claims,
                                                 Allowed Superpriority Notes Guarantee Claims and
                                                 Allowed Exchange Priority Notes Claims have been
                                                 satisfied in full and subject to the Credit Bid Reserve, to
                                                 each holder of an Allowed First Lien Notes Claims up to
                                                 an amount necessary to satisfy the Allowed First Lien
                                                 Notes Claims in full (clauses (a) and (b) above, the “ABL
                                                 Priority Proceeds Waterfall” and together with the
                                                 Notes Priority Proceeds Waterfall, the “Proceeds
                                                 Waterfall”).
  Post-Effective Date           The Debtor entities shall continue in current corporate form but shall be
  Corporate Structure           controlled by the Plan Administrator, reporting to the Post-Confirmation
                                Board as set forth in the Plan Administrator Agreement.

                                  Treatment of Claims and Interests

  DIP Claims                    On or as soon as practicable after the Effective Date, except to the extent
                                that a holder of an Allowed DIP Claim agrees to less favorable treatment,
                                in full and final satisfaction, settlement, release, and discharge of, and in
                                exchange for, each allowed DIP Claim, each holder thereof shall be paid
                                in full in Cash.

  Administrative, Priority      On or as soon as practicable after the Effective Date, except to the extent
  Tax, and Priority Non-        that a holder of an Allowed Administrative Expense Claim, Allowed
  Tax Claims                    Priority Tax Claim, and Allowed Priority Non-Tax Claim agrees to less
                                favorable treatment, each holder thereof shall be paid in full in Cash or
                                otherwise receive treatment consistent with the provisions of section
                                1129(a)(9) of the Bankruptcy Code.

  Other Secured Claims          On or as soon as practicable after the Effective Date, to the extent any
                                other secured claims exist (exclusive of the ABL Claims, Superpriority
  Unimpaired, Presumed to
                                Notes Guarantee Claims, Exchange Priority Notes Claims, and First Lien
  Accept
                                Notes Claims, the “Other Secured Claims”), except to the extent that a
                                holder of an Other Secured Claim agrees to less favorable treatment, each
                                holder thereof shall be satisfied by either (a) payment in full in Cash or
                                (b) such other recovery necessary to satisfy section 1129 of the
                                Bankruptcy Code.

                                                    10



 WEIL:\97457690\11\44362.0004

                                                   A-0103
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 106 of 319 PageID #: 7608
              Case 20-11157 Doc 14 Filed 05/19/20 Page 108 of 136




                                                Overview
  ABL Claims                     Except to the extent that a holder of an Allowed ABL Claim agrees to
                                less favorable treatment of such Claim, in full and final satisfaction,
  Unimpaired, Presumed to
                                compromise, settlement, release, and discharge of and in exchange for
  Accept
                                such Allowed ABL Claim, each holder thereof shall receive its pro rata
                                share of any ABL Priority Collateral Proceeds and Notes Priority
                                Collateral Proceeds pursuant to the Proceeds Waterfall.

  Superpriority Notes           Except to the extent that a holder of an Allowed Superpriority Notes
  Guarantee Claims              Guarantee Claim agrees to less favorable treatment of such Claim, in full
                                and final satisfaction, compromise, settlement, release, and discharge of
  Impaired, Entitled to Vote
                                and in exchange for such Allowed Superpriority Notes Guarantee Claim,
                                each holder thereof shall receive its pro rata share of any ABL Priority
                                Collateral Proceeds and Notes Priority Collateral Proceeds pursuant to the
                                Proceeds Waterfall.
                                For the avoidance of doubt, the Allowed amount of any Superpriority
                                Notes Guarantee Claim shall be reduced for any Superpriority Notes
                                Claims assumed in accordance with the Credit Bid Term Sheet.

  Exchange Priority Notes       Except to the extent that a holder of an Allowed Exchange Priority Notes
  Claims                        Claim agrees to less favorable treatment of such Claim, in full and final
                                satisfaction, compromise, settlement, release, and discharge of and in
  Impaired, Entitled to Vote
                                exchange for such Allowed Exchange Priority Notes Claim, each holder
                                thereof shall receive its pro rata share of any ABL Priority Collateral
                                Proceeds and Notes Priority Collateral Proceeds pursuant to the Proceeds
                                Waterfall.
                                For the avoidance of doubt, the Allowed amount of any Exchange Priority
                                Notes Claim shall be reduced for any Exchange Priority Notes Claims
                                applied as consideration in accordance with the Credit Bid Term Sheet.

  First Lien Notes Claims       Except to the extent that a holder of an Allowed First Lien Notes Claim
                                agrees to less favorable treatment of such Claim, in full and final
  Impaired, Entitled to Vote
                                satisfaction, compromise, settlement, release, and discharge of and in
                                exchange for such Allowed First Lien Notes Claim, each holder thereof
                                shall receive its pro rata share of any ABL Priority Collateral Proceeds
                                and Notes Priority Collateral Proceeds pursuant to the Proceeds Waterfall.
                                For the avoidance of doubt, the Allowed amount of any First Lien Notes
                                Claim shall be reduced for any First Lien Notes Claims applied as
                                consideration in accordance with the Credit Bid Term Sheet.

  General Unsecured             Except to the extent that a holder of an Allowed General Unsecured Claim
  Claims                        agrees to less favorable treatment of such Claim, in full and final
                                satisfaction, compromise, settlement, release, and discharge of and in
  Impaired, Deemed to
                                exchange for such Allowed General Unsecured Claim, each holder
  Reject
                                thereof shall receive its pro rata share of the Net Cash Proceeds available
                                to the applicable Debtor against which the Allowed General Unsecured

                                                    11



 WEIL:\97457690\11\44362.0004

                                                  A-0104
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 107 of 319 PageID #: 7609
              Case 20-11157 Doc 14 Filed 05/19/20 Page 109 of 136




                                                Overview
                                Claim is asserted until all Allowed General Unsecured Claims are
                                satisfied in full after the ABL Claims, Superpriority Notes Guarantee
                                Claims, Exchange Priority Notes Claims, and First Lien Notes Claims are
                                satisfied in full in Cash or assumed in accordance with the Credit Bid
                                Term Sheet and the Proceeds Waterfall. For the avoidance of doubt, the
                                Legacy Secured Claims shall constitute General Unsecured Claims
                                against each Debtor, as applicable.

  Intercompany Claims           All Intercompany Claims shall be adjusted, continued, acquired, settled,
                                reinstated, discharged, eliminated, or treated in accordance with the Credit
  Impaired and Deemed to
                                Bid Term Sheet and otherwise determined by the Debtors in consultation
  Reject / Unimpaired and
                                with the Consenting Creditors.
  Presumed to Accept

  Intercompany Interests        All Intercompany Interests shall be adjusted, continued, settled,
                                reinstated, discharged, or eliminated as determined by the Debtors.
  Impaired and Deemed to
  Reject / Unimpaired and
  Presumed to Accept

  Holdings Equity Interests     On the Effective Date, all Holdings Equity Interests shall be deemed
                                cancelled without further action by or order of the Bankruptcy Court, and
  Impaired, Deemed to
                                shall be of no further force and effect, whether surrendered for
  Reject
                                cancellation or otherwise.

  Subordinated Securities       Holders of Subordinated Securities Claims shall not receive or retain any
  Claims                        property under the Plan on account of such Subordinated Securities
                                Claims. On the Effective Date, all Subordinated Securities Claims shall
  Impaired, Deemed to
                                be deemed cancelled without further action by or order of the Bankruptcy
  Reject
                                Court, and shall be of no further force and effect, whether surrendered for
                                cancellation or otherwise.

                                     Plan Administrator Provisions

  Plan Administrator            [●] shall serve as plan administrator (the “Plan Administrator”) for each
                                of the Debtors after the Effective Date in accordance with an agreement
                                setting forth the powers, authority, responsibilities and duties of the Plan
                                Administrator (such agreement, the “Plan Administrator Agreement”)
                                in form and substance acceptable to the Debtors and Requisite
                                Noteholders.
                                The Plan Administrator shall be responsible for all decisions and duties
                                with respect to the wind-down, subject to the authority granted to it under
                                the Plan, the Confirmation Order, the Plan Administrator Agreement.
                                After the Effective Date, pursuant to the Plan, the Plan Administrator shall
                                wind-down, sell, abandon and otherwise liquidate assets of the Debtors in
                                accordance with the Plan.


                                                    12



 WEIL:\97457690\11\44362.0004

                                                   A-0105
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 108 of 319 PageID #: 7610
              Case 20-11157 Doc 14 Filed 05/19/20 Page 110 of 136




                                                 Overview
                                           General Provisions

                                The Plan will contain customary provisions for the compromise and
  Compromise and
                                settlement of Claims stating that, notwithstanding anything in the Plan to
  Settlement
                                the contrary, the allowance, classification and treatment of Allowed
                                Claims and Interests and their respective distributions take into account
                                and conform to the relative priority and rights of such Claims and Interests
                                in connection with any contractual, legal, and equitable subordination
                                rights relating thereto, whether arising under general principles of
                                equitable subordination, section 510 of the Bankruptcy Code, or
                                otherwise.
                                On the Effective Date, except as otherwise determined by the Debtors,
  Treatment of Executory
                                each of the Debtors’ executory contracts and unexpired leases not
  Contracts and Unexpired
                                previously assumed or rejected pursuant to an order of the Bankruptcy
  Leases
                                Court shall be deemed rejected in accordance with the provisions of
                                Bankruptcy Code sections 365 and 1123.
  Conditions Precedent to
                                Confirmation of the Plan will be subject to the satisfaction of customary
  Confirmation
                                conditions, including, without limitation, the following:
                                    a. The Definitive Documents (as defined in the RSA) shall be
                                       consistent with the RSA and otherwise approved by the parties
                                       thereto consistent with their respective consent and approval
                                       rights as set forth in Section 4 of the RSA.
                                    b. The RSA shall not have been terminated and the RSA shall
                                       remain in full force and effect in accordance with its terms.
                                    c. The Company shall have paid or caused to be paid in cash all
                                       Consenting Creditor Professional Fees and Expenses pursuant to
                                       the RSA.
                                    d. The Bankruptcy Court shall have entered the Disclosure
                                       Statement Order in form and substance consistent with this Term
                                       Sheet and the RSA and reasonably acceptable to the Requisite
                                       Noteholders.
                                    e. The Bankruptcy Court shall have entered the Confirmation Order
                                       in form and substance consistent with this Term Sheet and the
                                       RSA and reasonably acceptable to the Requisite Noteholders,
                                       which order shall be in full force and effect and no stay thereof
                                       shall be in effect.
                                    f.   The Debtors shall not be in default under the DIP Facility or the
                                         DIP Order.
                                    g. The DIP Order shall not have been reversed, stayed, dismissed,
                                       or vacated.



                                                    13



 WEIL:\97457690\11\44362.0004

                                                   A-0106
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 109 of 319 PageID #: 7611
              Case 20-11157 Doc 14 Filed 05/19/20 Page 111 of 136




                                                 Overview
                                    h. (A) the Company (or any person or entity on behalf of the
                                       Company or its bankruptcy estate with proper standing) shall not
                                       have filed a motion, application or adversary proceeding (or
                                       supported or failed to timely object to such a filing)
                                       (x) challenging the validity, enforceability, perfection or priority
                                       of, or seeking invalidation, avoidance, disallowance,
                                       recharacterization, designation or subordination of, the
                                       obligations or Claims under the Debt Documents or (y) limiting
                                       the Consenting Creditors’ right to implement the Credit Bid, or
                                       (B) the Bankruptcy Court (or any court with jurisdiction over the
                                       Chapter 11 Cases) shall not have entered an order providing relief
                                       against the interests of the Consenting Creditors with respect to
                                       any of the foregoing causes of action or proceedings, including,
                                       but not limited to, (x) invalidating, avoiding, disallowing,
                                       recharacterizing, designating, subordinating, or limiting the
                                       enforceability of any of the obligations or Claims arising under or
                                       related to the Debt Documents or (y) limiting the Consenting
                                       Creditors’ right to implement the Credit Bid.
                                The conditions to confirmation of the Plan may be waived, in whole or in
                                part, by the Debtors and the Requisite Noteholders, as applicable.

  Conditions Precedent to       Effectiveness of the Plan will be subject to the satisfaction of customary
  Effective Date                conditions, including, without limitation, the following (as applicable):
                                    a. The Definitive Documents (as defined in the RSA) shall be
                                       consistent with the RSA and otherwise approved by the parties
                                       thereto consistent with their respective consent and approval
                                       rights as set forth in Section 4 of the RSA.
                                    b. The RSA shall not have been terminated and shall remain in full
                                       force and effect in accordance with its terms.
                                    c. The Confirmation Order shall have been entered and shall be in
                                       full force and effect and no stay thereof shall be in effect.
                                    d. The Debtors shall not be in default under the DIP Facility or the
                                       DIP Order.
                                    e. The DIP Order shall not have been reversed, stayed, dismissed,
                                       or vacated.
                                    f.   The Debtors shall not have (i) filed, supported or consented to any
                                         motion, application, adversary proceeding, or cause of action
                                         (A) challenging the validity, enforceability, perfection, or priority
                                         of, or seeking avoidance or subordination of any of the Exchange
                                         Priority Notes Claims, the Superpriority Notes Guarantee Claims
                                         or DIP Claims, (B) otherwise seeking to impose liability upon or
                                         enjoin the Consenting Creditors or DIP Lenders; or (ii) supported


                                                     14



 WEIL:\97457690\11\44362.0004

                                                   A-0107
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 110 of 319 PageID #: 7612
              Case 20-11157 Doc 14 Filed 05/19/20 Page 112 of 136




                                                 Overview
                                         any third party seeking standing to bring such application,
                                         adversary proceeding or cause of action.
                                    g. All actions, documents, and agreements necessary to implement
                                       and consummate the Plan shall have been effected or executed.
                                    h. The Company shall have paid or caused to be paid in cash all
                                       Consenting Creditor Professional Fees and Expenses invoiced no
                                       later than one business day prior to the Effective Date.
                                    i.   All governmental approvals, including Bankruptcy Court
                                         approval, necessary to effectuate the Restructuring shall have
                                         been obtained or otherwise waived.
                                    j.   (A) the Company (or any person or entity on behalf of the
                                         Company or its bankruptcy estate with proper standing) shall not
                                         have filed a motion, application or adversary proceeding (or
                                         supported or failed to timely object to such a filing)
                                         (x) challenging the validity, enforceability, perfection or priority
                                         of, or seeking invalidation, avoidance, disallowance,
                                         recharacterization, designation or subordination of, the
                                         obligations or Claims under the Debt Documents or (y) limiting
                                         the Consenting Creditors’ right to implement the Credit Bid, or
                                         (B) the Bankruptcy Court (or any court with jurisdiction over the
                                         Chapter 11 Cases) shall not have entered an order providing relief
                                         against the interests of the Consenting Creditors with respect to
                                         any of the foregoing causes of action or proceedings, including,
                                         but not limited to, (x) invalidating, avoiding, disallowing,
                                         recharacterizing, designating, subordinating, or limiting the
                                         enforceability of any of the obligations or Claims arising under or
                                         related to the Debt Documents or (y) limiting the Consenting
                                         Creditors’ right to implement the Credit Bid.
                                The conditions to effectiveness may be waived, in whole or in part, by the
                                Debtors and the Requisite Noteholders, as applicable.

  Releases by Debtors:          Subject to the conclusion of the investigation conducted by the sub-
                                committee of the special committee of the board of directors of Holdings,
                                as of the Effective Date, except for the rights that remain in effect from
                                and after the Effective Date to enforce the Plan and the Definitive
                                Documents for good and valuable consideration, including their
                                cooperation and contributions to the Chapter 11 Cases, and except as
                                otherwise provided in the Plan or in the Confirmation Order, the Released
                                Parties will be deemed conclusively, absolutely, unconditionally,
                                irrevocably, and forever released and discharged, to the maximum extent
                                permitted by law, by the Debtors, the Liquidating Debtors, and the
                                Estates, in each case, on behalf of themselves and their respective
                                successors, assigns, and representatives, and any and all other persons that
                                may purport to assert any Cause of Action derivatively, by or through the
                                                     15



 WEIL:\97457690\11\44362.0004

                                                   A-0108
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 111 of 319 PageID #: 7613
              Case 20-11157 Doc 14 Filed 05/19/20 Page 113 of 136




                                                 Overview
                                foregoing persons, from any and all Claims and Causes of Action
                                (including any derivative claims, asserted or assertable on behalf of the
                                Debtors, the Liquidating Debtors, or the Estates), whether liquidated or
                                unliquidated, fixed or contingent, matured or unmatured, known or
                                unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
                                equity, or otherwise that the Debtors, the Liquidating Debtors, or the
                                Estates, or their affiliates, would have been legally entitled to assert in
                                their own right (whether individually or collectively) or on behalf of the
                                holder of any Claim or Interest or other Person, based on or relating to, or
                                in any manner arising prior to the Effective Date, from, in whole or in
                                part, the Debtors, the Chapter 11 Cases, the Restructuring, the Sale
                                Transaction, the Credit Bid, the DIP Facility, the European Bridge
                                Financing Facility, the purchase, sale, or rescission of the purchase or sale
                                of any security of the Debtors or the Liquidating Debtors, the subject
                                matter of, or the transactions or events giving rise to, any Claim or Interest
                                that is treated in the Plan, the business or contractual arrangements
                                between any Debtor and any Released Party, the restructuring of Claims
                                and Interests before or during the Chapter 11 Cases, the negotiation,
                                formulation, preparation, or consummation of the Plan, the RSA, the
                                Definitive Documents, the Sale Transaction, the Credit Bid, the DIP
                                Facility, the European Bridge Financing Facility, and the documents in
                                the Plan Supplement or any related agreements, instruments, and other
                                documents relating thereto, or the solicitation of votes with respect to the
                                Plan, or any other act or omission, in all cases based upon any act or
                                omission, transaction, agreement, event or other occurrence taking place
                                on or before the Effective Date; provided, that nothing herein shall be
                                construed to release (i) the Released Parties from willful misconduct, or
                                intentional fraud as determined by a Final Order; or (ii) any obligation of
                                any party under the Plan or any document, instrument, or agreement
                                executed to implement the Plan.

  Releases by Third-            As of the Effective Date, except (i) for the right to enforce the Plan or any
  Parties:                      right or obligation arising under the Definitive Documents that remain in
                                effect or become effective after the Effective Date or (ii) as otherwise
                                expressly provided in the Plan or in the Confirmation Order, in exchange
                                for good and valuable consideration, including the obligations of the
                                Debtors under the Plan and the contributions of the Released Parties to
                                facilitate and implement the Plan, to the fullest extent permissible under
                                applicable law, as such law may be extended or integrated after the
                                Effective Date, the Released Parties shall be deemed conclusively,
                                absolutely, unconditionally, irrevocably and forever, released, and
                                discharged by:


                                    a. the Consenting Creditors;


                                                     16



 WEIL:\97457690\11\44362.0004

                                                   A-0109
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 112 of 319 PageID #: 7614
              Case 20-11157 Doc 14 Filed 05/19/20 Page 114 of 136




                                                 Overview
                                    b. the Trustees;
                                    c. the DIP Agent and the DIP Lenders;
                                    d. the lenders under the European Bridge Financing Facility;
                                    e. all holders of unimpaired Claims who do not file a timely
                                       objection to the third party releases provided herein;
                                    f.   all holders of Claims who vote to accept the Plan; and
                                    g. with respect to any entity in the foregoing clauses (a) through (f),
                                       such entity’s (x) predecessors, successors and assigns,
                                       (y) subsidiaries, affiliates, managed accounts or funds, managed
                                       or controlled by such entity and (z) all persons entitled to assert
                                       Claims through or on behalf of such entities with respect to the
                                       matters for which the releasing entities are providing releases.
                                in each case, from any and all Claims, Interests, or Causes of Action
                                whatsoever (including any derivative Claims, asserted or assertable on
                                behalf of the Debtors, the Liquidating Debtors, or their Estates), whether
                                liquidated or unliquidated, fixed or contingent, matured or unmatured,
                                known or unknown, foreseen or unforeseen, asserted or unasserted,
                                accrued or unaccrued, existing or hereinafter arising, in law, equity, or
                                otherwise, that entity would have been legally entitled to assert in their
                                own right (whether individually or collectively) or on behalf of the holder
                                of any Claim or Interest or other Person, based on or relating to, or in any
                                manner arising prior to the Effective Date, from, in whole or in part, the
                                Debtors, the Liquidating Debtors, their Estates, the Chapter 11 Cases, the
                                Restructuring, the Sale Transaction, the Credit Bid, the DIP Facility, the
                                European Bridge Financing Facility, the purchase, sale, or rescission of
                                the purchase or sale of any security of the Debtors or the Liquidating
                                Debtors, the subject matter of, or the transactions or events giving rise to,
                                any Claim or Interest that is treated in the Plan, the business or contractual
                                arrangements between any Debtor and any Released Party, the
                                restructuring of Claims and Interests before or during the Chapter 11
                                Cases, the negotiation, formulation, preparation, or consummation of the
                                Plan, the RSA, the Definitive Documents, the Sale Transaction, the Credit
                                Bid, the DIP Facility, the European Bridge Financing Facility, and the
                                documents in the Plan Supplement or any related agreements,
                                instruments, and other documents relating thereto, or the solicitation of
                                votes with respect to the Plan, or any other act or omission, in all cases
                                based upon any act or omission, transaction, agreement, event or other
                                occurrence taking place on or before the Effective Date; provided, that
                                nothing herein shall be construed to release the Released Parties from
                                willful misconduct, or intentional fraud as determined by a Final Order.

  Exculpation                   The Plan will contain standard and customary exculpation provisions
                                mutually acceptable to the Debtors and the Requisite Noteholders.

                                                     17



 WEIL:\97457690\11\44362.0004

                                                   A-0110
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 113 of 319 PageID #: 7615
              Case 20-11157 Doc 14 Filed 05/19/20 Page 115 of 136




                                                Overview
  Injunction                    The Plan will contain standard and customary injunction provisions
                                mutually acceptable to the Debtors and the Requisite Noteholders.
  Definitive Documentation      This Term Sheet is indicative, and any final agreement shall be subject to
                                the Definitive Documents. The Definitive Documents shall contain
                                terms, conditions, representations, warranties, and covenants, each
                                customary for the transactions described herein consistent with the terms
                                of this Term Sheet and the RSA.
  Tax Structure                 The terms of the Plan and the transactions contemplated therein shall, to
                                the extent reasonably practicable, be structured in a tax efficient manner
                                as determined by the Company and the Requisite Noteholders; provided,
                                that the obligations of the Requisite Noteholders under the Credit Bid
                                Term Sheet shall be subject to the completion of tax diligence and
                                structuring satisfactory to the Requisite Noteholders.

  Corporate Actions
                                On the Effective Date or as soon as reasonably practicable thereafter, the
                                Debtors or Liquidating Debtors, as applicable, subject to the reasonable
                                consent of the Requisite Noteholders, may take all actions consistent with
                                the Plan as may be necessary or appropriate to effect any transaction
                                described in, approved by, contemplated by, or necessary to effectuate the
                                Restructuring under and in connection with the Plan.

  Amendments                    This Term Sheet may be amended only as permitted pursuant to the RSA.

  Consent Rights of             Notwithstanding anything to the contrary herein or in the Plan, any and
  Consenting Creditors          all consent rights of the Consenting Creditors set forth in the RSA with
                                respect to the Sale Transaction or the Definitive Documents, including
                                any amendments, restatements, supplements, or other modifications to
                                such documents, will be incorporated into the Plan by reference and fully
                                enforceable as if stated in full in the Plan.

  Retention of Jurisdiction:    The Plan will provide for a broad retention of jurisdiction by the
                                Bankruptcy Court for (i) resolution of Claims, (ii) allowance of
                                compensation and expenses for pre-Effective Date services,
                                (iii) resolution of motions, adversary proceedings, or other contested
                                matters in the Chapter 11 Cases, (iv) entry of such orders as necessary to
                                implement or consummate the Plan and any related documents or
                                agreements, and (v) other purposes.




                                                    18



 WEIL:\97457690\11\44362.0004

                                                  A-0111
     Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 114 of 319 PageID #: 7616
                   Case 20-11157 Doc 14 Filed 05/19/20 Page 116 of 136


                                                      ANNEX 1


                                                    Defined Terms

                               Any Claim for costs or expenses of administration incurred during the Chapter 11 Cases
 Administrative Expense
                               of a kind specified under sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the
 Claim
                               Bankruptcy Code, including, without limitation, (a) the actual and necessary costs and
                               expenses incurred after the Commencement Date and through the Effective Date of
                               preserving the Estates and operating the businesses of the Debtors; (b) Professional Fee
                               Claims; and (c) DIP Claims.

 ABL Priority Collateral       Initial ABL Priority Collateral Proceeds and Excess ABL Priority Collateral Proceeds.
 Proceeds

 Bankruptcy Rules              The Federal Rules of Bankruptcy Procedure, as amended from time to time, as
                               applicable to the Chapter 11 Cases, promulgated pursuant to 28 U.S.C. § 2075, and the
                               general, local and chambers rules of the Bankruptcy Court.

 Cash                          Legal tender of the United States of America.

 Cause of Action               Any action, claim, cross-claim, third-party claim, cause of action, controversy, dispute,
                               demand, right, lien, indemnity, contribution, guaranty, suit, obligation, liability, loss,
                               debt, fee or expense, damage, interest, judgment, cost, account, defense, remedy, offset,
                               power, privilege, proceeding, license, and franchise of any kind or character
                               whatsoever, known, unknown, foreseen or unforeseen, existing or hereafter arising,
                               contingent or non-contingent, matured or unmatured, suspected or unsuspected,
                               liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
                               directly or derivatively, whether arising before, on, or after the Commencement Date,
                               in contract or in tort, in law or in equity or pursuant to any other theory of law
                               (including, without limitation, under any state or federal securities laws). Causes of
                               Action also includes (i) any right of setoff, counterclaim, or recoupment and any claim
                               for breach of contract or for breach of duties imposed by law or in equity, (ii) the right
                               to object to Claims or Interests, (iii) any claim pursuant to section 362 or chapter 5 of
                               the Bankruptcy Code, (iv) any claim or defense including fraud, mistake, duress, and
                               usury and any other defenses set forth in section 558 of the Bankruptcy Code, and
                               (v) any claims under any state law or foreign law, including, without limitation, any
                               fraudulent transfer or similar claims.

 Claim                         Has the meaning set forth in section 101(5) of the Bankruptcy Code, as against any
                               Debtor.

 Confirmation Order            The order of the Bankruptcy Court confirming the Plan pursuant to section 1129 of the
                               Bankruptcy Code.

 Distribution                  Any initial or subsequent payment or transfer made under the Plan.

 Effective Date                The date that is the first business day on which all conditions to the effectiveness of the
                               Plan have been satisfied or waived in accordance with the terms thereof.

 Estate(s)                     Individually or collectively, the estate or estates of the Debtors created under section
                               541 of the Bankruptcy Code.



WEIL:\97457690\11\44362.0004

                                                         A-0112
     Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 115 of 319 PageID #: 7617
                   Case 20-11157 Doc 14 Filed 05/19/20 Page 117 of 136


                                                    Defined Terms

 Excess ABL Priority           Any Net Cash Proceeds arising from the ABL Priority Collateral remaining after the
 Collateral Proceeds           distribution of the Initial ABL Priority Collateral pursuant to the Proceeds Waterfall.

 Excess Notes Priority         Any Net Cash Proceeds arising from the Notes Priority Collateral remaining after the
 Collateral Proceeds           distribution of the Initial Notes Priority Collateral pursuant to the Proceeds Waterfall.

 Excluded Party                Any holder of Interests in or Claims against the Debtors, or any other Person, that
                               (a) seeks any relief materially adverse to the Restructuring, (b) opts out of any third
                               party releases sought in connection with the Plan, (c) is entitled to vote on the Plan and
                               does not vote to accept the Plan, or (d) objects to the Plan or supports an objection to
                               the Plan.

 Final Order                   An order or judgment of a court of competent jurisdiction that has been entered on the
                               docket maintained by the clerk of such court and is in full force and effect, which has
                               not been reversed, vacated, or stayed and as to which (i) the time to appeal, petition for
                               certiorari, or move for a new trial, reargument, or rehearing has expired and as to which
                               no appeal, petition for certiorari, or other proceedings for a new trial, reargument, or
                               rehearing shall then be pending, or (ii) if an appeal, writ of certiorari, new trial,
                               reargument, or rehearing thereof has been sought, such order or judgment shall have
                               been affirmed by the highest court to which such order was appealed, or certiorari shall
                               have been denied, or a new trial, reargument, or rehearing shall have been denied or
                               resulted in no modification of such order, and the time to take any further appeal,
                               petition for certiorari, or move for a new trial, reargument, or rehearing shall have
                               expired; provided, however, that no order or judgment shall fail to be a “Final Order”
                               solely because of the possibility that a motion under Rules 59 or 60 of the Federal Rules
                               of Civil Procedure or any analogous Bankruptcy Rule (or any analogous rules
                               applicable in another court of competent jurisdiction) or sections 502(j) or 1144 of the
                               Bankruptcy Code has been or may be filed with respect to such order or judgment.

 Holdings Equity Interest      Any Interest in Holdings.

 Initial ABL Priority          Any Initial Cash Proceeds arising from the ABL Priority Collateral.
 Collateral Proceeds

 Initial Cash Proceeds         Initial Cash Proceeds means (a) all Cash of the Debtors realized from the Sale
                               Transaction Proceeds less (b) the amount of Cash estimated and reserved, on a pro rata
                               basis with respect to Sale Transaction Proceeds generated by the sale or transfer of
                               Notes Priority Collateral and ABL Priority Collateral, as applicable, in an amount to be
                               agreed by the Debtors and the Requisite Noteholders to adequately fund the wind-down
                               process (including any accrued and unpaid amount of the carve-out).

 Initial Notes Priority        Any Initial Cash Proceeds arising from the Notes Priority Collateral.
 Collateral Proceeds

 Intercompany Claim            Any pre- or postpetition Claim held against a Debtor held by another Debtor.

 Intercompany Interest         An Interest in a Debtor held by another Debtor. For the avoidance of doubt, an
                               Intercompany Interest shall exclude a Holdings Equity Interest.

                                                           2


WEIL:\97457690\11\44362.0004

                                                         A-0113
     Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 116 of 319 PageID #: 7618
                   Case 20-11157 Doc 14 Filed 05/19/20 Page 118 of 136


                                                    Defined Terms

 Interest                      Any equity security (as defined in section 101(16) of the Bankruptcy Code) of a Debtor,
                               including all shares, common stock, preferred stock, or other instrument evidencing any
                               fixed or contingent ownership interest in any Debtor, whether or not transferable, and
                               any option, warrant, or other right, contractual or otherwise, to acquire any such interest
                               in the Debtors, whether fully vested or vesting in the future, including, without
                               limitation, equity or equity-based incentives, grants, or other instruments issued,
                               granted or promised to be granted to current or former employees, directors, officers,
                               or contractors of the Debtors, to acquire any such interests in the Debtors that existed
                               immediately before the Effective Date.

 Lien                          Has the meaning set forth in section 101(37) of the Bankruptcy Code.

 Liquidating Debtors           The Debtors, or any successor thereto, by merger, consolidation or otherwise, on or
                               after the Effective Date.

 Net Cash Proceeds             Net Cash Proceeds means (a) any remaining Initial Cash Proceeds and all Cash of the
                               Debtors realized from their business operations less (b) the amount of Cash
                               (i) necessary to pay holders of Allowed (or reserve for Disputed) Administrative
                               Expense Claims, Professional Fee Claims, Priority Tax Claims, DIP Claims, Priority
                               Non-Tax Claims, and Other Secured Claims; (ii) estimated and reserved, on a pro rata
                               basis with respect to Sale Transaction Proceeds generated by the sale or transfer of ABL
                               Priority Collateral or Notes Priority Collateral, as applicable, by the Debtors or the Plan
                               Administrator with the reasonable consent of the Requisite Noteholders to adequately
                               fund the wind-down process and incremental to any amounts reserved to fund the wind-
                               down process from the Initial Cash Proceeds; and (iii) necessary to satisfy any fees
                               required to be paid in accordance with any order of the Bankruptcy Court.

 Notes Priority Collateral     Initial Notes Priority Collateral Proceeds and Excess Notes Priority Collateral
 Proceeds                      Proceeds.

 Priority Non-Tax Claim        Any Claim other than an Administrative Expense Claim or a Priority Tax Claim,
                               entitled to priority in payment as specified in section 507(a) of the Bankruptcy Code.

 Priority Tax Claim            Any Claim of a governmental unit (as defined in section 101(27) of the Bankruptcy
                               Code) of the kind entitled to priority in payment as specified in sections 502(i) and
                               507(a)(8) of the Bankruptcy Code.

 Related Parties               With respect to (i) any Released Party, such Entities’ predecessors, successors and
                               assigns, subsidiaries, affiliates, managed accounts or funds, (ii) all of their respective
                               current and former officers, directors, principals, stockholders (and any fund managers,
                               fiduciaries or other agents of stockholders with any involvement related to the Debtors),
                               members, partners, employees, agents, advisory board members, financial advisors,
                               attorneys, accountants, investment bankers, consultants, representatives, management
                               companies, fund advisors and other professionals, solely to the extent such persons and
                               entities acted on the behalf of the Released Parties in connection with the matters as to
                               which releases are provided in the Plan, and (iii) such persons’ respective heirs,
                               executors, estates, servants and nominees.


                                                           3


WEIL:\97457690\11\44362.0004

                                                         A-0114
     Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 117 of 319 PageID #: 7619
                   Case 20-11157 Doc 14 Filed 05/19/20 Page 119 of 136


                                                   Defined Terms

 Released Parties              Collectively, (i) the Debtors, (ii) the Liquidating Debtors, (iii) each of the Consenting
                               Creditors, (iv) the Trustees, (v) the arrangers, agents and lenders under the European
                               Bridge Financing Facility, (vi) the DIP Agents and DIP Lenders, and (vii) the Related
                               Parties for each of the foregoing.

 Sale Transaction              The net cash proceeds received by the Debtors (or post-effective Debtors, as applicable)
 Proceeds                      pursuant to one or more of: (i) the Americas Sale Transaction, (ii) the Europe/ROW
                               Sale Transaction, (iii) the Company Sale Transaction, and (iv) the liquidation or
                               winding up of any assets or businesses of the Company Entities in a manner other than
                               as described in clauses (i) through (iii) above.

 Secured Claim                 A Claim (a) secured by a Lien on collateral to the extent of the value of such collateral
                               as (i) set forth in the Plan, (ii) agreed to by the holder of such Claim and the Debtors,
                               or (iii) determined by a Final Order in accordance with section 506(a) of the Bankruptcy
                               Code; or (b) secured by the amount of any right of setoff of the holder thereof in
                               accordance with section 553 of the Bankruptcy Code.

 Subordinated Securities       A Claim subject to subordination under section 510(b) of the Bankruptcy Code.
 Claim




                                                           4


WEIL:\97457690\11\44362.0004

                                                         A-0115
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 118 of 319 PageID #: 7620
                            Case 20-11157    Doc 14    Filed 05/19/20   Page 120 of 136




                                                  EXHIBIT C

                                            CREDIT BID TERM SHEET




        WEIL:\97486621\1\44362.0003

                                              A-0116
     Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 119 of 319 PageID #: 7621
                   Case 20-11157 Doc 14 Filed 05/19/20 Page 121 of 136

                                                    Credit Bid Term Sheet 1
                                                        May 18, 2020

This term sheet (as may be amended, restated, supplemented, or otherwise modified from time to time in accordance
with the terms hereof, the “Credit Bid Term Sheet”) sets forth the principal terms for a definitive transaction agreement
(the “Purchase Agreement”) for the Credit Bid for the purchase and sale of the Acquired Assets (as defined herein) (the
transaction contemplated hereby, the “Credit Bid Transaction”).

This is the Credit Bid Term Sheet (i) referred to in the Restructuring Support Agreement dated as of May 18, 2020, by
and among the Company and the other parties signatory thereto (as amended, supplemented, or otherwise modified from
time to time in accordance with the terms therein, the “RSA”) and (ii) appended to the Restructuring Term Sheet (as
amended, supplemented, or otherwise modified from time to time in accordance with the terms therein, the
“Restructuring Term Sheet”) dated as of May 18, 2020. Capitalized terms used but not otherwise defined herein will
have the meanings ascribed to such terms in the RSA or the Restructuring Term Sheet, as applicable.

                                                Overview of Credit Bid Terms
                                             Exide Holdings, Inc. (“Holdings”), Exide Technologies, LLC, Dixie Metals
                   Debtors
                                             Company, Refined Metals Corporation, and Exide Delaware LLC.
                                             A new entity formed by the Requisite Exchange Priority Noteholders for the
                    Buyer
                                             purpose of effecting the Credit Bid Transaction.
                                             The equity interests of the Debtors in Exide International Holdings LP; Exide
                                             International Holdings GP LLC; Exide Holding Europe SAS; 2 and Exide
     Transferred Equity Interests
                                             Technologies (Shanghai) Company Limited (collectively, the “Transferred
                                             Equity Interests”).
                                                 a. Transferred Equity Interests;
                                                 b. All Claims of the Debtors arising under that certain Intercompany
                                                    Note, dated as of July 1, 2015 issued by Exide Global Holding
                                                    Netherlands C.V.; and
             Acquired Assets
                                                 c. such other specified assets of the Debtors (including certain
                                                    intercompany receivables and Claims), as may be mutually agreed by
                                                    the Debtors and the Requisite Exchange Priority Noteholders and
                                                    specified in the Purchase Agreement, if any ((a) through (c),
                                                    collectively, the “Acquired Assets”).
                                             Limited to specified liabilities related to the Europe/ROW business being
           Assumed Liabilities               acquired, as may be mutually agreed among the Requisite Exchange Priority
                                             Noteholders and the Debtors and specified in the Purchase Agreement.
                                             The Credit Bid Transaction shall serve as the “stalking horse” for the Acquired
              Stalking Horse                 Assets in accordance with the Bidding Procedures and shall be subject to the
                                             consideration of higher or better bids.
                                             To the extent the Purchase Agreement includes the sale of any of the Debtors’
     Bankruptcy Court Approval               assets or equity interests, the Credit Bid Transaction shall be subject to
                                             approval by the Bankruptcy Court.


1
      The terms herein are subject to review by tax counsel.
2
      Works Council information and/or consultation requirements with respect to all or part of the European companies and its
      possible impact on the Credit Bid Transaction or its timing to be discussed in due course with Buyer based on the Credit Bid
      Transaction terms and structure (including purchase price) ultimately agreed to.

WEIL:\97167351\4\69518.0004
WEIL:\97369134\2\69518.0004
WEIL:\97472979\5\44362.0003

                                                               A-0117
     Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 120 of 319 PageID #: 7622
                   Case 20-11157 Doc 14 Filed 05/19/20 Page 122 of 136

                                               Overview of Credit Bid Terms
                                            The aggregate consideration to be paid by the Buyer for the sale of all of the
                                            Acquired Assets and the obligations of the Sellers set forth in the Purchase
                                            Agreement shall be comprised of an amount equal to $430 million (the
                                            “Purchase Price”) comprised of the following:
                                                a. a discharge and release of Claims under the Exchange Priority and
                                                   First Lien Notes Indenture (the “Exchange Priority Notes Claims”)
                                                   on account of the Exchange Priority Notes in the amount of $70
                                                   million; 3
               Consideration                    b. the assumption of all Claims outstanding under the Interim Financing
                                                   Facility (as defined herein) in the amount of $25 million;
                                                c. the assumption of all Claims outstanding under the Superpriority
                                                   Senior Secured Notes Indenture (the “Superpriority Notes Claims”)
                                                   in the amount of $161 million;
                                                d. the assumption of all Claims outstanding under the Existing EU/ROW
                                                   Financings in the amount of $174 million; and
                                                e. the assumption of certain non-debt liabilities set forth in the Purchase
                                                   Agreement.
                                            The commitments and obligations of the Requisite Exchange Priority
                                            Noteholders with respect to the Credit Bid and Interim Financing Facility shall
                DIP Facility
                                            be conditioned on the entry of a final order by the Bankruptcy Court approving
                                            the DIP Facility.
                                            The Requisite Exchange Priority Noteholders (i) shall commit up to $25
                                            million and (ii) may provide an additional $50 million at the request of Exide
                                            International Holdings LP but purchased in the discretion of the Lenders, prior
                                            to the closing of the Credit Bid Transaction (the “Closing Date”), in each
                                            case, in accordance with the term sheet attached as Exhibit E to the RSA,
       Interim Financing Facility
                                            which shall be used for working capital and general corporate purposes (the
                                            “Interim Financing Facility” and the agreement executed in connection
                                            therewith, the “Interim Financing Agreement”). The Interim Financing
                                            Facility shall rank senior to the Superpriority Notes Claims in terms of liens
                                            and payment priority.
                                            The Required Parties shall use commercially reasonable efforts to negotiate
                                            in good faith and finalize the Purchase Agreement during the marketing
                                            process contemplated by the Bidding Procedures and prior to the bid deadline
                                            established by the Bidding Procedures, including, but not limited to, the
          Definitive Documents
                                            drafting and negotiation of the Purchase Agreement and the ancillary
                                            agreements, schedules, documents, and instruments contemplated thereby,
                                            each of which shall be in form and substance reasonably acceptable to the
                                            Requisite Exchange Priority Noteholders.
                                            The Requisite Exchange Priority Noteholders shall commit to (i) refinancing
               ABL Facility                 all amounts owed by Exide Technologies (Transportation) Limited under the
                                            ABL Credit Agreement or (ii) otherwise bifurcating the facility provided



3
      Subject to adjustment and purchase price allocation pending the outcome of Works Council with respect to Exide France.
                                                               2


WEIL:\97472979\5\44362.0003

                                                             A-0118
     Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 121 of 319 PageID #: 7623
                   Case 20-11157 Doc 14 Filed 05/19/20 Page 123 of 136

                                    Overview of Credit Bid Terms
                                 under the ABL Credit Agreement, in each case, not later than the Closing
                                 Date.
                                 The Requisite Exchange Priority Noteholders agree that all existing European
                                 Union financing arrangements, including, but not limited to, local guarantees,
                                 performance bonds, lines of credit, overdraft facilities, factoring arrangements
                                 (recourse and non-recourse), and capital leases issued by Exide International
    Existing EU/ROW Financings
                                 Holdings LP and its subsidiaries (collectively, the “Existing EU/ROW
                                 Financings”) shall remain in place under the existing terms and conditions or
                                 be replaced or refinanced in connection with the consummation of the Credit
                                 Bid Transaction.
                                 The Credit Bid Transaction shall be subject to higher and better offers, as
                                 determined by the Debtors in their reasonable business judgment in
            Go-Shop Provision    accordance with the Bidding Procedures or otherwise. The Buyer shall not be
                                 entitled to a break-up fee in connection with the sale contemplated herein, but
                                 shall be entitled to Expense Reimbursement.
                                 The Bidding Procedures Order shall provide that in the event that the Debtors
                                 consummate a sale or restructuring transaction with respect to substantially
                                 all of the assets or equity interests to be acquired pursuant to the Credit Bid
                                 Transaction, other than the Credit Bid Transaction (an “Alternative
                                 Europe/ROW Transaction”) or the Debtors terminate the Purchase
                                 Agreement pursuant to the Fiduciary Out, the Debtors shall pay in cash all
                                 reasonable and documented fees and expenses of the Buyer and the Requisite
                                 Exchange Priority Noteholders in connection with the Credit Bid Transaction,
                                 including the fees and expenses of Paul, Weiss, as counsel, Young Conaway
                                 Stargatt & Taylor, LLP, as Delaware counsel, Walkers, as Cayman counsel,
                                 Freshfields Bruckhaus Deringer LLP, as European counsel, De Brauw
                                 Blackstone Westbroek N.V., as Dutch counsel, and CMD Global Advisors,
                                 LLC, as financial advisor (such payment and reimbursement obligations, the
        Expense Reimbursement    “Expense Reimbursement”). The claim of the Buyer in respect of the
                                 Expense Reimbursement shall constitute an allowed superpriority
                                 administrative expense claim against each of the Debtors under sections 503
                                 and 507(b)(2) of the Bankruptcy Code, senior in respect of lien priority and
                                 right to payment of all other administrative expense claims of the Debtors, but
                                 subject to a customary carve-out to be provided by an order of the Bankruptcy
                                 Court approving the DIP Facility on an interim or final basis (such order, the
                                 “DIP Order”). For the avoidance of doubt, the Expense Reimbursement shall
                                 not be duplicative of any expenses paid to the advisors of the Consenting
                                 Creditors in accordance with the DIP Order.
                                 The Debtors shall pay the Expense Reimbursement by wire transfer of
                                 immediately available funds to an account designated by the Buyer within one
                                 (1) business day of the consummation of an Alternative Europe/ROW
                                 Transaction.
                                 The Bidding Procedures shall be in form and substance reasonably acceptable
           Bidding Procedures
                                 to the Requisite Exchange Priority Noteholders.
                                 The Buyer and the Requisite Exchange Priority Noteholders shall take any
        Government Approvals     and all actions reasonably necessary to obtain all requisite governmental
                                 approvals required to effect the Credit Bid Transaction.

                                                    3


WEIL:\97472979\5\44362.0003

                                                 A-0119
     Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 122 of 319 PageID #: 7624
                   Case 20-11157 Doc 14 Filed 05/19/20 Page 124 of 136

                                      Overview of Credit Bid Terms
                                   The closing of the Credit Bid Transaction shall be conditioned upon the
                                   satisfaction of customary closing conditions, including (i) the accuracy of
                                   representations and warranties made by the parties, (ii) the receipt of requisite
                                   approvals, including, but not limited to, approvals required under the Hart-
                                   Scott-Rodino Antitrust Improvements Act of 1976, as amended, (iii) the
                                   absence of any order of a court of competent jurisdiction prohibiting the
          Conditions to Closing    consummation of the Credit Bid Transaction, (iv) the execution and delivery
                                   of the related agreements, (v) the entry by the Bankruptcy Court of an order
                                   approving the Credit Bid Transaction (the “Credit Bid Sale Order”) in form
                                   and substance reasonably acceptable to the Requisite Exchange Priority
                                   Noteholders, and (vi) the payment of the Debtors’ professional fees (including
                                   any transaction fees) incurred in connection with consummating the Credit
                                   Bid Transaction.
                                   Holdings shall have the right to terminate the Purchase Agreement in the event
                                   that (i) there are ongoing breaches of representations, warranties or covenants
                                   by the Buyer that cause any closing condition to not be satisfied (subject to a
                                   ten (10) business day cure period), (ii) the Credit Bid Transaction has not
                                   closed by September 16, 2020 (subject to extension for receipt of required
                                   approvals), (iii) any government authority has enjoined the consummation of
                                   the Credit Bid Transaction, (iv) (A) Holdings enters into a definitive
     Holdings Termination Rights   agreement with respect to an Alternative Europe/ROW Transaction or (B) the
                                   Bankruptcy Court enters an order approving an Alternative Europe/ROW
                                   Transaction, or (v) the special committee of the board of directors (or
                                   equivalent organizational body) of any of the Debtors determines in good faith
                                   after consultation with outside counsel that the Debtors’ continued
                                   performance under the Purchase Agreement would be inconsistent with the
                                   board’s or such governing body’s fiduciary duties under applicable law (this
                                   clause (v), the “Fiduciary Out”).
                                   Buyer shall have the right to terminate the Purchase Agreement in the event
                                   that (i) there are ongoing breaches of representations, warranties or covenants
                                   by the Debtors that cause any closing condition to not be satisfied (subject to
                                   a ten (10) business day cure period), (ii) the Credit Bid Transaction has not
                                   closed by September 16, 2020 (subject to extension for receipt of required
                                   approvals), (iii) any government authority has enjoined the consummation of
                                   the Credit Bid Transaction, (iv) if the bidding procedures order is not entered
       Buyer Termination Rights
                                   into by June 18, 2020, (v) if the Credit Bid Sale Order is not entered by August
                                   2, 2020, (vi) if, prior to the Closing Date, the Debtors’ bankruptcy cases are
                                   converted to cases under Chapter 7 of the Bankruptcy Code or dismissed, or
                                   if a trustee is appointed in the Debtors’ bankruptcy cases, (vii) occurrence of
                                   a “Creditor Termination Event” (as defined in the RSA) pursuant to the RSA,
                                   or (viii) the occurrence of other termination events under the Purchase
                                   Agreement to be agreed.
                                   To the extent applicable, the Transferred Equity Interests shall be exchanged
              Securities Laws      and sold pursuant to a private placement exception under the Securities Act
                                   of 1933, as amended.
                                   Upon the Closing Date:
         Release of Obligations
                                       a. each of the Exchange Priority Noteholders shall release each of the
                                          borrowers and guarantors under the Exchange Priority and First Lien
                                                      4


WEIL:\97472979\5\44362.0003

                                                   A-0120
     Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 123 of 319 PageID #: 7625
                   Case 20-11157 Doc 14 Filed 05/19/20 Page 125 of 136

                                   Overview of Credit Bid Terms
                                        Indenture for any Exchange Priority Notes Claims and related
                                        obligations thereunder, including, without limitation, each non-debtor
                                        affiliate of the Debtors and up to the amount provided as
                                        consideration for the Credit Bid Transaction; and
                                    b. each of the Superpriority Senior Secured Noteholders shall release
                                       each of the U.S. obligors under the Superpriority Senior Secured
                                       Notes Indenture for any obligations and Claims arising thereunder.
                                Subject to the conclusion of the investigation conducted by the sub-committee
                                of the special committee of the board of directors of Holdings, the Purchase
                                Agreement and Credit Bid Sale Order shall contain full mutual general
                                releases (the “Releases”) effective on the Closing Date between and among
                                the Debtors, the Buyer, the Consenting Creditors, the lenders under the DIP
                                Facility, the agent under the DIP Facility, the DIP Lenders, the trustee under
                                each of the Superpriority Senior Secured Notes Indenture and the Exchange
                                Priority and First Lien Notes Indenture, and such entities’ respective current
                                and former affiliates, and such entities’ and their current and former affiliates’
                                current and former officers, managers, directors, equity holders (regardless of
                                whether such interests are held directly or indirectly), predecessors,
                                successors, and assigns, subsidiaries, and each of their current and former
                                officers, managers, directors, equity holders, principals, members, employees,
                                agents, financial advisors, partners, attorneys, accountants, investment
                  Releases
                                bankers, consultants, representatives, and other professionals, each in their
                                capacity as such, for any claims up to the Closing Date except as preserved in
                                the Purchase Agreement and related documentation implementing the Credit
                                Bid Transaction other than claims to the extent conveyed to (and released by)
                                Buyer. The terms of the Credit Bid Sale Order or other definitive
                                documentation implementing the Releases set forth herein shall be reasonably
                                acceptable to each of the Debtors, the Buyer and the Requisite Exchange
                                Priority Noteholders.
                                It shall be a condition precedent to the Closing Date that the Releases are
                                approved in the Credit Bid Sale Order.
                                All other debt obligations of the Debtors not assumed, refinanced, or released
                                in connection with the Credit Bid Transaction shall be excluded from the
                                Releases.
                                In the event that the Credit Bid is not selected as the successful bid but is
                                otherwise the next highest or best alternative bid, the Purchase Agreement
               Back-Up Bid      shall serve as the “back-up bid” for the Acquired Assets and shall be binding
                                and irrevocable until an Alternative Europe/ROW Transaction is
                                consummated.
                                The Buyer shall provide to the Debtors a true and correct copy of a direction
                                letter signed by the Requisite Exchange Priority Noteholders and the
                                administrative and collateral agents under the Exchange Priority and First
               Credit Bid
                                Lien Notes Indenture and the Interim Financing Agreement (collectively, the
             Direction Letter
                                “Agents”), pursuant to which the Requisite Exchange Priority Noteholders
                                have authorized the Agents to, among other things, (i) cause the Credit Bid to
                                be made in the name of the Buyer; and (ii) cause the Buyer to acquire and


                                                   5


WEIL:\97472979\5\44362.0003

                                                 A-0121
     Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 124 of 319 PageID #: 7626
                   Case 20-11157 Doc 14 Filed 05/19/20 Page 126 of 136

                                    Overview of Credit Bid Terms
                                 assume from the Debtors all of the acquired assets and equity interests
                                 specified in, and in accordance with, the Purchase Agreement.
                                 The Purchase Agreement shall provide that, upon the Closing Date, the
                                 Debtors and the Buyer shall enter into a mutual transition services agreement,
                                 in form and substance reasonably acceptable to the Required Parties, which
                                 agreement will provide that the Debtors, on one hand, and the Buyer, on the
                                 other hand, shall provide such support services to the other party to facilitate
                                 the separation of the businesses of the Debtors, in each case, as is mutually
           Transition Services   agreed upon by the Debtors and the Requisite Exchange Priority Noteholders.
                                 Subject to the consent rights of the Requisite Exchange Priority Noteholders
                                 in the Bidding Procedures, the Debtors may assign their rights and obligations
                                 under any such transition services agreement, in whole or in part, at or
                                 following the Closing Date to any third party who acquires the Debtors’
                                 applicable assets.
                                 The Consenting Creditors and the Company hereby agree and acknowledge
                                 that the transactions contemplated by this Credit Bid Term Sheet, including
                                 the conversion or exchange of certain debt instruments for other debt
                                 instruments, remains subject in all respects to tax, securities laws, contract,
                                 and other due diligence, structuring and definitive documentation. If the
                                 parties determine that the proposed transactions cannot be implemented as set
                                 forth in this Credit Bid Term Sheet (or it would be unduly burdensome to do
                                 so), the parties agree to negotiate in good faith such alternative transaction
             Implementation      steps (and to modify this Credit Bid Term Sheet) in such a manner so as to
                                 provide the Company and the Requisite Exchange Priority Noteholders with
                                 substantially the same economic and legal rights and obligations (including as
                                 to consideration) as originally intended to the greatest extent possible;
                                 provided that any modifications to the terms or structure of the transactions
                                 contemplated by this Credit Bid Term Sheet and any definitive documentation
                                 relating thereto shall be in form and substance reasonably acceptable to the
                                 Requisite Exchange Priority Noteholders and the Company.




                                                    6


WEIL:\97472979\5\44362.0003

                                                 A-0122
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 125 of 319 PageID #: 7627
                            Case 20-11157   Doc 14    Filed 05/19/20   Page 127 of 136




                                                 EXHIBIT D

                                              DIP TERM SHEET




        WEIL:\97486621\1\44362.0003

                                             A-0123
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 126 of 319 PageID #: 7628
                Case 20-11157 Doc 14 Filed 05/19/20 Page 128 of 136



                                                  Indicative Term Sheet
                                                       May 18, 2020


     Borrower:                      Exide Technologies, LLC (the “Borrower”); provided that, the Borrower shall not be an
                                    indirect or direct subsidiary of Exide Holdings, Inc. that is not incorporated or otherwise
                                    organized or existing under the laws of the United States.
     Guarantors                     Exide Holdings, Inc. (“Holdings”), Dixie Metals Company, Refined Metals Corporation
                                    and Exide Delaware LLC (collectively, the “Guarantors” together with the Borrower, the
                                    “Debtors”); provided that, that no Guarantor shall be an indirect or direct subsidiary of
                                    Exide Holdings, Inc. that is not incorporated or otherwise organized or existing under the
                                    laws of the United States.
     Credit Facility:               $40 million Super Priority DIP Term Loans comprised of:
                                          A $25 million First-Out Loan (the “First-Out”) provided by Blue Torch (“BTC”
                                              or “First-Out Lender”)
                                          A $15 million Last-Out Loan (the “Last-Out”) provided by existing noteholders
                                              (the “Second-Out Lenders” and together with the First-Out Lender, the “DIP
                                              Lenders”)

                                    The DIP Term Loans shall be drawn in a single drawing at closing, and the proceeds
                                    shall be deposited into an escrow account from which the Borrower may request
                                    disbursements on one or more withdrawal dates upon satisfaction of agreed conditions,
                                    including (a) compliance with DIP Budget described below and (b) approval by the DIP
                                    Lenders and the bankruptcy court of any key employee retention or incentive plans
                                    proposed by the Debtors. The cash held in such escrow account shall not be subject to
                                    any liens or claims of the existing secured parties of the ABL Revolver referenced
                                    below, including any prepetition or adequate protection liens or claims, but shall subject
                                    to the DIP Liens.
     Interest Rate:                 L+1,000 comprised of a blended rate of:
                                          L+900 for the First-Out
                                          L+1,167 for the Last-Out
     LIBOR Floor:                   2.0%
     Upfront Fee:                   3.5% of the Credit Facility initial amount comprised of a blended rate of:
                                          2.5% for the First-Out
                                          5.167% for the Last-Out
     Amortization:                  None
     Exit Fee:                      3.5% of the Credit Facility initial amount if, prior to the Maturity, the DIP Term Loans
                                    are prepaid, repaid, refinanced or replaced or accelerated (including the acceleration of
                                    the DIP Loans after an event of default (an “Event of Default”)), comprised of a blended
                                    rate of:
                                          1.5% for the First-Out
                                          6.833% for the Last-Out
     Agency Fee:                    $100,000 per year
     Maturity:                      Upon the earliest of: (a) six months from closing; (b) conversion of any of the Debtor's
                                    chapter 11 cases to a case under chapter 7; (c) dismissal of the Debtors’ chapter 11 cases;
                                    (d) appointment of a chapter 11 trustee, or other fiduciary with decision making
                                    authority; (e) the effective date of the Debtor’s chapter 11 plan; (f) the closing date of a
                                    Section 363 sale of all or substantially all of the Borrower’s assets (a “Sale
                                    Transaction”); (g) failure to timely satisfy milestones with respect to the Sale
                                    Transaction (including, but not limited to, approval of sale procedures, designation of a
                                    stalking horse bidder, entry of a sale order and closing); (h) upon the election of the
                                    Required Lenders after an Event of Default; (i) any action by the Debtors to challenge,
                                    support or encourage a challenge of, or fail to oppose a challenge of (A) any payments
                                    made to the DIP Lenders or to the Prepetition Secured Noteholders 1 or (B) the validity or
                                    enforceability of any of the DIP Loan Documents, the legality, validity or enforceability
                                    of any of the DIP Term Loans or the obligations to the Prepetition Secured Noteholders;
                                    and (j) other maturity date triggers as are customary for debtor-in-possession financings
                                    and satisfactory to BTC.

1
    “Prepetition Secured Noteholders” means holders of the (i) 10.75% Superpriority Lien Senior Secured Notes due 2021,
                                                            A-0124
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 127 of 319 PageID #: 7629
                Case 20-11157 Doc 14 Filed 05/19/20 Page 129 of 136



   Use of Proceeds:               General corporate purposes, and to pay related transaction fees and expenses, including
                                  the Carve-Out.
   Budget:                        Use of cash collateral and proceeds of the Credit Facility subject to an agreed budget
                                  satisfactory to BTC (the “DIP Budget”) consisting of forecasted receipts and
                                  disbursements of the Debtors (including payment of estate professionals) on a
                                  consolidated basis for the rolling 13 weeks commencing on the Credit Facility closing
                                  date, and updated every two weeks thereafter, subject to customary permitted variances
                                  to be agreed.
   Milestones:                    The following milestones, which may be extended or modified with the prior written
                                  consent of Required DIP Lenders, which consent shall not be unreasonably withheld,
                                  conditioned, or delayed:

                                      i.   File the Bidding Procedures Motion not later than three business days after the
                                           Commencement Date [May 22, 2020];

                                     ii.   Entry of interim order approving the DIP Facility not later than three business
                                           days after the Commencement Date [May 22, 2020] (the “DIP Order”);

                                    iii.   File the Plan and Disclosure Statement not later than 30 days after the
                                           Commencement Date [June 18, 2020];

                                    iv.    Entry of Order approving the Bidding Procedures not later than 30 days after
                                           the Commencement Date [June 18, 2020];

                                     v.    Entry of a final order approving the DIP Facility not later than 35 days after the
                                           Commencement Date [June 23, 2020];

                                    vi.    Deadline to commence the Auction: not later than 60 days after the
                                           Commencement Date [July 18, 2020];

                                    vii.   Entry of Order approving the Disclosure Statement not later than 75 days after
                                           the Commencement Date [August 2, 2020];

                                   viii.   Entry of a sale order approving the Sale Transaction not later than 75 days after
                                           the Commencement Date [August 2, 2020];

                                    ix.    Deadline to consummate Americas Sale Transaction: not later than 100 days
                                           after the Commencement Date [August 27, 2020];

                                     x.    Deadline to consummate Europe/ROW Sale Transaction: not later than 120
                                           days after the Commencement Date [September 16, 2020];

                                    xi.    Deadline to commence the Confirmation Hearing: not later than 120 days after
                                           the Commencement Date [September 16, 2020]; and

                                    xii.   Deadline for Effective Date under the Plan to Occur: not later than 135 days
                                           from the Commencement Date [October 1, 2020].




(ii) 11% Exchange Priority Notes due 2024, and (iii) 11% First Lien Senior Secured Notes due 2024.
                                                         A-0125
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 128 of 319 PageID #: 7630
                  Case 20-11157      Doc 14        Filed 05/19/20          Page 130 of 136



Collateral:              Super-priority administrative claim and first-priority priming security interest (the “DIP
                         Liens”) on all property and assets (tangible and intangible, and including all outstanding
                         capital stock of the Borrower and each of its and the Guarantors’ material and direct U.S.
                         subsidiaries) that shall be senior to any other liens and security interests, including the
                         adequate protection liens on account of prepetition indebtedness and the liens securing
                         prepetition indebtedness, other than (i) an ABL Revolver of up to $97 million that will
                         be secured by first-priority liens on inventory and accounts receivables assets and subject
                         to a borrowing base customary for facilities of this type, (ii) the Carve-out (as described
                         below) and (iii) other perfected and unavoidable liens on the petition date, including, for
                         the avoidance of doubt, any liens on any property or assets of any indirect or direct
                         subsidiary of Exide Holdings, Inc. that is not incorporated or otherwise organized or
                         existing under the laws of the United States.
Adequate Protection      In exchange for the Debtors’ use of their cash collateral during the chapter 11 cases,
                         among other things, the Prepetition Secured Noteholders shall receive adequate
                         protection, to the extent of any diminution in value of the Prepetition Secured
                         Noteholders’ interest in their prepetition collateral (including cash collateral and ABL
                         collateral), in the form of replacement liens (the “AP Liens”) and superpriority claims
                         (the “AP Claims”), which shall rank in the same right and priority as their respective
                         liens and claims immediately prior to the commencement of the chapter 11 cases. Such
                         AP Liens and AP Claims shall be junior to the DIP Liens. The Debtors shall also pay the
                         fees and expenses of the Second-Out Lenders’ attorneys and financial advisors.
Mandatory Prepayments:   Customary for facilities of this type and satisfactory to the DIP Lenders, including:
                          100% of proceeds from certain asset sales and sales of subsidiaries
                          100% of proceeds from incurrence of indebtedness
                          100% of insurance proceeds, tax refunds, and other extraordinary receipts
Affirmative Covenants:   Customary for facilities of this type and satisfactory to the DIP Lenders.
Negative Covenants:      Customary for facilities of this type and satisfactory to the DIP Lenders, including
                         limitations on indebtedness, liens, asset sales, restricted payments and transactions with
                         affiliates
Financial Covenants:      Maximum Permitted Variance against DIP Budget
                          Minimum Liquidity
Carve-Out                An amount equal to the sum of i) all fees required to be paid to the Clerk of the Court and
                         to the Office of the United States Trustee under section 1930(a) of title 28 of the United
                         States Code plus interest at the statutory rate (without regard to the notice set forth in (iii)
                         below); (ii) all reasonable fees and expenses incurred by a chapter 7 trustee under section
                         726(b) of the Bankruptcy Code in an amount not to exceed $50,000; (iii) to the extent
                         allowed at any time, whether by interim order, procedural order, or otherwise, all unpaid
                         fees and expenses, including any restructuring, sale, success, or other transaction fee of
                         any investment bankers or financial advisors of the Debtors or any Official Committee (as
                         defined in the DIP Order) (collectively, the “Allowed Professional Fees”) incurred by
                         Estate Professionals (as defined in the DIP Order) at any time before or on the date of
                         delivery by the DIP Agent (or the Prepetition Secured Parties (as defined in the DIP Order)
                         after the indefeasible repayment of the DIP Obligations (as defined in the DIP Order) in
                         full ) of a Carve Out Trigger Notice (as defined in the DIP Order) (the “Termination
                         Declaration Date”), whether allowed by the Court prior to or after delivery of a Carve Out
                         Trigger Notice; and (iv) Allowed Professional Fees of Estate Professionals in an aggregate
                         amount not to exceed $750,000 incurred following the Termination Declaration Date, to
                         the extent allowed at any time, whether by interim order, procedural order, or otherwise;
                         provided, that under no circumstances shall any success, completion, or similar fees be
                         paid from the Carve Out following delivery of a Carve Out Trigger Notice (as defined in
                         the DIP Order) unless such fee was earned and payable prior to the Termination
                         Declaration Date; provided, further that nothing herein shall be construed to impair the
                         ability of any party to object to the fees, expenses, reimbursement or compensation
                         described in clauses (i), (ii), (iii) or (iv) above, on any other grounds.
Events of Default        Customary for facilities of this type and satisfactory to the DIP Lenders.
Indemnification and      Customary indemnity and expense reimbursement provisions satisfactory to the DIP
Expenses                 Lenders for the administrative agent, the lenders, their designated advisors and related
                         persons.

                                                    A-0126
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 129 of 319 PageID #: 7631




                   Case 20-11157     Doc 14      Filed 05/19/20       Page 131 of 136



Additional Diligence:      Call with management
                           Review of COVID-19 Impact
                           Review of Ankura liquidation analysis and smelter valuation
                           Third party financial diligence
                           Satisfactory review of bids and sale process
                           Customary business and industry diligence
                           Satisfactory legal diligence and documentation
Expense Deposit:          Yes
Target Close:             May 22, 2020
Term Sheet Expiration     May 20, 2020
Date:




                                                A-0127
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 130 of 319 PageID #: 7632
                            Case 20-11157   Doc 14    Filed 05/19/20   Page 132 of 136




                                                 EXHIBIT E

                                      EUROPEAN BRIDGE TERM SHEET




        WEIL:\97486621\1\44362.0003

                                             A-0128
   Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 131 of 319 PageID #: 7633


                       Case 20-11157          Doc 14        Filed 05/19/20         Page 133 of 136




                                       Exide Technologies – European Bridge Financing

                                        Preliminary Summary of Terms and Conditions

This Preliminary Summary of Terms and Conditions (“Term Sheet”) outlines certain indicative material terms and conditions
with respect to the proposed financing described herein for Exide International Holdings LP and its subsidiaries (the
“Company”).

Implementation

The Consenting Creditors and the Company hereby agree and acknowledge that the transactions contemplated by this
European Notes Term Sheet, remains subject in all respects to tax, securities laws, contract, and other due diligence and,
structuring and definitive documentation. If the parties determine that the proposed transactions cannot be implemented
as set forth in this Term Sheet (or it would be unduly burdensome to do so), the parties agree to negotiate in good faith
such alternative transaction steps (and to modify this Term Sheet) in such a manner so as to provide the Company and
the Lenders with substantially the same economic and legal rights and obligations (including as to consideration) as
originally intended to the greatest extent possible; provided that any modifications to the transactions contemplated by
this Term Sheet and any definitive documentation relating thereto shall be in form and substance reasonably acceptable
to the Lenders.

   Indicative Term:                 Description:
   Notes Issuances                  Initial Notes Issuance: Up to $25 million (which shall be denominated in US Dollars) (the
                                    “Initial Notes”) to be issued by Exide International Holdings LP (the “European Issuer”),
                                    all of which shall be issued and purchased on a date to be selected by the European Issuer
                                    in consultation with the Lenders on or around prior to [______], 2020 (the “Closing Date”).

                                    Discretionary Notes Issuance: Subject to the consent of the Lenders, at any time, up to
                                    $50 million (which shall be denominated in US Dollars) (the “Discretionary Notes”, and
                                    together with the Initial Notes, the “Notes”) may be issued by the European Issuer at the
                                    request of the European Issuer, but purchased in the discretion of the Lenders, all of which
                                    shall be issued and purchased on a closing date to be determined by the Lenders in
                                    consultation with the European Issuer (subject to satisfaction or waiver of the applicable
                                    conditions to purchase) (the “Notes Delayed Draw Date”). The European Issuer may not
                                    issue the Discretionary Notes to any purchaser other than the Lenders without the Lenders’
                                    prior consent.

                                    Each holder of the Superpriority Lien Notes (as defined below) may participate in the Initial
                                    Notes Issuance and the Discretionary Notes Issuance for at least their pro rata amounts
                                    based on their respective holdings of the Superpriority Lien Notes.

                                    The Notes will be purchased pursuant to a notes purchase agreement with terms and
                                    conditions customary to notes purchase agreements in connection with a Section 4(a)(2)
                                    offering and will be issued pursuant to an indenture subject to guarantees and security as
                                    described below.

   Guarantors                       Each non-U.S. domiciled subsidiary of the European Issuer that is a guarantor under the
                                    existing 10.75% Superpriority Lien Senior Secured Notes due 2021 (the “Superpriority
                                    Lien Notes”) shall guarantee the Notes (collectively, the “Guarantors).
   Lenders                          [__________] (collectively, the “Lenders”).
   Fees                             [TBD]
   Use of Proceeds                  For working capital and general corporate purposes of the European Issuer and its
                                    subsidiaries, in accordance with the Budget (as defined below).
   Maturity Date                    The aggregate outstanding principal amount of the Notes will be due and payable on the
                                    earlier to occur of (i) June 30, 2024 (the “Maturity Date”) and (ii) acceleration of the Notes
                                    in accordance with the terms thereof (which shall not include an event of default triggered
                                    by the acceleration of any notes issued by an Exide U.S. entity as a result of the filing for


                                                           A-0129
 Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 132 of 319 PageID #: 7634

                    Case 20-11157           Doc 14        Filed 05/19/20         Page 134 of 136




                                 Chapter 11 by the Company (the “Chapter 11 Filing”), so long as the European Issuer is
                                 not included in the Chapter 11 Filing.

                                 Immediate automatic acceleration of the Notes if (i) the European Issuer and its subsidiaries
                                 are not separated from Exide U.S. entities within 6 months of the Closing Date and (ii) the
                                 European Issuer is not majority owned by a permitted holder group comprised of Mackay
                                 Shields LLC, D.E. Shaw & Co., L.P., AllianceBernstein Holding L.P., and Axar Capital
                                 Management L.P. and their affiliates (the “Permitted Holders”) within 6 months of the
                                 Closing Date.

                                 There will be no amortization of the Notes prior to the Maturity Date.
Interest Rate                    [TBD]
Security Interest                The Notes shall be secured exclusively by assets of the European Issuer and the Guarantors
                                 that constitute collateral for the existing Superpriority Lien Notes in the following order of
                                 payment (i) a first priority perfected lien on the Notes Priority Collateral (as defined in the
                                 Intercreditor Agreement), which lien shall rank, subject to the exceptions set forth in the
                                 Intercreditor Agreement, senior to each of the liens on the Notes Priority Collateral securing
                                 the Superpriority Lien Notes, the ABL Debt, and the First Lien Debt and (ii) a second
                                 priority perfected lien on the ABL Priority Collateral (as defined in the Intercreditor
                                 Agreement) (but senior to each of the Superpriority Lien Notes and the First Lien Debt),
                                 or, subject to the termination of the ABL Facility with respect to the European borrowers
                                 thereto, a first priority perfected lien on the ABL Collateral.

                                 The existing intercreditor agreement dated June 17, 2019 (the “Intercreditor Agreement”)
                                 among U.S. Bank National Association in each of its capacities as Superpriority Agent and
                                 Notes Control Agent, First Lien Agent, Second Lien Agent and Bank of America, N.A. as
                                 ABL Agent and ABL Control Agent, will be amended to include the Notes as having the
                                 priority set forth above.

                                 The Company and the Lenders shall discuss alternative options to achieve a “first-out”
                                 senior lien with respect to the Notes without executing new security agreements – for
                                 example: amendment to the existing Superpriority Lien Notes security documents to
                                 include the Notes as “Secured Obligations” (or equivalent term) and subject to a collateral
                                 sharing agreement pursuant to which the Notes will be subject to a first-out priority in
                                 respect of proceeds of collateral.
Conditions to Purchase           Conditions to purchase will comprise (i) no Default or Event of Default under the Notes,
                                 (ii) each of the representations being true and correct in all material respects, (iii) customary
                                 deliverables, (iv) with respect to the Notes Delayed Draw Date, the European Issuer having
                                 not more than $[__] million in available cash. 1
Mandatory Redemption             Mandatory redemption of the Notes plus accrued interest and fees will be required (to be
                                 applied ratably among the Notes) with:
                                 • 100% of the net cash proceeds from any non-ordinary course sales and casualty events
                                       relating to the Notes Priority Collateral (as defined in the Intercreditor Agreement)
                                       (subject to thresholds and reinvestment rights to be agreed); and
                                 • 100% of the net cash proceeds from issuances or incurrences of debt by the European
                                       Issuer and its subsidiaries (other than permitted indebtedness).
Optional Redemption              The Notes may be redeemed, in whole or in part, at the option of the Issuer at any time, at
                                 a redemption price equal to the greater of 100% of the principal amount to be redeemed
                                 and a “make-whole” redemption price, in either case, plus accrued and unpaid interest, if
                                 any, to, but excluding, the redemption date. The indenture shall provide that the “make
                                 whole” premium applies if the Notes are accelerated (including as a result of automatic
                                 acceleration) as a result of bankruptcy or other events of default.



         1
           The maximum available cash condition to the delayed draw takes into account the potential for (i) COVID relief
         financing in certain jurisdictions and (ii) the refinancing of the existing ABL Facility solely with respect to
         European borrowers, each of which may reduce the requirement for further funding.


                                                            A-0130
 Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 133 of 319 PageID #: 7635


                    Case 20-11157     Doc 14        Filed 05/19/20         Page 135 of 136




Budget                      The Company will deliver a budget for the period through the 6 month anniversary of the
                            Closing Date (a “Budget”), which shall be reasonably satisfactory to the Lenders.
                            Thereafter, the Company will deliver a Budget for each year for the life of the Notes,
                            beginning with the Budget for the year ending December 31, 2021.
Milestones                  The Company and the Lenders shall agree to certain milestones with respect to the
                            Company’s strategic review (the “Milestones Covenant”).
Representations and         Representations, affirmative and financial reporting covenants and information rights to be
Affirmative Covenants       substantially identical to those in the indenture governing the Superpriority Lien Notes (the
                            “Existing Superpriority Lien Notes Indenture”) and additionally, will include the
                            Milestones Covenant.
Negative Covenants          Negative covenants to be substantially identical to those in the Existing Superpriority
                            Lien Notes Indenture, subject to modifications to be agreed. The following covenant to be
                            added:

                            The Debtors shall (i) not directly or indirectly access, or attempt to access, any cash of the
                            Europe/ROW Entities (including by exercise of set-off rights, cancellation of
                            intercompany indebtedness, or otherwise) for the use or disposition of, or by, the Debtors
                            and (ii) take all actions necessary to ensure that no cash or funds are paid, credited or
                            otherwise transferred from any Europe/ROW Entity to the Debtors outside the ordinary
                            course of business.

                            “Debtors” means Exide Technologies, LLC (or any other entity that is the borrower
                            under the DIP Term Loan), Exide Holdings, Inc., Dixie Metals Company, Refined Metals
                            Corporation and Exide Delaware LLC.

                            “Europe/ROW Entities” means non-Debtor entities that operate the Company’s (i) the
                            Transportation EMEA/ROW business segment, (ii) the Industrial EMEA/ROW business
                            segment, (iii) Recycling EMEA/ROW segment and (iv) any combination of the items
                            listed in sections (i) through (v) hereof.

Events of Default           Events of Default to be substantially identical to those in the Superpriority Lien Notes
                            Indenture, subject to (i) modification to include events of default triggered by a failure to
                            comply with the Milestones Covenant (subject to a cure period to be agreed); (ii) the
                            Notes Purchase Agreement for the Notes will not include an event of default caused by
                            the Chapter 11 Filing of the Company and its subsidiaries so long as the European Issuer
                            is not included in such Chapter 11 Filing or for any Specified Default (as defined in the
                            Restructuring Support Agreement) or any Event of Default arising as a result of any
                            Specified Default; and (iii) any action by the Debtors to challenge, support or encourage a
                            challenge of, or fail to oppose a challenge of (A) any payments made to the DIP Lenders
                            (as defined below) or to the Prepetition Secured Noteholders (as defined below) or any
                            liens granted in favor of the DIP Lenders or the Prepetition Secured Noteholders or (B)
                            the validity or enforceability of any of the DIP Loan Documents, the legality, validity or
                            enforceability of any of the DIP Term Loans (as defined below) or the obligations to the
                            Prepetition Secured Noteholders being an event of default, except, in the case of both (A)
                            and (B), any payments made pursuant to the DIP Order and any asset sales contemplated
                            by the DIP Order.

                            “DIP Lenders” means Blue Torch and other lenders under the $15 million last-out loan
                            portion of the DIP Term Loans.

                            “DIP Term Loans” means the $40 million super priority credit facility to the Debtors.

                            “Prepetition Secured Noteholders” means holders of the (i) the Superpriority Lien
                            Notes, (ii) 11% Exchange Priority Notes due 2024, and (iii) 11% First Lien Senior
                            Secured Notes due 2024.




                                                      A-0131
 Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 134 of 319 PageID #: 7636




                    Case 20-11157     Doc 14       Filed 05/19/20         Page 136 of 136




Form                        The Notes will be issued and purchased pursuant to an indenture and will be issued pursuant
                            to the exemption from the registration requirements of the U.S. Securities Act of 1933, as
                            amended, pursuant to Section 4(a)(2) thereof.

                            The Notes will not be registered in any jurisdiction.
Required Consents           The consent of the requisite holders of the ABL Debt, the Superpriority Lien Notes and the
                            First Lien Debt (in each case as defined in the Intercreditor Agreement) will be required in
                            order to issue the Notes.
Closing Date                On or prior to [    ], 2020.
Expense Reimbursement       The Company shall reimburse the Lenders for their reasonable and customary out-of-
                            pocket due diligence and legal expenses in accordance with the terms of that certain
                            [reimbursement] letter agreement dated [_], 2020.
Governing Law               New York.




                                                     A-0132
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 135 of 319 PageID #: 7637




                                  TAB 2
        Motion of Debtors for Authorization to (I) Implement Mandatory
           Settlement Procedures for Non-Performing Properties and
        (II) Abandon Such Properties, if Necessary, dated May 19, 2020
                                [Bankr. D.I. 37]
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 136 of 319 PageID #: 7638
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 1 of 26




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
 In re                                                        :        Chapter 11
                                                              :
 EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20-11157 (CSS)
                                                              :
                   Debtors.1                                  :        (Joint Administration Requested)
                                                              :
 ------------------------------------------------------------ x

           MOTION OF DEBTORS FOR AUTHORIZATION TO (I) IMPLEMENT
          MANDATORY SETTLEMENT PROCEDURES FOR NON-PERFORMING
          PROPERTIES AND (II) ABANDON SUCH PROPERTIES, IF NECESSARY

                    Exide Holdings, Inc. and its debtor affiliates, as debtors and debtors in possession

 in the above-captioned chapter 11 cases (collectively, the “Debtors” and, together with their non-

 Debtor affiliates, “Exide” or the “Company”), respectfully represent as follows in support of this

 motion (the “Motion”):

                                            Preliminary Statement2

                    1.      As one of the world’s largest lead-acid battery manufacturers, Exide has

 always endeavored to comply with federal, state, and local environmental regulations, and to

 preserve the health and safety of its employees and their surrounding communities. In connection

 with these efforts, the Company owns3 and maintains twenty-three (23) non-performing properties

 across the United States and one (1) non-performing property in Canada (collectively, the



 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
      Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
      Deerfield Parkway, Building 200, Milton, Georgia 30004.
 2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Messing Declaration (as defined herein).
 3
      The Debtors own all of the NPPs other than the NPP located in Commerce, California and portions of the NPPs
      located in Bristol, Tennessee and Florence, Mississippi (Ellis Street).




 RLF1 23448333V.1

                                                         A-0133
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 137 of 319 PageID #: 7639
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 2 of 26




 “NPPs”), of which (i) eight (8) NPPs have been remediated and (ii) sixteen (16) NPPs are

 properties that are subject to ongoing environmental remediation efforts.4 The Company and its

 predecessor entities have owned a subset of the NPPs since the 1970s and have retained such

 properties through two previous chapter 11 restructurings that involved the execution of various

 settlement agreements with regulatory agencies for the remediation of such NPPs.

                    2.     Unlike their predecessors, however, the Debtors do not intend to pursue a

 recapitalization transaction to emerge from the instant proceedings as a reorganized business. As

 discussed in more detail in the Messing Declaration, the Debtors are conducting a postpetition

 marketing and sale process for the sale of substantially all of their North American and European

 assets. With respect to any assets that the Debtors are unable to sell to third party purchasers, the

 Debtors intend to liquidate or abandon such assets. Simply put, at the end of these chapter 11

 cases, the Debtors will not be in business, and as such, they will no longer be able to retain and

 support the ongoing maintenance and remediation of the NPPs. It is against this backdrop that the

 Debtors seek to commence good faith negotiations at the outset of these chapter 11 cases with

 various governmental regulatory agencies (each, an “Agency” and collectively, the “Agencies”)5

 concerning the orderly transfer of the NPPs.

                    3.     As set forth more fully herein, the Debtors respectfully request that the

 Court establish settlement procedures (the “Settlement Procedures”) that enable the Debtors to

 (i) continue their postpetition marketing efforts to sell as many of the NPPs as possible without the

 distraction and cost of potentially unnecessary litigation at this critical juncture, (ii) engage in good

 faith negotiations with the Agencies, including mediation, if necessary, to obtain an agreed upon



 4
      A complete list of the NPPs is set forth on Exhibit B.
 5
      A complete list of the Agencies is set forth on Exhibit C.



                                                          2
 RLF1 23448333v.1
                                                        A-0134
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 138 of 319 PageID #: 7640
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 3 of 26




 solution for the orderly transition of any NPPs that the Debtors are unable to sell and any related

 issues, and (iii) to the extent settlement negotiations and mediation are not successful, proceed on

 an expedited timeline for the contested abandonment of the NPP(s) at issue.

                    4.     More specifically, pursuant to the Settlement Procedures, the Debtors and

 the Agencies will be required to do the following:

                    a. Initial Settlement Conference. The Debtors and relevant Agency will be
                       required to participate in an initial telephonic settlement conference among the
                       Debtors, the Agency, and their respective advisors, on an agreed upon date. If
                       the settlement discussions continue following the initial settlement conference
                       and the parties reach an agreement, the Debtors shall file a notice of settlement
                       with the Court setting forth the terms of the agreement and providing parties in
                       interest with an opportunity to object to such settlement.

                    b. Mediation Stage. If the Debtors and the relevant Agency (i) are unable to agree
                       upon an acceptable date for the initial settlement conference or (ii) do not reach
                       a settlement by June 30, 2020 (as extended upon mutual agreement), the parties
                       shall proceed to the mediation stage. All mediation proceedings shall be
                       conducted by the Mediator(s) and governed by Rule 9019-5 of the Local Rules
                       of Bankruptcy Practice and Procedure of the United States Bankruptcy Court
                       for the District of Delaware (“Local Rule 9019-5”).

                    c. Contested Abandonment Motion. If the Debtors and the relevant Agency are
                       unable to reach a settlement by July 14, 2020 through mediation, the parties
                       shall present the Court with a proposed scheduling order setting forth applicable
                       deadlines for the resolution of the Debtors’ proposed abandonment of the
                       relevant NPP under section 554(a) of the Bankruptcy Code.

                    5.     The overarching goal of establishing and implementing the Settlement

 Procedures is simple—to implement the orderly transfer of the NPPs from the Debtors’ liquidating

 estates in an efficient manner that minimizes the risk of harm to public health and safety as required

 by the standards set forth in Midlantic Nat’l Bank v. N.J. Dep’t of Envtl. Prot., 474 U.S. 494 (1986),

 as further described herein. Importantly, the Settlement Procedures do not require Agencies to

 reach a settlement with the Debtors. Rather, the Settlement Procedures are designed to foster

 open communications among the parties and facilitate the efficient administration of these chapter




                                                      3
 RLF1 23448333v.1
                                                    A-0135
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 139 of 319 PageID #: 7641
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 4 of 26




 11 cases while significantly reducing the incurrence of unnecessary costs associated with litigating

 abandonment issues under section 554(a) of the Bankruptcy Code before the Court.

                    6.    Importantly, the Debtors will continue to take all requisite steps, including

 the expenditure of costs, necessary to avoid the risk of imminent harm to public health and safety

 at the NPPs during the implementation of the Settlement Procedures. The duration contemplated

 by the Settlement Procedures will not pose a risk of environmental harm. Rather, the goals of

 environmental preservation, health, and safety will be advanced to the extent the Settlement

 Procedures enable the smooth transition of the NPPs to third parties.

                    7.    For the reasons stated herein, the Debtors respectfully request that the Court

 enter the proposed order approving the Settlement Procedures, annexed hereto as Exhibit A.

                                              Background

                    8.    On the date hereof (the “Commencement Date”), the Debtors each

 commenced with this Court a voluntary case under chapter 11 of title 11 of the United States Code

 (the “Bankruptcy Code”). The Debtors are authorized to continue to operate their business and

 manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

 Bankruptcy Code. No trustee, examiner, or statutory committee of creditors has been appointed

 in these chapter 11 cases.

                    9.    Contemporaneously herewith, the Debtors have filed a motion requesting

 joint administration of their chapter 11 cases pursuant to Rule 1015(b) of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”).

                    10.   Information regarding the Debtors’ business and capital structure and the

 circumstances leading to the commencement of these chapter 11 cases is set forth in the

 Declaration of Roy Messing in Support of Debtors’ Chapter 11 Petitions and First Day Relief,




                                                    4
 RLF1 23448333v.1
                                                  A-0136
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 140 of 319 PageID #: 7642
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 5 of 26




 sworn to on the date hereof (the “Messing Declaration”). An overview of the Mediators (as

 defined herein) is set forth in the Declaration of Paul R. Genender In Support of Motion of Debtors

 For Authorization to (I) Implement Mandatory Settlement Procedures For Non-Performing

 Properties and (II) Abandon Such Properties, If Necessary (the “Genender Declaration”). The

 Messing Declaration and the Genender Declaration have been filed with the Court

 contemporaneously herewith and are incorporated by reference herein.

                                             Jurisdiction

                    11.   The Court has jurisdiction to consider this matter pursuant to

 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United States

 District Court for the District of Delaware, dated February 29, 2012. This is a core proceeding

 pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408

 and 1409.

                    12.   Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

 Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

 the Debtors consent to the entry of a final order by the Court in connection with this Motion to the

 extent that it is later determined that the Court, absent consent of the parties, cannot enter final

 orders or judgments consistent with Article III of the United States Constitution.

                                          Relief Requested

                    13.   By this Motion, pursuant to section 105(a) of the Bankruptcy Code and

 Local Rule 9019-5, the Debtors respectfully request authorization to implement the Settlement

 Procedures, including, without limitation, the mandatory settlement and mediation process therein,

 with respect to the orderly transfer or subsequent abandonment of the NPPs set forth on Exhibit

 B.




                                                  5
 RLF1 23448333v.1
                                                 A-0137
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 141 of 319 PageID #: 7643
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 6 of 26




                                        General Background

 I.       2002 Bankruptcy and 2013 Bankruptcy

                    14.   The Company is a global leader in stored electrical energy solutions and

 one of the world’s largest producers and recyclers of lead-acid and lithium-ion batteries, with

 operations in more than twenty (20) countries. The Company is headquartered in Milton, Georgia

 and its North American operations include four (4) battery manufacturing facilities, two (2) battery

 component manufacturing facilities, and two (2) recycling facilities.          The Company has

 historically made a priority of safety and compliance with federal, state, and local environmental

 regulation. Over time, however, the Company has ceased its business operations at several of the

 NPPs and limited its activity at each NPP to property maintenance and/or environmental

 remediation, at all times working to ensure that the NPPs do not pose a risk to public health.

                    15.   The Company owned the NPPs in April 2002 when its predecessor holding

 company filed a chapter 11 petition in this District (the “2002 Bankruptcy”) for the first time and

 maintained its ownership of the NPPs when it emerged from the 2002 Bankruptcy two (2) years

 later. The Company entered into various settlement agreements with environmental regulatory

 agencies throughout the 2002 Bankruptcy, including settlement agreements with the U.S.

 Environmental Protection Agency (the “EPA”) and the National Oceanic and Atmospheric

 Administration (the “NOAA”), whereby the Company agreed to perform necessary environmental

 work at each of the sites it owned, including the NPPs.

                    16.   A similar process unfolded when the Company’s predecessor holding

 company filed its second chapter 11 petition in this District in June 2013 (the “2013

 Bankruptcy”).        Shortly before the 2013 Bankruptcy, the California Department of Toxic

 Substances Control (the “DTSC”) issued an order in April 2013 suspending the Company’s




                                                  6
 RLF1 23448333v.1
                                                 A-0138
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 142 of 319 PageID #: 7644
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 7 of 26




 operations at its lead-recycling facility in Vernon, California (the “Vernon Facility”), alleging

 that the facility’s underground storm-water system and furnace emissions failed to comply with

 applicable regulatory standards. The Company also recently had ceased its recycling operations

 in Frisco, Texas, and Reading, Pennsylvania, prior to filing the 2013 Bankruptcy. The Company

 emerged from bankruptcy two (2) years later in April 2015 and maintained its ownership of

 substantially all of the NPPs, which remain the property of the Debtors today.

                    17.   The remediation efforts undertaken by the Company in connection with the

 NPPs vary in scope and stage across the various sites. For example, the Company has completed

 remediation at its Kankakee, Illinois site pursuant to a voluntary agreement with Illinois state

 authorities. With respect to the Vernon Facility, the Company has entered into a series of

 agreements with federal and state authorities that required the Company to close the Vernon

 Facility and remit substantial payments in connection with remediation measures at the site. The

 Company’s compliance efforts have entailed significant expenditures. In 2018 and 2019 alone,

 the Company spent approximately $35.6 million and $29.5 million, respectively, in environmental

 remediation costs. The Company also maintains a total of approximately $80 million in financial

 assurances (including surety bonds and environmental trust funds) in connection with its

 environmental obligations at the NPPs across the United States.

                    18.   The Company will continue to take the necessary measures to prevent the

 risk of imminent and identifiable harm to the public health and safety during the implementation

 of the Settlement Procedures. Notably, however, the Debtors now stand in a different posture than

 their predecessors in the 2002 Bankruptcy and 2013 Bankruptcy. Unlike their predecessors, the

 Debtors will not be emerging from the instant proceedings as a reorganized business entity. The

 Debtors, with the assistance of their legal and financial advisors, are conducting a postpetition




                                                  7
 RLF1 23448333v.1
                                                 A-0139
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 143 of 319 PageID #: 7645
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 8 of 26




 marketing and sale process of their North American and European assets, including the NPPs, and

 intend to conduct an orderly wind down of their assets primarily through sales conducted pursuant

 to section 363 of the Bankruptcy Code. As such, the Debtors will no longer be able to retain and

 support the ongoing maintenance and remediation of the NPPs following the conclusion of these

 chapter 11 cases.

 II.      Current Status of the NPPs

                    19.   As noted above, the Company and its predecessors have successfully

 completed environmental remediation on a number of the NPPs, eliminating from those sites any

 associated environmental liability. With respect to eight (8) NPPs for which some environmental

 liability remains, there are financial assurances in place that the Company estimates will cover, or

 at least significantly defray, the expected cost of remediation at such sites. For example, the

 Company estimates that approximately $26 million in financial assurances are available to address

 onsite contamination at the Vernon Facility and approximately $25 million in financial assurances

 are available to address contamination at the NPP located in Frisco, Texas. Importantly, as noted

 above, the Debtors are ensuring that the NPPs are properly supervised and maintained to avoid the

 risk of imminent harm to public health and safety at the NPPs during these chapter 11 cases. The

 Debtors are currently incurring approximately $1.6 million on a monthly basis in connection with

 such efforts.

                    20.   The Debtors have been engaging and continue to engage in discussions with

 potential third party purchasers in connection with the NPPs in an effort to sell the NPPs through

 the postpetition marketing and sale process. For that reason, postpetition marketing efforts

 continue, however, the Debtors also seek to simultaneously engage in good faith negotiations with

 the Agencies to develop a consensual transition plan for the orderly transfer of such properties to




                                                  8
 RLF1 23448333v.1
                                                 A-0140
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 144 of 319 PageID #: 7646
             Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 9 of 26




 the appropriate entity (whether that entity is a third party purchaser or an entity designated by the

 relevant Agency). As set forth herein, the main objective of the Settlement Procedures is to

 facilitate this process while simultaneously reducing the costs associated with potential litigation

 of abandonment issues arising under section 554(a) of the Bankruptcy Code.

                Overview of Legal Issues Arising in Connection With Abandonment

                    21.    The Debtors hope to reach a consensual resolution with each Agency in

 connection with the orderly transfer of every NPP, however, in the event the parties are unable to

 reach a settlement following the mandatory settlement and mediation stages set forth in the

 Settlement Procedures, the Debtors will proceed with what is anticipated to be a contested

 abandonment motion for the specific NPP at issue. The proposed scheduling order will include

 deadlines for the submission of relevant briefing from the Debtors and the relevant Agency and an

 expedited discovery process for the submission of, among other things, evidence and expert

 reports.

                    22.    Although this Motion is not meant to set forth the Debtors’ affirmative case

 with respect to abandonment of the NPPs, the Debtors believe that they will be able to satisfy the

 legal standards governing abandonment to the extent a consensual resolution is not reached with

 respect to any of the NPPs. Section 554(a) of the Bankruptcy Code provides:

                    After notice and a hearing, the trustee may abandon any property of
                    the estate that is burdensome to the estate or that is of
                    inconsequential value and benefit to the estate.

 11 U.S.C. § 554(a). The case law makes clear that a debtor has standing to seek abandonment of

 its property pursuant to section 554(a) of the Bankruptcy Code, as long as a debtor satisfies two

 basic requirements. First, the property to be abandoned must be property of the debtor’s estate.

 11 U.S.C. §§ 541 and 554. Second, the property to be abandoned must be burdensome or of




                                                    9
 RLF1 23448333v.1
                                                   A-0141
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 145 of 319 PageID #: 7647
             Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 10 of 26




 inconsequential value or benefit to the debtor’s estate. N.J. Dep’t of Envtl. Prot. v. Atkinson (In re

 St. Lawrence Corp.), 248 B.R. 734, 740 (D.N.J. 2000). If the analysis ended there, there would be

 no question that the Debtors should be authorized to abandon the NPPs. Notwithstanding a

 debtor’s broad authority under section 554(a) of the Bankruptcy Code, the U.S. Supreme Court

 limited such authority, finding that a bankruptcy court “does not have the power to authorize an

 abandonment without formulating conditions that will adequately protect the public’s health and

 safety” and that “a trustee may not abandon property in contravention of a state statute or regulation

 that is reasonably designed to protect the public health or safety from identified hazards.”

 Midlantic Nat’l Bank v. N.J. Dep’t of Envtl. Prot., 474 U.S. 494, 506-07 (1986). The Supreme

 Court noted that this exception to the abandonment power applied narrowly and qualified its

 holding with a footnote:

                    This exception to the abandonment power vested in the trustee by
                    § 554 is a narrow one. It does not encompass a speculative or
                    indeterminate future violation of such laws that may stem from
                    abandonment. The abandonment power is not to be fettered by laws
                    or regulations not reasonably calculated to protect the public health
                    or safety from imminent and identifiable harm.

 Id. at 507 n.9 (emphasis added). In the wake of Midlantic, courts have adopted the Supreme

 Court’s two-prong test under which abandonment is permitted unless (i) the abandoned property

 poses an “imminent and identifiable harm” at the time of the abandonment and (ii) the

 abandonment would violate applicable environmental laws or regulations reasonably calculated to

 protect the public health or safety. See In re St. Lawrence Corp., 248 B.R. at 739.6

                    23.    Pursuant to the Settlement Procedures, the Court will only be asked to rule

 upon a contested abandonment motion if, following the mandatory settlement and mediation stages


 6
      The bankruptcy court in St. Lawrence held that “the restrictions on abandonment identified in Midlantic do not
      apply unless each of the following conditions have been demonstrated: (1) an identified hazard exists that poses
      a risk of imminent and identifiable harm to the public health and safety; (2) abandonment of the property will



                                                         10
 RLF1 23448333v.1
                                                        A-0142
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 146 of 319 PageID #: 7648
             Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 11 of 26




 set forth in the Settlement Procedures, the Debtors and an Agency are unable to reach a settlement

 governing the orderly transfer of the NPP at issue.

                                     Overview of Settlement Procedures

                    24.     As previously discussed, approval of the Settlement Procedures will

 facilitate the efficient administration of these chapter 11 cases and significantly reduce the

 incurrence of unnecessary costs associated with litigating abandonment issues under section 554(a)

 of the Bankruptcy Code before the Court. Many common issues exist with respect to the NPPs

 and the Agencies, including inquiries from the Agencies regarding (i) the current status of any

 remediation efforts at the relevant NPP, (ii) an overview of financial assurances available to the

 relevant Agency (if any), (iii) appraisal values of the relevant NPP, and (iv) the Debtors’ transition

 plan to effectuate the safe and orderly turnover of the NPP to the relevant Agency (or an entity

 specified by the Agency). The Settlement Procedures will ultimately enable the Debtors to

 promote judicial efficiency in these complex chapter 11 cases and administer a streamlined

 settlement process to focus the efforts of all parties toward a common objective—ensuring the

 smooth transition of NPPs in a manner that minimizes harm to the public health and safety.

                    25.     For the avoidance of doubt, the Settlement Procedures do not obligate the

 parties to settle—the procedures simply provide an orderly and structured framework for parties



      violate a state statute or regulation; (3) the statute or regulation being violated is reasonably designed to protect
      the public health and safety from imminent and identifiable harm caused by identified hazards; and
      (4) compliance with the statute or regulation would not be so onerous as to interfere with the bankruptcy
      administration itself.” Id. at 739. With respect to the fourth factor, the bankruptcy court explained that
      “[a]lthough the Supreme Court did not reach this question, it implied that some state laws may impose conditions
      too onerous on the bankruptcy proceeding to be enforced. Examples might include the following: (1) when the
      estate lacks unencumbered assets with which to comply with state law, (2) when compliance would take too long
      for the proceeding to be expeditious, or (3) when compliance would allow environmental authorities to
      completely usurp administration of the case. . . In such cases, the bankruptcy court is free to formulate conditions
      short of full compliance with state law that will adequately protect the public's health and safety.” Id. at 739 n.6
      (internal citation omitted).




                                                            11
 RLF1 23448333v.1
                                                          A-0143
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 147 of 319 PageID #: 7649
             Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 12 of 26




 to engage in good faith discussions at the outset of these chapter 11 cases and represent a balanced

 approach to efficiently resolve disputes without costly litigation and unnecessary expenditure of

 judicial and estate resources. The goals of this Motion are to obtain the same benefits contemplated

 by Local Rule 9019-5, which provides for procedures governing mediation of matters in

 bankruptcy cases and adversary proceedings. Accordingly, the Debtors request that, unless

 specified otherwise in the Settlement Procedures, Local Rule 9019-5 shall apply to any mediation

 to be conducted pursuant to an order approving this Motion.

                    26.   The Settlement Procedures are set forth in the chart below:

                                 OVERVIEW OF SETTLEMENT PROCEDURES7

                                              A. Following service of a Settlement Notice (as defined
                                                 herein) on an Agency (i) compliance with the Settlement
                                                 Procedures is mandatory and (ii) no party is required to
                                                 settle or compromise any dispute or enter into a particular
                                                 settlement or compromise; provided, however, the
                                                 Debtors and each Agency must serve the required
                                                 responses, engage in the specified communications to
                                                 discuss settlement, participate in any mediation in good
                                                 faith, follow directions of the Mediator (as defined
        Mandatory Participation
                                                 herein), and otherwise comply with the Settlement
                                                 Procedures in good faith.

                                              B. All rights, remedies, claims, and defenses of the Debtors
                                                 and each Agency shall not be impaired, waived, or
                                                 compromised in any further proceedings in these chapter
                                                 11 cases in the event the parties are unable to reach a
                                                 settlement or compromise following such parties’ good
                                                 faith participation in the Settlement Procedures.


                                              A. With respect to each NPP, the Debtors may initiate
                                                 settlement discussions with the relevant Agency by
     Initial Settlement Conference               serving each Agency with (i) a copy of an order approving
                                                 this Motion and (ii) a notice setting forth the Debtors’
                                                 request to engage in settlement discussions regarding the
                                                 Debtors’ proposed abandonment of the relevant NPP (the



 7
      The term “Agency” as used in the Settlement Procedures shall be deemed to refer to more than one Agency to
      the extent required.



                                                       12
 RLF1 23448333v.1
                                                     A-0144
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 148 of 319 PageID #: 7650
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 13 of 26




                                      “Settlement Notice”), the form of which is annexed as
                                      Schedule 1 to the Proposed Order.

                                  B. The Debtors propose that the service on or notice to an
                                     Agency will be deemed adequate if such service or notice
                                     is provided to the Agency’s address set forth on Exhibit C
                                     annexed hereto by (i) hand delivery, (ii) first class mail,
                                     or (iii) overnight mail.

                                  C. The Settlement Notice will set forth the following:

                                          i.   A selection of proposed dates and times for an
                                               initial telephonic conference among the Debtors,
                                               Weil, Gotshal & Manges LLP, Richards, Layton
                                               & Finger, P.A., the Agency, and the Agency’s
                                               counsel (the “Initial Settlement Conference”).

                                          ii. The contact information for the Debtors’ legal
                                              and financial advisors in the event of any general
                                              inquiries ahead of the Initial Settlement
                                              Conference.

                                          iii. A statement setting forth that the Initial
                                               Settlement Conference, together with any
                                               continuations or rescheduled settlement calls or
                                               meetings arising from the Initial Settlement
                                               Conference, shall be subject to Rule 408 of the
                                               Federal Rules of Evidence and the confidentiality
                                               provisions of Local Rule 9019-5.

                                  D. Each Agency identified in the Settlement Notice must
                                     respond by acceptance of one of the proposed dates and
                                     times as promptly as possible.

                                  E. The Initial Settlement Conference shall be allocated for
                                     approximately one (1) hour, which may be extended
                                     through mutual agreement of the parties. Subsequent
                                     settlement conferences may be scheduled by the parties.


                                  A. If the Debtors and the Agency reach a settlement, the
                                     parties shall execute a settlement agreement and general
                                     release (including confidentiality provisions) (the
                                     “Settlement Agreement”) and, if the matter is in
            Agreement to Settle      litigation or otherwise subject to an adversary proceeding,
                                     the Agency shall dismiss any applicable claims in such
                                     proceeding with prejudice upon approval of the
                                     Settlement Agreement (or as otherwise set forth in such
                                     Settlement Agreement).




                                          13
  RLF1 23448333v.1
                                        A-0145
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 149 of 319 PageID #: 7651
             Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 14 of 26




                                 B. Within five (5) calendar days upon executing a Settlement
                                    Agreement, the Debtors shall file a notice (the
                                    “Settlement Agreement Notice”) with the Court setting
                                    forth the following:

                                        i.   The execution date of the Settlement Agreement,
                                             including the parties thereto.

                                        ii. A concise summary of the settlement terms and,
                                            if applicable, the transition plan for the relevant
                                            NPP.

                                        iii. A proposed order approving the Debtors’ entry
                                             into the Settlement Agreement and approval of
                                             the terms thereof (the “Proposed Settlement
                                             Order”).

                                 C. The Debtors shall (i) serve the Settlement Agreement
                                    Notice on the parties listed below and such other parties
                                    as the Court may order (collectively, the “Objection
                                    Notice Parties”) and (ii) cause the Settlement Agreement
                                    Notice to be published on the website maintained by the
                                    Debtors’ claims and noticing agent in these chapter 11
                                    cases (https://cases.primeclerk.com/Exide2020), a notice
                                    containing information about the applicable Settlement
                                    Agreement Notice. The Objection Notice Parties include:

                                        i.   Office of the U.S. Trustee: 844 N. King Street,
                                             Suite 2207, Wilmington, Delaware 19801 (Attn:
                                             Linda J. Casey, Esq.)

                                        ii. Counsel to the Ad Hoc Group: Paul, Weiss,
                                            Rifkind, Wharton & Garrison LLP, 1285 Avenue
                                            of the Americas, New York, New York 10019
                                            (Attn: Alice Belisle Eaton, Esq. and Robert
                                            Britton, Esq.)

                                        iii. Counsel to the DIP Agent: Gibson, Dunn &
                                             Crutcher LLP, 333 South Grand Avenue, Los
                                             Angeles, California 90071 (Attn: Robert A.
                                             Klyman, Esq. and Matthew G. Bouslog, Esq.)

                                        iv. Counsel to any statutory committee of unsecured
                                            creditors appointed in these chapter 11 cases.

                                        v. The non-Debtor parties to the Settlement
                                           Agreement.




                                        14
  RLF1 23448333v.1
                                       A-0146
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 150 of 319 PageID #: 7652
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 15 of 26




                                         vi. Any party who may be affected if the relief
                                             requested in the Settlement Agreement Notice is
                                             granted.

                                 D. Objections to the terms of a Settlement Agreement (a
                                    “Settlement Agreement Objection”) must:

                                         i.   Be in writing;

                                         ii. State the name and address of the objecting party
                                             and the amount and nature of the claim or interest
                                             of such party (unless such party is the U.S.
                                             Trustee);

                                         iii. State with particularity the basis and nature of any
                                              objection;

                                         iv. Conform to the Bankruptcy Rules and Local
                                             Rules; and

                                         v. Be filed with the Court and served in accordance
                                            with the Local Rules by no later than ten (10)
                                            calendar days after the filing and service of the
                                            relevant Settlement Agreement Notice (the
                                            “Settlement Agreement Objection Deadline”).

                                 E. If a timely Settlement Agreement Objection is filed and
                                    served with respect to an applicable Settlement
                                    Agreement and such objection cannot be consensually
                                    resolved, the Debtors shall request a hearing before the
                                    Court on approval of the applicable Settlement
                                    Agreement.

                                 F. If no timely Settlement Agreement Objection is filed and
                                    served with respect to an applicable Settlement
                                    Agreement, or if there is such an objection and it is
                                    consensually resolved, the Court may enter the Proposed
                                    Settlement Order approving the Settlement Agreement
                                    upon the expiration of the Settlement Agreement
                                    Objection Deadline, or the resolution of such objection
                                    upon the submission of the Proposed Settlement Order
                                    under certification of no objection or certification of
                                    counsel, as applicable.


                                 A. If the Debtors and the relevant Agency are unable to reach
              Mediation Stage       a settlement by June 30, 2020 (as extended upon mutual
                                    agreement), the parties shall proceed to mediation (each,
                                    a “Mediation” and the applicable mediator, the




                                         15
  RLF1 23448333v.1
                                       A-0147
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 151 of 319 PageID #: 7653
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 16 of 26




                                     “Mediator”), where the Mediator shall hear and preside
                                     over all mediations hereunder.

                                 B. The Mediator shall have the broadest possible discretion
                                    consistent with Local Rule 9019-5 (as modified by any
                                    order approving the Motion), including the ability to
                                    consolidate mediations involving the same Agency upon
                                    application by such Agency and consultation with the
                                    Debtors.

                                 C. The Debtors and Agency shall jointly contact the
                                    Mediator to schedule the initial mediation date.

                                 D. At the option of the Mediator, all mediation proceedings
                                    will take place either (i) telephonically or (ii) by video
                                    conference.

                                 E. Unless otherwise instructed by the Mediator, each party
                                    shall submit directly to the Mediator and serve on all
                                    counsel such materials (the “Submission”) in form and
                                    content as the Mediator directs. Prior to the Mediation,
                                    the Mediator may discuss with the participants to
                                    determine what materials would be helpful. The
                                    Submission shall not be filed with the Court and the Court
                                    shall not have access to the Submission.

                                 F. Unless otherwise ordered by the Mediator, the following
                                    persons must participate in the Mediation (either
                                    telephonically or by video conference) (the “Mediation
                                    Parties”):

                                         i.   A Debtor representative;

                                         ii. If the party is not a natural person, including a
                                             governmental entity, a representative who is not
                                             the party’s attorney of record and who has full
                                             authority to negotiate and settle the matter on
                                             behalf of the party;

                                         iii. If the party is a governmental entity that requires
                                              settlement approval by an elected official or
                                              legislative body, a representative who has
                                              authority to recommend a settlement to the
                                              elected official or legislative body;

                                         iv. The attorney who has primary responsibility for
                                             each party’s case, including Delaware counsel if
                                             engaged at the time of mediation regardless of
                                             whether Delaware counsel has primary
                                             responsibility for a party, unless Delaware
                                             counsel requests to be and is excused from



                                         16
  RLF1 23448333v.1
                                       A-0148
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 152 of 319 PageID #: 7654
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 17 of 26




                                                 attendance by the Mediator in advance of the
                                                 Mediation; and

                                            v. Other interested parties, such as insurers or
                                               indemnitors or one or more of their
                                               representatives, whose presence is necessary for
                                               a full resolution of the matter assigned to
                                               mediation.

                                   G. Willful failure to attend any Mediation and any other
                                      material violation of Local Rule 9019-5 shall be reported
                                      to the Court by the Mediator any may result in the
                                      impositions of sanctions by the Court. Any such report of
                                      the Mediator shall comply with the confidentiality
                                      requirement of Local Rule 9019-5(d).

                                   H. The Mediation shall end (i) upon mutual consent of the
                                      Debtors and the Agency or (ii) by the Mediator, in the
                                      Mediator’s sole and reasonable discretion.

                                   I.   No later than July 17, 2020, the Mediator shall file with
                                        the Court a certificate (a “Certificate of Completion”)
                                        showing compliance or non-compliance with the
                                        mediation requirements of the Settlement Procedures and
                                        whether or not a settlement has been reached. Regardless
                                        of the outcome of the Mediation, the Mediator shall not
                                        provide the Court with any details of the substance of the
                                        Mediation.

                                   J.   If the Debtors and Agency reach a settlement as a result
                                        of Mediation, the parties shall execute a Settlement
                                        Agreement as specified herein and the Debtors shall file a
                                        Settlement Agreement Notice in accordance with the
                                        terms set forth herein.

                                   K. If the Debtors and Agency are unable to reach a settlement
                                      following Mediation, the Debtors and Agency shall
                                      present the Court with a proposed scheduling order
                                      (“Proposed Scheduling Order”) setting forth applicable
                                      deadlines for the resolution of the Debtors’ proposed
                                      abandonment of the relevant NPP under section 554(a) of
                                      the Bankruptcy Code.


                                   A. The Proposed Scheduling Order shall be filed no later
                                      than July 22, 2020.
       Proposed Scheduling Order
                                   B. The Proposed Scheduling Order shall provide for the
                                      following deadlines, unless mutually agreed to otherwise
                                      by the parties:




                                            17
  RLF1 23448333v.1
                                          A-0149
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 153 of 319 PageID #: 7655
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 18 of 26




                                                i.   The parties must conclude all fact discovery,
                                                     including depositions, no later than August 4,
                                                     2020.

                                                ii. The Debtors shall file a motion seeking to
                                                    abandon the relevant NPP no later than August
                                                    11, 2020.

                                                iii. The relevant Agency shall file a response to the
                                                     Debtors’ motion to abandon the relevant NPP no
                                                     later than August 18, 2020.

                                                iv. A hearing must be held no later than August 25,
                                                    2020, subject to the Court’s availability.


                                    Notwithstanding anything contained herein, the deadlines
                     Deadlines      contained herein may be modified solely by (i) the mutual consent
                                    of the Debtors and Agency or (ii) by order of the Court.


                                        A. The Debtors and each Agency must participate in good
                                           faith with the Settlement Procedures. If, after notice and
                                           a hearing, the Court determines that a party has not
                                           complied with the Settlement Procedures in good faith,
                                           the Debtors or Agency, as the case may be, may be subject
                                           to such sanctions as the Court deems appropriate in its
                                           sole discretion.

                                        B. If the Mediator reports to the Court that any party subject
                                           to the Settlement Procedures is not cooperating in good
                                           faith with the Settlement Procedures, the Court may,
                                           without the need for further motion by any party, schedule
                                           a hearing and order sanctions. Litigation with respect to
         Good Faith Participation          the issuance of sanctions shall not delay the
                                           commencement of the Mediation Stage of the Settlement
                                           Procedures.

                                        C. Sanctions may include, but are not limited to:

                                                i.   Against Debtors: (a) reasonable attorneys’ fees
                                                     incurred by an Agency with respect to the
                                                     Settlement Procedures after the receipt of a
                                                     Settlement Notice and (b) fees and costs related
                                                     to the Mediation.

                                                ii. Against Agency: (a) reasonable attorneys’ fees
                                                    incurred by the Debtors with respect to the
                                                    Settlement Procedures after the sending of a




                                                18
  RLF1 23448333v.1
                                              A-0150
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 154 of 319 PageID #: 7656
              Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 19 of 26




                                                        Settlement Notice and (b) fees and costs related
                                                        to the Mediation.


                                          A. The confidentiality provisions of Local Rule 9019-5(d)
                                             are incorporated into the Settlement Procedures by
                                             reference. No statements or arguments made or positions
                                             taken by the Mediator, the Debtors, or the Agency during
                                             any part of the process described herein, including the
                                             Initial Settlement Conference (together with any
                                             continuations or rescheduled settlement calls or meetings
                                             arising from the Initial Settlement Conference) and the
                                             Mediation Stage may be disclosed by the Mediator or any
               Confidentiality               such parties or their attorneys and advisors to the Court or
                                             any third party.

                                          B. All briefs, records, reports, and other documents received
                                             or made by the Mediator while serving in such capacity
                                             shall remain confidential and shall not be provided to the
                                             Court, unless they would be otherwise admissible. The
                                             Mediator shall not be compelled to disclose such records,
                                             reports, and other documents in connection with any
                                             hearing held by the Court.


                                      Subject to section 362(b)(4) of the Bankruptcy Code and solely
                                      during the period that the Debtors and applicable Agency are
                                      actively engaged in settlement discussions and mediation
       Motions to Compel Payment
                                      hereunder, the Agencies shall be precluded from filing motions to
                                      compel payment from the Debtors in connection with the
                                      applicable NPP or otherwise seek judicial relief related thereto.


                                      Unless an Agency or the Debtors affirmatively waive their right
                                      to a jury trial or arbitration that otherwise may exist, participation
        Existing Jury Trial and
                                      in the Settlement Procedures shall not waive or otherwise modify
      Arbitration Rights Unaffected
                                      such rights. All parties’ rights and defenses to contest the
                                      assertion of a jury trial or arbitration are fully preserved.


                                      Except as otherwise provided in the Settlement Procedures, each
                                      party to the Mediation shall bear its own costs and expenses
                                      incurred in connection with the Settlement Procedures, including
                     Fees
                                      Mediation, such as attorney’s fees, travel, and meals. For the
                                      avoidance of doubt, the Debtors’ estates shall bear the expenses of
                                      the reasonable fees and costs charged by the Mediator.


                                      Nothing herein limits the Debtors’ rights to designate additional
     Designation of Additional NPPs
                                      NPP sites to those listed in Exhibit B annexed hereto.



                                                   19
  RLF1 23448333v.1
                                                A-0151
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 155 of 319 PageID #: 7657
             Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 20 of 26




                            Settlement Procedures Should Be Approved

                    27.   Local Rule 9019-5 states that the Court “may assign to mediation any

 dispute arising in an adversary proceeding, contested matter or otherwise in a bankruptcy case.”

 Local Rule 9019-5 (emphasis added). Moreover, section 105(a) of the Bankruptcy Code grants

 bankruptcy courts the equitable power to “issue any order, process, or judgment that is necessary

 or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a); see also Official Comm.

 of Unsecured Creditors v. Bechtle (In re Labrum & Doak, LLP), 237 B.R. 275, 305 (Bankr. E.D.

 Pa. 1999) (“Section 105(a) of the Bankruptcy Code grants the Court broad equitable power to issue

 any order, process or judgment that is necessary or appropriate to advance the bankruptcy

 proceedings and matters related to the proceeding.”) (citations omitted); In re Patriot Nat’l, Inc.,

 Case No. 18-10189 (KG), Feb. 28, 2018 Hr’g Tr. at 145:1-5 (Bankr. D. Del. Feb. 28, 2018) (“And

 the Court, of course, also has the power under Section 105, I think, to stay the actions and to order

 mediation. So I am going to order the parties to the litigation to go to mediation.”).

                    28.   Local Rule 9019-5 clearly contemplates that the Court may order matters to

 mediation by facilitating the use of mediation in all matters arising in a bankruptcy case. The

 Debtors are requesting that the Court exercise its authority to implement the Settlement Procedures

 with respect to any abandonment disputes among the Debtors and the Agencies. The litigation of

 such issues without exploring the possibility of whether the parties can reach an early resolution

 does not serve the interests of the Debtors, their estates, or the public at large.

                    29.   The Debtors are not pursuing a reorganization of their business in these

 chapter 11 cases. And, although the Debtors are continuing their robust prepetition marketing and

 sale process on a postpetition basis, there is no guarantee that the Debtors will successfully sell all

 of their assets, including the NPPs, to a third party purchaser. In the event the Debtors are unable



                                                   20
 RLF1 23448333v.1
                                                  A-0152
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 156 of 319 PageID #: 7658
             Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 21 of 26




 to sell the NPPs, the Debtors will be forced to effectuate the transfer of such properties or abandon

 them. As such, the objective of the Settlement Procedures is to ensure the safe and orderly

 abandonment of the NPPs in a manner that not only transfers the NPPs from a liquidating company

 that can no longer support the ongoing maintenance of such properties but also ensures that such

 transfers are conducted in a manner that significantly reduces the threat of harm to public safety.

                    30.   The Settlement Procedures represent a critical step in the Debtors’ chapter

 11 cases by expediting in the least expensive manner the resolution of disputes involving the

 Debtors’ abandonment of the NPPs. Absent the measures proposed herein, the resolution of legal

 issues arising under section 554(a) of the Bankruptcy Code with respect to every Agency would

 detrimentally impact and monopolize the Court’s resources and the pursuit of endless litigation

 would serve no useful purpose other than to significantly increase legal costs for all involved. The

 Settlement Procedures, on the other hand, impose none of these burdens while also preserving the

 substantive rights of all parties if a consensual resolution is not reached.

                    31.   The main objective of the Settlement Procedures is to provide an orderly

 and structured framework for good faith negotiations and mediation with the Debtors at the outset

 of these chapter 11 cases. The process established pursuant to the Settlement Procedures should

 be approved because it (i) is balanced and fair by placing all Agencies on equal footing to resolve

 abandonment disputes, (ii) does not modify the substantive rights of any Agency, (iii) allows for a

 global settlement of disputes related to multiple NPPs and a single Agency, and (iv) preserves

 confidentiality to foster open communications among the Debtors and the Agencies.

                    32.   Moreover, section 105(a) of the Bankruptcy Code grants the Court authority

 to issue sanctions in the event any parties (including the Debtors) fail to participate in good faith

 with the Settlement Procedures. See Caldwell v. Unified Capital Corp. (In re Rainbow Magazine,




                                                   21
 RLF1 23448333v.1
                                                  A-0153
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 157 of 319 PageID #: 7659
             Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 22 of 26




 Inc.), 77 F.3d 278, 283-84 (9th Cir. 1996) (holding that bankruptcy courts have the power under

 section 105(a) to issue sanctions and rejecting the argument that bankruptcy courts lack such

 authority because they are Article I courts); Burd v. Walters (In re Walters), 868 F.2d 665, 669

 (4th Cir. 1989) (same); In re NNN 400 Capital Ctr. 16, LLC, No. 16-12728-JTD, 2019 WL

 5073844, at *2 (Bankr. D. Del. Oct. 9, 2019) (“Section 105 gives the court broad power to take

 any action that is necessary or appropriate to enforce rules and prevent an abuse of the process. . .

 . This power includes the authority to impose sanctions, including an award of attorney’s fees, if a

 party violates a court order or rule.”); In re French Bourekas, Inc., 175 B.R. 517, 525 (Bankr.

 S.D.N.Y. 1994) (holding that bankruptcy court can impose sanctions under section 105(a) of the

 Bankruptcy Code and its inherent power), aff’d sub nom. Zwirn v. United Capital Corp. (In re

 French Bourekas Inc.), 195 B.R. 19 (S.D.N.Y. 1996); Grand St. Realty, LLC v. McCord, No. 04-

 CV-4738-CBA, 2005 WL 2436214, at *5-6 (E.D.N.Y. Sept. 30, 2005) (collecting cases and

 holding that bankruptcy court had authority under section 105(a) to impose sanctions against

 landlord and its counsel). The Settlement Procedures clearly state that the imposition and level of

 sanctions will be determined by the Court in its sole discretion—under no circumstances can a

 technical default result in the imposition of automatic sanctions by the Court. The Debtors set

 forth potential sanctions in the Settlement Procedures to place the Agencies on notice of the

 possible repercussions of blatantly ignoring the Settlement Procedures, however, the imposition

 and scope of sanctions will remain solely within the Court’s discretion.

                    33.   The Debtors propose that Joseph J. Farnan, Jr. and John S. DeGroote serve

 as mediators for all settlement discussions with the Agencies that proceed to the Mediation Stage

 and that such appointment serves the interests of all parties, not merely the Debtors. As set forth

 in the Genender Declaration, both Mr. Farnan and Mr. DeGroote are experienced mediators whose




                                                  22
 RLF1 23448333v.1
                                                 A-0154
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 158 of 319 PageID #: 7660
             Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 23 of 26




 practices focus on complex business disputes and bankruptcy proceedings. Mr. Farnan served as

 a United States District Judge for the District of Delaware from 1985 to 2010. During his tenure,

 Mr. Farnan presided over hundreds of trials, as well as bankruptcy proceedings and matters

 involving substantial environmental issues. Since retiring from the bench, Mr. Farnan has served

 as a mediator in complex commercial matters, bankruptcy proceedings, and matters involving

 environmental issues. Mr. DeGroote has served as a mediator and arbitrator in complex business

 disputes, including in bankruptcy and business-dissolution matters, since 2013. Mr. DeGroote has

 also served as a settlement administrator and as a liquidating trustee in connection with corporate

 chapter 11 bankruptcy proceedings. Before founding his mediation practice, Mr. DeGroote was

 the president of KPMG Consulting, LLC/BearingPoint, Inc., a $3-billion global consulting firm.

 In light of the above, the appointment of Joseph J. Farnan, Jr. and John S. DeGroote as mediators

 will facilitate the efficient administration of the Settlement Procedures in these chapter 11 cases

 and best position the maximum number of cases for resolution.

                    34.   The settlement and mediation process set forth in the Settlement Procedures

 is not the first of its kind. Judge Peck authorized similar settlement procedures in the chapter 11

 cases of Lehman Brothers Holdings Inc. and its affiliated debtors (the “Lehman Debtors”) in

 2009. See In re Lehman Bros. Holdings Inc., et al., No. 08-13555-JMP (Bankr. S.D.N.Y), ECF

 Nos. 4453, 5207. The Lehman Debtors were party to thousands of derivative contracts. In light

 of the complex nature of such derivative contracts and the common issues existing with respect

 thereto, the Lehman Debtors requested, and Judge Peck authorized, the implementation of

 alternative dispute resolution procedures to reduce the cost associated with enforcing the Lehman

 Debtors’ affirmative claims under the derivative contracts, preserving the value available under

 such contracts, and promoting judicial efficiency in the chapter 11 cases. Many of the features set




                                                  23
 RLF1 23448333v.1
                                                  A-0155
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 159 of 319 PageID #: 7661
             Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 24 of 26




 forth in the Settlement Procedures were borrowed from the procedures approved by Judge Peck,

 including mandatory participation in settlement and mediation discussions and the imposition of

 sanctions in the bankruptcy court’s discretion.

                    35.   As set forth herein, the fundamental purpose of the Settlement Procedures—

 and mediation in general—is to provide the Debtors and the Agencies an opportunity at the outset

 of these chapter 11 cases to reach consensual resolutions of any issues arising from the Debtors’

 abandonment of the NPPs under section 554(a) of the Bankruptcy Code in the face of an impending

 liquidation of its business. The implementation of the Settlement Procedures will enable the

 Debtors to reduce unnecessary administrative expenses, avoid significant legal fees associated

 with needless litigation, preserve the Court’s limited time and resources, and promote judicial

 efficiency by encouraging consensual resolution among the Debtors and the Agencies.

                                                 Notice

                    36.   Notice of this Motion will be provided to (i) the Office of the United States

 Trustee for the District of Delaware (Attn: Linda J. Casey, Esq.); (ii) the holders of the thirty (30)

 largest unsecured claims against the Debtors on a consolidated basis; (iii) the Internal Revenue

 Service; (iv) the United States Attorney’s Office for the District of Delaware; (v) attorneys for the

 Ad Hoc Group, Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas,

 New York, New York 10019 (Attn: Alice Belisle Eaton, Esq. and Robert Britton, Esq.);

 (vi) attorneys for the Prepetition ABL Agents, Otterbourg P.C., 230 Park Avenue, New York, New

 York, 10169 (Attn: Daniel F. Fiorillo, Esq., David W. Morse, Esq., and Jonathan N. Helfat, Esq.);

 (vii) attorneys for the DIP Agents, Gibson, Dunn & Crutcher LLP, 333 South Grand Avenue, Los

 Angeles, California 90071 (Attn: Robert A. Klyman, Esq. and Matthew G. Bouslog, Esq.);

 (viii) the Banks; (ix) the Environmental Protection Agency and similar state environmental




                                                   24
 RLF1 23448333v.1
                                                   A-0156
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 160 of 319 PageID #: 7662
             Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 25 of 26




 agencies for states in which the Debtors conduct business; (x) the Agencies; (xi) the offices of the

 attorneys general for the states in which the Debtors conduct business; and (xii) any party that has

 requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”).

                    37.   The Debtors respectfully submit that no further notice is required. No

 previous request for the relief sought herein has been made by the Debtors to this or any other

 Court.




                                                 25
 RLF1 23448333v.1
                                                A-0157
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 161 of 319 PageID #: 7663
             Case 20-11157-CSS Doc 37 Filed 05/19/20 Page 26 of 26




                    WHEREFORE the Debtors respectfully request entry of the Proposed Order

 granting the relief requested herein and such other and further relief as the Court may deem just

 and appropriate.

 Dated: May 19, 2020
        Wilmington, Delaware

                                      /s/ Brendan J. Schlauch
                                      RICHARDS, LAYTON & FINGER, P.A.
                                      Daniel J. DeFranceschi (No. 2732)
                                      Zachary I. Shapiro (No. 5103)
                                      Brendan J. Schlauch (No. 6115)
                                      One Rodney Square
                                      920 N. King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 651-7700
                                      Facsimile: (302) 651-7701

                                      -and-

                                      WEIL, GOTSHAL & MANGES LLP
                                      Ray C. Schrock, P.C. (pro hac vice pending)
                                      Sunny Singh (pro hac vice pending)
                                      Paul R. Genender (pro hac vice pending)
                                      Jared R. Friedmann (pro hac vice pending)
                                      767 Fifth Avenue
                                      New York, New York 10153
                                      Telephone: (212) 310-8000
                                      Facsimile: (212) 310-8007

                                      Proposed Attorneys for Debtors
                                      and Debtors in Possession




                                                26
 RLF1 23448333v.1
                                               A-0158
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 162 of 319 PageID #: 7664
                   Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 1 of 17




                                         Exhibit A

                                       Proposed Order




        RLF1 23448333V.1

                                     A-0159
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 163 of 319 PageID #: 7665
             Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 2 of 17




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
 In re                                                        :        Chapter 11
                                                              :
 EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20-11157 (CSS)
                                                              :
                   Debtors.1                                  :        (Joint Administration Requested)
                                                              :
 ------------------------------------------------------------ x

              ORDER GRANTING AUTHORIZATION TO (I) IMPLEMENT
          MANDATORY SETTLEMENT PROCEDURES FOR NON-PERFORMING
          PROPERTIES AND (II) ABANDON SUCH PROPERTIES, IF NECESSARY

                    Upon the motion, dated May 19, 2020 (the “Motion”)2 of Exide Holdings, Inc. and

 its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

 (collectively, the “Debtors”), pursuant to section 105(a) of title 11 of the United States Code

 (the “Bankruptcy Code”) and Rule 9019-5 of the Local Rules of Bankruptcy Practice and

 Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

 for entry of an order granting authorization to implement the Settlement Procedures (as defined

 herein), including, without limitation, the mandatory settlement and mediation process therein,

 with respect to the orderly transfer or subsequent abandonment of the non-performing properties

 listed on Exhibit B of the Motion (collectively, the “NPPs”), as more fully set forth in the Motion;

 and the Court having jurisdiction to consider the Motion and the relief requested therein pursuant

 to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United



 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
      Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
      Deerfield Parkway, Building 200, Milton, Georgia 30004.
 2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Motion.




 RLF1 23448333V.1

                                                         A-0160
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 164 of 319 PageID #: 7666
             Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 3 of 17




 States District Court for the District of Delaware, dated February 29, 2012; and consideration of

 the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and

 venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper

 notice of the Motion having been provided to the Notice Parties; and such notice having been

 adequate and appropriate, and it appearing that no other or further notice need be provided; and

 the Court having reviewed the Motion; and the Court having held a hearing to consider the relief

 requested in the Motion (the “Hearing”); and upon the Messing Declaration and the Genender

 Declaration, and the record of the Hearing; and the Court having determined that the legal and

 factual bases set forth in the Motion establish just cause for the relief granted herein; and it

 appearing that the relief requested in the Motion is in the best interests of the Debtors, their estates,

 their creditors, and all parties in interest; and upon all of the proceedings had before the Court and

 after due deliberation and sufficient cause appearing therefor,

                    IT IS HEREBY ORDERED THAT:

                    1.    The Motion is granted to the extent set forth herein.

                    2.    Pursuant to section 105(a) of the Bankruptcy Code and Local Rule 9019-5,

 the procedures set forth below (the “Settlement Procedures”), including, without limitation, the

 mandatory settlement and mediation process therein, are hereby approved in all respects.

                                 OVERVIEW OF SETTLEMENT PROCEDURES3

                                              A. Following service of a Settlement Notice (as defined
                                                 herein) on an Agency (i) compliance with the Settlement
                                                 Procedures is mandatory and (ii) no party is required to
        Mandatory Participation                  settle or compromise any dispute or enter into a particular
                                                 settlement or compromise; provided, however, the
                                                 Debtors and each Agency must serve the required
                                                 responses, engage in the specified communications to
                                                 discuss settlement, participate in any mediation in good

 3
      The term “Agency” as used in the Settlement Procedures shall be deemed to refer to more than one Agency to
      the extent required.



                                                       2
 RLF1 23448333v.1
                                                     A-0161
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 165 of 319 PageID #: 7667
             Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 4 of 17




                                          faith, follow directions of the Mediator (as defined
                                          herein), and otherwise comply with the Settlement
                                          Procedures in good faith.

                                      B. All rights, remedies, claims, and defenses of the Debtors
                                         and each Agency shall not be impaired, waived, or
                                         compromised in any further proceedings in these chapter
                                         11 cases in the event the parties are unable to reach a
                                         settlement or compromise following such parties’ good
                                         faith participation in the Settlement Procedures.


                                      A. With respect to each NPP, the Debtors may initiate
                                         settlement discussions with the relevant Agency by
                                         serving each Agency with (i) a copy of the order
                                         approving the Motion and (ii) a notice setting forth the
                                         Debtors’ request to engage in settlement discussions
                                         regarding the Debtors’ proposed abandonment of the
                                         relevant NPP (the “Settlement Notice”), the form of
                                         which is annexed as Schedule 1 to the order approving the
                                         Motion.

                                      B. The Debtors propose that the service on or notice to an
                                         Agency will be deemed adequate if such service or notice
                                         is provided to the Agency’s address set forth on Exhibit C
                                         annexed to the Motion by (i) hand delivery, (ii) first class
                                         mail, or (iii) overnight mail.

                                      C. The Settlement Notice will set forth the following:
      Initial Settlement Conference
                                              i.   A selection of proposed dates and times for an
                                                   initial telephonic conference among the Debtors,
                                                   Weil, Gotshal & Manges LLP, Richards, Layton
                                                   & Finger, P.A., the Agency, and the Agency’s
                                                   counsel (the “Initial Settlement Conference”).

                                              ii. The contact information for the Debtors’ legal
                                                  and financial advisors in the event of any general
                                                  inquiries ahead of the Initial Settlement
                                                  Conference.

                                              iii. A statement setting forth that the Initial
                                                   Settlement Conference, together with any
                                                   continuations or rescheduled settlement calls or
                                                   meetings arising from the Initial Settlement
                                                   Conference, shall be subject to Rule 408 of the
                                                   Federal Rules of Evidence and the confidentiality
                                                   provisions of Local Rule 9019-5.




                                               3
  RLF1 23448333v.1
                                            A-0162
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 166 of 319 PageID #: 7668
             Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 5 of 17




                                  D. Each Agency identified in the Settlement Notice must
                                     respond by acceptance of one of the proposed dates and
                                     times as promptly as possible.

                                  E. The Initial Settlement Conference shall be allocated for
                                     approximately one (1) hour, which may be extended
                                     through mutual agreement of the parties. Subsequent
                                     settlement conferences may be scheduled by the parties.


                                  A. If the Debtors and the Agency reach a settlement, the
                                     parties shall execute a settlement agreement and general
                                     release (including confidentiality provisions) (the
                                     “Settlement Agreement”) and, if the matter is in
                                     litigation or otherwise subject to an adversary proceeding,
                                     the Agency shall dismiss any applicable claims in such
                                     proceeding with prejudice upon approval of the
                                     Settlement Agreement (or as otherwise set forth in such
                                     Settlement Agreement).

                                  B. Within five (5) calendar days upon executing a Settlement
                                     Agreement, the Debtors shall file a notice (the
                                     “Settlement Agreement Notice”) with the Court setting
                                     forth the following:

                                          i.   The execution date of the Settlement Agreement,
                                               including the parties thereto.

                                          ii. A concise summary of the settlement terms and,
                                              if applicable, the transition plan for the relevant
            Agreement to Settle
                                              NPP.

                                          iii. A proposed order approving the Debtors’ entry
                                               into the Settlement Agreement and approval of
                                               the terms thereof (the “Proposed Settlement
                                               Order”).

                                  C. The Debtors shall (i) serve the Settlement Agreement
                                     Notice on the parties listed below and such other parties
                                     as the Court may order (collectively, the “Objection
                                     Notice Parties”) and (ii) cause the Settlement Agreement
                                     Notice to be published on the website maintained by the
                                     Debtors’ claims and noticing agent in these chapter 11
                                     cases (https://cases.primeclerk.com/Exide2020), a notice
                                     containing information about the applicable Settlement
                                     Agreement Notice. The Objection Notice Parties include:

                                          i.   Office of the U.S. Trustee: 844 N. King Street,
                                               Suite 2207, Wilmington, Delaware 19801 (Attn:
                                               Linda J. Casey, Esq.)




                                           4
  RLF1 23448333v.1
                                        A-0163
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 167 of 319 PageID #: 7669
             Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 6 of 17




                                        ii. Counsel to the Ad Hoc Group: Paul, Weiss,
                                            Rifkind, Wharton & Garrison LLP, 1285 Avenue
                                            of the Americas, New York, New York 10019
                                            (Attn: Alice Belisle Eaton, Esq. and Robert
                                            Britton, Esq.)

                                        iii. Counsel to the DIP Agent: Gibson, Dunn &
                                             Crutcher LLP, 333 South Grand Avenue, Los
                                             Angeles, California 90071 (Attn: Robert A.
                                             Klyman, Esq. and Matthew G. Bouslog, Esq.)

                                        iv. Counsel to any statutory committee of unsecured
                                            creditors appointed in these chapter 11 cases.

                                        v. The non-Debtor parties to the Settlement
                                           Agreement.

                                        vi. Any party who may be affected if the relief
                                            requested in the Settlement Agreement Notice is
                                            granted.

                                 D. Objections to the terms of a Settlement Agreement (a
                                    “Settlement Agreement Objection”) must:

                                        i.   Be in writing;

                                        ii. State the name and address of the objecting party
                                            and the amount and nature of the claim or interest
                                            of such party (unless such party is the U.S.
                                            Trustee);

                                        iii. State with particularity the basis and nature of any
                                             objection;

                                        iv. Conform to the Bankruptcy Rules and Local
                                            Rules; and

                                        v. Be filed with the Court and served in accordance
                                           with the Local Rules by no later than ten (10)
                                           calendar days after the filing and service of the
                                           relevant Settlement Agreement Notice (the
                                           “Settlement Agreement Objection Deadline”).

                                 E. If a timely Settlement Agreement Objection is filed and
                                    served with respect to an applicable Settlement
                                    Agreement and such objection cannot be consensually
                                    resolved, the Debtors shall request a hearing before the
                                    Court on approval of the applicable Settlement
                                    Agreement.




                                         5
  RLF1 23448333v.1
                                      A-0164
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 168 of 319 PageID #: 7670
             Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 7 of 17




                                 F. If no timely Settlement Agreement Objection is filed and
                                    served with respect to an applicable Settlement
                                    Agreement, or if there is such an objection and it is
                                    consensually resolved, the Court may enter the Proposed
                                    Settlement Order approving the Settlement Agreement
                                    upon the expiration of the Settlement Agreement
                                    Objection Deadline, or the resolution of such objection
                                    upon the submission of the Proposed Settlement Order
                                    under certification of no objection or certification of
                                    counsel, as applicable.




                                 A. If the Debtors and the relevant Agency are unable to reach
                                    a settlement by June 30, 2020 (as extended upon mutual
                                    agreement), the parties shall proceed to mediation (each,
                                    a “Mediation” and the applicable mediator, the
                                    “Mediator”), where the Mediator shall hear and preside
                                    over all mediations hereunder.

                                 B. The Mediator shall have the broadest possible discretion
                                    consistent with Local Rule 9019-5 (as modified by any
                                    order approving the Motion), including the ability to
                                    consolidate mediations involving the same Agency upon
                                    application by such Agency and consultation with the
                                    Debtors.

                                 C. The Debtors and Agency shall jointly contact the
                                    Mediator to schedule the initial mediation date.

              Mediation Stage    D. At the option of the Mediator, all mediation proceedings
                                    will take place either (i) telephonically or (ii) by video
                                    conference.

                                 E. Unless otherwise instructed by the Mediator, each party
                                    shall submit directly to the Mediator and serve on all
                                    counsel such materials (the “Submission”) in form and
                                    content as the Mediator directs. Prior to the Mediation,
                                    the Mediator may discuss with the participants to
                                    determine what materials would be helpful. The
                                    Submission shall not be filed with the Court and the Court
                                    shall not have access to the Submission.

                                 F. Unless otherwise ordered by the Mediator, the following
                                    persons must participate in the Mediation (either
                                    telephonically or by video conference) (the “Mediation
                                    Parties”):

                                         i.   A Debtor representative;




                                          6
  RLF1 23448333v.1
                                       A-0165
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 169 of 319 PageID #: 7671
             Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 8 of 17




                                          ii. If the party is not a natural person, including a
                                              governmental entity, a representative who is not
                                              the party’s attorney of record and who has full
                                              authority to negotiate and settle the matter on
                                              behalf of the party;

                                          iii. If the party is a governmental entity that requires
                                               settlement approval by an elected official or
                                               legislative body, a representative who has
                                               authority to recommend a settlement to the
                                               elected official or legislative body;

                                          iv. The attorney who has primary responsibility for
                                              each party’s case, including Delaware counsel if
                                              engaged at the time of mediation regardless of
                                              whether Delaware counsel has primary
                                              responsibility for a party, unless Delaware
                                              counsel requests to be and is excused from
                                              attendance by the Mediator in advance of the
                                              Mediation; and

                                          v. Other interested parties, such as insurers or
                                             indemnitors or one or more of their
                                             representatives, whose presence is necessary for
                                             a full resolution of the matter assigned to
                                             mediation.

                                 G. Willful failure to attend any Mediation and any other
                                    material violation of Local Rule 9019-5 shall be reported
                                    to the Court by the Mediator any may result in the
                                    impositions of sanctions by the Court. Any such report of
                                    the Mediator shall comply with the confidentiality
                                    requirement of Local Rule 9019-5(d).

                                 H. The Mediation shall end (i) upon mutual consent of the
                                    Debtors and the Agency or (ii) by the Mediator, in the
                                    Mediator’s sole and reasonable discretion.

                                 I.   No later than July 17, 2020, the Mediator shall file with
                                      the Court a certificate (a “Certificate of Completion”)
                                      showing compliance or non-compliance with the
                                      mediation requirements of the Settlement Procedures and
                                      whether or not a settlement has been reached. Regardless
                                      of the outcome of the Mediation, the Mediator shall not
                                      provide the Court with any details of the substance of the
                                      Mediation.

                                 J.   If the Debtors and Agency reach a settlement as a result
                                      of Mediation, the parties shall execute a Settlement
                                      Agreement as specified herein and the Debtors shall file a




                                          7
  RLF1 23448333v.1
                                        A-0166
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 170 of 319 PageID #: 7672
             Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 9 of 17




                                            Settlement Agreement Notice in accordance with the
                                            terms set forth herein.

                                        K. If the Debtors and Agency are unable to reach a settlement
                                           following Mediation, the Debtors and Agency shall
                                           present the Court with a proposed scheduling order
                                           (“Proposed Scheduling Order”) setting forth applicable
                                           deadlines for the resolution of the Debtors’ proposed
                                           abandonment of the relevant NPP under section 554(a) of
                                           the Bankruptcy Code.


                                        A. The Proposed Scheduling Order shall be filed no later
                                           than July 22, 2020.

                                        B. The Proposed Scheduling Order shall provide for the
                                           following deadlines, unless mutually agreed to otherwise
                                           by the parties:

                                                i.   The parties must conclude all fact discovery,
                                                     including depositions, no later than August 4,
                                                     2020.
       Proposed Scheduling Order
                                                ii. The Debtors shall file a motion seeking to
                                                    abandon the relevant NPP no later than August
                                                    11, 2020.

                                                iii. The relevant Agency shall file a response to the
                                                     Debtors’ motion to abandon the relevant NPP no
                                                     later than August 18, 2020.

                                                iv. A hearing must be held no later than August 25,
                                                    2020, subject to the Court’s availability.


                                    Notwithstanding anything contained herein, the deadlines
                     Deadlines      contained herein may be modified solely by (i) the mutual consent
                                    of the Debtors and Agency or (ii) by order of the Court.


                                        A. The Debtors and each Agency must participate in good
                                           faith with the Settlement Procedures. If, after notice and
                                           a hearing, the Court determines that a party has not
                                           complied with the Settlement Procedures in good faith,
                                           the Debtors or Agency, as the case may be, may be subject
         Good Faith Participation
                                           to such sanctions as the Court deems appropriate in its
                                           sole discretion.

                                        B. If the Mediator reports to the Court that any party subject
                                           to the Settlement Procedures is not cooperating in good
                                           faith with the Settlement Procedures, the Court may,



                                                 8
  RLF1 23448333v.1
                                              A-0167
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 171 of 319 PageID #: 7673
             Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 10 of 17




                                              without the need for further motion by any party, schedule
                                              a hearing and order sanctions. Litigation with respect to
                                              the issuance of sanctions shall not delay the
                                              commencement of the Mediation Stage of the Settlement
                                              Procedures.

                                          C. Sanctions may include, but are not limited to:

                                                  i.   Against Debtors: (a) reasonable attorneys’ fees
                                                       incurred by an Agency with respect to the
                                                       Settlement Procedures after the receipt of a
                                                       Settlement Notice and (b) fees and costs related
                                                       to the Mediation.

                                                  ii. Against Agency: (a) reasonable attorneys’ fees
                                                      incurred by the Debtors with respect to the
                                                      Settlement Procedures after the sending of a
                                                      Settlement Notice and (b) fees and costs related
                                                      to the Mediation.


                                          A. The confidentiality provisions of Local Rule 9019-5(d)
                                             are incorporated into the Settlement Procedures by
                                             reference. No statements or arguments made or positions
                                             taken by the Mediator, the Debtors, or the Agency during
                                             any part of the process described herein, including the
                                             Initial Settlement Conference (together with any
                                             continuations or rescheduled settlement calls or meetings
                                             arising from the Initial Settlement Conference) and the
                                             Mediation Stage may be disclosed by the Mediator or any
               Confidentiality               such parties or their attorneys and advisors to the Court or
                                             any third party.

                                          B. All briefs, records, reports, and other documents received
                                             or made by the Mediator while serving in such capacity
                                             shall remain confidential and shall not be provided to the
                                             Court, unless they would be otherwise admissible. The
                                             Mediator shall not be compelled to disclose such records,
                                             reports, and other documents in connection with any
                                             hearing held by the Court.


                                      Subject to section 362(b)(4) of the Bankruptcy Code and solely
                                      during the period that the Debtors and applicable Agency are
                                      actively engaged in settlement discussions and mediation
       Motions to Compel Payment
                                      hereunder, the Agencies shall be precluded from filing motions to
                                      compel payment from the Debtors in connection with the
                                      applicable NPP or otherwise seek judicial relief related thereto.

        Existing Jury Trial and
      Arbitration Rights Unaffected



                                                   9
  RLF1 23448333v.1
                                                A-0168
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 172 of 319 PageID #: 7674
            Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 11 of 17




                                         Unless an Agency or the Debtors affirmatively waive their right
                                         to a jury trial or arbitration that otherwise may exist, participation
                                         in the Settlement Procedures shall not waive or otherwise modify
                                         such rights. All parties’ rights and defenses to contest the
                                         assertion of a jury trial or arbitration are fully preserved.


                                         Except as otherwise provided in the Settlement Procedures, each
                                         party to the Mediation shall bear its own costs and expenses
                                         incurred in connection with the Settlement Procedures, including
                     Fees
                                         Mediation, such as attorney’s fees, travel, and meals. For the
                                         avoidance of doubt, the Debtors’ estates shall bear the expenses of
                                         the reasonable fees and costs charged by the Mediator.


                                         Nothing herein limits the Debtors’ rights to designate additional
    Designation of Additional NPPs
                                         NPP sites to those listed in Exhibit B annexed to the Motion.



                    3.      The Court authorizes and appoints Joseph J. Farnan, Jr. and John S.

 DeGroote (collectively, “Mediators” and each, a “Mediator”) to serve as Mediators and to

 conduct non-binding mediation in accordance with the Settlement Procedures.

                    4.      Without limiting the applicability of Local Rule 9019-5, (i) discussions

 among the Mediation Parties, including discussions with or in the presence of the Mediator, (ii) any

 mediation statements or any other documents or information provided to the Mediator or the

 Mediation Parties in the course of the Mediation, and (iii) correspondence, draft resolutions, offers,

 and counteroffers produced for, or as a result of, the Mediation ((i) through (iii), collectively, the

 “Mediation Information”), shall be strictly confidential, subject to disclosure only to the

 Mediation Parties, the Mediator, and the lenders under the Debtors’ debtor-in-possession financing

 (“DIP Financing” and the lenders thereunder in such capacity, the “DIP Lenders”) and shall not

 be admissible or discoverable for any purpose in any judicial or administrative proceeding, and no

 person or Mediation Party, including counsel for any Mediation Party, or any other party, shall in

 any way disclose to any non-party or to any court, including, without limitation, in any pleading



                                                      10
 RLF1 23448333v.1
                                                    A-0169
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 173 of 319 PageID #: 7675
            Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 12 of 17




 or other submission to any court, any such discussion, mediation statement, other document or

 information, correspondence, resolution, offer, or counteroffer that may be made or provided in

 connection with the Mediation, unless otherwise available and not subject to a confidentiality

 agreement that would prevent its disclosure or as authorized by the Court.

                    5.   All Mediation Information shall (i) remain confidential, (ii) be subject to

 protection under Rule 408 of the Federal Rules of Evidence and any equivalent or comparable

 state law, and (iii) not constitute a waiver of any existing privileges and immunities.

                    6.   Notwithstanding anything to the contrary in the Local Rules, the Mediator

 may conduct the Mediation as he sees fit, establish rules of the Mediation, and consider and take

 appropriate action with respect to any matters the Mediator deems appropriate to conduct the

 Mediation, subject to the terms of this Order.

                    7.   From time to time, but in no event less than every fourteen (14) days, the

 Debtors shall consult with (i) counsel to any official committee of unsecured creditors appointed

 in these chapter 11 cases, (ii) counsel to the Ad Hoc Group, and (iii) counsel to the DIP Lenders,

 regarding the status of the Settlement Procedures.

                    8.   Notwithstanding anything to the contrary in Local Rule 9019, the DIP

 Lenders shall be entitled to receive the information exchanged pursuant to the Settlement

 Procedures.

                    9.   Nothing contained in this Order is intended to be or shall be construed as

 (i) an admission as to the validity of any claim against the Debtors, (ii) an agreement or obligation

 to pay any claims, (iii) a waiver of any claims or causes of action that may exist against any creditor

 or interest holder, or (iv) a waiver of the Debtors’ or any appropriate party in interest’s rights to

 dispute any claim.




                                                   11
 RLF1 23448333v.1
                                                  A-0170
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 174 of 319 PageID #: 7676
            Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 13 of 17




                    10.   Except as otherwise set forth herein, nothing herein shall create, nor is

 intended to create, any rights in favor of or enhance the status of any claim held by any party.

                    11.   For the avoidance of doubt, to the extent any provision of this Order

 conflicts with Local Rule 9019-5, the terms and provisions of this Order shall govern.

                    12.   The Debtors are authorized to take all reasonable actions necessary or

 appropriate to effectuate the relief granted in this Order.

                    13.   The Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, or enforcement of this Order.




                                                   12
 RLF1 23448333v.1
                                                  A-0171
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 175 of 319 PageID #: 7677
                  Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 14 of 17




                                         Schedule 1

                                  Form of Settlement Notice




        RLF1 23448333V.1

                                     A-0172
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 176 of 319 PageID #: 7678
            Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 15 of 17




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
 In re                                                        :        Chapter 11
                                                              :
 EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20-11157 (CSS)
                                                              :
                   Debtors.1                                  :        (Joint Administration Requested)
                                                              :
 ------------------------------------------------------------ x

                       NOTICE OF INITIAL SETTLEMENT CONFERENCE

         On May 19, 2020, Exide Holdings, Inc. and its debtor affiliates, as debtors and debtors in
 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) filed the Motion
 of Debtors For Authorization To (I) Implement Mandatory Settlement Procedures For Non-
 Performing Properties and (II) Abandon Such Properties, If Necessary (Docket No. [__]) (the
 “Motion”)2 with the United States Bankruptcy Court for the District of Delaware (the
 “Bankruptcy Court”) for entry of an order granting authorization to implement the Settlement
 Procedures with respect to the orderly transfer or subsequent abandonment of the NPPs, as more
 fully set forth in the Motion. On [__], 2020, the Bankruptcy Court entered the Order Granting
 Authorization To (I) Implement Settlement Procedures For Non-Performing Properties and
 (II) Abandon Such Properties, If Necessary (Docket No. [__]) (the “Settlement Procedures
 Order”), which, among other things, establishes the key dates related to the Settlement
 Procedures. All interested parties should carefully read the Settlement Procedures Order and the
 Settlement Procedures in their entirety.

       You are receiving this Notice because you have been designated as an Agency in
 connection with the NPP located at [_]. You are required to comply with the Settlement
 Procedures Order in all respects, including the deadlines set forth herein.

                                         Initial Settlement Conference

         The Debtors hereby propose the following dates and times for an initial telephonic
 conference among the (i) Debtors, (ii) Weil, Gotshal & Manges LLP and Richards, Layton &
 Finger, P.A., as proposed attorneys for the Debtors, (iii) the Agency, and (iv) the Agency’s counsel
 (the “Initial Settlement Conference”):


 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
      Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
      Deerfield Parkway, Building 200, Milton, Georgia 30004.
 2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Settlement Procedures Order.




 RLF1 23448333V.1

                                                         A-0173
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 177 of 319 PageID #: 7679
            Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 16 of 17




                    ☐   June [_], 2020 at [_]:00 a/p.m. (prevailing Eastern Time)
                    ☐   June [_], 2020 at [_]:00 a/p.m. (prevailing Eastern Time)
                    ☐   June [_], 2020 at [_]:00 a/p.m. (prevailing Eastern Time)
                    ☐   June [_], 2020 at [_]:00 a/p.m. (prevailing Eastern Time)
                    ☐   June [_], 2020 at [_]:00 a/p.m. (prevailing Eastern Time)

         Each Agency must submit this form to Exide.Environmental@weil.com with an
 acceptance of one or more proposed dates and times as promptly as possible. The Initial
 Settlement Conference shall be allocated for approximately one (1) hour, which may be extended
 through mutual agreement of the parties. Subsequent settlement conferences may be scheduled by
 the parties following the Initial Settlement Conference.

        If the Debtors and the relevant Agency are unable to reach a settlement by June 30, 2020
 (as extended upon mutual agreement), the parties shall immediately proceed to the Mediation
 Stage as set forth in the Settlement Procedures Order.

        In the event of any            general   inquiries,   please   direct   any   questions   to
 Exide.Environmental@weil.com.

      THE INITIAL SETTLEMENT CONFERENCE, TOGETHER WITH ANY
 CONTINUATIONS OR RESCHEDULED SETTLEMENT CALLS OR MEETINGS
 ARISING FROM THE INITIAL SETTLEMENT CONFERENCE SHALL BE SUBJECT
 TO RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND THE
 CONFIDENTIALITY PROVISIONS OF LOCAL RULE 9019-5 (AS MODIFIED BY THE
 SETTLEMENT PROCEDURES ORDER).

                                       Reservation of Rights

        Except as otherwise set forth herein and in the Settlement Procedures Order, all parties
 reserve their rights to seek Bankruptcy Court relief with respect to any issue arising in connection
 with the Settlement Procedures (including, if necessary, to seek an extension of the relevant
 deadlines).




                                                  2
 RLF1 23448333v.1
                                                 A-0174
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 178 of 319 PageID #: 7680
            Case 20-11157-CSS Doc 37-1 Filed 05/19/20 Page 17 of 17




  FAILURE TO ABIDE BY THE SETTLEMENT PROCEDURES ORDER OR ANY
  OTHER ORDER OF THE BANKRUPTCY COURT IN THESE CHAPTER 11 CASES
  MAY RESULT IN SANCTIONS IN THE BANKRUPTCY COURT’S SOLE
  DISCRETION.


  Dated: [__], 2020
         Wilmington, Delaware




                                RICHARDS, LAYTON & FINGER, P.A.
                                Daniel J. DeFranceschi (No. 2732)
                                Zachary I. Shapiro (No. 5103)
                                One Rodney Square
                                920 N. King Street
                                Wilmington, Delaware 19801
                                Telephone: (302) 651-7700
                                Facsimile: (302) 651-7701

                                -and-

                                WEIL, GOTSHAL & MANGES LLP
                                Ray C. Schrock, P.C. (pro hac vice pending)
                                Sunny Singh (pro hac vice pending)
                                Paul R. Genender (pro hac vice pending)
                                Jared R. Friedmann (pro hac vice pending)
                                767 Fifth Avenue
                                New York, New York 10153
                                Telephone: (212) 310-8000
                                Facsimile: (212) 310-8007

                                Proposed Attorneys for Debtors
                                and Debtors in Possession




                                          3
  RLF1 23448333v.1
                                         A-0175
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 179 of 319 PageID #: 7681
                    Case 20-11157-CSS Doc 37-2 Filed 05/19/20 Page 1 of 4




                                           Exhibit B

                             Schedule of Non-Performing Properties




        RLF1 23448333V.1

                                     A-0176
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 180 of 319 PageID #: 7682
                  Case 20-11157-CSS Doc 37-2 Filed 05/19/20 Page 2 of 4




                     List of Non-Performing Properties Subject to Settlement Procedures

      1. Baton Rouge Smelter
         2400 Brooklawn Drive
         Baton Rouge, Louisiana 70807


      2. Bristol Former Battery Plant
         364 Exide Drive
         Bristol, Tennessee 30094


      3. Columbus Battery Plant & Smelter
         3639 Joy Road
         Columbus, Georgia 31906


      4. Commerce Smelter
         5831 & 5909 East Randolph Street
         Commerce, California 90040


      5. Dallas Smelter (Dixie Metals)
         3030 McGowan Street
         Dallas, Texas 75203


      6. Florence Battery
         250 Ellis Street
         Florence, Mississippi 39073


      7. Florence Surplus Property
         Olivia Slimon Drive
         Florence, Mississippi 39073


      8. Florence (Expander)
         407 Briarhill Road
         Florence, Mississippi 39073


      9. Fort Erie Battery Plant
         275 Fort Lewis Street
         Fort Eerie, Ontario L2A 5N6 Canada




      RLF1 23448333V.1

                                              A-0177
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 181 of 319 PageID #: 7683
                    Case 20-11157-CSS Doc 37-2 Filed 05/19/20 Page 3 of 4




        10. Frankfort Battery Plant
            555 Hoke Avenue
            Frankfort, Indiana 46041


        11. Frisco Smelter
            7471 Old 5th Street
            Frisco, Texas 75034


        12. Greer Surplus Lots
            100 Bent Creek Drive
            101 Bent Creek Drive
            103 Bent Creek Drive
            105 Bent Creek Drive
            109 Bent Creek Drive
            203 Bent Creek Drive
            207 Bent Creek Drive
            208 Bent Creek Drive
            209 Bent Creek Drive
            210 Bent Creek Drive
            212 Bent Creek Drive
            106 Sylvan Drive
            108 Sylvan Drive
            110 Sylvan Drive
            107 Bowers Creek Drive
            110 Bowers Creek Drive
            111 Bowers Creek Drive
            112 Bowers Creek Drive
            Greer, South Carolina 29650


        13. Greer Battery Plant
            109 Chick Springs Road
            Greer, South Carolina 29650


        14. Hamburg Battery Plant
            280 Grand Street
            Hamburg, Pennsylvania 19526

        15. Heflin Smelter
            6952 SR-531
            Heflin, Louisiana 71039


        16. Kankakee Battery Plant



                                                   2
        RLF1 23448333v.1
                                          A-0178
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 182 of 319 PageID #: 7684
                    Case 20-11157-CSS Doc 37-2 Filed 05/19/20 Page 4 of 4




            2475 West Station Street
            Kankakee, Illinois 60901


        17. Logansport Battery Plant
            303 Water Street
            Logansport, Indiana 46947


        18. Memphis Surplus Lots (17)
            Mallory and Castex Avenues
            Memphis, Tennessee 38109


        19. Memphis Smelter
            257 W. Mallory Avenue
            Memphis, Tennessee 38109


        20. Oley Property
            Bull Road
            Oley, Pennsylvania 19560

        21. Reading Residential/Vacant Property
            145-147 Spring Valley Rd
            143 Spring Valley Rd
            127 Spring Valley Rd
            129 Spring Valley Rd
            131 Spring Valley Rd
            258 Spring Valley Rd
            260 Spring Valley Rd
            Vacant Land - Isabelle Ct & Josephine Drive
            Reading, Pennsylvania 19605


        22. Reading Recycling Plant
            3000 Montrose Avenue
            Reading, Pennsylvania 19605

        23. Tampa Smelter
            3507 S. 50th Street
            Tampa, Florida 33619


        24. Vernon Smelter
            2700 S. Indiana Street
            Los Angeles, California 90023



                                                      3
        RLF1 23448333v.1
                                            A-0179
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 183 of 319 PageID #: 7685
                    Case 20-11157-CSS Doc 37-3 Filed 05/19/20 Page 1 of 3




                                          Exhibit C

                                          Agencies




        RLF1 23448333V.1

                                     A-0180
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 184 of 319 PageID #: 7686
                    Case 20-11157-CSS Doc 37-3 Filed 05/19/20 Page 2 of 3




                             List of Agencies Subject to Settlement Procedures

         1. Arkansas Department of Environmental Quality
         2. Canada, Ministry Of Environment
         3. Certified Unified Program Agencies
         4. City of Forest City, Missouri
         5. City of Fort Smith, Arkansas
         6. City of Frisco, Texas
         7. City of Kansas City, Missouri
         8. City of Manchester, Iowa
         9. City of Muncie, Indiana
         10. City of Muncie Bureau of Water Quality
         11. City of Reading, Pennsylvania
         12. City of Salina, Kansas
         13. City of Vernon, California
         14. County Commissioners, Reading, Pennsylvania
         15. County Officials, Tampa, Florida
         16. Department of Health and Environmental Control
         17. Department of Homeland Security
         18. Department of Toxic Substances Control
         19. Florence, Mississippi, Department of Public Works
         20. Florence, Mississippi, Office of the Mayor
         21. Florida Department of Environmental Protection
         22. Georgia Environmental Protection Division
         23. Holt County, Missouri
         24. Illinois Department of Natural Resources
         25. Indiana Department of Environmental Management
         26. Indiana Department of Homeland Security
         27. Indiana Occupational Safety and Health Administration
         28. Iowa Department of Natural Resources
         29. Iowa Occupational Safety and Health Administration
         30. Kansas City Fire Department
         31. Kansas City Water Services Industrial Waste Division
         32. Kansas Department of Health and Environment
         33. Louisiana Department of Environmental Quality
         34. Michigan Department of Natural Resources
         35. Mississippi Department of Environmental Quality
         36. Missouri Department of Natural Resources
         37. Occupational Safety And Health Administration (Region 3, Philadelphia)
         38. Occupational Safety And Health Administration (Region 4, Atlanta)
         39. Occupational Safety And Health Administration (Region 6, Dallas)
         40. Occupational Safety And Health Administration (Region 7, Kansas City)
         41. Pennsylvania Department of Environmental Protection
         42. South Coast Air Quality Management District
         43. State of Georgia Office of Insurance and Safety Fire
         44. State of Kansas Boiler Safety




        RLF1 23448333V.1

                                            A-0181
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 185 of 319 PageID #: 7687
                    Case 20-11157-CSS Doc 37-3 Filed 05/19/20 Page 3 of 3




         45. State of Missouri Department of Public Safety Division of Fire Safety
         46. Tennessee Council For Environmental Quality
         47. Texas Commission of Environmental Quality
         48. Unified Government Wyandotte County
         49. United States Department Of Labor
         50. United States Environmental Protection Agency
         51. Wyandotte County Department of Air Quality




                                                       2
        RLF1 23448333v.1
                                            A-0182
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 186 of 319 PageID #: 7688




                                  TAB 3
          Order Governing Settlement Procedures With Governmental
       Agencies Relating to Non-Performing Properties, dated June 9, 2020
                                [Bankr. D.I. 242]
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 187 of 319 PageID #: 7689
             Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 1 of 15




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
 In re                                                        :         Chapter 11
                                                              :
 EXIDE HOLDINGS, INC., et al.,                                :         Case No. 20-11157 (CSS)
                                                              :
                   Debtors.1                                  :         (Jointly Administered)
                                                              :
 ------------------------------------------------------------ x         Re: Docket No. 37

     ORDER GOVERNING SETTLEMENT PROCEDURES WITH GOVERNMENTAL
           AGENCIES RELATING TO NON-PERFORMING PROPERTIES

                     Upon the motion, dated May 19, 2020 (the “Motion”)2 of Exide Holdings, Inc. and

 its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

 (collectively, the “Debtors”), pursuant to section 105(a) of title 11 of the United States Code

 (the “Bankruptcy Code”) and Rule 9019-5 of the Local Rules of Bankruptcy Practice and

 Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

 for entry of an order granting authorization to implement settlement procedures with governmental

 agencies with respect to the non-performing properties listed on Exhibit B of the Motion

 (collectively, the “NPPs”), and the Court having jurisdiction to consider the Motion and the relief

 requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of

 Reference from the United States District Court for the District of Delaware, dated February 29,

 2012; and consideration of the Motion and the requested relief being a core proceeding pursuant

 to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
       Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
       Deerfield Parkway, Building 200, Milton, Georgia 30004.
 2
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
       Motion.




 WEIL:\97511232\2\44362.0005

                                                          A-0183
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 188 of 319 PageID #: 7690
             Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 2 of 15




 1409; and due and proper notice of the Motion having been provided to the Notice Parties; and

 such notice having been adequate and appropriate, and it appearing that no other or further notice

 need be provided; and the Court having reviewed the Motion; and the Court having held a hearing

 to consider the relief requested in the Motion and any responses thereto (the “Hearing”); and upon

 the Messing Declaration and the Genender Declaration, and the record of the Hearing; and the

 Court having determined that the legal and factual bases set forth in the Motion establish just cause

 for the relief granted herein; and it appearing that the relief granted herein is in the best interests

 of the Debtors, their estates, their creditors, and all parties in interest; and upon all of the

 proceedings had before the Court and after due deliberation and sufficient cause appearing

 therefor,

                     IT IS HEREBY ORDERED THAT:

                     1.        The Motion is granted to the extent set forth herein.

                     2.        Pursuant to section 105(a) of the Bankruptcy Code and Local Rule 9019-5,

 the procedures set forth below (the “Settlement Procedures”), including, without limitation, the

 settlement and mediation process set forth therein, are hereby approved in all respects.

                                     OVERVIEW OF SETTLEMENT PROCEDURES

                                                A. The following parties have agreed to participate in
                                                   settlement negotiations, and, if necessary, mediation of all
                                                   relevant issues in the Bankruptcy Case relating to
                                                   environmental liabilities for the NPPs (such parties, the
                                                   “Participants”):

                                                        i.   The Debtors
                 Participants
                                                        ii. The United States on behalf of the Environmental
                                                            Protection Agency

                                                        iii. California Department of Toxic Substances
                                                             Control (“DTSC”);

                                                        iv. Florida Department of Environmental Protection;




 WEIL:\97511232\2\44362.0005

                                                       A-0184
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 189 of 319 PageID #: 7691
             Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 3 of 15




                                            v. Georgia Environmental Protection Division of
                                               the Department of Natural Resources;

                                            vi. Illinois Environmental Protection Agency;

                                            vii. Indiana  Department         of     Environmental
                                                 Management;

                                            viii. Louisiana Department of Environmental Quality;

                                            ix. Mississippi    Department      of   Environmental
                                                Quality;

                                            x. Missouri Department of Natural Resources;

                                            xi. Commonwealth of Pennsylvania Department of
                                                Environmental Protection;

                                            xii. South Carolina Department of Health and
                                                 Environmental Control;

                                            xiii. Tennessee Department of Environment &
                                                  Conservation;

                                            xiv. Texas Commission on Environmental Quality;
                                                 and,

                                            xv. The Official Committee of Unsecured Creditors
                                                (the “Committee”).

                                    B. Nothing herein limits the right of the Debtors and any
                                       governmental agency to request that other interested
                                       parties – including advisors to the Ad Hoc Group,
                                       Westchester Fire Insurance Company (“Westchester”) or
                                       Aspen American Insurance Company and Aspen
                                       Specialty Insurance Company (together “Aspen” and
                                       together with Westchester, the “Sureties” or individually,
                                       a “Surety”) – join in the Settlement Procedures, either as
                                       full Participants or in a more limited capacity, if the
                                       Debtors and the governmental agencies agree that the
                                       presence of such parties is necessary or appropriate for a
                                       full resolution of the issues relating to environmental
                                       liabilities with respect to the NPPs or for a particular NPP;
                                       provided, however, that nothing herein shall require any
                                       other party to participate in the Settlement Procedures
                                       absent its consent or further Court order.


                                    C. No Participant is required to settle or compromise any
        Non-Binding Participation
                                       dispute or enter into a particular settlement or
                                       compromise; provided, however, that the Participants




  WEIL:\97511232\2\44362.0005

                                           A-0185
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 190 of 319 PageID #: 7692
             Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 4 of 15




                                          must engage in the specified communications to discuss
                                          settlement and participate in any mediation in good faith.

                                      D. The Participants retain all rights, remedies, claims, and
                                         defenses and nothing herein, nor participation in the
                                         settlement conferences or mediation, shall impair, waive,
                                         or compromise any such rights, remedies, claims, and
                                         defenses.

                                      E. Nothing herein limits the right of the Debtors and any
                                         governmental agency to mutually agree upon alternative
                                         procedures to resolve issues relating to environmental
                                         liabilities for a particular NPP.


                                      A. All Participants will participate in an initial settlement
                                         conference      (the    “Initial   Global      Settlement
                                         Conference”) on June 15, 2020 in order to discuss the
                                         likely issues on which there will be settlement
                                         negotiations and that will be mediated, if necessary,
                                         relating to the NPPs and a schedule for initial settlement
                                         conferences for each NPP (the “Initial Site-Specific
                                         Settlement Conferences”) and the exchange of
                                         information that may be necessary to settle. The Debtors
                                         shall consider in good faith any request of any
                                         governmental agency for a Surety to participate in the
                                         Initial Global Settlement Conference and/or any
                                         subsequent settlement conference. If Debtors deny any
                                         such request, the requesting party may seek Court
                                         intervention to order inclusion of the Surety. Any
          Initial Global Settlement      Participant may seek the assistance of the Court if
                  Conference             necessary if agreement cannot be reached on the issues
                                         and schedule for exchange of information. Participants
                                         shall not file a request for administrative expense
                                         concerning the issues to be addressed in the Initial Global
                                         Settlement Conference, the Initial Site-Specific
                                         Settlement Conferences, any subsequent settlement
                                         conferences, or any Mediation, until such time that a
                                         Certificate of Completion is issued, unless the court
                                         establishes a bar date for administrative expense
                                         applications prior to that time.

                                      B. The Initial Global Settlement Conference, together with
                                         any continuations or rescheduled settlement calls or
                                         meetings arising from the Initial Settlement Conference,
                                         shall be subject to Rule 408 of the Federal Rules of
                                         Evidence and the confidentiality provisions of Local Rule
                                         9019-5.




  WEIL:\97511232\2\44362.0005

                                            A-0186
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 191 of 319 PageID #: 7693
             Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 5 of 15




                                     C. Debtors shall prepare an Initial Global Settlement
                                        Conference Notice which will set forth the following:

                                            i.   The agreed upon dates and times for a telephonic
                                                 conference among the Participants on global
                                                 settlement issues.

                                            ii. The contact information for the Debtors’ legal
                                                and financial advisors in the event of any general
                                                inquiries ahead of the Individual Settlement
                                                Conference.

                                            iii. A statement setting forth that the Initial Global
                                                 Settlement Conference, together with any
                                                 continuations or rescheduled settlement calls or
                                                 meetings arising from the Initial Settlement
                                                 Conference, shall be subject to Rule 408 of the
                                                 Federal Rules of Evidence and the confidentiality
                                                 provisions of Local Rule 9019-5.

                                     D. The Initial Global Settlement Conference shall be
                                        allocated for approximately four (4) hours, which may be
                                        extended through mutual agreement of the Participants.
                                        Subsequent settlement conferences may be scheduled by
                                        the Participants. Debtors shall prepare appropriate
                                        notices for any follow up settlement conferences.


                                     A. With respect to each NPP, the Initial Global Settlement
                                        Conference shall set a schedule for Initial Site-Specific
                                        Settlement Conferences for settlement discussions with
                                        the relevant governmental agency, counsel to the
                                        Committee and other interested Participants regarding the
                                        governmental agencies’ proposals for cleanup action with
                                        respect to a NPP and funding therefor, Debtors’ proposed
                                        abandonment of the NPP, and any conditions on
                                        abandonment required by Midlantic National Bank v.
          Site-Specific Settlement      New Jersey Department of Environmental Protection, 474
                Conferences             U.S. 494 (1986) and subsequent case law. The Debtors
                                        shall consider in good faith any request of any
                                        governmental agency for a Surety to participate in Site-
                                        Specific Settlement Conferences. The Debtors consent in
                                        advance to Westchester and Aspen participating in the
                                        Site-Specific Settlement Conferences related to the NPPs
                                        in Texas and Westchester participating in Site-Specific
                                        Settlement Conferences related to the NPPs in California
                                        and Indiana. Any Participant may seek the assistance of
                                        the Court if necessary if agreement cannot be reached on
                                        the issues and schedule. Nothing herein shall be




  WEIL:\97511232\2\44362.0005

                                           A-0187
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 192 of 319 PageID #: 7694
             Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 6 of 15




                                       construed as agreement by the governmental agencies that
                                       abandonment of any NPP is appropriate under the law.

                                   B. Unless otherwise agreed to by relevant Participants at the
                                      Initial Global Settlement Conference, the Initial Site-
                                      Specific Settlement Conference shall be allocated for
                                      approximately one (1) hour, which may be extended
                                      through mutual agreement of the parties. Subsequent
                                      settlement conferences may be scheduled by the parties.


                                   A. If the Participants reach a settlement, the parties shall
                                      execute a proposed settlement agreement which, as
                                      appropriate, will be submitted to the Court for approval or
                                      incorporated into a proposed Sale Approval Order or Plan
                                      of Liquidation and Confirmation Order. If the matter
                                      being settled is a pending action in another court approval
                                      may also be sought from that court, subject to any
                                      applicable governmental public comment process.

                                   B. Within five (5) calendar days upon executing any
                                      Settlement Agreement, the Debtors shall file a notice (the
                                      “Settlement Agreement Notice”) with the Court setting
                                      forth the following:

                                           i.   The execution date of the Settlement Agreement,
                                                including the parties thereto.

                                           ii. A concise summary of the settlement terms and,
                                               if applicable, the transition plan for the relevant
             Agreement to Settle
                                               NPP.

                                           iii. A proposed order approving the Debtors’ entry
                                                into the Settlement Agreement and approval of
                                                the terms thereof (the “Proposed Settlement
                                                Order”) or providing that the terms of the
                                                settlement will be subject to approval as part of
                                                proceedings on a sale approval order or Plan of
                                                Liquidation and Confirmation Order.

                                   C. The Debtors shall (i) serve any Settlement Agreement
                                      Notice on the parties listed below and such other parties
                                      as the Court may order (collectively, the “Objection
                                      Notice Parties”) and (ii) cause to be published on the
                                      website maintained by the Debtors’ claims and noticing
                                      agent       in      these      chapter     11      cases
                                      (https://cases.primeclerk.com/Exide2020)     a    notice
                                      containing information about the applicable Settlement
                                      Agreement Notice. The Objection Notice Parties include:




  WEIL:\97511232\2\44362.0005

                                         A-0188
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 193 of 319 PageID #: 7695
             Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 7 of 15




                                        i.   Office of the U.S. Trustee: 844 N. King Street,
                                             Suite 2207, Wilmington, Delaware 19801 (Attn:
                                             Linda J. Casey, Esq.)

                                        ii. Counsel to the Ad Hoc Group: Paul, Weiss,
                                            Rifkind, Wharton & Garrison LLP, 1285 Avenue
                                            of the Americas, New York, New York 10019
                                            (Attn: Alice Belisle Eaton, Esq. and Robert
                                            Britton, Esq.)

                                        iii. Counsel to the DIP Agent: Gibson, Dunn &
                                             Crutcher LLP, 333 South Grand Avenue, Los
                                             Angeles, California 90071 (Attn: Robert A.
                                             Klyman, Esq. and Matthew G. Bouslog, Esq.)

                                        iv. Counsel to the Committee: Lowenstein Sandler
                                            LLP, 1251 Avenue of the Americas, New York,
                                            New York 10020 (Attn: Eric Chafetz, Esq. and
                                            Robert Hirsh, Esq.).

                                        v. The non-Debtor parties to the Settlement
                                           Agreement.

                                        vi. Any party who may be affected if the relief
                                            requested in the Settlement Agreement Notice is
                                            granted, and

                                        vii. The Environment and Natural Resources
                                             Division of the Department of Justice.

                                 D. Objections to the terms of a Settlement Agreement (a
                                    “Settlement Agreement Objection”) must:

                                        i.   Be in writing;

                                        ii. State the name and address of the objecting party
                                            and the amount and/or nature of the claim or
                                            interest of such party (unless such party is the
                                            U.S. Trustee or the Committee);

                                        iii. State with particularity the basis and nature of any
                                             objection;

                                        iv. Conform to the Bankruptcy Rules and Local
                                            Rules; and

                                        v. Be filed with the Court and served in accordance
                                           with the Local Rules by no later than ten (10)
                                           calendar days after the filing and service of the
                                           relevant Settlement Agreement Notice (the
                                           “Settlement Agreement Objection Deadline”)




  WEIL:\97511232\2\44362.0005

                                      A-0189
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 194 of 319 PageID #: 7696
             Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 8 of 15




                                             unless the Settlement Agreement is being
                                             incorporated into a Sale Approval Order, Plan of
                                             Liquidation and Confirmation Order in which
                                             case it must be filed in accordance with the
                                             respective schedule for such objections.

                                 E. If a timely Settlement Agreement Objection is filed and
                                    served with respect to an applicable Settlement
                                    Agreement and such objection cannot be consensually
                                    resolved, the Debtors shall request a hearing before the
                                    Court on approval of the applicable Settlement
                                    Agreement or as part of proceedings on an applicable Sale
                                    Approval Order or Plan of Liquidation and Confirmation
                                    Order.

                                 F. If no timely Settlement Agreement Objection is filed and
                                    served with respect to an applicable Settlement
                                    Agreement, or if there is such an objection and it is
                                    consensually resolved, the Court may enter the Proposed
                                    Settlement Order approving the Settlement Agreement
                                    upon the expiration of the Settlement Agreement
                                    Objection Deadline, or the resolution of such objection
                                    upon the submission of the Proposed Settlement Order
                                    under certification of no objection or certification of
                                    counsel, as applicable, or as part of proceedings on an
                                    applicable Sale Approval Order or Plan of Liquidation
                                    and Confirmation Order subject to any applicable
                                    governmental public comment process.


                                 A. If the Participants are unable to reach a settlement by June
                                    30, 2020 (as extended upon mutual agreement), the
                                    Participants shall participate in one or more mediations
                                    that are relevant to the Participants (each, a “Mediation”
                                    and the applicable mediator, the “Mediator”), where the
                                    Mediator shall hear and preside over the respective
                                    mediation.

                                 B. The Participants will mutually agree on which Mediator
                                    will preside over the respective mediation, selecting from
               Mediation Stage
                                    Judge Joseph J. Farnan, Jr. (retired), Judge Richard
                                    Schmidt (retired), or John S. DeGroote; provided,
                                    however, that the Mediator presiding over any issues that
                                    are specific to the NPPs located in California shall be
                                    Judge John Leo Wagner (retired), and the Mediator
                                    presiding over any issues that are specific to the NPPs
                                    located in Pennsylvania shall be Judge Judith Fitzgerald
                                    (retired), although the California and/or Pennsylvania
                                    mediators may contact Judge Farnan, Judge Schmidt, or
                                    Mr. DeGroote. The scope of initial mediation matters to
                                    be handled by Judge Farnan, Judge Schmidt, or Mr.



  WEIL:\97511232\2\44362.0005

                                        A-0190
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 195 of 319 PageID #: 7697
             Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 9 of 15




                                     DeGroote, and the scope of NPP-specific mediation
                                     matters to be handled by the California and the
                                     Pennsylvania Mediator(s), respectively, shall be
                                     determined as per Paragraph 3 of this Order below.

                                 C. The Mediators shall have the broadest possible discretion
                                    consistent with this Order and Local Rule 9019-5,
                                    including the ability to consolidate mediations involving
                                    the same governmental agency upon application by such
                                    governmental agency and consultation with the Debtors.

                                 D. The Participants shall jointly contact the Mediator to
                                    schedule the initial mediation date.

                                 E. At the option of the Mediator, after consultation with the
                                    respective Participants, all mediation proceedings will
                                    take place either (i) telephonically or (ii) by video
                                    conference.

                                 F. Unless otherwise instructed by the Mediator, each party
                                    shall submit directly to the Mediator (the “Submission”)
                                    in form and content as the Mediator directs. Prior to the
                                    Mediation, the Mediator may discuss with the Participants
                                    to determine what materials would be helpful and whether
                                    any Submissions shall be kept confidential by the
                                    Mediator only. All Submission shall not be filed with the
                                    Court and the Court shall not have access to any
                                    Submission.

                                 G. Debtors shall in good faith consider any request from a
                                    governmental agency that a Surety participate in the
                                    Mediation, and if the Debtors do not agree, the relevant
                                    Mediator shall determine in its sole discretion whether a
                                    Surety may participate. The Debtors consent in advance
                                    to Westchester and Aspen participating in the Mediation
                                    related to the NPPs in Texas and Westchester
                                    participating in Mediation related to the NPPs in
                                    California and Indiana.

                                 H. Unless otherwise ordered by the Mediator, all Participants
                                    in a Mediation, including any Surety participating in such
                                    Mediation, shall have access during the Mediation to a
                                    person with full settlement authority for approval of a
                                    settlement subject to any applicable public comment
                                    process or judicial approval requirements, provided,
                                    however, if a governmental entity requires approval of an
                                    elected official, an official confirmed by Congress or state
                                    legislature (or a person acting in the capacity of such
                                    official), or by a legislative body, then the Participant




  WEIL:\97511232\2\44362.0005

                                       A-0191
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 196 of 319 PageID #: 7698
            Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 10 of 15




                                     shall be able to make a recommendation to such official
                                     or legislative body at an appropriate time.

                                I.   Willful failure to attend any Mediation and any other
                                     material violation of Local Rule 9019-5 as modified
                                     herein may be reported to the Court by the Mediator and
                                     may result in the imposition of sanctions by the Court.
                                     Any such report of the Mediator shall comply with the
                                     confidentiality requirement of Local Rule 9019-5(d).

                                J.   The Mediation shall end (i) upon mutual consent of the
                                     respective Participants or (ii) by the Mediator, in the
                                     Mediator’s sole and reasonable discretion.

                                K. No later than July 17, 2020 (unless extended by agreement
                                   of the parties or the Court), the Mediator shall file with
                                   the Court a certificate (a “Certificate of Completion”)
                                   stating whether or not a settlement has been reached.
                                   Regardless of the outcome of the Mediation, the Mediator
                                   shall not provide the Court with any details of the
                                   substance of the Mediation.

                                L. If the Participants reach a settlement as a result of
                                   Mediation, the parties shall execute or recommend a
                                   proposed Settlement Agreement as specified above and.
                                   after any necessary approvals are obtained, the Debtors
                                   shall file a Settlement Agreement Notice in accordance
                                   with the terms set forth above; provided, however, that
                                   before filing any Settlement Agreement Notice with
                                   respect to an NPP for which a Surety has issued a bond,
                                   the Participants shall have met with such Surety to discuss
                                   the terms of the proposed Settlement Agreement and
                                   attempt to resolve any objections.

                                M. If the Participants are unable to reach a settlement
                                   following Mediation, the Debtors and governmental
                                   agency shall present the Court with a proposed scheduling
                                   order (“Proposed Scheduling Order”) setting forth
                                   applicable deadlines for adjudication of any request by the
                                   Debtors to abandon an NPP under section 554(a) of the
                                   Bankruptcy Code and any conditions to meet the
                                   requirements of Midlantic National Bank v. New Jersey
                                   Department of Environmental Protection, 474 U.S. 494
                                   (1986). The Proposed Scheduling Order may also address
                                   any request in bankruptcy court by a government agency
                                   for injunctive relief. For the avoidance of doubt, nothing
                                   in this Paragraph L, or this Order, requires a Participant to
                                   bring any such request for injunctive relief before this
                                   Court. Furthermore, nothing herein shall waive or




  WEIL:\97511232\2\44362.0005

                                       A-0192
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 197 of 319 PageID #: 7699
             Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 11 of 15




                                            abrogate any right of a governmental agency under the
                                            police or regulatory exception to the automatic stay.


                                        A. The Proposed Scheduling Order shall be filed no later
                                           than July 22, 2020.

                                        B. The Proposed Scheduling Order shall set forth, at a
                                           minimum, the following: a deadline for the parties to
                                           conclude all fact discovery, including depositions; a
                                           deadline for the Debtors to file a motion seeking to
                                           abandon the relevant NPP; and a deadline for the relevant
                                           governmental agency to file a response to the Debtors’
        Proposed Scheduling Order          motion seeking to abandon the relevant NPP.

                                        C. The Proposed Scheduling Order shall also propose a date
                                           for a hearing on the Debtors’ motion seeking to abandon
                                           the relevant NPP. The Debtors expect to propose a
                                           hearing date no later than August 25, 2020, subject to the
                                           Court’s availability but the other Participants reserve the
                                           right to disagree; provided, however, that the parties may
                                           mutually agree to propose a later hearing date, and the
                                           Court will decide any dispute as to the hearing date.


                                    Notwithstanding anything contained herein, the deadlines
                                    contained herein may be modified solely by (i) the mutual consent
                   Deadlines
                                    of the Debtors and governmental agency or (ii) by order of the
                                    Court.


                                    The Participants must participate in good faith with the Settlement
                                    Procedures in accordance with Local Rule 9019-5 as modified
         Good Faith Participation
                                    herein.


                                        A. The confidentiality provisions of Local Rule 9019-5(d)
                                           are incorporated into the Settlement Procedures by
                                           reference. No statements or arguments made or positions
                                           taken by the Mediator and the Participants during any part
                                           of the process described herein, including the Initial
                                           Global Settlement Conference (together with any
                Confidentiality            continuations or rescheduled settlement calls or meetings
                                           arising from the Initial Global Settlement Conference)
                                           and the Mediation Stage may be disclosed by the
                                           Mediator or any such parties or their attorneys and
                                           advisors to the Court or any third party. For the avoidance
                                           of doubt, nothing in this Order shall waive, abrogate, or
                                           impair any privileges, including the common interest or
                                           community of interest privilege.




  WEIL:\97511232\2\44362.0005

                                              A-0193
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 198 of 319 PageID #: 7700
            Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 12 of 15




                                                B. All briefs, records, reports, and other documents received
                                                   or made by the Mediator while serving in such capacity
                                                   shall remain confidential and shall not be provided to the
                                                   Court. The Mediator shall not be compelled to disclose
                                                   such records, reports, and other documents in connection
                                                   with any hearing held by the Court.


                                            Nothing herein shall modify or prejudice any Participant’s rights
                                            under the Automatic Stay at 11 U.S.C. § 362(a), the Police or
      Automatic Stay and Police or
                                            Regulatory Exception to the Automatic Stay at 11 U.S.C. §
       Regulatory Exception and
                                            362(b)(4), 28 U.S.C. § 959(b), or 28 U.S.C. § 1452(a), or with
         Reservation of Rights
                                            respect to any bond, surety instrument, guarantee, or other
                                            financial assurance.


                                            Unless a governmental agency or the Debtors affirmatively waive
                                            their right to a jury trial or arbitration that otherwise may exist,
       Existing Jury Trial and              participation in the Settlement Procedures shall not waive or
     Arbitration Rights Unaffected          otherwise modify such rights. All Participants’ rights and
                                            defenses to contest the assertion of a jury trial or arbitration are
                                            fully preserved.


                                            Each party to the Mediation shall bear its own costs and expenses
                                            incurred in connection with the Settlement Procedures, including
                      Fees                  Mediation, such as attorney’s fees and other costs. For the
                                            avoidance of doubt, the Debtors’ estates shall bear the expenses of
                                            the reasonable fees and costs charged by the Mediator.


                                            Nothing herein limits the Debtors’ rights to designate additional
                                            NPP sites to those listed in Exhibit B annexed to the Motion. In
    Designation of Additional NPPs          the event that a site is added, Debtors shall notify affected agencies
                                            who may then decide whether to participate in the procedures set
                                            forth in this Order.



                     3.        The Court authorizes and appoints Judge Joseph J. Farnan, Jr. (retired),

 Judge Richard S. Schmidt (retired), and John S. DeGroote as approved Mediators eligible to

 conduct non-binding mediation, in accordance with the Settlement Procedures, with respect to all

 issues that are not specific to the NPPs located in California and Pennsylvania. During the Initial

 Global Settlement Conference, the Participants shall discuss and mutually agree as to which issues




 WEIL:\97511232\2\44362.0005

                                                       A-0194
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 199 of 319 PageID #: 7701
            Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 13 of 15




 are to be covered in Global mediation and which are to be covered in Site-Specific mediation. The

 Participants shall agree on which of Judge Farnan, Judge Schmidt, and Mr. DeGroote shall mediate

 a particular issue that is not specific to the NPPs located in California and Pennsylvania, and if the

 Participants cannot agree, then the Debtors and the relevant governmental agencies shall each

 designate one of the mediators and both designated mediators will participate in the mediation of

 such issue. The Court authorizes and appoints Judge Judith Fitzgerald (retired) to serve as the

 Mediator and to conduct non-binding mediation, in accordance with the Settlement Procedures,

 with respect to any issues that are specific to the NPPs located in Pennsylvania. The Court

 authorizes and appoints Judge John Leo Wagner (retired) to serve as the Mediator and to conduct

 non-binding mediation, in accordance with the Settlement Procedures, with respect to any issues

 that are specific to the NPPs located in California. For the avoidance of doubt, the California and/or

 Pennsylvania mediators may contact and consult with whichever of the above three Mediators

 gained relevant information or knowledge of the issues through prior stages of mediation(s)

 conducted pursuant to this Order, and such Mediator(s) may participate in the California or

 Pennsylvania mediations in a supporting role at the sole discretion of the California and/or

 Pennsylvania mediators, respectively.

                     4.        Without limiting the applicability of Local Rule 9019-5, (i) discussions

 among the Participants, including discussions with or in the presence of the Mediator, (ii) any

 mediation statements or any other documents or information provided to the Mediator or the

 Participants in the course of the Mediation, and (iii) correspondence, draft resolutions, offers, and

 counteroffers produced for, or as a result of, the Mediation ((i) through (iii), collectively, the

 “Mediation Information”), shall be strictly confidential, subject to disclosure only to the

 Mediator, the Participants, and the lenders under the Debtors’ debtor-in-possession financing




 WEIL:\97511232\2\44362.0005

                                                      A-0195
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 200 of 319 PageID #: 7702
            Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 14 of 15




 (“DIP Financing” and the lenders thereunder in such capacity, the “DIP Lenders”) and shall not

 be admissible or discoverable for any purpose in any judicial or administrative proceeding, and no

 person or Participant, including counsel for any Participant, or any other party, shall in any way

 disclose to any non-party or to any court, including, without limitation, in any pleading or other

 submission to any court, any such discussion, mediation statement, other document or information,

 correspondence, resolution, offer, or counteroffer that may be made or provided in connection with

 the Mediation, unless otherwise available and not subject to a confidentiality agreement that would

 prevent its disclosure or as authorized by the Court. For the avoidance of doubt, Participants shall

 include the Committee through its counsel and advisors. To the extent that any mediation

 statements or any other documents are exchanged between the Participants, such information shall

 be made available to the Sureties, provided the Sureties agree to be bound by the confidentiality

 provisions contained herein.

                     5.        All Mediation Information shall (i) remain confidential, (ii) be subject to

 protection under Rule 408 of the Federal Rules of Evidence and any equivalent or comparable

 state law, and (iii) not constitute a waiver of any existing privileges and immunities.

                     6.        The Mediators may conduct the Mediation as they see fit, establish rules of

 the Mediation, and consider and take appropriate action with respect to any matters the Mediators

 deem appropriate to conduct the Mediation, subject to the terms of this Order or further order of

 the Court.

                     7.        Subject to the confidentiality provisions of this Order and Local Rule 9019,

 from time to time, but in no event less than every fourteen (14) days, the Debtors shall consult

 with (i) counsel to the Committee, (ii) counsel to the Ad Hoc Group, and (iii) counsel to the DIP

 Lenders, regarding the status of the Settlement Procedures.




 WEIL:\97511232\2\44362.0005

                                                       A-0196
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 201 of 319 PageID #: 7703
            Case 20-11157-CSS Doc 242 Filed 06/09/20 Page 15 of 15




                     8.        Subject to the confidentiality provisions of this Order and Local Rule 9019,

 the DIP Lenders and the Committee shall be entitled to receive the information exchanged pursuant

 to the Settlement Procedures.

                     9.        Nothing contained in this Order is intended to be or shall be construed as

 (i) an admission as to the validity of any claim against the Debtors, (ii) an agreement or obligation

 to pay any claims, (iii) a waiver of any claims or causes of action of any Participant; (iv) a waiver

 of any claims or cause of action that may exist against any creditor or interest holder, or (v) a

 waiver of the Debtors’ or any appropriate party in interest’s rights to dispute any claim.

                     10.       Except as otherwise set forth herein, nothing herein shall create, nor is

 intended to create, any rights in favor of or enhance the status of any claim, cause of action, or

 defense held by any party.

                     11.       For the avoidance of doubt, to the extent any provision of this Order

 conflicts with Local Rule 9019-5, the terms and provisions of this Order shall govern.

                     12.       The Debtors and governmental agencies are authorized to take all

 reasonable actions necessary or appropriate to effectuate this Order.

                     13.       The Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, or enforcement of this Order.




            Dated: June 9th, 2020                           CHRISTOPHER S. SONTCHI
            Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE




 WEIL:\97511232\2\44362.0005

                                                       A-0197
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 202 of 319 PageID #: 7704




                                  TAB 4
          Notice of Qualified Bids and Designation of Baseline Bid With
               Respect to the Americas Assets, dated July 23, 2020
                                 [Bankr. D.I. 589]
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 203 of 319 PageID #: 7705
             Case 20-11157-CSS Doc 589 Filed 07/23/20 Page 1 of 4




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
 In re                                                        :          Chapter 11
                                                              :
 EXIDE HOLDINGS, INC., et al.,                                :          Case No. 20–11157 (CSS)
                                                              :
                   Debtors. 1                                 :          (Jointly Administered)
                                                              :
                                                              :          Re: Docket Nos. 344, 324 & 548
 ------------------------------------------------------------ x

                   NOTICE OF QUALIFIED BIDS AND DESIGNATION
              OF BASELINE BID WITH RESPECT TO THE AMERICAS ASSETS

 PLEASE TAKE NOTICE THAT:

          1.     On June 19, 2020, the United States Bankruptcy Court for the District of Delaware
 (the “Bankruptcy Court”) entered an order (Docket No. 344) (the “Bidding Procedures
 Order”) 2 establishing certain procedures (the “Bidding Procedures”) to govern the sale and
 auction of substantially all of the assets of Exide Holdings, Inc. and its debtor affiliates in the
 above-captioned chapter 11 cases (collectively, the “Debtors”). Pursuant to the Bidding
 Procedures and the Bidding Procedures Order, the Debtors are seeking to sell substantially all of
 the Assets (as defined herein), including, (a)(i) the Industrial Energy Americas business segment,
 (ii) the Transportation Americas business segment, (iii) the Recycling Americas business segment,
 (iv) any operating facilities located in any of the foregoing business segments, or (v) any
 combination thereof (collectively, the “Americas Assets”) and (b)(i) the Transportation
 EMEA/ROW business segment, (ii) the Industrial EMEA/ROW business segment, (iii) the
 Recycling EMEA/ROW segment or (iv) any combination thereof (collectively, the
 “Europe/ROW Assets” and, together with the Americas Assets, and any other assets of the
 Debtors, the “Assets”).

        2.       In accordance with the Bidding Procedures Order, the Debtors accepted a stalking
 horse bid (the “Europe/ROW Stalking Horse Credit Bid”) submitted by an entity formed by the
 Ad Hoc Group (the “Europe/ROW Stalking Horse Credit Bidder”) for certain of the
 Europe/ROW Assets pursuant to the Stock and Asset Purchase Agreement appended to the Notice
 of Europe/ROW Stalking Horse Agreement at Exhibit B (Docket No. 324).

 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
        Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
        Deerfield Parkway, Building 200, Milton, Georgia 30004.
 2
        Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
        terms in the Bidding Procedures Order.



 RLF1 23763657V.1

                                                          A-0198
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 204 of 319 PageID #: 7706
             Case 20-11157-CSS Doc 589 Filed 07/23/20 Page 2 of 4




         3.      On July 8, 2020, pursuant to the Bidding Procedures, the Debtors designated EX
 Holdings, Inc. (“EX Holdings”), a wholly-owned subsidiary of Quexco Incorporated, as
 Additional Stalking Horse Bidder (the “Americas Stalking Horse Bidder,” and such bid, the
 “Americas Stalking Horse Bid”) for substantially all of the Americas Assets pursuant to and as
 set forth in that certain Stock and Asset Purchase Agreement (the “Americas Stalking Horse
 Agreement”) by and among Exide Technologies, LLC (“Seller”), EX Holdings, and, solely for
 purposes of Sections 12.17, 12.18 and 12.23, Howard M. Meyers (“Guarantor”). Parties in
 interest were provided the opportunity to object to the designation of the Americas Stalking Horse
 Bidder (each an “Americas Stalking Horse Objection”) by no later than July 15, 2020 at 4:00
 p.m. (Eastern Time). No Americas Stalking Horse Objections were received, and on July 16, 2020,
 the Bankruptcy Court entered the Order Approving Debtors’ Designation of Americas Stalking
 Horse Bidder and Approving Stalking Horse Bid Protections (Docket No. 548) (the “Americas
 Stalking Horse Order”).

         4.      The Europe/ROW Stalking Horse Credit Bid and the Americas Stalking Horse Bid
 were subject to higher or better offers in accordance with the Bidding Procedures. The deadline
 for potential bidders to submit bids for any of the Assets was July 17, 2020 at 4:00 p.m. (Eastern
 Time) (the “Bid Deadline”).

         5.     The Debtors did not receive any other bids for the Europe/ROW Assets. As such,
 the highest and best offer for the Europe/ROW Assets was submitted by the Europe/ROW Stalking
 Horse Credit Bidder, and the Europe/ROW Stalking Horse Credit Bidder is the Successful Bidder
 for such Assets.

                                Qualified Bids for the Americas Assets

        6.      The Debtors received bids for the Americas Assets and have, in the exercise of their
 reasonable business judgment in consultation with the Consultation Parties, determined that the
 following bids are “Qualified Bids” under the Bidding Procedures:

               (a) the Americas Stalking Horse Bid; and

               (b) the Bid of Battery BidCo LLC (“Battery BidCo”) for a base purchase price of
                   $178,600,000, on the terms and conditions set forth in that certain Stock and Asset
                   Purchase Agreement (the “Battery BidCo Agreement”) by and among Seller,
                   Battery BidCo, and, solely for purposes of Sections 12.17, 12.18 and 12.23, Atlas
                   Capital Resources III LP (“Guarantor”), attached hereto as Exhibit A.

        7.      Pursuant to 18 U.S.C. §§ 156 and 157 and the Bidding Procedures, Qualified
 Bidders and their representatives may not communicate with one another, collude, or otherwise
 coordinate for participating in, or otherwise for any purpose regarding, the Auction without the
 express consent of the Debtors. Any party found to violate this requirement will be referred to the
 Office of the United States Trustee of the Department of Justice and the Office of the United States
 Attorney for the District of Delaware in accordance with applicable law.




                                                    2
 RLF1 23763657V.1

                                                  A-0199
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 205 of 319 PageID #: 7707
             Case 20-11157-CSS Doc 589 Filed 07/23/20 Page 3 of 4




                              Baseline Bid for the Americas Assets

        8.      The Debtors hereby designate the bid of Battery BidCo as the highest or best
 Qualified Bid for the Americas Assets (the “Baseline Bid”).

        9.     As the Debtors previously announced, the Debtors will hold a virtual Auction on
 July 23, 2020 beginning at 10:00 a.m. (Eastern Time) (the “Auction”), and the hearing to
 consider approval of the sale of the Assets will be held on August 6, 2020 at 2:00 p.m. (Eastern
 Time) before the Bankruptcy Court, 824 N Market St, Wilmington, DE 19801 before the
 Honorable Christopher S. Sontchi, (the “Sale Hearing”).

                                   Minimum Overbid Amount

        10.    At the Auction, bidding will start at the purchase price and terms proposed in the
 Baseline Bid, and Qualified Bidders will be permitted to increase their bids in increments of
 $1,000,000 (the “Minimum Overbid Amount”), which may be modified in accordance with the
 Bidding Procedures.

                                      Additional Information

        11.     If you have questions concerning the contents of this notice or the sale process, you
 should contact the representatives of the Debtors with whom you have previously been in contact
 or the Debtors’ advisors, Houlihan Lokey Capital, Inc., at ProjectEdisonMAHL@HL.com, and
 Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153 (Attn: Sunny
 Singh, Esq. (sunny.singh@weil.com), Gaby Smith, Esq. (gaby.smith@weil.com), and Daphne
 Papadatos, Esq. (daphne.papadatos@weil.com)).

        12.      Copies of the Bidding Procedures Order, the Bidding Procedures, the Europe/ROW
 Stalking Horse Agreement, the Americas Stalking Horse Agreement, and the Americas Stalking
 Horse Order may be obtained free of charge at the website dedicated to the Debtors’ chapter 11
 cases maintained by their claims and noticing agent and administrative advisor, Prime Clerk LLC,
 located at https://cases.primeclerk.com/Exide2020.

                           [Remainder of Page Intentionally Left Blank]




                                                  3
 RLF1 23763657V.1

                                                A-0200
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 206 of 319 PageID #: 7708
             Case 20-11157-CSS Doc 589 Filed 07/23/20 Page 4 of 4




                                       Reservation of Rights

         13.     In accordance with the Bidding Procedures Order, the Debtors reserve the right to,
 in their reasonable business judgment, in a manner consistent with their fiduciary duties and
 applicable law, and in consultation with the Consultation Parties, adjourn or continue the Auction
 or the Sale Hearing to a later date, modify the Bidding Procedures, waive terms and conditions set
 forth therein, or extend the deadlines set forth therein, in each case, to the extent not materially
 inconsistent with the Bidding Procedures and the Bidding Procedures Order.

 Dated: July 23, 2020
        Wilmington, Delaware

                                      /s/ Brendan J. Schlauch
                                      RICHARDS, LAYTON & FINGER, P.A.
                                      Daniel J. DeFranceschi (No. 2732)
                                      Zachary I. Shapiro (No. 5103)
                                      Brendan J. Schlauch (No. 6115)
                                      One Rodney Square
                                      920 N. King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 651-7700
                                      Facsimile: (302) 651-7701

                                      -and-

                                      WEIL, GOTSHAL & MANGES LLP
                                      Ray C. Schrock, P.C. (admitted pro hac vice)
                                      Sunny Singh (admitted pro hac vice)
                                      767 Fifth Avenue
                                      New York, New York 10153
                                      Telephone: (212) 310-8000
                                      Facsimile: (212) 310-8007

                                      Attorneys for Debtors
                                      and Debtors in Possession




                                                  4
 RLF1 23763657V.1

                                                A-0201
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 207 of 319 PageID #: 7709
                    Case 20-11157-CSS Doc 589-1 Filed 07/23/20 Page 1 of 101




                                              Exhibit A

                                     Battery BidCo Agreement




    RLF1 23763657V.1

                                     A-0202
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 208 of 319 PageID #: 7710
            Case 20-11157-CSS Doc 589-1 Filed 07/23/20 Page 2 of 101

                                                                        HIGHLY CONFIDENTIAL

                        STOCK AND ASSET PURCHASE AGREEMENT



                                        dated as of July __, 2020

                                             by and among

                                  Exide Technologies, LLC, as Seller,

                                     Battery BidCo LLC, as Buyer,


                                                  and

                              Atlas Capital Resources III LP, as Guarantor




  AmericasActive:14915406.2
                                                   A-0203
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 209 of 319 PageID #: 7711
          Case 20-11157-CSS                  Doc 589-1             Filed 07/23/20              Page 3 of 101

                                                                                          HIGHLY CONFIDENTIAL


                                          TABLE OF CONTENTS

                                                                                                                                 Page

 ARTICLE I        DEFINITIONS................................................................................................1
  Section 1.01   Certain Defined Terms.......................................................................................1

 ARTICLE II       PURCHASE AND SALE; CLOSING............................................................2
  Section 2.01   Purchase and Sale of the Transferred Equity Interests ......................................2
  Section 2.02   Purchase and Sale of Transferred Assets ...........................................................2
  Section 2.03   Assignment of Certain Transferred Assets ........................................................8
  Section 2.04   Closing ...............................................................................................................8
  Section 2.05   Cure Costs; Right to Exclude Contracts ............................................................9
  Section 2.06   Withholding .....................................................................................................10

 ARTICLE III       PURCHASE PRICE .....................................................................................11
  Section 3.01   Purchase Price..................................................................................................11
  Section 3.02   Purchase Price Deposit ....................................................................................11
  Section 3.03   Certain Closing Deliverables ...........................................................................11
  Section 3.04   Estimated Closing Statement; Closing Payment..............................................14
  Section 3.05   Proposed Final Closing Statement and Final Closing Statement.....................14
  Section 3.06   Post-Closing Adjustment .................................................................................16
  Section 3.07   Purchase Price Allocation ................................................................................16

 ARTICLE IV        REPRESENTATIONS AND WARRANTIES OF SELLER.......................17
  Section 4.01   Formation and Qualification of the Transferred Entities.................................17
  Section 4.02   Capital Structure of the Transferred Entities ...................................................17
  Section 4.03   Formation and Authority of the Seller Parties; Enforceability ........................17
  Section 4.04   No Conflict.......................................................................................................18
  Section 4.05   Consents and Approvals ..................................................................................18
  Section 4.06   Financial Information; Absence of Undisclosed Liabilities ............................19
  Section 4.07   Absence of Certain Changes or Events............................................................19
  Section 4.08   Absence of Litigation.......................................................................................19
  Section 4.09   Compliance with Laws; Permits ......................................................................20
  Section 4.10   Intellectual Property.........................................................................................20
  Section 4.11   Environmental Matters.....................................................................................21
  Section 4.12   Material Contracts............................................................................................22
  Section 4.13   Employment and Employee Benefits Matters .................................................24
  Section 4.14   Taxes ................................................................................................................26
  Section 4.15   Real Property ...................................................................................................28
  Section 4.16   Brokers.............................................................................................................28
  Section 4.17   Title; Sufficiency of Transferred Assets and Assets........................................28
  Section 4.18   Insurance ..........................................................................................................29
  Section 4.19   Affiliate Transactions.......................................................................................29
  Section 4.20   Condition of Transferred Assets and Assets....................................................29
  Section 4.21   Corruption and Trade Regulation ....................................................................29
  Section 4.22   No Other Representations or Warranties .........................................................31

                                                            -i-
                                                          A-0204
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 210 of 319 PageID #: 7712
          Case 20-11157-CSS                  Doc 589-1             Filed 07/23/20             Page 4 of 101

                                                                                          HIGHLY CONFIDENTIAL

 ARTICLE V         REPRESENTATIONS AND WARRANTIES OF BUYER........................31
  Section 5.01   Formation and Authority of Buyer; Enforceability .........................................31
  Section 5.02   Qualification of the Buyer ...............................................................................32
  Section 5.03   No Conflict.......................................................................................................32
  Section 5.04   Consents and Approvals ..................................................................................32
  Section 5.05   Absence of Restraints; Compliance with Laws ...............................................33
  Section 5.06   Financial Ability ..............................................................................................33
  Section 5.07   Brokers.............................................................................................................33
  Section 5.08   Investigation.....................................................................................................33
  Section 5.09   Securities Matters.............................................................................................34

 ARTICLE VI        ADDITIONAL AGREEMENTS..................................................................34
  Section 6.01   Conduct of Business Before the Closing .........................................................34
  Section 6.02   Access to Information ......................................................................................36
  Section 6.03   Confidentiality .................................................................................................37
  Section 6.04   Regulatory Approvals ......................................................................................38
  Section 6.05   Third Party Consents........................................................................................40
  Section 6.06   Exide Canada ...................................................................................................40
  Section 6.07   Intercompany Obligations................................................................................40
  Section 6.08   Cooperation......................................................................................................40
  Section 6.09   Bulk Transfer Laws..........................................................................................41
  Section 6.10   Employee Matters ............................................................................................41
  Section 6.11   Collective Bargaining Agreements ..................................................................44
  Section 6.12   No Successor Liability.....................................................................................45
  Section 6.13   Insurance Matters.............................................................................................45
  Section 6.14   Guarantees; Other Obligations.........................................................................47
  Section 6.15   Europe/ROW Buyer.........................................................................................48
  Section 6.16   Financial Reporting..........................................................................................48
  Section 6.17   Disclosure Schedule Supplement.....................................................................49
  Section 6.18   BM Assembly Line ..........................................................................................49

 ARTICLE VII       POST-CLOSING COVENANTS.................................................................50
  Section 7.01   Access ..............................................................................................................50
  Section 7.02   Directors’ and Officers’ Indemnification and Exculpation .............................51
  Section 7.03   Preservation of Books and Records .................................................................51
  Section 7.04   Further Assurances...........................................................................................52

 ARTICLE VIII      BANKRUPTCY PROVISIONS...................................................................52
  Section 8.01   [RESERVED] ..................................................................................................52
  Section 8.02   Competing Transaction....................................................................................52
  Section 8.03   Bankruptcy Court Filings.................................................................................52
  Section 8.04   Back-Up Bidder ...............................................................................................53

 ARTICLE IX       TAX MATTERS...........................................................................................53
  Section 9.01   Transfer Taxes .................................................................................................53
  Section 9.02   Tax Adjustments ..............................................................................................54
  Section 9.03   Tax Cooperation...............................................................................................54

                                                            -ii-
                                                          A-0205
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 211 of 319 PageID #: 7713
                Case 20-11157-CSS                     Doc 589-1             Filed 07/23/20              Page 5 of 101

                                                                                                   HIGHLY CONFIDENTIAL

    Section 9.04          Post-Closing Filing of Transferred Entity Tax Returns...................................54
    Section 9.05          Code Section 338 Election...............................................................................55
    Section 9.06          Canadian Transfer Tax Elections.....................................................................55
    Section 9.07          Survival ............................................................................................................55

 ARTICLE X                  CONDITIONS TO CLOSING .....................................................................55
  Section 10.01           Conditions to Obligations of Seller .................................................................55
  Section 10.02           Conditions to Obligations of Buyer .................................................................56
  Section 10.03           Frustration of Closing Conditions....................................................................57
  Section 10.04           Waiver of Closing Conditions .........................................................................58

 ARTICLE XI      TERMINATION...........................................................................................58
  Section 11.01 Termination......................................................................................................58
  Section 11.02 Notice of Termination......................................................................................59
  Section 11.03 Effect of Termination.......................................................................................59

 ARTICLE XII                MISCELLANEOUS .....................................................................................60
  Section 12.01           Rules of Construction ......................................................................................60
  Section 12.02           Expenses ..........................................................................................................61
  Section 12.03           Notices .............................................................................................................61
  Section 12.04           Survival ............................................................................................................62
  Section 12.05           Limitation on Liability.....................................................................................63
  Section 12.06           Public Announcements ....................................................................................63
  Section 12.07           Severability ......................................................................................................63
  Section 12.08           Assignment ......................................................................................................63
  Section 12.09           No Third-Party Beneficiaries...........................................................................64
  Section 12.10           Entire Agreement .............................................................................................64
  Section 12.11           Amendments ....................................................................................................64
  Section 12.12           Waiver..............................................................................................................64
  Section 12.13           Governing Law ................................................................................................64
  Section 12.14           Dispute Resolution; Consent to Jurisdiction....................................................65
  Section 12.15           Waiver of Jury Trial.........................................................................................65
  Section 12.16           Admissibility into Evidence.............................................................................66
  Section 12.17           Remedies; Specific Performance .....................................................................66
  Section 12.18           Non-Recourse ..................................................................................................66
  Section 12.19           Interest..............................................................................................................67
  Section 12.20           Disclosure Schedules and Exhibits ..................................................................67
  Section 12.21           Provision Respecting Legal Representation ....................................................67
  Section 12.22           Counterparts.....................................................................................................68
  Section 12.23           Guaranty...........................................................................................................68




                                                                    -iii-
                                                                   A-0206
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 212 of 319 PageID #: 7714




              Case 20-11157-CSS   Doc 589-1      Filed 07/23/20    Page 6 of 101




 EXHIBITS

 Exhibit A                 Definitions
 Exhibit B                 Form of Bill of Sale, Assignment and Assumption Agreement
 Exhibit C                 Form of Transferred Leased Property Assignment and Assumption
                           Agreement
 Exhibit D                 Form IP Assignment Agreement
 Exhibit E                 Transaction Accounting Principles and Reference Working Capital
                           Statement

 SCHEDULES

 Schedule A                Transferred Entities; Transferred Equity Interests
 Schedule B                Debtors
 Schedule C                Certain Transaction Agreements Key Terms




                                           A-0207
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 213 of 319 PageID #: 7715
             Case 20-11157-CSS         Doc 589-1       Filed 07/23/20     Page 7 of 101

                                                                       HIGHLY CONFIDENTIAL

          This STOCK AND ASSET PURCHASE AGREEMENT, dated as of July __, 2020 (the
 “Agreement Date”), is made by and between Exide Technologies, LLC, a Delaware limited
 liability company (“Seller”), and Battery BidCo LLC, a Delaware limited liability company
 (together with is permitted assigns pursuant to Section 12.08, “Buyer”) and, solely for purposes
 of Section 12.17, 12.18 and 12.23, Atlas Capital Resources III LP, A Delaware limited partnership
 (“Guarantor” and together with Seller and Buyer, the “Parties”).

                                  PRELIMINARY STATEMENTS


        A.      Seller and certain of its Affiliates are debtors-in-possession under title 11 of the
 United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”) and, on May 19, 2020 filed
 voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the United States
 Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), commencing the jointly
 administered bankruptcy cases pending as In re Exide Holdings, Case No. 20-11157 (collectively,
 the “Bankruptcy Cases”).

        B.      Seller owns or controls, directly or indirectly, the other Seller Parties.

         C.     Certain Seller Parties own the equity interests (collectively, the “Transferred
 Equity Interests”) of the Persons set forth on Schedule A (each a “Transferred Entity” and,
 together, the “Transferred Entities”) as and to the extent set forth beside such Transferred
 Entity’s name on Schedule A.

          D.      The Seller Parties and the Transferred Entities are engaged in, or hold assets or
 liabilities relating to, the Business (and/or, in the case of certain of the Seller Parties hold
 Transferred Equity Interests).

         E.      The Seller Parties desire to sell to Buyer, and Buyer desires to purchase from the
 Seller Parties all of the Transferred Equity Interests and the Transferred Assets, and Buyer desires
 to assume the Assumed Liabilities, in each case, on the terms and subject to the conditions set forth
 in this Agreement.

         NOW, THEREFORE, in consideration of the foregoing and the representations,
 warranties, covenants and agreements set forth in this Agreement, and for other good and valuable
 consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending
 to be legally bound, agree as follows:

                                             ARTICLE I

                                           DEFINITIONS

       Section 1.01 Certain Defined Terms. Capitalized terms used in this Agreement have the
 meanings specified in Exhibit A.




                                                   1
                                                 A-0208
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 214 of 319 PageID #: 7716
             Case 20-11157-CSS          Doc 589-1      Filed 07/23/20      Page 8 of 101

                                                                       HIGHLY CONFIDENTIAL


                                             ARTICLE II

                               PURCHASE AND SALE; CLOSING

         Section 2.01 Purchase and Sale of the Transferred Equity Interests. On the terms and
 subject to the conditions set forth in this Agreement, at the Closing, Seller shall and shall cause
 each other applicable Seller Party to sell, convey, assign, transfer and deliver to Buyer or Buyer’s
 Affiliates, and Buyer shall or shall cause one of its Affiliates to purchase, acquire and accept from
 each such Seller Party all of such Seller Party’s right, title and interest in and to the Transferred
 Equity Interests.

        Section 2.02    Purchase and Sale of Transferred Assets.

                (a)     Transferred Assets. On the terms and subject to the conditions set forth in
 this Agreement and subject to the exclusions set forth in Section 2.02(b) and Section 2.03, at the
 Closing, Seller shall and shall cause each other Seller Party to sell, convey, assign, transfer and
 deliver to Buyer, and Buyer shall purchase, acquire and accept from each such Seller Party, all of
 such Seller Party’s right, title and interest in, to and under the following assets, rights and
 properties, in each case, other than the Transferred Equity Interests (collectively, the
 “Transferred Assets”):

                         (i)     all owned real property listed on Schedule 2.02(a)(i) (the
 “Transferred Owned Real Property”) held by each Seller Party, together with (to the extent of
 such Seller Party’s interest therein) all improvements, facilities, fixtures and appurtenances thereto
 and all rights in respect thereof and all servitudes, easements, privileges, rights-of-way,
 development rights, air rights, other surface use agreements and water use and rights agreements
 related thereto;

                         (ii)   to the maximum extent permitted by the Bankruptcy Code or
 applicable Law, the leasehold interests listed on Schedule 2.02(a)(ii) under the real property leases,
 subleases or licenses (the “Transferred Leased Real Property”) held by each Seller Party and
 all rights in respect thereof (including all transferrable options and rights of first offer and/or
 refusal) and all tenements, hereditaments, appurtenances and other property rights appertaining
 thereto (the “Transferred Leases”);

                     (iii) to the maximum extent permitted by the Bankruptcy Code, all
 Assumed Contracts (collectively with the Transferred Leases, the “Transferred Contracts”);

                       (iv)     to the maximum extent permitted by the Bankruptcy Code or
 applicable Law, all Permits, including Environmental Permits (the “Transferred Permits”);

                         (v)     all rights of any Seller Party under non-disclosure or confidentiality,
 non-compete, or non-solicitation agreements with current and former employees and agents of any
 Seller Party or third party to the extent related to the Transferred Assets (or any portion thereof);

                       (vi)   to the maximum extent permitted by the Bankruptcy Code, all rights
 of any Seller Party under or pursuant to all warranties, representations and guarantees made by


                                                   2
                                                  A-0209
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 215 of 319 PageID #: 7717
             Case 20-11157-CSS          Doc 589-1       Filed 07/23/20      Page 9 of 101

                                                                        HIGHLY CONFIDENTIAL

 suppliers, manufacturers and contractors, to any Seller Party to the extent related to the Transferred
 Assets;

                        (vii) to the maximum extent permitted by the Bankruptcy Code or
 applicable Law, all Business Intellectual Property (and the right to sue, bring claims and other
 Causes of Action for infringement, misappropriation or violation thereof) and Business
 Technology, including the Business Intellectual Property and Business Technology set forth on
 Schedule 2.02(a)(vii);

                        (viii) all assets, rights and properties of or relating to the Assumed
 Employee Plans;

                        (ix)    the Transferred Books and Records;

                        (x)   all personal property and interests therein, including furniture,
 furnishings, office equipment, communications equipment, machinery, tools, tooling, vehicles,
 and other tangible personal property to the extent related to the Business, other than those
 described under Section 2.02(b)(xviii) or Section 2.02(b)(xx);

                        (xi)     all inventory wherever located, including all semi-finished and
 finished goods, raw materials, works in progress, packaging, supplies, tooling and parts, whether
 held at any location or facility of any Seller Party or in transit to any Seller Party, in each case, as
 of the Effective Time and related to the Business;

                        (xii)   goodwill of the Business;

                         (xiii) all accounts receivable of the Business, which, for the avoidance of
 doubt, includes all of the accounts receivable in the accounts that comprise “Accounts receivable,
 net” as referenced in Exhibit E;

                        (xiv)   all customer and supplier lists related to the Business;

                         (xv) all rights, demands, claims, causes of action, prepayments, refunds,
 rights of recovery, credits, allowances, rebates, or rights of setoff or subrogation and other claims
 of any of the Seller Parties against any Person (collectively, “Causes of Action”) arising from any
 of the Transferred Assets or related to the Business, including any rights against third parties under
 Transferred Contracts other than those Causes of Action described in Section 2.02(b)(iv), Section
 2.02(b)(v), and Section 2.02(b)(vii);

                        (xvi)   the assets listed on Schedule 2.02(a)(xvi);

                       (xvii) Cash (after taking into account all Cash of the Transferred Entities,
 but excluding Cash in the bank accounts set forth on Schedule 2.02(b)(xviii)) up to an amount
 equal to the Target Cash Amount;

                        (xviii) to the maximum extent transferrable, all bank accounts related to
 the Business, other than those set forth on Schedule 2.02(b)(xviii);


                                                    3
                                                  A-0210
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 216 of 319 PageID #: 7718
            Case 20-11157-CSS           Doc 589-1       Filed 07/23/20     Page 10 of 101

                                                                         HIGHLY CONFIDENTIAL

                        (xix) all prepaid expenses and deposits, to the extent related to the
 Business, other than (A) adequate assurance deposits posted in accordance with section 366 of the
 Bankruptcy Code and (B) those prepaid expenses and deposits set forth Schedule 2.02(b)(xvi);

                        (xx) other than any Excluded Assets, all other assets, properties or rights
 of every kind and description, wherever located, whether real, personal or mixed, tangible or
 intangible, that are owned by a Seller Party and related to the Business; and

                         (xxi) to the maximum extent permitted by the Bankruptcy Code or
 applicable Law and subject to Section 6.13, all occurrence-based Insurance Policies set forth on
 Schedule 2.02(a)(xxi) (each, a “Transferred Insurance Policies”) and all rights of any nature
 with respect to any such Transferred Insurance Policy, including any recoveries thereunder and
 any rights to assert claims seeking any such recoveries.

                (b)     Excluded Assets. Notwithstanding anything to the contrary herein, the
 following assets, rights or properties of or in the possession of the Seller Parties (the “Excluded
 Assets”) shall be retained by the Seller Parties and their Affiliates, other than the Transferred
 Entities:

                        (i)     all Available Contracts (other than Transferred Contracts) and all
 Contracts not related to the Business (“Excluded Contracts”);

                        (ii)    Cash in excess of the Target Cash Amount;

                       (iii) other than the Transferred Owned Real Property and Transferred
 Leased Real Property, all right, title and interest in owned and leased real property together with
 all improvements, facilities, fixtures and appurtenances thereto and all rights in respect thereof,
 and all servitudes, easements, rights-of-way, other surface use agreements and water use
 agreements related thereto and, with respect to any such leased real property, all rights in respect
 thereof (including all options and rights of first refusal) and all tenements, hereditaments,
 appurtenances and other property rights appertaining thereto (collectively, the “Excluded Real
 Property”);

                        (iv)  all Causes of Action (i) against any Seller Party or any of their
 respective current or former directors, managers, officers equityholders or Affiliates (as of the
 date hereof and as of the Closing), including any Cause of Action that is the subject of or may
 be brought by the Debtors’ subcommittee of the special committee of the Board, other than those
 arising out of or relating to any Transaction Agreement, (ii) arising under Chapter 5 of the
 Bankruptcy Code, whether pursuant to federal Law or state Law equivalents, or (iii) arising with
 respect to an Excluded Asset and Excluded Liability (each, an “Excluded Causes of Action”);

                       (v)     all claims, rights or interests of the Seller Parties and their Affiliates
 (other than the Transferred Entities) in or to any refund, rebate, abatement or other recovery for
 Taxes (other than in respect of (i) any Transfer Taxes borne by Buyer pursuant to Section 9.01
 and (ii) any Taxes allocable to Buyer pursuant to Section 9.02), and any other Tax assets
 (including any Tax attributes), together with any interest due thereon or penalty rebate arising
 therefrom, for any Tax period (or portion thereof);

                                                    4
                                                  A-0211
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 217 of 319 PageID #: 7719
            Case 20-11157-CSS           Doc 589-1       Filed 07/23/20     Page 11 of 101

                                                                         HIGHLY CONFIDENTIAL

                         (vi)    all Tax Returns and all records (including all working papers)
 related thereto;

                        (vii) other than the Transferred Insurance Policies, all other Insurance
 Policies and all rights of any nature with respect to any such Insurance Policy, including any
 recoveries thereunder and any rights to assert claims seeking any such recoveries;

                     (viii) all         nontransferable      Permits,     including      nontransferable
 Environmental Permits;

                      (ix)   all non-transferrable options and rights of first refusal related to the
 Transferred Leased Real Property;

                        (x)     all Intellectual Property that is owned or purported to be owned by
 any Seller Party, other than the Business Intellectual Property and Business Technology;

                         (xi)    all rights and interests of the Seller Parties under the Transaction
 Agreements;

                      (xii) all assets, rights and properties of or relating to the Employee Plans
 that are not Assumed Employee Plans or Transferred Entity Employee Plans;

                         (xiii) (A) all minute books (and other similar corporate records) and stock
 records, (B) any books and records related to the Excluded Assets, (C) any books and records or
 other data or materials of or in the possession of the Seller Parties that (x) any of the Seller Parties
 are required by Law or by Final Order of the Bankruptcy Court to retain, (y) any of the Seller
 Parties reasonably believes are necessary to enable the Seller Parties to prepare and/or file Tax
 Returns or (z) any of the Seller Parties are prohibited by Law, Contract or Seller Party’s or
 Transferred Entity’s public-facing policies, notices or other disclosures concerning the collection,
 use, or processing of Personal Data (“Privacy Policies”) from delivering to Buyer (including
 confidential and personal medical records and Personal Data) or (D) any copies of any books and
 records that Seller and its Affiliates retain pursuant to Section 7.03; provided, that the Seller Parties
 shall permit Buyer to make copies of any books and records excluded pursuant to clause (C) to the
 extent not prohibited by Law, Contract or any Seller Party’s or Transferred Entity’s Privacy
 Policies;

                          (xiv) (A) all records and reports prepared or received by any Seller Party
 or any of its Affiliates in connection with the sale of the Business or the Transactions or any other
 Transaction Agreement, including all analyses relating to Buyer or any other third-party bidder so
 prepared or received and (B) all bids and expressions of interest received from third parties with
 respect to the Business;

                      (xv) any warranties, representations and guarantees pertaining to any
 Excluded Asset and all rights and defenses pertaining to any Excluded Liability;

                     (xvi) all adequate assurance deposits posted in accordance with section
 366 of the Bankruptcy Code and the prepaid expenses and deposits set forth on Schedule
 2.02(b)(xvi);

                                                    5
                                                   A-0212
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 218 of 319 PageID #: 7720
            Case 20-11157-CSS           Doc 589-1        Filed 07/23/20     Page 12 of 101

                                                                          HIGHLY CONFIDENTIAL

                         (xvii) all right, title and interest in and to all shares, capital stock and other
 equity interests of any Person owned by any Seller Party, including the Transferred Equity Interests
 (the transfer of which shall be governed by Section 2.01);

                        (xviii) all personal property and interests therein, including furniture,
 furnishings, office equipment, communications equipment, vehicles, and other tangible personal
 property to the extent exclusively related to the business of the Seller Parties (other than the
 Business) or located or operated exclusively at the Excluded Real Property (other than the items
 listed on Schedule 2.02(a)(xvi));

                       (xix) the bank accounts set forth on Schedule 2.02(b)(xix) (including any
 Cash held therein) and all nontransferable bank accounts;

                         (xx)    any other assets, properties or rights set forth on Schedule
 2.02(b)(xx); and

                       (xxi) any Transferred Asset that is (A) not located on Transferred Owned
 Real Property or Transferred Leased Real Property and (B) not removed by Buyer or its Affiliates
 within sixty (60) days following the Closing from the property where such Transferred Asset is
 located on the Closing Date, shall be deemed an Excluded Asset and thereafter abandoned
 property.

                 (c)     Assumed Liabilities. On the terms and subject to the conditions set forth in
 this Agreement and subject to the exclusions set forth in Section 2.02(d), Buyer shall or shall
 cause one of its Affiliates to, effective at and as of the Effective Time, assume and thereafter timely
 pay, discharge and perform in accordance with their terms, only the following Liabilities of the
 Seller Parties (the “Assumed Liabilities”):

                         (i)     all Liabilities arising under any of the Transferred Contracts, except
 to the extent that such Liabilities are required to be performed on or prior to the Closing Date;

                       (ii)      all Liabilities in respect of trade accounts payable of a kind set forth
 on Schedule 2.02(c)(ii);

                         (iii)   all Cure Costs payable by Buyer pursuant to Section 2.05;

                         (iv)    [RESERVED];

                        (v)   all Liabilities (A) assumed by Buyer pursuant to Section 6.10 and
 (B) with respect to the Assumed Employee Plans;

                        (vi)   all Liabilities relating to Buyer’s ownership or operation of the
 Transferred Assets, to the extent arising from events, facts or circumstances that occur from and
 after the Effective Time; and

                     (vii) to the extent that any Affected Union enters into a Modified Labor
 Agreement with Buyer, all Liabilities arising under such Modified Labor Agreement from and after
 the Effective Time.

                                                     6
                                                   A-0213
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 219 of 319 PageID #: 7721
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 13 of 101

                                                                        HIGHLY CONFIDENTIAL

 For the avoidance of doubt, any Liability of a Transferred Entity shall continue to be a Liability of
 such Transferred Entity and will remain with the Transferred Entity that held such Liability as of
 immediately prior to the Closing.

                 (d)    Excluded Liabilities. Notwithstanding any other provision of this
 Agreement to the contrary, Buyer and Buyer’s Affiliates are not assuming or agreeing to pay or
 discharge, and their Seller Parties and their Affiliates shall be solely and exclusively liable with
 respect to, the following Liabilities (the “Excluded Liabilities”):

                        (i)     any Debt or any Seller Guarantee, except to the extent provided in
 Section 6.14;

                        (ii)    any Liability to the extent arising out of any Excluded Asset;

                        (iii)   any Liability of the Seller Parties for Taxes;

                       (iv)    any Liability expressly retained by the Seller Parties pursuant to
 Section 6.10, including, but not limited to, any Liability relating to (i) the Employee Plans that are
 not Assumed Employee Plans and (ii) any Liability relating to an individual who does not accept
 employment or service with Buyer or an Affiliate of Buyer or who is otherwise terminated by a
 Seller Party or Transferred Entity prior to or on the Closing Date, irrespective of when such
 Liabilities arise;

                       (v)     any Liability relating to amounts to be paid by the Seller Parties
 hereunder, including brokers fees;

                         (vi)   any Environmental Liabilities arising out of, or relating to: (A)
 Excluded Assets; (B) any properties that are not Transferred Assets; (C) to the maximum extent
 excludable by the Bankruptcy Code or other applicable Law, any Environmental Liabilities arising
 out of or relating to any Releases of Hazardous Materials at, on, to, or from the Transferred Assets
 that occurred prior to the Closing Date; (D) any Environmental Liabilities that the Seller Parties
 have assumed by Contract from a third party prior to the Closing Date that are not Transferred
 Contracts; (E) properties that a Seller Party does not own, lease or operate as of the Closing Date;
 (F) any Environmental Liabilities that arise under a Contract that is not a Transferred Contract;
 (G) any penalties or fines for violations of Environmental Law that occurred prior to the Closing
 Date; (H) the Transferred Entities prior to the Closing Date; or (I) Environmental Liabilities that
 were discharged in any prior bankruptcy proceedings of any Seller Party or Affiliate thereof;

                        (vii) to the extent not already excluded under Section 2.02(d)(vi) and to
 the maximum extent excludable by the Bankruptcy Code or other applicable Law, any
 Environmental Liabilities arising out of or relating to: (A) any Releases of Hazardous Materials
 that occurred prior to the Closing Date; (B) any violations of Environmental Law that occurred
 prior to the Closing Date, regardless of whether those violations continue on or past the Closing
 Date; and/or (C) any storage, transportation, treatment, disposal, discharge, recycling or Release
 of Hazardous Materials generated or managed by the Seller Parties, the Transferred Entities or the
 Business at any location (including, but not limited to, off-site disposal locations) prior to the
 Closing Date;

                                                   7
                                                 A-0214
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 220 of 319 PageID #: 7722
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20     Page 14 of 101

                                                                        HIGHLY CONFIDENTIAL

                         (viii) any Liability (A) related to any misclassification under the Fair
 Labor Standards Act or similar state Law or the misclassification of independent contractors prior
 to the Closing Date, (B) related to workers’ compensation claims or coverage related to the period
 prior to the Closing Date, (C) under any Collective Bargaining Agreement to which any of the
 Seller Parties or their Affiliates is a party provided the liability arises from the action or inaction
 of Sellers prior to or on the Closing Date, (D) related to any notice or payment in lieu of notice
 and any applicable penalties under the WARN Act and similar state or local Law, or any similar
 provision in a Collective Bargaining Agreement that requires notice on or prior to the Closing Date
 unless the requirement for notice or payment in lieu of notice and any applicable penalties under
 the WARN Act and similar state or local Law, or any similar provision in a Collective Bargaining
 Agreement, arises as a result of Buyer’s actions on or after the Closing Date;

                        (ix)   any Liability relating to wages, bonuses, commissions, independent
 contractor payments, incentives, payroll, workers’ compensation, unemployment benefits,
 severance or similar payments that arises at or prior to the Closing or that is payable or becomes
 payable or due in whole or in part to any Person prior to or on the Closing, including all employer
 Taxes related thereto;

                        (x)     any Liability in respect of pre-petition trade accounts payable; and

                       (xi)   any other Liability of any kind, whether known or unknown,
 contingent, matured, or otherwise, whether currently existing or hereinafter created, other than an
 Assumed Liability.

         Section 2.03 Assignment of Certain Transferred Assets. Notwithstanding any other
 provision of this Agreement to the contrary, this Agreement shall not constitute an agreement to
 assign or transfer any Transferred Asset or any claim or right or any benefit arising thereunder or
 resulting therefrom if an attempted assignment or transfer thereof, without the Consent of a third
 party (including any Government Authority), would constitute a breach or other contravention
 thereof or a violation of Law or Order, and is not otherwise permitted by the Bankruptcy Code or
 Order of the Bankruptcy Court (a “Restricted Transfer”). If, on the Closing Date, any such
 attempted transfer or assignment would be a Restricted Transfer or otherwise would be ineffective,
 the Seller Parties and Buyer will, subject to Section 6.04 and Section 6.05 and except with respect
 to any Personal Data in possession or control of any Seller Party or any Transferred Entity,
 cooperate in a mutually agreeable arrangement under which, for up to three (3) months following
 Closing, (a) Buyer would, in compliance with Law or an Order of the Bankruptcy Court, obtain
 the benefits and assume the obligations and bear the economic burdens associated with such
 Transferred Asset, claim, right or benefit in accordance with this Agreement, including, for
 example (and without limitation of other similar arrangements being employed instead and in place
 thereof), by the applicable Seller Party or Parties subcontracting, sublicensing or subleasing such
 Transferred Asset to Buyer or (b) the Seller Parties would enforce for the benefit (and at the
 expense) of Buyer any and all of the Seller Parties’ rights, claims or benefits against a third party
 associated with such Transferred Asset, and the Seller Parties would promptly pay to Buyer when
 received all monies received by them under any such Transferred Asset, claim, right or benefit (net
 of the Seller Parties’ expenses incurred in connection with any assignment or other performance
 contemplated by this Section 2.03).


                                                   8
                                                  A-0215
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 221 of 319 PageID #: 7723
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 15 of 101

                                                                        HIGHLY CONFIDENTIAL

         Section 2.04 Closing. The closing of the sale and purchase of the Transferred Equity
 Interests and the Transferred Assets and the assumption of the Assumed Liabilities (the “Closing”)
 shall take place at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New
 York 10153 on the second (2nd) Business Day following the date upon which all Closing
 Conditions are satisfied or waived in writing (to the extent permitted by applicable Law) in
 accordance with Article X (other than those Closing Conditions that by their nature can only be
 satisfied at the Closing, but subject to the satisfaction or waiver of those Closing Conditions at
 such time), or on such other date or at such other time or place as the Parties may agree in writing.
 The date on which the Closing occurs is referred to in this Agreement as the “Closing Date.” For
 all purposes under this Agreement and each other Transaction Agreement, (a) except as otherwise
 expressly provided in this Agreement or such other Transaction Agreements, all matters at the
 Closing will be considered to take place simultaneously and (b) the Closing shall be deemed
 effective as of the Effective Time.

        Section 2.05    Cure Costs; Right to Exclude Contracts.

                  (a)    Available Contracts. As soon as reasonably practicable and no later than
 the date of this Agreement, Seller shall provide Buyer with a list of all executory Contracts Related
 to the Business, other than Available Software Contracts, to which one or more Seller Parties is a
 party (such Contracts, the “Available Contracts” and such list, the “Available Contracts List”),
 which list may be updated from time to time prior to Closing by the Seller Parties to add any
 Available Contracts not previously included thereon. At any time following the Agreement Date
 until (x) with respect to Available Software Contracts, July 28, 2020 or (y) with respect to all other
 Available Contracts, the later of (i) the date that is three (3) Business Days prior to date of the
 hearing at which the Bankruptcy Court considers entry of the Sale Order, and (ii) five (5) Business
 Days after such Available Contract was added to the Available Contracts List (such date, the
 “Determination Date”), Buyer, in its sole discretion, may deliver one or more written notices to
 Seller, (each such notice, a “Designation Notice”), pursuant to which Buyer shall designate in
 writing which Available Software Contracts or Available Contracts, as applicable, that Buyer
 wishes to assume at Closing (collectively, the “Assumed Contracts”) and provided, that, from
 time to time until the applicable Determination Date, Buyer may, by written notice to Seller,
 determine not to assume any Available Software Contracts or Available Contracts, as applicable,
 previously designated as an Assumed Contract (and from and after such date such Contract shall
 be an Excluded Contract). All Available Software Contracts or Available Contracts, as applicable
 that Buyer does not timely designate in writing for assumption pursuant to a Designation Notice
 shall not be considered Assumed Contracts or Transferred Assets, and shall be deemed Excluded
 Contracts and Excluded Assets for all purposes under this Agreement. Buyer shall not be
 responsible for any Cure Costs related to any Excluded Contracts. Upon Buyer’s reasonable
 request, subject to the limitations set forth in Section 6.02(b), the Seller Parties shall provide
 additional detailed information as to the post-Closing Liabilities under the Available Software
 Contracts or Available Contracts, as applicable sufficient for Buyer to make an informed
 assessment whether to designate such Contract as an Assumed Contract pursuant to this Section
 2.05(a).

                (b)     Buyer Commitment to Pay Cure Costs. At or prior to Closing, Buyer shall
 promptly pay all Cure Costs in connection with the assumption and assignment of the Assumed
 Contracts (as set forth in this Agreement, as agreed to by Debtors and the Contract counterparty

                                                   9
                                                 A-0216
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 222 of 319 PageID #: 7724
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 16 of 101

                                                                        HIGHLY CONFIDENTIAL

 (subject to Error! Reference source not found.) or as determined by the Bankruptcy Court).
 The Seller Parties shall cooperate with Buyer to facilitate the payment of the Cure Costs to the
 Contract counterparties on or prior to the Closing Date. The Seller Parties shall use commercially
 reasonable efforts to take all actions required to assume and assign the Assumed Contracts to
 Buyer (other than payment of Cure Costs), including taking all actions required to obtain a Final
 Order containing a finding that the proposed assumption and assignment of the Assumed Contracts
 to Buyer satisfies all applicable requirements of section 365 of the Bankruptcy Code and any other
 applicable Law.

                 (c)      Determination of Cure Costs. If any objection i s f i l e d by an
 Available Contract counterparty with respect to any Available Contract, such Contract shall
 become a “Disputed Contract”, and the Seller Parties, in consultation with Buyer, shall either
 settle the objection of such counterparty or shall litigate such objection under such procedures
 as the Bankruptcy Court shall approve. The Debtors shall not settle a disputed Cure Cost for an
 amount in excess of $5,000, individually, and $75,000, in the aggregate, of Seller’s estimated
 Cure Cost for such Available Contract with regard to any Available Contract that has been, as
 of the date of such settlement, designated as an Assumed Contract pursuant to a Designation
 Notice, without the express written consent of Buyer (acting reasonably). Upon a Final Order
 determining any Cure Costs regarding any Disputed Contract after the Closing (and prior to the
 earlier of date that is six (6) months following the Closing Date or confirmation of a Chapter 11
 Plan for the Seller Parties), Buyer shall have the option to (x) pay the Cure Cost with respect to
 such Disputed Contract and assume the Disputed Contract as a Transferred Contract or (y)
 designate the Disputed Contract as an Excluded Contract and shall not be responsible for the Cure
 Cost.

                (d)     Post-Closing Assumption and Assignment of Contracts. From and after the
 Closing Date until the earlier of (x) sixty (60) days following Closing or (y) ten (10) days prior to
 the hearing to confirm or confirmation of, a Chapter 11 Plan for Seller Parties, the Seller Parties
 and Buyer may (but shall have no obligation to) mutually agree to seek authorization from the
 Bankruptcy Court pursuant to section 365 of the Bankruptcy Code to assume and assign a Contract
 that was not identified as an Assumed Contract as of Closing.

        Section 2.06    Withholding.

               (a)     All payments under this Agreement are to be made free and clear and
 without deduction or withholding for any Taxes, except as required by applicable Tax Law.

                (b)     If any applicable Tax Law requires the deduction or withholding of any Tax
 from any such payment, then Buyer shall be entitled to make such deduction or withholding and
 shall provide notice to the Seller Parties at least ten (10) Business Days prior to the Closing Date,
 and shall work in good faith with the Seller Parties to minimize any such withheld amounts.

                (c)     Subject to Section 2.06(d), any amounts so deducted or withheld by Buyer
 shall be timely paid to the relevant Taxing Authority in accordance with the applicable Tax Law
 and Buyer shall use commercially reasonable efforts to provide written receipts evidencing
 payment in accordance with applicable Tax Law and any other documentation provided by the
 Taxing Authority in connection with such payment.

                                                  10
                                                 A-0217
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 223 of 319 PageID #: 7725
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 17 of 101

                                                                        HIGHLY CONFIDENTIAL

                 (d)    On Closing, Buyer shall be entitled to withhold such portion of the Purchase
 Price as is required to be withheld pursuant to section 116 of the Income Tax Act (Canada) and
 sections 1101 and 1102.2 of the Quebec Taxation Act and shall transfer any amounts so withheld
 to the Canadian Tax Escrow Agent to be held in accordance with the terms of the Canadian Tax
 Escrow Agreement.

                (e)    To the extent that any amounts are deducted or withheld and timely paid
 pursuant to this Section 2.06, such amounts will be treated for all purposes of this Agreement as
 having been paid to the Person to whom such amounts would otherwise have been paid.
 Notwithstanding the foregoing, Taxes for purposes of this Section 2.06 shall not include Transfer
 Taxes.

                                            ARTICLE III

                                        PURCHASE PRICE

         Section 3.01 Purchase Price. The aggregate consideration to be paid by Buyer for the
 sale of all of the Transferred Equity Interests, the Transferred Assets and the obligations of Seller,
 the Seller Parties set forth in this Agreement shall be (a) an amount in cash equal to the sum of (i)
 $178,600,000 (the “Base Purchase Price”), plus (ii) the Final Working Capital Increase (if any),
 minus (iii) the Final Working Capital Decrease (if any), minus (iv) the Final Transferred Entity
 Debt (if any), plus (v) the Final Cash Amount Increase (if any), minus (vi) the Final Cash Amount
 Decrease (the resulting number being the “Purchase Price”), and (b) the assumption of the
 Assumed Liabilities.

         Section 3.02 Purchase Price Deposit. Upon the execution of this Agreement, pursuant to
 the terms of this Agreement and the Escrow Agreement, as applicable, Buyer shall immediately
 deposit with Citibank N.A., in its capacity as escrow agent (the “Escrow Agent”), the sum of
 $17,860,000 representing ten percent (10%) of the Base Purchase Price, by wire transfer of
 immediately available funds (the “Escrowed Funds”), to be released by the Escrow Agent and
 delivered to either Buyer or Seller in accordance with this Agreement and the provisions of the
 Escrow Agreement. The Escrowed Funds (together with any and all accrued investment income
 thereon) shall be distributed upon the earlier of the Closing or the termination of this Agreement
 in accordance with Section 3.03(a)(ii) and 3.03(b)(ii) or Section 11.03, as applicable.

        Section 3.03    Certain Closing Deliverables. At the Closing:

                (a)     Seller shall deliver or cause to be delivered to Buyer the following:

                          (i)     to the extent the Transferred Equity Interests are certificated,
 certificates (or if such certificate cannot be located by the applicable Seller Party, an indemnity in
 favor of the Transferred Entity in agreed form) evidencing the Transferred Equity Interests, duly
 endorsed in blank or accompanied by stock powers duly executed in blank;

                         (ii)  a counterpart of the Joint Written Instructions, duly executed by
 Seller, directing the Escrow Agent to deliver to Seller the Escrowed Funds;



                                                  11
                                                 A-0218
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 224 of 319 PageID #: 7726
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 18 of 101

                                                                        HIGHLY CONFIDENTIAL

                         (iii) a counterpart of the Bill of Sale, Assignment and Assumption
 Agreement for Transferred Assets (other than the Transferred Leases), in the form attached hereto
 as Exhibit B (the “Bill of Sale, Assignment and Assumption Agreement”), duly executed by the
 applicable Seller Parties;

                       (iv)    a counterpart of the Assignment and Assumption Agreement for
 Transferred Leases, in the form attached hereto as Exhibit C (the “Transferred Leased Property
 Assignment and Assumption Agreement”), duly executed by the applicable Seller Parties
 together with duly executed Transfer Tax or sales disclosure forms, where applicable unless under
 applicable Law such Transfer Tax stamps or duly stamped transfer forms are only available post-
 Closing (in which case such Transfer Tax stamps or duly stamped transfer forms shall be delivered
 to Seller promptly and in any event no later than five (5) Business Days after receipt thereof by
 Buyer);

                          (v)     counterparts of the IP Assignment Agreement, in the form attached
 hereto as Exhibit D (the “IP Assignment Agreement”), duly executed by the applicable Seller
 Parties or their Affiliates (other than the Transferred Entities), on the one hand, and the applicable
 Transferred Entities, on the other hand;

                         (vi)    a counterpart of the Debtors TSA, duly executed by the applicable
 Seller Parties and their Affiliates;

                       (vii)    counterparts of the Trademark Co-Existence Agreement, duly
 executed by the applicable Seller Parties or their Affiliates (other than the Transferred Entities),
 on the one hand, and the applicable Transferred Entities, on the other hand;

                          (viii) counterparts of the TSA, duly executed by the applicable Seller
 Parties or their Affiliates (other than the Transferred Entities), on the one hand, and the applicable
 Transferred Entities, on the other hand;

                       (ix)     counterparts of the IP Cross License Agreement, duly executed by
 the applicable Seller Parties or their Affiliates (other than the Transferred Entities), on the one
 hand, and the applicable Transferred Entities, on the other hand;

                        (x)      counterparts of the Supply Agreement, duly executed by the
 applicable Seller Parties or their Affiliates (other than the Transferred Entities), on the one hand,
 and the applicable Transferred Entities, on the other hand;

                        (xi)   the officer’s certificate required to be delivered pursuant to Section
 10.02(a)(iv), a copy of which shall also be delivered to the Title Company;

                        (xii) duly executed deeds (the “Deeds”) or comparable instruments of
 transfer, in customary form, conveying to Buyer, good and valid fee simple title to the Transferred
 Owned Real Property free and clear of all Liens, except for Permitted Liens, together with duly
 executed Transfer Tax or sales disclosure forms, where applicable unless under applicable Law
 such Transfer Tax stamps or duly stamped transfer forms are only available post-Closing (in which
 case such Transfer Tax stamps or duly stamped transfer forms shall be delivered to Seller promptly
 and in any event no later than five (5) Business Days after receipt thereof by Buyer);
                                                  12
                                                 A-0219
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 225 of 319 PageID #: 7727
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 19 of 101

                                                                        HIGHLY CONFIDENTIAL

                       (xiii) a customary owner’s title affidavit, in form and substance
 reasonably acceptable to Seller and the Title Company;

                        (xiv) a statement from each Seller Party in accordance with the
 requirements of Treasury Regulations Section 1.1445-2(b)(2) demonstrating that no withholding
 is required under Section 1445 of the Code with respect to the Transactions contemplated in this
 Agreement;

                        (xv) a counterpart of each local transfer agreement or other instrument of
 transfer, in customary form and substance to effect the transfer of the Transferred Equity Interests
 or Transferred Assets in the jurisdictions set forth on Schedule 3.03(a)(xv) (the “Local
 Agreements”), duly executed by the applicable Seller Parties;

                      (xvi) a counterpart of individual employment agreements, in form and
 substance reasonably acceptable to Buyer, duly executed by each of Mike Judd and Tim Vargo;
 and

                        (xvii) all other instruments of conveyance and transfer, in form and
 substance reasonably acceptable to Buyer, as may be necessary to convey the Transferred Equity
 Interests and Transferred Assets to Buyer.

                (b)     Buyer shall deliver or cause to be delivered to Seller the following:

                       (i)    the Closing Payment as specified in the Estimated Closing
 Statement (less the amount of the Escrowed Funds), by wire transfer of immediately available
 funds to an account or accounts as directed by Seller (on behalf of itself, the Seller Parties) in the
 Estimated Closing Statement;

                       (ii)   a counterpart of the Joint Written Instructions, duly executed by
 Buyer, directing the Escrow Agent to deliver to Seller the Escrowed Funds;

                        (iii) all required Transfer Tax stamps and transfer forms (if any), unless
 under applicable Law such Transfer Tax stamps or duly stamped transfer forms are only available
 post-Closing (in which case such Transfer Tax stamps or duly stamped transfer forms shall be
 delivered to Seller promptly and in any event no later than five (5) Business Days after receipt
 thereof by Buyer);

                       (iv)     a receipt for the Transferred Equity Interests, duly executed by
 Buyer and other instruments of transfer duly executed by Buyer, as required by applicable Law or
 otherwise required to validly transfer title in and to the Transferred Equity Interests to Buyer;

                     (v)     a counterpart of the Bill of Sale, Assignment and Assumption
 Agreement, duly executed by Buyer;

                    (vi)    a counterpart of the Transferred Leased Property Assignment and
 Assumption Agreement, duly executed by Buyer;

                        (vii)   a counterpart of each Local Agreement, duly executed by Buyer;

                                                  13
                                                 A-0220
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 226 of 319 PageID #: 7728
            Case 20-11157-CSS             Doc 589-1       Filed 07/23/20     Page 20 of 101

                                                                           HIGHLY CONFIDENTIAL

                          (viii)   a counterpart of the Debtors TSA, duly executed by Buyer and its
 applicable Affiliates;

                         (ix)      the officer’s certificate required to be delivered to Seller pursuant to
 Section 10.01(a)(iii); and

                         (x)     such other documents, instruments and certificates as Seller (on
 behalf of itself and the Seller Parties) may reasonably request.

         Section 3.04 Estimated Closing Statement; Closing Payment. No fewer than two (2)
 Business Days before the Closing Date, Seller shall prepare and deliver to Buyer a written
 statement, together with reasonably detailed supporting documentation (the “Estimated Closing
 Statement”), setting forth each of: (i) the amount of Estimated Working Capital; (ii) the amount
 of any Estimated Working Capital Increase or Estimated Working Capital Decrease; (iii) the
 amount of the Estimated Transferred Entity Debt; (iv) the Estimated Cash Amount; (v) the amount
 of the Estimated Cash Amount Increase or Estimated Cash Amount Decrease, as applicable; (vi)
 the aggregate amount to be paid by Buyer to Seller (for the benefit of itself and the other Seller
 Parties) at the Closing (the “Closing Payment”), which amount shall be equal to the sum of: (A)
 the Base Purchase Price, plus (B) the Estimated Working Capital Increase, if applicable, minus
 (C) the Estimated Working Capital Decrease, if applicable, minus (D) the Estimated Transferred
 Entity Debt, plus (E) the Estimated Cash Amount Increase, if applicable; minus (F) the Estimated
 Cash Amount Decrease, if applicable; and (vii) the wire transfer information for the account or
 accounts to which Buyer shall pay the Closing Payment. The Closing Payment and any other
 payments to be made to Seller under this Agreement shall be paid to Seller for its account and as
 agent for the account of the other Seller Parties, unless otherwise specified by Seller in the
 Estimated Closing Statement.

         Section 3.05     Proposed Final Closing Statement and Final Closing Statement.

                 (a)    Within thirty (30) days after the Closing Date, Buyer shall provide to Seller
 a written statement (the “Proposed Final Closing Statement”) setting forth (i) the Proposed Final
 Working Capital, (ii) the Proposed Final Transferred Entity Debt, (iii) the Proposed Final Cash
 Amount, and (iv) a description in reasonable detail, of any proposed changes to the Estimated
 Closing Statement, attaching supporting schedules, working papers and all other relevant
 documents and details to enable a review thereof by Seller.

                  (b)    Seller shall have sixty (60) days (the “Review Period”) from the date upon
 which Buyer delivered its Proposed Final Closing Statement to review the same. During the
 Review Period, Seller and its Representatives shall be permitted to review Buyer’s work papers,
 all books and records of Buyer and its Affiliates (including, after the Closing, the Transferred
 Entities) related to the Business prior to the Closing used or useful in the review of the Proposed
 Final Closing Statement, and the work papers of Buyer’s accountants and Buyer’s accountants’
 review of the Proposed Final Closing Statement, and Buyer shall promptly, and in any event within
 such time frame as reasonably required by Seller, make available the individuals in Buyer’s and
 its Affiliates’ employ as well as Representatives of its independent accountants responsible for and
 knowledgeable about the information used in, and the preparation of the Proposed Final Closing
 Statement, to respond to the reasonable inquiries of, or requests for information by, Seller or its

                                                     14
                                                    A-0221
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 227 of 319 PageID #: 7729
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 21 of 101

                                                                         HIGHLY CONFIDENTIAL

 Representatives. Buyer agrees that, following the Closing through the date that the Final Closing
 Statement becomes conclusive and binding upon the Parties in accordance with this Article III, it
 will not (and will cause its Affiliates not to) take any actions, except as required by Law, with
 respect to any books, records, policies or procedures on which the Proposed Final Closing
 Statement is based or on which the Final Closing Statement is to be based that are inconsistent
 with or that would impede or delay the determination of the amount of the Final Working Capital,
 the Final Transferred Entity Debt, the Final Cash Amount, or the preparation of the Dispute Notice
 (defined below) or the Final Closing Statement, in each case, in the manner and utilizing the
 methods required by this Agreement.

                  (c)     If Seller disputes any item set forth in the Proposed Final Closing Statement,
 Seller shall, during the Review Period, deliver written notice to Buyer of the same, specifying in
 reasonable detail the basis for such dispute and Seller’s proposed modifications to the Proposed
 Final Closing Statement (such notice, the “Dispute Notice”). Upon the expiration of the Review
 Period, any matters that are not subject to a timely delivered Dispute Notice shall be deemed to
 have been agreed to and shall be conclusive and binding upon the Parties and shall be reflected in
 the Final Closing Statement. If Seller does not timely deliver a Dispute Notice, the Proposed Final
 Closing Statement shall be deemed the Final Closing Statement. During the thirty (30)-day period
 immediately following the date on which Seller delivers a Dispute Notice (the “Resolution
 Period”), Buyer and Seller shall negotiate in good faith to reach an agreement as to any matters
 identified in such Dispute Notice as being in dispute, and, to the extent such matters are so resolved
 within the Resolution Period, then the Proposed Final Closing Statement as revised to incorporate
 such changes as have been agreed between Buyer and Seller shall be conclusive and binding upon
 all Parties as the Final Closing Statement.

                (d)     If Buyer and Seller fail to resolve any or all such disputed items within the
 Resolution Period then (subject to the last sentence of Section 3.05(e)), such remaining disputed
 items shall be finally and conclusively determined by the Bankruptcy Court in accordance with
 Section 3.05(e).

                (e)     The Parties agrees that, to the extent not prohibited by the Bankruptcy Code
 or other applicable Law, the Bankruptcy Court shall render its determination of the Post-Closing
 Adjustment (and any component thereof in dispute) based solely on (i) written presentations of
 Buyer, on the one hand, and Seller, on the other hand, submitted to the Bankruptcy Court and not
 by independent review, (ii) only those matters in dispute and (iii) the provisions of this Section
 3.05(e) and Section 3.05(f) and without assigning a value to any item greater than the greatest
 value for such item claimed by Buyer or Seller.

                (f)    The Closing Payment, the Purchase Price, the Estimated Closing Statement,
 the Proposed Final Closing Statement and the Final Closing Statement and the determinations and
 calculations contained therein (including the calculation of Net Working Capital, Transferred
 Entity Debt, the Cash Amount) shall be prepared in a manner consistent with the Transaction
 Accounting Principles and Reference Working Capital Statement set forth on Exhibit E.

        Section 3.06    Post-Closing Adjustment.



                                                   15
                                                  A-0222
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 228 of 319 PageID #: 7730
            Case 20-11157-CSS         Doc 589-1       Filed 07/23/20    Page 22 of 101

                                                                       HIGHLY CONFIDENTIAL

                 (a)    If the Post-Closing Adjustment, as finally determined pursuant to Section
 3.05, is a positive number, Buyer shall pay an amount equal to the Post-Closing Adjustment to
 Seller. If the Post-Closing Adjustment, as finally determined pursuant to Section 3.05, is a
 negative number, Seller shall repay an amount equal to the absolute value of the Post-Closing
 Adjustment to Buyer.

                (b)     Any payment due under this Section 3.06 shall be paid by wire transfer of
 immediately available funds to an account or accounts, in each case, designated by Seller, on
 behalf of itself and the other Seller Parties, or Buyer (as applicable) in the Estimated Closing
 Statement or the Proposed Final Closing Statement or otherwise in writing, within five (5)
 Business Days after the date on which the Final Closing Statement becomes conclusive and
 binding on the Parties in accordance with the provisions of Section 3.05, and, if not paid within
 such period, shall bear interest at the Interest Rate. All computations of interest shall be made in
 accordance with Section 12.19.

                (c)    Any amount paid pursuant to this Section 3.06 shall be treated as an
 adjustment to the Purchase Price for income Tax purposes.

         Section 3.07 Purchase Price Allocation. Buyer and Seller agree to allocate the Purchase
 Price (as finally determined hereunder), the Assumed Liabilities, and all other relevant items
 among the Transferred Assets and the Transferred Equity Interests in accordance with the
 allocation under this Section 3.07, except as required by applicable Law. No later than thirty (30)
 Business Days after the Final Closing Statement becomes conclusive, Seller shall deliver to Buyer
 an allocation of the Purchase Price and the Assumed Liabilities (and all other relevant items) as of
 the Closing Date among the Transferred Assets and the Transferred Equity Interests prepared in
 accordance with the methodologies mutually agreeable to the Parties (the “Purchase Price
 Allocation”). The Purchase Price Allocation shall be conclusive and binding on the Parties,
 provided, that if Buyer disagrees with Seller’s Purchase Price Allocation, Buyer may, within thirty
 (30) days after delivery of such Purchase Price Allocation, deliver a notice (the “Buyer’s
 Allocation Notice”) to Seller to such effect, specifying those items as to which Buyer disagrees
 and setting forth Buyer’s proposed allocation. If the Buyer’s Allocation Notice is duly delivered,
 Buyer and Seller shall, during the thirty (30) days following such delivery, work in good faith to
 reach agreement on the disputed items or amounts. If Buyer and Seller are unable to reach such
 agreement, they shall promptly thereafter cause an internationally-recognized independent
 accounting firm mutually agreeable to Buyer and Seller (“Independent Accounting Firm”) to
 resolve any remaining disputes, which decision shall be rendered within forty (40) days after such
 firm is retained and shall be final and binding on the Parties. One-half of the fees and expenses of
 the Independent Accounting Firm shall be paid by Buyer, and one-half of such fees and expenses
 shall be paid by Seller. The Parties shall make appropriate adjustments to the Purchase Price
 Allocation to reflect changes in the final Purchase Price. The Parties agree for all Tax reporting
 purposes to report the transactions in accordance with the Purchase Price Allocation, as adjusted
 pursuant to the preceding sentence, and to not take any position during the course of any audit or
 other proceeding inconsistent with such schedule unless required by a determination of the
 applicable Government Authority that is final. Notwithstanding any other provision of this
 Agreement, the terms and provisions of this Section 3.07 shall survive the Closing without
 limitation.


                                                 16
                                                A-0223
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 229 of 319 PageID #: 7731
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 23 of 101

                                                                         HIGHLY CONFIDENTIAL


                                            ARTICLE IV

                   REPRESENTATIONS AND WARRANTIES OF SELLER

       Seller hereby represents and warrants to Buyer, except as set forth in the Disclosure
 Schedules:

          Section 4.01 Formation and Qualification of the Transferred Entities. Each Transferred
 Entity is a corporation or other organization duly incorporated, formed or organized, validly
 existing and, to the extent legally applicable, in good standing under the Laws of its jurisdiction
 of incorporation, formation or organization and has the requisite corporate or other appropriate
 power and authority to own and lease its assets, rights and properties to operate its business as
 now conducted. Each Transferred Entity is duly qualified as a foreign corporation or other
 organization to do business, and, to the extent legally applicable, is in good standing, in each
 jurisdiction in which the character of its owned, operated or leased properties or the nature of its
 activities makes such qualification necessary, except where the failure to be so qualified or in
 good standing would not reasonably be expected to have a Material Adverse Effect.

         Section 4.02 Capital Structure of the Transferred Entities. The authorized capital stock
 or other equity interests (if applicable) and the number of issued and outstanding shares or other
 equity interests of each Transferred Entity, and the owner thereof, is set forth on Schedule 4.02.
 The Seller Parties own all of the Transferred Equity Interests, free and clear of all Liens, except
 any Lien arising out of, under or in connection with the Securities Act or any other applicable
 securities Laws. All of the Transferred Equity Interests have been duly authorized and validly
 issued, are, as applicable, fully paid and nonassessable and were not issued in violation of any
 preemptive rights, purchase or call rights, rights of first refusal, or subscription rights. There are
 no options, warrants, redemption or repurchase rights or rights of conversion or other similar
 rights, agreements, arrangements or commitments obligating any Transferred Entity to issue or
 sell any shares of its capital stock or other equity interests or securities convertible into or
 exchangeable for its shares or other equity interests, other than as provided in this Agreement.
 There are no voting trusts, stockholder or shareholder agreements, proxies or other agreements
 in effect with respect to the voting or transfer of the Transferred Equity Interests of any
 Transferred Entity.

         Section 4.03 Formation and Authority of the Seller Parties; Enforceability. Each Seller
 Party is a corporation or other entity duly incorporated, formed or organized, validly existing and,
 to the extent legally applicable, in good standing under the Laws of its jurisdiction of incorporation,
 formation or organization. Except for such authorizations required by the Bankruptcy Court, Seller
 has (and each other Seller Party will have prior to the Closing) the requisite corporate or other
 appropriate power and authority to execute, deliver and perform its obligations under the Seller
 Transaction Agreements (including the consummation of the Seller Transactions) to which it is a
 party. Except for such authorizations required by the Bankruptcy Court, each Seller Party has the
 requisite corporate or other power to operate its business with respect to the Transferred Assets or
 the Transferred Equity Interests, as applicable, that it owns as now conducted. Each Seller Party
 is duly qualified as a foreign corporation or other organization to do business, and to the extent
 legally applicable, is in good standing, with respect to the Business, in each jurisdiction in which
 the character of its owned, operated or leased properties or the nature of its activities makes such

                                                   17
                                                  A-0224
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 230 of 319 PageID #: 7732
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 24 of 101

                                                                        HIGHLY CONFIDENTIAL

 qualification necessary, except for jurisdictions where the failure to be so qualified or in good
 standing has not had a Material Adverse Effect. The execution, delivery and performance by each
 Seller Party of the Seller Transaction Agreements (including the consummation of the Seller
 Transactions) to which it is a party have been (or, in the case of a Seller Party other than Seller,
 will be prior to the Closing) duly authorized by all requisite corporate action on the part of such
 Seller Party. This Agreement has been duly executed and delivered by Seller, and upon execution
 and delivery thereof, the other Seller Transaction Agreements will be duly executed and delivered
 by the Seller Parties, to the extent party thereto, and (assuming due authorization, execution and
 delivery thereof by the other parties hereto and thereto) this Agreement constitutes, and upon
 execution and delivery thereof, the other Seller Transaction Agreements will constitute, legal, valid
 and binding obligations of the Seller Parties, to the extent party thereto, enforceable against the
 Seller Parties, to the extent party thereto, in accordance with their respective terms, subject to the
 Bankruptcy and Equity Exception.

        Section 4.04 No Conflict. Provided that all Consents, waivers or other actions listed on
 Schedule 4.04 or described in Section 4.05 have been obtained or satisfied, the execution, delivery
 and performance by the Seller Parties of the Seller Transaction Agreements do not and will not
 and the consummation of the Seller Transactions will not:

                (a)    violate or conflict with in any material respect the certificate or articles of
 incorporation or bylaws or similar organizational documents of any of the Seller Parties or the
 Transferred Entities;

                 (b)    violate in any material respect any Law or Order, applicable to the Seller
 Parties, the Transferred Entities or the Business or by which the Transferred Assets or Assumed
 Liabilities are bound or subject;

                 (c)     violate, conflict with, result in a breach of or constitute a violation or
 default (or any event that, with notice or lapse of time or both would constitute a default) under or
 give rise to any right to terminate, cancel or accelerate, or result in a loss of a material benefit
 under, any Material Contract, other than those violations, conflicts, or breaches that would not
 reasonably be expected to be material to the Business taken as a whole.

          Section 4.05 Consents and Approvals. The execution, delivery and performance by the
 Seller Parties of the Seller Transaction Agreements do not and will not require any material
 Consent, waiver, or other action by, or any material filing with or notification to, any Government
 Authority by any Seller Party or any Transferred Entity, except (a) in connection with applicable
 filing, notification, waiting period or approval requirements, to the extent required, under the HSR
 Act and all applicable Antitrust Laws, (b) entry by the Bankruptcy Court of the Sale Order, (c)
 where the failure to obtain such Consent or waiver, or to take such action or make such filing or
 notification would not reasonably be expected to be material to the Business taken as a whole.

        Section 4.06    Financial Information; Absence of Undisclosed Liabilities.

                 (a)     Schedule 4.06(a) sets forth (i) the audited consolidated balance sheet
 (including any notes thereto) and related statements of income and cash flows of Seller and its
 Affiliates for the fiscal year ended March 31, 2019 (the “2019 Audited Financial Statements”)

                                                  18
                                                 A-0225
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 231 of 319 PageID #: 7733
            Case 20-11157-CSS            Doc 589-1        Filed 07/23/20     Page 25 of 101

                                                                           HIGHLY CONFIDENTIAL

 and (ii) the unaudited consolidated balance sheet and related statements of income and cash flows
 of Seller and its Affiliates for the nine (9) month period ended December 31, 2019 (the “2019
 Interim Financial Statements” and, together with the 2019 Audited Financial Statements and
 any other annual or quarterly financial statements delivered subsequently to Buyer in accordance
 with Section 6.16 the “Financial Statements”). The Financial Statements (A) have been (or will
 be) prepared based on the books and records of the Seller Parties and the Transferred Entities, (B)
 have been (or will be) prepared in all material respects in accordance with GAAP, and (C) present
 fairly (or will present fairly), in all material respects, the financial condition and results of
 operation of the Business (on a consolidated basis with the business of its Affiliates) as of the
 respective dates and for the respective periods presented, subject, in the case the 2019 Interim
 Financial Statements and any other annual or quarterly financial statements delivered under
 Section 6.16, to normal year-end adjustments and the absence of complete notes (as applicable)
 none of which are material in nature.

                  (b)     Other than (i) Liabilities set forth in the Financial Statements, (ii) Liabilities
 for Taxes, (iii) Liabilities incurred in the Ordinary Course of Business since December 31, 2019
 (none of which related to a violation of Law or any tort or infringement Cause of Action), (iv)
 Liabilities arising under this Agreement, (v) Excluded Liabilities and (vi) Liabilities that would
 not reasonably be expected to be material to the Business taken as a whole, there are no Liabilities
 of the Business or the Transferred Entities that are required to be reflected on, reserved against or
 otherwise described in a balance sheet prepared in accordance with GAAP.

        Section 4.07 Absence of Certain Changes or Events. Except as contemplated by the
 Transaction Agreements, or in connection with the negotiation and execution of the Transaction
 Agreements, the filing of the Bankruptcy Cases or the consummation of the Transactions, since
 December 31, 2019, (a) through the Agreement Date, the Seller Parties and the Transferred Entities
 have conducted the Business in all material respects in the Ordinary Course of Business, (b) there
 has not been a Material Adverse Effect, and ( c ) there has been no change in any method
 of accounting or accounting practice of the Seller Parties or Transferred Entities, except as
 required by GAAP or applicable Law.

         Section 4.08 Absence of Litigation. No Actions are pending or, to the Knowledge of
 Seller, threatened in writing against the Seller Parties (with respect to the Business) or the
 Transferred Entities that would reasonably be expected to be material to the Business taken as a
 whole or would prevent or materially impair or delay the ability of any Seller Party to consummate
 the Seller Transactions.

         Section 4.09    Compliance with Laws; Permits.

                (a)     Each of the Seller Parties and the Transferred Entities are in compliance
 with all Laws or Orders applicable to the conduct of the Business, except where the failure to be
 in compliance would not reasonably be expected to be material to the Business taken as a whole.
 Neither the Seller Parties nor any of the Transferred Entities has received any written notice of or
 been charged with any violation of any Law applicable to the conduct of the Business, except
 where such violation would not be reasonably expected to be material to the Business taken as a
 whole.


                                                     19
                                                    A-0226
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 232 of 319 PageID #: 7734
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 26 of 101

                                                                         HIGHLY CONFIDENTIAL

                 (b)     Schedule 4.09(b) sets forth each of the material Permits held by any of the
 Seller Parties and the Transferred Entities. The Permits listed on Schedule 4.09(b) constitute all of
 the material Permits necessary for the operation of the Business as currently conducted and each
 such Permit is valid, binding and in full force and effect, in each case, except as would not
 reasonably be expected to be material to the Business taken as a whole. None of the Seller Parties
 or Transferred Entities has received written notice from threatening to suspend, revoke, withdraw
 or modify any Permit listed on Schedule 4.09(b).

        Section 4.10    Intellectual Property.

                 (a)     Schedule 4.10(a) sets forth a list of all material Business Registrable IP,
 other than: (i) any new registrations or applications that would constitute Business Registrable IP
 after the Agreement Date, or (ii) any registrations or applications that may have expired or been
 cancelled or abandoned in the Ordinary Course of Business after the Agreement Date. To the
 Knowledge of the Seller, the Seller Parties or Transferred Entities own all right, title and interest
 in or have a valid and enforceable written license or right to use, all Business Intellectual Property.
 To the Knowledge of Seller, the Business Intellectual Property and the Business Technology, as
 used in the operation of the Business, and the operation of the Business by the Seller Parties and
 the Transferred Entities does not infringe upon or misappropriate the Intellectual Property of any
 third party in a manner that would reasonably be expected to be material to the Business taken
 as a whole.

                 (b)    None of the Seller Parties or the Transferred Entities has received any
 written claim or notice from any Person during the past three (3) years alleging that the operation
 of the Business by the Seller Parties or the Transferred Entities infringes upon or misappropriates
 any Intellectual Property of any third party which, if proven or established, would reasonably be
 expected to be material to the Business taken as a whole. There are no Actions pending or, to the
 Knowledge of Seller, threatened in writing against the Seller Parties or the Transferred Entities
 alleging that the operation of the Business infringes upon or misappropriates any Intellectual
 Property of any third party which, if proven or established, would reasonably be expected to be
 material to the Business taken as a whole.

               (c)     To the Knowledge of Seller, no Person is infringing upon or
 misappropriating any material Business Intellectual Property, except for any such infringements
 or misappropriations that would not reasonably be expected to be material to the Business taken
 as a whole.

                (d)   To the Knowledge of Seller, in the past three (3) years, there have been no
 security breaches, Data losses or failures of the Systems in each case, except as would not
 reasonably be expected to be material to the Business taken as a whole.

                 (e)    The Seller Parties and the Transferred Entities take commercially
 reasonable steps to maintain the confidentiality of all Trade Secrets included in the Business
 Intellectual Property and Business Technology that are material to the Business taken as a whole.
 To the Knowledge of Seller, during the past three (3) years, there has been no unauthorized use by
 any Person of any such material Trade Secrets, except as would not reasonably be expected to be
 material to the Business taken as a whole.

                                                   20
                                                  A-0227
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 233 of 319 PageID #: 7735
            Case 20-11157-CSS           Doc 589-1       Filed 07/23/20     Page 27 of 101

                                                                         HIGHLY CONFIDENTIAL

                (f)     Each of the Seller Parties (with respect to the Transferred Assets) and the
 Transferred Entities has, during the past three (3) years, complied in all material respects with (i)
 all applicable Laws relating to the privacy and security of Personal Data, (ii) their respective
 Privacy Policies, and (ii) provisions of contracts related to the process of Personal Data. Seller is
 not aware of any written notices or complaints from any Person regarding a security breach.

                (g)     Notwithstanding anything in this Agreement to the contrary, the
 representations and warranties made by Seller in this Section 4.10 are the sole and exclusive
 representations and warranties made pertaining or relating to Intellectual Property, Personal Data
 and the subject matters set forth in this Section 4.10.

        Section 4.11    Environmental Matters.

                 (a)   Each of the Seller Parties, with respect to the Business, and the Transferred
 Entities are in compliance with all applicable Environmental Laws, except where the failure to
 comply would not reasonably be expected to be material to the Business taken as a whole.

                 (b)    Except as would not reasonably be expected to be material to the Business
 taken as a whole: (i) each of the Seller Parties, with respect to the Business, and the Transferred
 Entities are in compliance with all Environmental Permits required to operate the Transferred
 Assets, the Transferred Entities, and/or the Business, (ii) each such Environmental Permit is valid
 and in full force and effect, and there are no pending or, to the Knowledge of Seller, threatened
 proceedings relating to the appeal, revocation, withdrawal, non-renewal, suspension, cancellation
 or termination of such Environmental Permits, which would reasonably be expected to materially
 and adversely impact the operations of the Transferred Assets, the Transferred Entities, or the
 Business, and (iii) any applications for renewal of such Environmental Permits due under
 Environmental Laws or the terms of such Environmental Permit as of the date of this Agreement
 have been duly filed with the applicable Government Authority within the time frame required
 under applicable Environmental Laws.

                 (c)    There are no Actions pending against any of the Seller Parties, with respect
 to the Business, or Transferred Entities alleging that any of the Seller Parties or Transferred Entities
 are violating, or responsible for a Liability under, any Environmental Law, nor have the Seller
 Parties or Transferred Entities otherwise received any written notice from any Government
 Authority or other Person alleging any violation of, or Liability under, any Environmental Law,
 which, in each case, remains pending or unresolved.

                 (d)     Other than Releases of Hazardous Materials that will need to be addressed
 under the Resource Conservation and Recovery Act (“RCRA”) Permits for the Muncie, IN, and
 Canon Hollow, MO, smelters, there have been no Releases of Hazardous Materials by the Seller
 Parties, with respect to the Business, or Transferred Entities at or from the Transferred Owned
 Real Property or Transferred Leased Real Property in concentrations greater than those allowed
 under Environmental Laws or Environmental Permits, which would reasonably be expected to
 require investigation, remediation or monitoring by the Seller Parties or Transferred Entities
 that would reasonably be expected to result in any material Liability.




                                                   21
                                                  A-0228
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 234 of 319 PageID #: 7736
             Case 20-11157-CSS         Doc 589-1       Filed 07/23/20    Page 28 of 101

                                                                        HIGHLY CONFIDENTIAL

                (e)    No notice to, or approval by, any Government Authority is required under
 any Environmental Laws in order to lawfully consummate, or otherwise by virtue of, the
 Transactions, including, but not limited to, any notices or approvals that are required in order to
 transfer to Buyer any Environmental Permits required to operate the Transferred Assets or the
 Business, except for such approvals that would not reasonably be expected to be material to the
 Business taken as a whole.

                 (f)    To the Knowledge of Seller, the Seller Parties have provided or otherwise
 made available to Buyer: (i) copies, or a list of, all Environmental Permits currently held by the
 Seller Parties and the Transferred Entities; (ii) copies of all material, non-privileged documents
 bearing on the Seller Parties’, with respect to the Business, and/or Transferred Entities’ unresolved
 material Environmental Liabilities or violations of Environmental Law, to the extent in their
 possession or reasonable control.

                (g)    Notwithstanding anything in this Agreement to the contrary, the
 representations and warranties made by Seller in this Section 4.11 are the sole and exclusive
 representations and warranties pertaining or relating to any environmental matters, including those
 related to Environmental Laws, Environmental Permits or Hazardous Materials.

          Section 4.12   Material Contracts.

               (a)   Schedule 4.12(a) lists the following (i) Available Contracts and (ii)
 Contracts to which any Transferred Entity is a party, in each case that are in effect on the
 Agreement Date (other than purchase orders) (collectively, the “Material Contracts”):

                       (i)      Contracts, other than Employee Plans, with any current or former
 officer, employee or director of any Seller Party or Transferred Entity;

                        (ii)   Collective Bargaining Agreements or other Contracts with Unions
 currently representing any Transferred Employees;

                      (iii) Contracts to sell (including contracts to assign or sublease any
 material Leased Real Property) or otherwise dispose (other than a non-exclusive license or
 sublicense) of any material Transferred Asset or Asset, other than in the Ordinary Course of
 Business, which Contracts have obligations that have not been satisfied or performed;

                        (iv)   Contracts relating to the acquisition by any Seller Party or
 Transferred Entity of any operating business or the capital stock of any other Person;

                         (v)    Contracts relating to the incurrence of Debt or the making of any
 loans;

                        (vi)    Contracts (or series of Contracts with the same counterparty), to the
 extent related to the Business, (A) to purchase goods or products from a supplier that will result in
 purchases or expenditures by the Seller Parties and the Transferred Entities in an aggregate amount
 that exceeds $2,500,000 annually or (B) to sell goods or products to a customer that will result in
 sales by the Seller Parties and the Transferred Entities in an aggregate amount that exceeds
 $2,500,000 annually, and, in the case of (A) and (B), extends or requires performance by any party

                                                  22
                                                 A-0229
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 235 of 319 PageID #: 7737
            Case 20-11157-CSS         Doc 589-1       Filed 07/23/20    Page 29 of 101

                                                                       HIGHLY CONFIDENTIAL

 thereto for more than one (1) year from the Agreement Date and are not terminable by the
 applicable Seller Parties or any Transferred Entities party thereto without penalty on less than
 ninety (90) days’ notice;

                       (vii) Contracts to enter into any commitment for capital expenditures,
 other than those contemplated by the CapEx Budget, in excess of $500,000 in the aggregate;

                       (viii) Contracts with any Government Authority that will result in sales or
 expenditure by the Seller Parties or Transferred Entities in excess of $2,000,000 annually;

                        (ix)    Contracts pursuant to which a third party has granted to any Seller
 Party or Transferred Entity a license under, or a covenant not to sue in respect of, Business
 Intellectual Property, other than (A) licenses of commercially available off the shelf computer
 Software pursuant to which the annual license fees are less than $2,000,000 in the aggregate that
 is not incorporated in, distributed with any product or service of the Business and (B) non-
 exclusive licenses granted by the Seller Parties or the Transferred Entities to their customers,
 vendors, suppliers or distributors in the Ordinary Course of Business;

                        (x)    Contracts containing any non-competition, non-solicitation, most
 favored nation or similar provision that otherwise prohibits the Seller Parties and the Transferred
 Entities from freely engaging in any material respect in respect of the Business anywhere in the
 world;

                        (xi)   any Contracts disclosed, or required to be disclosed, on
 Schedule 4.19; or

                        (xii) any outstanding material settlement offers or other arrangements
 with respect to any current Action related to the Transferred Assets or the Business.

                (b)     Each Material Contract is a legal, valid and binding obligation of the Seller
 Party or Transferred Entity party thereto, as the case may be, and, to the Knowledge of Seller, each
 other party to such Material Contract, and is enforceable against the applicable Seller Party or
 Transferred Entity, as the case may be, and, to the Knowledge of Seller, each other party to such
 Material Contract, in accordance with its terms, subject, in each case, to the Bankruptcy and Equity
 Exception.

                (c)     To the Knowledge of Seller, none of the Seller Parties or the Transferred
 Entities has received or delivered any notice of any material default or event that with notice or
 lapse of time or both would constitute a material default under any Material Contract, except for
 defaults that would not reasonably be expected to be material to the Business taken as a whole.

        Section 4.13    Employment and Employee Benefits Matters.

                 (a)    Schedule 4.13(a) lists all material Employee Plans, separately identifying
 which Employee Plans are Transferred Entity Employee Plans. With respect to each material
 Assumed Employee Plan and Transferred Entity Employee Plan, Seller has previously made
 available to Buyer a true and complete copy of the following documents, to the extent applicable:
 (i) any written plan documents and all amendments thereto, (ii) the most recent Forms 5500 and

                                                 23
                                                A-0230
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 236 of 319 PageID #: 7738
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 30 of 101

                                                                         HIGHLY CONFIDENTIAL

 all schedules thereto and the most recent actuarial report, if any, (iii) the most recent IRS
 determination letter, (iv) insurance Contracts or other funding arrangements, (v) the most recent
 audited financial statements and actuarial valuation reports, and (vi) any material, non-routine
 correspondence with any Government Authority received in the past twenty-four (24) months
 regarding the operation or the administration of such Assumed Employee Plan or Transferred
 Entity Employee Plan. With respect to each other material Employee Plan, Seller has previously
 made available to Buyer a true and complete copy of any written plan documents and all
 amendments thereto or a summary plan description of such plan.

                (b)    Each Employee Plan that is intended to be qualified under Section 401(a)
 of the Code has received a favorable determination letter, or is entitled to rely on an opinion letter,
 from the IRS.

                 (c)     Except as set forth on Schedule 4.13(c), no Employee Plan is, and neither
 Seller nor any of its ERISA Affiliates contribute to any employee benefit plan that is, (i) subject
 to Title IV of ERISA or Section 412 of the Code, (ii) a multiemployer plan (within the meaning
 of Section 3(37) or 4001(a)(3) of ERISA) (“Multiemployer Plan”), (iii) a “multiple employer
 plan” as defined in Section 413(e) of the Code, (iv) a “welfare benefit trust” or “voluntary
 employees beneficiary association” within the meaning of Sections 419, 419A or 501(a)(9)
 of the Code, (v) a “multiple employer welfare arrangement” (as defined in Section 3(40) of
 ERISA) or (vi) a “nonqualified deferred compensation plan” within the meaning of Section
 409A(d)(1) of the Code. Other than as required under Sections 601 to 608 of ERISA or other
 applicable Law, no Assumed Employee Plan or Transferred Entity Employee Plan provides
 post-termination or retiree health benefits to any individual for any reason, and, except as
 required by Law, neither the Seller nor any Transferred Entity has any Liability to provide post-
 termination or retiree health benefits to any individual or ever represented, promised or contracted
 to any individual that such individual would be provided with post-termination or retiree health
 benefits.

                 (d)    Except where the failure to do so would not reasonably be expected to be
 material to the Business taken as a whole, (i) each Assumed Employee Plan and Transferred Entity
 Employee Plan complies in form and has been operated in accordance with its terms and all
 applicable Laws, (ii) each of the Seller Parties and the Transferred Entities have made all required
 contributions and paid in full all required insurance premiums and other required payments with
 regard to each Assumed Employee Plan and Transferred Entity Employee Plan to the extent due
 or owing on or before the Closing Date, (iii) if intended to qualify for special Tax treatment meets
 all requirements for such treatment, (iv) if intended to be fully funded and/or book-reserved is fully
 funded and/or book reserved, as appropriate, based upon reasonable actuarial assumptions and (v)
 for purposes of each Assumed Employee Plan and Transferred Entity Employee Plan, each Seller
 Party and Transferred Entity correctly classified those individuals performing services for the
 Business as common law employees, leased employees, independent contractors or agents.

               (e)     No Employee Plan (other than a Multiemployer Plan) that is subject to Title
 IV of ERISA or Section 412 of the Code (a “Title IV Plan”) has an “accumulated funding
 deficiency,” whether or not waived, or is subject to a Lien for unpaid contributions under Section
 303(k) of ERISA or Section 430(k) of the Code. No Title IV Plan has an “adjusted funding target
 attainment percentage,” as defined in Section 436 of the Code, less than eighty percent (80%).

                                                   24
                                                  A-0231
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 237 of 319 PageID #: 7739
             Case 20-11157-CSS            Doc 589-1        Filed 07/23/20      Page 31 of 101

                                                                            HIGHLY CONFIDENTIAL

 With respect to each Title IV Plan, (i) no Action has been initiated by the Pension Benefit Guaranty
 Corporation to terminate any such plan or to appoint a trustee for any such plan, (ii) no “reportable
 event,” as defined in Section 4043 of ERISA, with respect to which the reporting requirement has
 not been waived has occurred with respect to any such Title IV Plan and (iii) all premiums owed
 to the Pension Benefit Guaranty Corporation for any period prior to the Closing Date have been
 timely paid.

                 (f)    To the Knowledge of Seller, no Actions are pending or threatened in writing
 from any Government Authority in connection with any Assumed Employee Plan or Transferred
 Entity Employee Plan (other than routine benefit claims) that would reasonably be expected to be
 material to the Business taken as a whole.

                (g)    Except as set forth on Schedule 4.12(a)(ii), no Seller Party, with respect to
 the Business, or Transferred Entity is party to or bound by any Collective Bargaining Agreement
 or other Contract with a Union and no Covered Employee is represented by a Union. To the
 Knowledge of Seller, there is no effort currently being made or threatened by, or on behalf of, any
 Union to organize any Covered Employee, and there has been no such effort during the past six
 (6) months.

                  (h)     With respect to the Covered Employees, there are no (i) strikes, work
 stoppages, work slowdowns or lockouts pending, or, to the Knowledge of Seller, threatened against
 the Seller Parties, the Transferred Entities, or their respective Affiliates, or (ii) any Actions or any other
 material unfair labor practice charges, grievances, charges or complaints pending, or, to the
 Knowledge of Seller, threatened by or on behalf of any employee or group of employees of
 the Seller Parties, the Transferred Entities, or their respective Affiliates, except, in each case,
 as would not reasonably be expected to result in material Liability to the Business or the
 Transferred Entities taken as a whole. The Seller Parties and their respective Affiliates are, and
 have been, in compliance in all material respects with all employment Laws with respect to the
 Covered Employees.

                 (i)      With respect to Covered Employees, (i) there has been no plant closing or
 mass layoff, as those terms (or similar) are commonly used in the federal WARN Act and any
 parallel state or local legislation or regulations, within the last twelve (12) months; and (ii) there
 has been no temporary furlough, layoff or plant closing within the last six (6) months which the
 any Seller Party or the Transferred Entities now reasonably believes will last longer than six (6)
 months beyond the time period during which the furlough, layoff or plant closing was
 implemented.

                    (j)    The Seller Parties and the Transferred Entities, as applicable, have paid in
 full (i) to all current and former employees primarily dedicated to the Business, any wages, salaries,
 commissions, bonuses, compensation, overtime, cash out of accrued and unused vacation, paid
 time off or other leave, severance, and any other amounts that are due and payable prior to the
 Closing Date; and (ii) to all independent contractors, consultants, and temporary employees
 performing services for the Business, any fees for services that are due and payable prior to the
 Closing Date.



                                                      25
                                                     A-0232
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 238 of 319 PageID #: 7740
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 32 of 101

                                                                        HIGHLY CONFIDENTIAL

                 (k)     Neither the execution and delivery of this Agreement nor the consummation
 of the transactions contemplated hereby will (either alone or in conjunction with any other event)
 result in, accelerate the vesting, funding, or delivery of, or increase the amount or value of, any
 payment, severance, or benefit to any employee primarily dedicated to the Business, former
 employee dedicated to the Business, or officer or director, independent contractor, or consultant
 related to the Business. No amount paid or payable in connection with the transaction
 contemplated by this Agreement will, either alone or in combination with another event, be an
 “excess parachute payment” within the meaning of Section 280G of the Code (determined without
 regarding the exceptions provided for in Section 280G(b)(5) of the Code). No Seller Party is a
 party to any plan, program, agreement, or arrangement that provides for a gross-up or
 reimbursement of Taxes imposed under Section 4999 or Section 409A of the Code to any
 employee, director or officer dedicated to the Business, or any other service provider of the
 Business.

                (l)   Notwithstanding anything in this Agreement to the contrary, the
 representations and warranties made by Seller in this Section 4.13 are the sole and exclusive
 representations and warranties made regarding Covered Employees, Employee Plans or other
 employment or employee benefits matters.

        Section 4.14    Taxes.

                 (a)    Each of (A) the Seller Parties solely with respect to the Transferred Assets
 and (B) the Transferred Entities have timely filed (or have had filed on their behalf) all material
 Tax Returns required to be filed, taking into account any extensions of time to file such Tax
 Returns. All material amounts of Taxes shown due on such Tax Returns owed by (x) the Seller
 Parties solely with respect to the Transferred Assets and (y) the Transferred Entities, in each case,
 have been fully paid or properly accrued for on the Financial Statements, other than with respect
 to any Taxes the payment of which was precluded by reason of the Bankruptcy Cases.

                 (b)      No material deficiencies for any Taxes that are related to the Business have
 been proposed, asserted or assessed in writing by a Taxing Authority against any Transferred
 Entity that are still pending.

                 (c)    No Transferred Entity has any current material Liability for Taxes of any
 Person (other than any of the Seller Parties or the Transferred Entities) (i) under Treasury
 Regulations Section 1.1502-6 (or any similar provision of state, local or foreign Law) or (ii) as a
 transferee or successor.

                (d)      There are no Liens for Taxes on the Transferred Assets or the Transferred
 Equity Interests other than Permitted Liens.

               (e)    The Transferred Entities have complied in all material respects with all
 applicable withholding obligations for any material amount of Taxes that are related to the
 Business required to have been withheld in connection with amounts paid to any Covered
 Employee of a Transferred Entity or independent contractor.




                                                  26
                                                 A-0233
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 239 of 319 PageID #: 7741
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 33 of 101

                                                                        HIGHLY CONFIDENTIAL

                 (f)     To the Knowledge of Seller, no Seller Party or Transferred Entity has been
 a party to a “listed transaction” as such term is defined in Treasury Regulations Section 1.6011-
 4(b)(2).

               (g)    No claim has been made by any Taxing Authority in writing in a jurisdiction
 where any Transferred Entity has not filed a Tax Return that it is or may be subject to Tax by such
 jurisdiction.

                (h)    Within the past two (2) years, no Transferred Entity has distributed shares
 of another Person, or has had its shares distributed by another Person, in a transaction that was
 purported or intended to be governed in whole or in part by Section 355 or Section 361 of the
 Code.

                (i)     No Transferred Entity is a party to or has any obligation under any Tax
 sharing, Tax indemnification, or Tax allocation agreement or similar Contract or arrangement
 (other than any agreement that will be terminated at or before the Closing, is exclusively between
 the Transferred Entities, or is not primarily related to Taxes).

                 (j)     Nothing in this Section 4.14 or otherwise in this Agreement shall be
 construed as a representation or warranty with respect to (i) the amount or availability of any net
 operating loss, capital loss, or Tax credit carryover or other Tax attribute or asset or (ii) any Tax
 positions that Buyer or any of its respective Representatives or Affiliates (including the
 Transferred Entities) may take in or in respect of a taxable period (or portion thereof) beginning
 after the Closing Date.

               (k)     None of the Seller Parties or the Transferred Entities has made an election
 under Section 965(h) of the Code.

               (l)     Seller is registered under Part IX of the Excise Tax Act (Canada) and
 Chapter VIII of the Quebec Sales Tax Act and its registration numbers are 139813919RT0001 and
 1204642121TQ0001, respectively.

                 (m)     The representations and warranties made by Seller in this Section 4.14
 constitute the sole and exclusive representations and warranties with respect to Taxes, and no other
 representation or warranty contained in any other section of this Agreement shall apply to any Tax
 matters, and no other representation or warranty, express or implied, is being made with respect
 thereto.

        Section 4.15    Real Property.

                (a)      Schedule 4.15(a) sets forth a list of all material Owned Real Property and
 all material Leased Real Property. The Seller Parties and the Transferred Entities have good and
 valid fee simple title to all such Owned Real Property and valid title to the leasehold estate (as
 lessee or sublessee) in all such Leased Real Property, in each case, free and clear of all Liens,
 except for Permitted Liens.

                 (b)    All material Leases under which the Seller Parties or the Transferred
 Entities are a lessee or sublessee are in full force and effect and are enforceable as against such

                                                  27
                                                A-0234
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 240 of 319 PageID #: 7742
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 34 of 101

                                                                        HIGHLY CONFIDENTIAL

 Seller Party or Transferred Entity, and to the Knowledge of Seller, as against any other
 counterparty thereto, in all material respects, in accordance with their respective terms. No written
 notices of material default under any such Lease or sublease have been sent or received by the
 Seller Parties or the Transferred Entities within the twelve (12)-month period ending on the
 Agreement Date and to the Knowledge of Seller no material default by any Seller Party or
 Transferred Entity exists under any such material Leases. A true and complete, in all material
 respects, copy of each Transferred Lease has been made available to Buyer.

                 (c)    None of the Seller Parties or the Transferred Entities has received any
 written notice from any Government Authority asserting any material violation of applicable Laws
 (except for Environmental Law, which is subject to Section 4.11 hereof) with respect to the Owned
 Real Property or Leased Real Property that remains uncured, and to the Knowledge of Seller, no
 such violations exist.

                 (d)     To the Knowledge of the Seller, all material buildings, structures and
 other improvements on the Owned Real Property are in reasonably good condition and repair,
 normal wear and tear excepted, for the continued use of the Owned Real Property as it is currently
 used in all material respects. The Seller Parties have not leased or otherwise granted to any Person
 the right to use or occupy any Transferred Owned Real Property and Transferred Leased Real
 Property or any portion thereof, except as would not reasonably be expected to be material to the
 Business taken as a whole. There are no outstanding options, rights of first offer or rights of first
 refusal to purchase any Transferred Owned Real Property or any portion thereof, and none of the
 Transferred Entities are a party to any agreement or option to purchase any real property or interest
 therein. None of the Seller Parties or the Transferred Entities have received a notice of any pending
 condemnation proceedings or eminent domain proceedings of any kind against the Transferred
 Owned Real Property and, to the Knowledge of Seller, no such proceedings have been threatened
 in writing. None of the Owned Real Property is subject to any right or option of any other Person
 to purchase or lease an interest in such Owned Real Property.

         Section 4.16 Brokers. Except for fees and expenses of Houlihan Lokey Capital, Inc. (the
 “Seller’s Banker”), no broker, finder or investment banker is entitled to any brokerage, finder’s
 or other fee or commission from the Seller Parties, the Transferred Entities or any of their
 respective Affiliates in connection with the Transactions. Buyer shall not be liable for, and shall
 not assume, any broker, finder, or investment banker fees incurred by Seller or any of its Affiliates.

        Section 4.17    Title; Sufficiency of Transferred Assets and Assets.

                 (a)      Except for Permitted Liens, the Transferred Assets and the Assets (other
 than, in each case, (x) the Owned Real Property and the leasehold estate (as lessee or sublessee) in
 any Leased Real Properties, which are the subject of Section 4.15, (y) any personal property leased
 pursuant to a Transferred Contract and (z) Intellectual Property rights, which are the subject of
 Section 4.10) are owned by or otherwise made available to the Seller Parties and the Transferred
 Entities, and, at the Closing, subject to Section 2.03, Buyer or one of its Affiliates will own each
 of such Transferred Assets and the Transferred Equity Interests or will be vested with good title to
 such Transferred Assets, as the case may be, free and clear of all Liens, other than Permitted Liens.



                                                  28
                                                 A-0235
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 241 of 319 PageID #: 7743
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 35 of 101

                                                                        HIGHLY CONFIDENTIAL

                 (b)    Assuming receipt of all relevant Consents, and that all Available Contracts
 are assumed and no Excluded Asset Schedule Supplement is delivered, the Transferred Assets,
 (together with the Assets, the Intellectual Property rights provided under the IP Cross License
 Agreement, the Trademark Co-Existence Agreement and the TSA and all rights granted and
 services to be performed under the Transaction Agreements) constitute all of the properties, rights
 and assets that are necessary to permit the Buyer to conduct the Business, after the Closing, in all
 material respects as presently conducted by the Seller Parties.

         Section 4.18 Insurance. Schedule 4.18 provides a summary of all Insurance Policies
 maintained for, at the expense of, or for the benefit of, the Transferred Entities or the Transferred
 Assets or the Business. Each such Insurance Policy is in full force and effect, all premiums due to
 date thereunder have been paid in full and neither Seller nor any of its Affiliates is in material
 default with respect to any other obligations thereunder. No written notice of cancellation or
 nonrenewal, in whole or in part, with respect to any such Insurance Policy currently in force has
 been received by Seller.

         Section 4.19 Affiliate Transactions. Except: (a) for employment-related arrangements,
 the payment of compensation and benefits in the Ordinary Course of Business, and travel advances
 and employees loans, (b) Contracts entered into in the Ordinary Course of Business on an arm’s
 length basis or (c) as set forth on Schedule 4.19, no current officer, manager, director or Affiliate
 of any Seller Party (other than the Transferred Entities) is a party to any Contract, or business
 relationship with, or has any material interest in any property used by, any of the Seller Parties or
 the Transferred Entities.

         Section 4.20 Condition of Transferred Assets and Assets. The items of material, tangible
 personal property included in the Transferred Assets and Assets are in working condition and are
 reasonably adequate for the uses to which they are currently being put, the failure of which would
 not reasonably be expected to be material to the Business taken as a whole.

        Section 4.21    Corruption and Trade Regulation.

                (a)     Neither the Transferred Entities nor, to the Knowledge of Seller, any Person
 acting on behalf of the Seller Parties in respect of the Business or Transferred Entities has at any
 time in the past twelve (12) months:

                      (i)     violated, or engaged in any activity, practice or conduct which
 would violate any applicable anti-corruption Laws, including the U.S. Foreign Corrupt Practices
 Act of 1977, as amended, and the U.K. Bribery Act 2010 (collectively “Anti-Corruption
 Laws”);

                        (ii)    paid, offered, given, promised to pay, or authorized the unlawful
 payment of, any money or anything of value to, or for the benefit of, any “foreign public official”
 (as such term is defined in Anti-Corruption Laws) or other Person, for the purpose of (A) corruptly
 obtaining business; or (B) inducing the recipient to use his or her influence or position to affect
 any act or decision, in order to obtain or retain business for, direct business to, or secure an
 improper advantage for, any Seller Parties, Transferred Entities or the Business; or


                                                  29
                                                 A-0236
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 242 of 319 PageID #: 7744
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 36 of 101

                                                                         HIGHLY CONFIDENTIAL

                        (iii) been or is currently the subject of any allegation, voluntary
 disclosure, investigation, prosecution or other enforcement Action related to Anti-Corruption
 Laws.

                (b)     The Seller Parties in respect of the Business and Transferred Entities have
 implemented policies and procedures intended to promote compliance with International Trade
 Laws, including, but not limited to, the U.S. and the European Union, and have obtained all
 material licenses or other authorizations from the relevant Government Authorities in connection
 with International Trade Laws.

                 (c)    The Seller Parties in respect of the Business and the Transferred Entities
 and, to the Knowledge of Seller, any of their respective equityholders, directors, officers,
 employees, agents, distributors, sales representatives, and consultants, and each other Person
 acting for, or on behalf of, the Seller Parties in respect of the Business and Transferred Entities,
 have been for the past three (3) years, and currently are, in material compliance with applicable
 provisions of, and have not been and are not subject to, and have not engaged and are not engaging
 in activities that may cause them to be subject to, material penalties, sanctions, or loss of Tax
 benefits under the International Trade Laws or any applicable Law relating to international trade
 administered by a Government Authority in any jurisdiction in which the Seller Parties or the
 Transferred Entities operate for which the applicable statute of limitations is only triggered upon
 discovery of violative conduct.

                  (d)    None of the Seller Parties in respect of the Business, the Transferred
 Entities, or to the Knowledge of Seller, any of their respective members, managers, shareholders,
 directors, officers, employees, agents, distributors, sales representatives, and consultants, and each
 other Person acting for, or on behalf of, any of the Seller Parties in respect of the Business or the
 Transferred Entities has, during the past three (3) years: (i) violated or engaged in any activities
 that may result in a material violation of, or penalties, sanctions, or loss of Tax benefits under, any
 International Trade Laws, or (ii) been fifty percent or more owned or controlled by any person that
 is the target of sanctions under International Trade Laws;

                (e)    engaged in any activities with, in or involving (A) Cuba, Iran, North Korea,
 Syria, or the Crimea region of Ukraine, (collectively, the “Embargoed Countries”) and the
 governments thereof, (B) any Persons organized, incorporated, established, located, or resident in
 the Embargoed Countries, (C) any Persons subject to sanctions or other trade restrictions by
 a Government Authority in any jurisdiction in which the Seller Parties in respect of the Business
 or Transferred Entities operate, or (D) any Persons owned or controlled by, or acting on behalf
 of, any Person responsive to clauses (A) through (C), in any manner that would result in a material
 violation of Law.

                (f)     There is no pending or, to the Knowledge of Seller, threatened in writing
 proceeding against, and no pending or threatened in writing investigation by, a Government
 Authority of, the Seller Parties in respect of the Business or the Transferred Entities, nor is there
 any injunction, Order, judgment, ruling, or decree imposed (or threatened in writing to be imposed)
 upon the Seller Parties in respect of the Business or Transferred Entities by or before any
 Government Authority, civil or criminal investigation, audit or any other inquiry by a Government


                                                   30
                                                  A-0237
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 243 of 319 PageID #: 7745
            Case 20-11157-CSS         Doc 589-1       Filed 07/23/20    Page 37 of 101

                                                                       HIGHLY CONFIDENTIAL

 Authority, or voluntary disclosure being considered, in each case, in connection with an alleged
 possible or actual violation of any applicable International Trade Laws.

         Section 4.22 No Other Representations or Warranties. Except for the representations and
 warranties expressly set forth in this Article IV (as modified by the Disclosure Schedules), none
 of the Seller Parties or any other Person has made, makes or shall be deemed to make any other
 representation or warranty of any kind whatsoever, express or implied, written or oral, at Law or
 in equity, on behalf of the Seller Parties, the Transferred Entities or any of their respective
 Affiliates, including any representation or warranty regarding any Seller Party, any Transferred
 Entity or any other Person, the Transferred Equity Interests, any Assets, any Transferred Assets,
 any Liabilities of any Seller Party or Transferred Entity, including any Assumed Liabilities, the
 Business, any Transaction, any other rights or obligations to be transferred pursuant to the
 Transaction Agreements or any other matter, and the Seller Parties hereby disclaim all other
 representations and warranties of any kind whatsoever, express or implied, written or oral, at Law
 or in equity, whether made by or on behalf of any Seller Party, any Transferred Entity or any other
 Person, including any of their respective Representatives. Except for the representations and
 warranties expressly set forth in this Article IV (as modified by the Disclosure Schedules), each
 Seller Party, as applicable, hereby (a) disclaims and negates any representation or warranty,
 expressed or implied, at common Law, by statute, or otherwise, relating to the condition of the
 Transferred Assets, the Assets or the Business, and (b) disclaims all Liability and responsibility
 for all projections, forecasts, estimates, financial statements, financial information, appraisals,
 statements, promises, advice, Data or information made, communicated or furnished (orally or in
 writing, including electronically) to Buyer or any of Buyer’s Affiliates or any Representatives of
 Buyer or any of Buyer’s Affiliates (including any opinion, information, projection, or advice that
 may have been or may be provided to Buyer by any Representative of the Seller Parties or the
 Transferred Entities, respectively), including omissions therefrom. Without limiting the
 foregoing, no Seller Party makes any representation or warranty of any kind whatsoever, express
 or implied, written or oral, at Law or in equity, to Buyer or any of its Affiliates or any
 Representatives of Buyer of any of its Affiliates regarding the probable success, profitability or
 value of the Transferred Entities, the Transferred Assets or the Business.

                                           ARTICLE V

                   REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer hereby represents and warrants to Seller that:

          Section 5.01 Formation and Authority of Buyer; Enforceability. Buyer is a limited
 liability company duly formed organized, validly existing and, to the extent legally applicable,
 in good standing under the Laws of the State of Delaware and has the requisite limited liability
 company power and authority to execute, deliver and perform its obligations under the Buyer
 Transaction Agreements (including the consummation of the Buyer Transactions). The
 execution, delivery and performance of this Agreement by Buyer and the consummation of the
 Buyer Transactions have been duly authorized by all requisite limited liability company action on
 the part of Buyer, and no shareholder or other similar approval is required in connection with
 Buyer’s execution, delivery and performance of this Agreement. The execution, delivery and
 performance by Buyer and Buyer’s Affiliates of each Buyer Transaction Agreement (other than

                                                 31
                                                A-0238
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 244 of 319 PageID #: 7746
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 38 of 101

                                                                         HIGHLY CONFIDENTIAL

 this Agreement) to which Buyer or such Affiliates is a party, will be, prior to the Closing, duly
 authorized by all requisite organizational action on the part of Buyer or such Buyer Affiliate. This
 Agreement has been (and upon execution and delivery thereof, the other Buyer Transaction
 Agreements to which Buyer and Buyer’s Affiliates are parties) will be, duly executed and
 delivered by Buyer or Buyer’s Affiliates, and (assuming due authorization, execution and
 delivery by the other parties hereto and thereto) this Agreement constitutes (and upon execution
 and delivery thereof, the other Buyer Transaction Agreements will constitute, legal, valid and
 binding obligations of Buyer and Buyer’s Affiliate (as applicable) enforceable against them in
 accordance with their respective terms, subject to the Bankruptcy and Equity Exception.

         Section 5.02 Qualification of the Buyer. Buyer has the limited liability company power
 and authority to operate its businesses as now conducted. Buyer is qualified as a foreign
 corporation or other organization to do business and, to the extent legally applicable, is in good
 standing in each jurisdiction where the character of its owned, operated or leased properties or the
 nature of its activities makes such qualification necessary, except for jurisdictions where the failure
 to be so qualified or in good standing would not materially impair or delay the ability of Buyer to
 consummate the transactions contemplated by, or perform its obligations under, the Transaction
 Agreements.

         Section 5.03 No Conflict. Provided that all Consents, waivers and other actions
 described in Section 5.04 have been obtained, the execution, delivery and performance by Buyer
 of the Buyer Transaction Agreements do not and will not:

                (a)    violate or conflict with in any material respect the certificate or articles of
 incorporation or bylaws or similar organizational documents of Buyer;

                (b)     conflict with or violate in any material respect any Law or Order applicable
 to Buyer; or

                 (c)     violate or conflict with, result in any breach of, or constitute a violation or
 default (or, any event that, with notice or lapse of time, or both would constitute a default) under,
 or give to any Person any right to terminate, accelerate or cancel, or result in the creation of any
 Lien on any assets or properties of Buyer pursuant to, any Contract to which Buyer or any of its
 Subsidiaries or Affiliates is a party or by which any of such assets or properties is bound, except
 for any such conflicts, violations, terminations, cancellations, breaches, defaults, accelerations or
 Liens as would not materially impair or delay the ability of Buyer to consummate the Buyer
 Transactions or otherwise perform its obligations under the Buyer Transaction Agreements.

         Section 5.04 Consents and Approvals. The execution, delivery and performance by
 Buyer of the Buyer Transaction Agreements do not and will not require any Consent, waiver or
 other action by, or any filing with or notification to, any Government Authority, except (a) in
 connection with applicable filing, notification, waiting period or approval requirements, to the
 extent required, under the HSR Act and all applicable Antitrust Laws, (b) those required by the
 Bankruptcy Court in connection with the Bankruptcy Cases, or (c) where the failure to obtain such
 Consent or waiver, to take such action, or to make such filing or notification, would not
 materially impair or delay the ability of Buyer to consummate the Buyer Transactions or
 otherwise perform its obligations under the Buyer Transaction Agreements.

                                                   32
                                                  A-0239
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 245 of 319 PageID #: 7747
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 39 of 101

                                                                        HIGHLY CONFIDENTIAL

        Section 5.05    Absence of Restraints; Compliance with Laws.

               (a)    To the knowledge of Buyer, no facts or circumstances exist that would
 reasonably be expected to materially impair or delay the ability of Buyer to consummate the
 Buyer Transactions or otherwise perform its obligations under the Buyer Transaction Agreements.

                (b)     Buyer is not in violation of any Laws or Orders applicable to the conduct of
 its business, except for violations the existence of which would not reasonably be expected to
 materially impair or delay the ability of Buyer to consummate the Buyer Transactions or otherwise
 perform its obligations under the Buyer Transaction Agreements.

               (c)     There are no Actions pending or, to the knowledge of Buyer, threatened
 in writing that would impair or delay in any material respect Buyer’s ability to perform its
 obligations under the Buyer Transaction Agreements or to consummate the Transactions
 contemplated by the Buyer Transaction Agreements.

          Section 5.06 Financial Ability. Buyer has available to it, (a) sufficient immediately
 available funds and the financial ability to pay the Purchase Price, all Cure Costs and any costs
 and expenses incurred by Buyer pursuant to, or in connection with the negotiation, execution or
 performance of the Transaction Agreements and (b) the financial resources and capabilities
 (financial and otherwise) to perform its obligations under the Buyer Transaction Agreements.
 Buyer has not incurred, and is not contemplating or aware of any obligation, commitment,
 restriction or other Liability of any kind, in each case, that would materially impair or adversely
 affect such resources, funds or capabilities.

        Section 5.07 Brokers. No broker, finder or investment banker is entitled to any
 brokerage, finder’s or other fee or commission from Buyer or any of Buyer’s Affiliates in
 connection with the Transactions.

         Section 5.08 Investigation. Buyer acknowledges and agrees that it (a) has completed
 such inquiries and investigations as it has deemed appropriate, and, based thereon, has formed an
 independent judgment concerning, the Transferred Entities, the Transferred Equity Interests, the
 Assets, the Liabilities of the Transferred Entities, the Transferred Assets, the Assumed Liabilities,
 the Business and the Transactions, and any other rights or obligations to be transferred, directly or
 indirectly, pursuant to the Transaction Agreements and (b) has been furnished with, or given access
 to such information about the Seller Parties, the Transferred Entities, the Transferred Equity
 Interests, the Assets, the Liabilities of the Transferred Entities, the Transferred Assets, the
 Assumed Liabilities, the Business and any other rights or obligations to be transferred, directly or
 indirectly, pursuant to the Transaction Agreements, in the case of each of (a) and (b), sufficient to
 execute, deliver and perform its obligations under this Agreement. Buyer further acknowledges
 and agrees that (x) the only representations and warranties made by Seller are the representations
 and warranties expressly set forth in Article IV (as modified by the Disclosure Schedules) and
 Buyer has not relied upon any other express or implied representations, warranties or other
 projections, forecasts, estimates, appraisals, statements, promises, advice, Data or information
 made, communicated or furnished by or on behalf of Seller or any of its Affiliates, any
 Representatives of Seller or any of its Affiliates or any other Person, including any projections,
 forecasts, estimates, appraisals, statements, promises, advice, Data or information made,

                                                  33
                                                 A-0240
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 246 of 319 PageID #: 7748
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 40 of 101

                                                                        HIGHLY CONFIDENTIAL

 communicated or furnished by or through the Seller’s Banker, or management presentations, data
 rooms (electronic or otherwise) or other due diligence information, and that Buyer will not have
 any right or remedy arising out of any such representation, warranty or other projections, forecasts,
 estimates, appraisals, statements, promises, advice, Data or information and (y) any claims Buyer
 may have for breach of any representation or warranty shall be based solely on the representations
 and warranties of Seller expressly set forth in Article IV (as modified by the Disclosure Schedules).
 Except as otherwise expressly set forth in this Agreement, Buyer understands and agrees that the
 Transferred Entities, the Assets, the Business, the Transferred Assets and the Assumed Liabilities
 are being transferred on a “where-is” and, as to condition, “as-is” basis subject to the
 representations and warranties contained in Article IV (as modified by the Disclosure Schedules)
 without any other representations or warranties of any nature whatsoever.

         Section 5.09 Securities Matters. The Transferred Equity Interests are being acquired by
 Buyer for its own account, and not with a view to, or for the offer or sale in connection with, any
 public distribution or sale of the Transferred Equity Interests or any interest in them. Buyer has
 sufficient knowledge and experience in financial and business matters to be capable of evaluating
 the merits and risks of its investment in the Transferred Equity Interests, and Buyer is capable of
 bearing the economic risks of such investment, including a complete loss of its investment in the
 Transferred Equity Interests. Buyer acknowledges that the Transferred Equity Interests have not
 been registered under the Securities Act, or any state securities Laws, and understands and agrees
 that it may not sell or dispose of any of the Transferred Equity Interests except pursuant to a
 registered offering in compliance with, or in a transaction exempt from, the registration
 requirements of the Securities Act and any other applicable state, foreign or federal securities
 Laws. Buyer understands that the Transferred Equity Interests are being sold to Buyer based
 in part upon the Buyer’s representations contained in this Agreement.

                                           ARTICLE VI

                                 ADDITIONAL AGREEMENTS

         Section 6.01 Conduct of Business Before the Closing. Buyer acknowledges that the
 Seller Parties are operating the Business in the context of the Bankruptcy Cases. Subject to the
 foregoing, except (a) as required by applicable Law, by Order of the Bankruptcy Court, (b) as
 required in connection with any Transaction Agreement or (c) for matters identified on
 Schedule 6.01, during the Pre-Closing Period:

                         (i)    Seller shall use, and Seller shall cause the other Seller Parties and
 Transferred Entities to use, commercially reasonable efforts to, as applicable, operate the Business
 in the Ordinary Course of Business, maintain the Transferred Assets and the Assets substantially
 in their current condition (subject to ordinary wear and tear) and, preserve in all material
 respects the present business operations, organization and goodwill of the Business, and the
 present relationships with material customers and material suppliers of the Business; and

                        (ii)    unless Buyer otherwise consents in writing (which consent shall not
 be unreasonably withheld, conditioned or delayed), Seller will, and will cause the other Seller
 Parties and the applicable Transferred Entities to, solely with respect to the Business, not do any
 of the following, in each case, solely to the extent related to the Business:

                                                  34
                                                 A-0241
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 247 of 319 PageID #: 7749
       Case 20-11157-CSS           Doc 589-1        Filed 07/23/20     Page 41 of 101

                                                                     HIGHLY CONFIDENTIAL

                           (A)    grant any Lien on the Transferred Equity Interests or any
    Assets or Transferred Assets (in each case, whether tangible or intangible), in each case,
    other than a Permitted Lien or a Lien that will be discharged at or prior to Closing;

                           (B)    acquire (by merger, consolidation, acquisition of stock or
    assets or otherwise) any corporation, partnership or other business organization or division;

                           (C)    except for any such Debt or guaranty that will be discharged
    at or prior to the Closing or trade accounts payable incurred in the Ordinary Course of
    Business, incur or issue any Debt, or assume, grant, guarantee or endorse, or otherwise as
    become responsible for, the obligations of any Person;

                            (D)      issue or sell any additional shares of, or other equity interests
    in, the Transferred Entities, or securities convertible into or exchangeable for such shares
    or equity interests (other than, in each case, the issuance or sale of shares of, or other equity
    interest in, one Transferred Entity to another Transferred Entity), or issue or grant any
    options, warrants, calls, subscription rights or other rights of any kind to acquire such
    shares, other equity interests or securities;

                           (E)     sell, transfer, lease, sublease or otherwise dispose of any
    Assets or Transferred Assets (other than transfers between or among the Seller Parties
    and/or the Transferred Entities), other than in the Ordinary Couse of Business or as required
    under any applicable Law, any Order entered by the Bankruptcy Court or this Agreement;

                           (F)     in any material respect, (1) increase the wages, salaries, or
    bonuses payable to any Covered Employee who is a member of senior management or
    (2) establish or materially increase any benefits under any Assumed Employee Plan or
    Transferred Entity Employee Plan, except, in either case, (x) as required by any Assumed
    Employee Plan or Transferred Entity Employee Plan or any Contract in existence on the
    Agreement Date, (y) any increase in wages, salaries, bonuses and incentives in the
    Ordinary Course of Business consistent with past practices with respect to Covered
    Employees (other than members of senior management), or (z) as required by applicable
    Law;

                           (G)      other than in the Ordinary Course of Business (including the
    settling of product warranty claims in the Ordinary Course of Business) enter into any
    settlement or release with respect to any material Action related to the Business other than
    any settlement or release (1) that contemplates only the payment of money without ongoing
    limits on the conduct or operation of the Business, (2) results in a full release of the
    applicable Seller Parties or Transferred Entities with respect to the claims giving rise to
    such Action, and (3) involves the payment of Liabilities reflected or reserved against in full
    in the Financial Statements;

                           (H)    materially amend or terminate any Material Contract or enter
    into any Contract that would have been required to be disclosed as a Material Contract on
    Schedule 4.12(a), had it been entered into prior to the Agreement Date, in each case, other
    than in the Ordinary Course of Business;

                                               35
                                                    A-0242
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 248 of 319 PageID #: 7750
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 42 of 101

                                                                         HIGHLY CONFIDENTIAL

                               (I)     declare or set aside any dividends or distributions on any
        capital stock of any Transferred Entity (in cash or in kind);

                              (J)     make, change or revoke any material Tax election of any
        Transferred Entity unless required by GAAP;

                                (K)      enter into any commitment for capital expenditures that
        results in the Seller Parties and Transferred Entities exceeding the total capital expenditure
        amount set forth in the CapEx Budget for the current fiscal year;

                                (L)     modify or terminate any existing Autozone factoring
        arrangement; or

                                (M)     enter into any legally binding commitment with respect to
        any of the foregoing.

        Section 6.02    Access to Information.

                  (a)     During the Pre-Closing Period, upon reasonable prior written notice, Seller
 shall, and shall cause each of the other Seller Parties and the applicable Transferred Entities to
 (solely to the extent possible without incurring third-party costs and expenses unless requested by
 Buyer as set forth herein) (i) afford the Representatives of Buyer reasonable access, during normal
 business hours, to their properties, books and records of the Business and the Transferred Entities,
 (ii) furnish to the Representatives of Buyer such additional financial and operating Data and
 other information regarding the Business, the Transferred Entities, the Transferred Assets and
 the Assumed Liabilities as Buyer or its Representatives may from time to time reasonably request
 for purposes of consummating the Transactions, and (iii) make available to Buyer and its
 Representatives, during normal business hours, those directors, officers, employees, auditors,
 accountants and other Representatives of the Seller Parties and the Transferred Entities, except, in
 the case of (i), (ii) and (iii), as set forth in Section 6.02(b); provided, however, to the extent that
 Buyer requests, in writing, for Seller to incur any third-party costs and expenses to comply with
 the obligations set forth in this Section 6.02(a), then Buyer shall promptly reimburse Seller for
 such costs in accordance with the terms set forth in such written notice to Seller.

                (b)     Notwithstanding anything in this Agreement to the contrary,

                          (i)    (A) in no event shall the Seller Parties, the Transferred Entities or
 their respective Affiliates be obligated to provide any (1) access or information in violation of any
 applicable Law, or any Order of the Bankruptcy Court, (2) information the disclosure of which
 could reasonably be expected to jeopardize any applicable privilege (including the attorney-client
 privilege) available to any of the Seller Parties, the Transferred Entities or any of their respective
 Affiliates relating to such information, or (3) information the disclosure of which would cause any
 Seller Party, any Transferred Entity or any of their respective Affiliates to breach a confidentiality
 obligation to which it is bound and (B) any access or investigation contemplated by Section 6.02(a)
 shall not unreasonably interfere with any of the businesses, personnel or operations of any of the
 Seller Parties, the Transferred Entities or any of their respective Affiliates or the Business;



                                                   36
                                                  A-0243
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 249 of 319 PageID #: 7751
            Case 20-11157-CSS           Doc 589-1       Filed 07/23/20     Page 43 of 101

                                                                         HIGHLY CONFIDENTIAL

                        (ii)   the auditors and accountants of any of the Seller Parties, the
 Transferred Entities or any of their respective Affiliates or the Business shall not be obligated to
 make any work papers available to any Person except in accordance with such auditors’ and
 accountants’ normal disclosure procedures and then only after such Person has signed a customary
 agreement relating to such access to work papers in form and substance reasonably acceptable to
 such auditors or accountants; and

                        (iii) Buyer and its Representatives shall not conduct any sampling or
 testing of soil, groundwater, air, or other environmental media of any Seller Party or Transferred
 Entity.

                 (c)     If so requested by Seller, Buyer shall enter into a customary joint defense
 agreement or common interest agreement with one or more of the Seller Parties, the Transferred
 Entities or any of their respective Affiliates with respect to any information provided to Buyer, or
 to which Buyer gains access, pursuant to this Section 6.02 or otherwise.

         Section 6.03 Confidentiality. Buyer acknowledges that the Confidential Information and
 Transaction Information (each as defined in the Confidentiality Agreement) provided to it in
 connection with this Agreement, including information provided under Section 6.02, is subject to
 the Confidentiality Agreement, and the terms of the Confidentiality Agreement are incorporated
 into this Agreement by reference and shall continue in full force and effect (and all obligations
 thereunder shall be binding upon Buyer, its Representatives (as defined in the Confidentiality
 Agreement) and any other third party who signed (or signs) a joinder thereto subject to and in
 accordance with the Confidentiality Agreement as if parties thereto) until the Closing, at which
 time the obligations under the Confidentiality Agreement shall terminate; provided, however, that
 Buyer’s confidentiality obligations shall terminate only in respect of that portion of the
 Confidential Information relating to the Business and constituting a Transferred Asset, and for all
 other Confidential Information, the Confidentiality Agreement shall continue in full force and
 effect in accordance with its terms. If for any reason the Closing does not occur and this Agreement
 is terminated, the Confidentiality Agreement shall continue in full force and effect in accordance
 with its terms; provided, that the term of the Confidentiality Agreement as set forth therein shall
 be amended to refer to one (1) year from the date of termination of this Agreement. For the
 avoidance of doubt, the provisions in the Confidentiality Agreement which by their terms survive
 the termination of the Confidentiality Agreement shall continue in full force and effect in
 accordance with their terms (as modified by the previous sentence).

        Section 6.04    Regulatory Approvals.

                 (a)      Subject to Section 6.04(c), the Parties shall, and shall cause their respective
 Affiliates to, use their reasonable best efforts to take any and all steps to make all required filings
 and promptly obtain all Consents, Permits, Environmental Permits and Final Orders of all
 Government Authorities (other than any action of the Bankruptcy Court, which is governed
 exclusively by Article VIII) that may be, or become, necessary for the execution and delivery of,
 and performance of their respective obligations pursuant to, the Transaction Agreements
 (including the consummation of the Transactions) (collectively, the “Government Approvals”).



                                                   37
                                                  A-0244
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 250 of 319 PageID #: 7752
            Case 20-11157-CSS           Doc 589-1       Filed 07/23/20     Page 44 of 101

                                                                         HIGHLY CONFIDENTIAL

                (b)    On or prior to the Closing, Buyer shall secure financial assurance
 mechanisms, instruments or arrangements to replace any existing financial assurances currently
 maintained by the Seller Parties and set forth on Schedule 6.04(b) with respect to the Business
 under Environmental Permits. Seller agrees to provide reasonable assistance to support Buyer in
 securing such replacement financial assurances.

                  (c)      Without limiting the generality of Parties’ obligations under Section
 6.04(a), to the extent required, each of the Parties shall make its respective filing with respect to
 the Transactions under the HSR Act, if applicable, within five (5) Business Days from the entry
 of the Sale Order, unless otherwise extended by mutual agreement between Seller and Buyer, and
 shall make all other filings required pursuant to the Antitrust Laws of any other jurisdiction as
 promptly as practicable following the date of this Agreement. Buyer shall, and shall cause its
 Affiliates to, use reasonable best efforts to resolve as soon as reasonably practicable, but in any
 event not later than the Outside Date, any inquiry or investigation by any Government Authority
 relating to the Transactions under any Antitrust Law. In connection with any inquiry or
 investigation into the Transactions, the Parties further agree to supply as promptly as reasonably
 practicable any additional information and documentary material that may be requested or required
 pursuant to applicable Law, including any Antitrust Law. Buyer shall not withdraw its HSR Act
 filing, or other filing required by Antitrust Law, enter into any agreements to extend any HSR Act
 waiting period or other waiting period under any Antitrust Law, or enter into any agreements to
 delay or not to consummate the Transactions without the prior written consent of Seller. Subject
 to Article XI, all filings fees related to the HSR Act or any other filings under any other Antitrust
 Laws shall be borne by Buyer.

                  (d)    Notwithstanding any other provision in this Agreement, Buyer shall, and
 shall cause its Affiliates to promptly take and diligently pursue any or all actions to the extent
 necessary to eliminate each and every impediment under any Antitrust Law that may be asserted
 by any Government Authority or any other Person in opposition to the consummation of any of
 the Transactions, so as to enable the Parties to consummate the Transactions as soon as reasonably
 practicable, but in any event not later than the Outside Date. In furtherance of this obligation, and
 without limitation, Buyer shall, and shall cause its Affiliates to: (i) propose, offer, negotiate,
 commit to, effect, and agree to, by consent decree, hold separate order, or otherwise, any sale,
 divestiture, license, hold separate, or other disposition of or restriction on, any of the Transferred
 Assets, Assets, the Transferred Entities or any of Buyer’s or Buyer’s Affiliates’ assets or
 businesses; provided, however, that any such sale, divestiture, license, disposition, restriction on,
 holding separate, or other similar arrangement or action on the Transferred Assets, the Assets or
 the Transferred Entities is conditioned on the occurrence of, and shall become effective only from
 and after, the Closing Date; (ii) create, terminate, amend, or assign existing relationships, ventures,
 contractual rights, or obligations of the Buyer or Buyer’s Affiliate(s), or the Transferred Assets;
 (iii) amend, assign, or terminate existing licenses or other agreements (and entering into such new
 licenses or other agreements); (iv) otherwise take or commit to any and all actions that would limit
 Buyer’s freedom of action with respect to, or its ability to retain or hold, directly or indirectly, any
 businesses, assets, products, or equity interests in the Business of Buyer, Buyer’s Affiliate(s), or
 the Transferred Assets; (v) enter into any Order, consent decree, or other agreement to effectuate
 any of the foregoing; and (vi) if necessary, defend any threatened or initiated litigation under any
 Antitrust Law that would prevent or delay consummation of the Transactions.


                                                   38
                                                  A-0245
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 251 of 319 PageID #: 7753
            Case 20-11157-CSS           Doc 589-1       Filed 07/23/20     Page 45 of 101

                                                                         HIGHLY CONFIDENTIAL

                 (e)     Each Party shall promptly notify the other Parties of any oral or written
 communication it or any of its Representatives receives from any Government Authority relating
 to the matters that are the subject of this Section 6.04, permit the other Parties and their respective
 Representatives to review in advance any communication relating to the matters that are the subject
 of this Section 6.04 proposed to be made by such Party to any Government Authority and provide
 the other Parties with copies of all substantive correspondence, filings or other communications
 between them or any of their Representatives, on the one hand, and any Government Authority or
 members of its staff, on the other hand, relating to the matters that are the subject of this Section
 6.04, provided, however, that materials provided to the Party may be reasonably designated as
 “Outside Counsel Only” and also may be redacted: (i) to remove references concerning the
 valuation of the Business or competitively sensitive information; (ii) as necessary to comply with
 contractual arrangements, applicable Law or by Order of the Bankruptcy Court; and (iii) as
 necessary to address reasonable attorney-client or other privilege or confidentiality concerns. No
 Party shall agree to participate in any substantive meeting or discussion with any Government
 Authority in respect of any such filings, investigation or other inquiry unless it consults with the
 other Parties in advance and, to the extent permitted by such Government Authority, gives the
 other Parties the opportunity to attend and participate at such meeting. Subject to the
 Confidentiality Agreement, the Parties will coordinate and cooperate fully with each other in
 exchanging such information and providing such assistance as the other Parties may reasonably
 request in connection with the foregoing and in seeking early termination of any applicable waiting
 periods. The Parties shall share the right to control and direct the process by which the Parties
 hereto seek to avoid or eliminate impediments under any antitrust, competition, trade regulation
 or foreign investment regulation Law, including by directing the strategy and making final
 determinations related to the review or investigation of the Transactions by any Government
 Authority and attending all meetings, discussions, and communications with any Government
 Authority except to the extent that such Government Authority may request to communicate
 exclusively with one Party. Nothing in this Section 6.04(d) shall be applicable to Tax matters.

                 (f)      Buyer shall not, and shall not permit any of its Affiliates to, take any action
 (including acquiring or agreeing to acquire by merging or consolidating with, or by purchasing the
 assets of or equity in, or by any other manner, any Person or portion thereof, or otherwise acquiring
 or agreeing to acquire any assets) that would reasonably be expected to have the effect of
 (i) materially delaying, impairing or impeding the receipt of, or increasing the risk of not
 receiving, any required Government Approval or the issuance or reissuance or transfer of any
 Permit or Environmental Permit, (ii) materially delaying, impairing or impeding the expiration
 or termination of any applicable waiting period with respect to a Government Approval (and
 shall not, without the consent of the Seller Parties, withdraw or refile any filing or restart the
 waiting period on any Government Authority’s review, or enter into a timing agreement with a
 Government Authority), (iii) materially increasing the risk of any Government Authority
 entering an Order prohibiting the consummation of the Transactions or (iv) otherwise
 materially delaying the consummation of the Transactions.

               (g)    Actions or agreements required of Buyer pursuant to this Section 6.04 shall
 under no circumstances be considered a Material Adverse Effect.

        Section 6.05 Third Party Consents. Each Party agrees to cooperate and use commercially
 reasonable efforts to obtain any other consents and approvals from any third Person other than a

                                                   39
                                                  A-0246
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 252 of 319 PageID #: 7754
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 46 of 101

                                                                        HIGHLY CONFIDENTIAL

 Governmental Authority that may be required in connection with any Transaction (the “Third
 Party Consents”); provided, that, the foregoing covenant shall not apply to consents of any
 Government Authority that are addressed elsewhere in this Agreement. Notwithstanding anything
 in this Agreement to the contrary, no Seller Party or any of its Affiliates shall be required to
 compensate any third party, commence or participate in any Action or offer or grant any
 accommodation (financial or otherwise, including any material accommodation or arrangement to
 remain primarily, secondarily or contingently liable for any Assumed Liability) to any third party
 to obtain any such Third Party Consent.

         Section 6.06 Exide Canada. Subject to the entry of the Sale Order or any other Order of
 the Bankruptcy Court approving the Canada Restructuring (defined below), prior to the Closing,
 Seller or another Seller Party shall acquire 100% of the equity interests of Exide Technologies
 Canada Corporation (“Exide Canada”) (the “Canada Restructuring”). From and after the
 consummation of the Canada Restructuring, the equity interests of Exide Canada shall constitute
 Transferred Equity Interests hereunder and Exide Canada shall constitute a Transferred Entity
 hereunder.

         Section 6.07 Intercompany Obligations. Seller shall take or cause to be taken such action
 and make or cause to be made such payments as may be necessary so that, as of the Closing Date,
 there shall be no intercompany obligations (other than (a) pursuant to the Transaction Agreements,
 or (b) as set forth on Schedule 6.07) between the Transferred Entities, on the one hand, and Seller
 and its respective Affiliates (other than the Transferred Entities), on the other hand. Nothing in
 this Section 6.07 shall require Seller to terminate or cancel any intercompany obligations
 exclusively between or among the Transferred Entities.

         Section 6.08 Cooperation. During the Pre-Closing Period, (a) Seller and Buyer shall, and
 shall cause their respective Affiliates to, (i) other than as permitted by Section 8.02, refrain from
 taking any actions that would reasonably be expected to materially impair, delay or impede the
 Closing and (ii) without limiting the foregoing or modifying Buyer’s obligations pursuant to
 Section 6.04, use commercially reasonable efforts to cause all Closing Conditions of the other
 Party to be met as promptly as practicable and in any event on or before the Outside Date; (b)
 the Seller Parties and the Transferred Entities shall (at Buyer’s sole cost and expense) use their
 respective commercially reasonable efforts to cause their Representatives to provide all
 cooperation reasonably requested by Buyer in connection with facilitating any debt financing
 for purposes of Buyer obtaining financing in connection with the consummation of the
 Transactions and (c) each Party shall keep the other Party reasonably apprised of the status of
 the matters relating to the completion of the Transactions, including with respect to the
 negotiations relating to the satisfaction of the Closing Conditions of the other Party.

         Section 6.09 Bulk Transfer Laws. Buyer acknowledges that the Seller Parties will not
 comply with the provisions of any bulk transfer Laws or similar Laws (including under any Tax
 Laws) of any jurisdiction in connection with the Transactions and hereby waives all claims related
 to the noncompliance therewith.

        Section 6.10    Employee Matters.



                                                  40
                                                 A-0247
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 253 of 319 PageID #: 7755
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 47 of 101

                                                                        HIGHLY CONFIDENTIAL

                  (a)    Offer of Employment. All Covered Employees (including those on leave
 of absence or disability) employed by a Transferred Entity shall become or continue to be
 employees of Buyer or an Affiliate of Buyer effective as of the Closing Date. At least twenty (20)
 days prior to the Closing Date, except as otherwise provided in this paragraph, Buyer or one of its
 Affiliates shall make a written offer of employment, effective as of the Closing Date and contingent
 upon the Closing, to each of the Covered Employees not employed by a Transferred Entity. Except
 for union-represented Covered Employees, such offer of employment shall be (i) at the same
 location of employment as such Covered Employee’s location of employment as of immediately
 prior to Closing, (ii) on substantially similar terms and conditions of employment as in effect
 immediately prior to Closing and (iii) with compensation and benefits at a level consistent with
 Section 6.10(b). Any Covered Employee who becomes employed by Buyer or one of its Affiliates
 in accordance with this Section 6.10(a) is referred to as a “Transferred Employee.” With respect
 to union-represented Covered Employees, such offers shall be consistent with the terms and
 conditions required by the governing Modified Labor Agreements, if any and to the extent such
 agreements are applicable. Except as otherwise provided in any Modified Labor Agreement,
 Buyer may make any offers of employment as offers for employment “at will.” With respect to
 any Covered Employee who is on a long-term disability leave of absence as of the Closing Date,
 such offer shall be contingent upon such Covered Employee returning to active status within six
 (6) months of the Closing Date or such longer period as is required by applicable Law. In the event
 that such inactive Covered Employee does not return to active status, Seller shall be responsible
 for the costs, expenses and Liabilities associated with such inactive Covered Employee. Seller also
 shall be responsible for all costs, expenses and Liabilities related to any Covered Employee who
 rejects an offer of employment from Buyer or an Affiliate of Buyer or otherwise refuses to transfer
 to Buyer or an Affiliate of Buyer. Notwithstanding the foregoing, nothing herein shall be
 construed as to prevent Buyer from terminating the employment of any Covered Employee,
 consistent with applicable law and the governing Modified Labor Agreements, if any and as
 applicable, at any time following the Closing Date.

                (b)     Compensation and Benefits.

                         (i)     Commencing on the Closing Date and continuing for at least twelve
 (12) months (or such longer period as may be required by applicable Law), except as otherwise
 may be provided in any Modified Labor Agreement, Buyer or its Affiliates shall provide or
 cause to be provided to each Transferred Employee, (A) compensation, including base salary or
 hourly wage rate and cash annual bonus opportunities that is at least the same as that provided to
 such Transferred Employee immediately prior to the Closing, and (B) employee benefits
 (excluding equity, phantom equity, defined benefit pension, nonqualified deferred compensation,
 retiree medical, retiree life, retention bonus and change of control plans, programs, agreements
 and arrangements) that in the aggregate are substantively comparable to those provided to such
 Transferred Employee immediately prior to the Closing.

                        (ii)   Commencing on the Closing Date and continuing for at least twelve
 (12) months (or such longer period as may be required by applicable Law), except as otherwise
 may be provided in any Modified Labor Agreement, Buyer or its Affiliates shall provide
 Transferred Employees with the severance benefits applicable to each such Transferred Employee
 in accordance with the applicable underlying Employee Plans or agreements as in effect
 immediately prior to the Closing Date. For the avoidance of doubt, the Seller Parties shall be liable

                                                  41
                                                 A-0248
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 254 of 319 PageID #: 7756
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 48 of 101

                                                                         HIGHLY CONFIDENTIAL

 for all Liabilities that arise prior to or on the Closing under any Collective Bargaining Agreements,
 including those covering the Transferred Employees.

                       (iii) As of the Closing Date and subject to the Section 6.11 herein, Buyer
 will honor the governing Modified Labor Agreements covering the Transferred Employees, if any
 and as applicable, and shall indemnify and hold the Seller Parties and their Affiliates harmless
 with respect to any Liability related to any such agreement to the extent that any Liability arises
 post-Closing.

                (c)     Employees and Employee Plans.

                          (i)      Liabilities Incurred After Closing. Except as otherwise provided in
 Section 6.10(c)(ii), effective as of the Closing, Buyer shall, or shall cause an Affiliate of Buyer to,
 assume or retain, as the case may be, any and all Liabilities (contingent or otherwise) relating to,
 arising out of, or resulting from the employment or services, or termination of employment or
 services, of any Transferred Employee or workers’ compensation claims against any Seller Party
 or Transferred Entity only to the extent such Liabilities were incurred after the Closing. The Seller
 Parties shall retain all costs, expenses and Liabilities related to the Transferred Employees that are
 incurred prior to or on the Closing, except as otherwise provided in Section 6.10(c)(ii).

                         (ii)   Other Liabilities. Effective as of the Closing and to the extent
 permissible under applicable Law, Buyer shall, or shall cause an Affiliate of Buyer to, assume or
 retain, as the case may be, any and all Liabilities (contingent or otherwise) relating to, arising out
 of, or resulting from any Transferred Employee’s accrued and unpaid bonuses, accrued and unused
 vacation time, accrued and unused sick time, or any other leave time to which a Transferred
 Employee is or has been entitled, irrespective of when such Liabilities were incurred.

                         (iii) Employee Plans. Effective as of the Closing, Buyer shall, or shall
 cause an Affiliate of Buyer to, assume each Assumed Employee Plan and continue each
 Transferred Entity Employee Plan. The Seller Parties shall retain each Employee Plan that is not
 an Assumed Employee Plan or Transferred Entity Employee Plan, which shall include for the
 avoidance of doubt, all unfunded benefit liability attributable to such Employee Plan. Except for
 any net unfunded benefit liability of up to $2,000,000 related to the Transferred Entity Employee
 Plans in Canada which net amount shall be calculated by offsetting any amount attributable to
 unfunded benefit liability of any such plan against any amount attributable to overfunding or
 surplus of any such plan, Seller shall promptly reimburse Buyer or an affiliate of Buyer, as
 applicable, for any unfunded benefit liability attributable to (A) any Employee Plan that transfers
 by operation of law to Buyer or an Affiliate of Buyer, (B) any statutory pension termination
 indemnity, post-employment retirement or similar plan to which any Seller Party contributed to on
 behalf of the Transferred Employees that relates to the period prior to the Closing or (C) any
 Covered Employee or any other employee of the Seller and its Affiliates who does not become a
 Transferred Employee, and shall take all actions necessary to the applicability of any successor
 liability to Buyer or its Affiliates with respect to such unfunded benefit liabilities, including
 without limitation, initiating the process of terminating any such underfunded Employee Plans. At
 the election of Buyer, Seller shall, or shall cause its applicable Affiliate to, assign to Buyer all
 rights with respect to the Assumed Employee Plans and all rights with respect to the agreements
 relating to the Assumed Employee Plans set forth on Schedule 6.10(c). As soon as practicable after

                                                   42
                                                  A-0249
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 255 of 319 PageID #: 7757
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 49 of 101

                                                                        HIGHLY CONFIDENTIAL

 the Closing Date, Seller shall deliver to Buyer all material records and documentation relating to
 the Assumed Employee Plans and shall cooperate with Buyer, Buyer’s agents, and the fiduciaries
 of the Assumed Employee Plans to the extent reasonably necessary for Buyer, Buyer’s agents and
 the fiduciaries of the Assumed Employee Plans to carry out their duties with respect to the
 Assumed Employee Plans.

                (d)     Transferred Employees – Additional Employment Terms.

                         (i)    Credit for Service. Except as otherwise may be provided in any
 Modified Labor Agreement, Buyer shall, and shall cause its Affiliates to, credit Transferred
 Employees for service earned on and prior to the Closing Date with the Seller Parties and any of
 their respective Affiliates (including the Transferred Entities) or predecessors, in addition to
 service earned with Buyer and its Affiliates on or after the Closing Date, (A) to the extent that
 service is relevant for purposes of eligibility, vesting, paid-leave entitlement or, for severance and
 vacation benefits only, the calculation of benefits under any employee benefit plan, program or
 arrangement of Buyer or any of its Affiliates for the benefit of the Transferred Employees on or
 after the Closing Date and (B) for such additional purposes as may be required by applicable Law;
 provided, however, that nothing herein shall result in a duplication of benefits with respect to the
 Transferred Employees. For the avoidance of doubt, there will be no credited service for the
 purpose of accrual of benefits under any defined benefit pension plan of Buyer or any Affiliate of
 Buyer.

                        (ii)     Pre-existing Conditions; Coordination. Buyer shall, and shall cause
 its Affiliates to, waive any pre-existing condition or actively at work limitations, evidence of
 insurability and waiting periods for the Transferred Employees and their eligible spouses and
 dependents under any employee benefit plan, program or arrangement of Buyer or any of its
 Affiliates for the benefit of the Transferred Employees on or after the Closing Date. Buyer shall,
 and shall cause its Affiliates to, credit for purposes of determining and satisfying annual
 deductibles, co-insurance, co-pays, out-of-pocket limits and other applicable limits under the
 comparable health plans and arrangements offered to Transferred Employees, deductibles, co-
 insurance, co-pays and out-of-pocket expenses paid by Transferred Employees and their respective
 spouses and dependents under the Seller Parties or any of their respective Affiliates’ health plans
 in the calendar year in which the Closing Date occurs.

                        (iii) Accrued Vacation and Sick Leave. Except as otherwise may be
 provided in any Modified Labor Agreement, Buyer or its Affiliates shall provide each Transferred
 Employee with credit for the same number of vacation and sick days such Transferred Employee
 has accrued but not used in the calendar year in which the Closing Date occurs; provided, that to
 the extent required by applicable Law, such amount shall be paid by Buyer or its Affiliates to the
 applicable Transferred Employee in cash. In the event that a Transferred Employee is unable to
 use such carried over vacation and sick days within the calendar year in which the Closing Date
 occurs, Buyer or its Affiliates shall allow such Transferred Employee to carry over such vacation
 and sick days to be used in the subsequent calendar year unless such Transferred Employee
 requests payout at the end of the current calendar year or such payout is required by applicable
 Law, in either of which events Buyer or its Affiliates will timely make such payments to such
 Transferred Employee.


                                                  43
                                                 A-0250
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 256 of 319 PageID #: 7758
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 50 of 101

                                                                         HIGHLY CONFIDENTIAL

                         (iv)   COBRA. On the Closing Date, Seller and its Affiliates shall cease
 to provide health and welfare coverage to each Transferred Employee and his or her covered
 dependents and beneficiaries, and Buyer or its Affiliates shall commence providing such coverage
 to Transferred Employees and his or her covered dependents and beneficiaries. Buyer and its
 “buying group” (as defined in Treasury Regulation Section 54.4980B-9, Q&A-2(c)) shall be solely
 responsible for providing continuation coverage under COBRA to those individuals who are or
 become M&A qualified beneficiaries (as defined in Treasury Regulation Section 54.4980B-9,
 Q&A-4(a)) with respect to the Transactions contemplated by this Agreement. Buyer and its
 Affiliates shall provide coverage required by COBRA to Transferred Employees and their eligible
 dependents or beneficiaries under group health plans maintained by Buyer or an Affiliate of Buyer
 with respect to qualifying events occurring after the Closing Date.

                (e)    Consultation with Unions. The Parties shall, and shall cause their respective
 Affiliates to, mutually cooperate in undertaking all reasonably necessary or legally required
 provision of information to, or consultations, discussions or negotiations with, Unions that
 represent a Covered Employee.

                (f)    Deferred Compensation. The Seller Parties and their Affiliates shall remain
 responsible for the payment of all nonqualified deferred compensation due to the Transferred
 Employees under any Employee Plan.

                 (g)      Restrictive Covenant Assignment. The Seller Parties and their Affiliates
 shall hereby assign to Buyer all of their rights and interests in any confidentiality, non-solicitation
 of clients or customers, non-solicitation of employees or consultants, non-interference, non-
 competition, non-disparagement or similar agreements (existing and in effect as of the date hereof)
 between the Business and each Transferred Employee, to the extent that such rights and interests
 protect the interest of the Business and to the extent such assignment is permitted under applicable
 Law. In the event that such rights and interests are not assignable, Seller shall assist Buyer in the
 enforcement of such rights and interests.

                  (h)     No Third Party Beneficiaries. Notwithstanding the provisions of this
 Section 6.10(h) or any provision of the Agreement, nothing in this Section 6.10(h) or the Agreement
 is intended to or shall (i) create any third party rights, (ii) amend any employee benefit plan,
 program, policy or arrangement, (iii) require Buyer or any of its Affiliates or any Seller Party or
 any of its Affiliates to continue any employee benefit plan, program, policy or arrangement beyond
 the time when it otherwise lawfully could be terminated or modified or as otherwise required
 herein or (iv) provide any Covered Employee or any Transferred Employee with any rights to
 continued employment.

        Section 6.11 Collective Bargaining Agreements. Prior to the Closing Date, (i) the
 Bankruptcy Court shall have determined that the Seller Parties can sell the Transferred Assets free
 and clear of the Collective Bargaining Agreements set forth on Schedule 4.12(a), (ii) the Unions
 shall have agreed to waive or remove any successor clauses in the Collective Bargaining
 Agreements set forth on Schedule 4.12(a) and to waive any claim that Buyer has or is required to
 assume or succeed to those Collective Bargaining Agreements, or (iii) the Bankruptcy Court shall
 have granted a motion acceptable to Buyer filed by the applicable Seller Parties pursuant to section


                                                   44
                                                  A-0251
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 257 of 319 PageID #: 7759
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 51 of 101

                                                                        HIGHLY CONFIDENTIAL

 1113(c) of the Bankruptcy Code authorizing the applicable Seller Parties to reject the Collective
 Bargaining Agreements set forth on Schedule 4.12(a).

         Section 6.12 No Successor Liability. The Parties intend that, to the fullest extent
 permitted by Law (including under section 363(f) of the Bankruptcy Code), upon the Closing, the
 Buyer shall not be deemed to: (a) be the successor of any Seller Party, including with respect to
 any Collective Bargaining Agreement and any Employee Plans (except for any Assumed Benefit
 Plans), (b) have, de facto or otherwise, merged with or into any Seller Party, (c) be a mere
 continuation or substantial continuation of any Seller Party, or (d) be liable for any acts or
 omissions of the Seller Parties in the conduct of the Business or arising under, or related to, the
 Transferred Assets, other than as expressly set forth in this Agreement. The Parties acknowledge
 and agree that the Transaction was subject to arm’s-length negotiating by Buyer and all Seller
 Parties. Without limiting the generality of the foregoing, and except as otherwise provided in this
 Agreement, the Parties acknowledge and agree that the Buyer and Buyer’s Affiliates (y) shall not
 be liable for any Liability or Lien (other than Assumed Liabilities) against the Debtors or any of
 the Debtors’ predecessors or Affiliates (other than those of the Transferred Entities), and (z) shall
 have no successor or vicarious Liability of any kind or character whether known or unknown as of
 the Closing Date, whether now existing or hereafter arising, or whether fixed or contingent, with
 respect to the Business, the Transferred Assets, any Excluded Liabilities or any other Liabilities of
 the Seller Parties arising prior to the Closing Date. The Parties agree that the provisions
 substantially in the form of this Section 6.12 shall be reflected in the Sale Order.

        Section 6.13    Insurance Matters.

                 (a)     Buyer Cooperation. Notwithstanding anything to the contrary in the
 Agreement, each of Seller and Buyer acknowledge and agree that from and after the Closing, to
 the extent that Buyer (the “Transferred Policy Holder”) has the right to pursue a claim under any
 Transferred Insurance Policy that covers or may reasonably be expected to cover in whole or in
 part any Excluded Liability retained by the Seller Parties (each, a “Transferred Policy
 Beneficiary” and, collectively, the “Transferred Policy Beneficiaries,” and each such Excluded
 Liability, a “Transferred Covered Loss”), the Transferred Policy Holder shall (to the extent
 requested in writing from time to time by any Transferred Policy Beneficiary) use reasonable best
 efforts to file and pursue on behalf of such Transferred Policy Beneficiary claims under the
 applicable Transferred Insurance Policy(ies) for such Transferred Covered Loss on behalf of such
 Transferred Policy Beneficiary. The applicable Transferred Policy Beneficiary shall be responsible
 for all out-of-pocket expenses reasonably incurred by the Transferred Policy Holder in pursuing
 claims for Transferred Covered Loss on behalf of such Transferred Policy Beneficiary. To the
 extent that the Transferred Policy Holder actually collects proceeds under any applicable
 Transferred Insurance Policy pursuant to this Section 6.13(a), the Transferred Policy Holder shall
 promptly remit any such proceeds (net of any then remaining unreimbursed out-of-pocket
 expenses reasonably incurred by the Transferred Policy Holder or its Affiliates in connection with
 the pursuit of such proceeds) to the applicable Transferred Policy Beneficiary. The Transferred
 Policy Holder shall not, without the prior written consent of the applicable Transferred Policy
 Beneficiary, amend, modify or waive any of its rights under the applicable Transferred Insurance
 Policies to the extent that doing so could reasonably be expected to adversely affect any coverage
 thereunder of the Transferred Policy Beneficiaries. Subject to the following sentence, the
 Transferred Policy Holder shall retain the exclusive right to control claims under such Transferred

                                                  45
                                                 A-0252
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 258 of 319 PageID #: 7760
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 52 of 101

                                                                        HIGHLY CONFIDENTIAL

 Insurance Policies, provided that the Transferred Policy Beneficiaries shall have the right, but not
 the duty, to monitor such claims. Upon the request of any Seller Party, Buyer shall use
 commercially reasonable efforts to cause such Seller Party to be added as an insured on any
 applicable Transferred Insurance Policy(ies) covering or potentially covering Transferred Covered
 Losses with respect to which any Seller Party is or may be a Transferred Policy Beneficiary. Each
 Transferred Policy Beneficiary shall exclusively bear and be liable for (and the Transferred Policy
 Holder shall have no obligation to repay or reimburse any Transferred Policy Beneficiary or its
 Affiliates) all uninsured, uncovered, unavailable or uncollectible amounts (including deductibles)
 relating to or associated with all such claims. In addition, each Transferred Policy Beneficiary
 shall be responsible for reimbursing the Transferred Policy Holder for any incremental premium
 increases or fees or other expenses suffered or incurred by the Transferred Policy Holder under
 any applicable Transferred Insurance Policy covering a Transferred Covered Loss (or any renewal
 or replacement policy thereto, as applicable) to the extent (and only to such extent) that such
 increase results from the Transferred Policy Holder’s collection of proceeds under such policy on
 behalf of a Transferred Policy Beneficiary in compliance with the foregoing provisions of this
 Section 6.13(a). Each Transferred Policy Beneficiary shall also be responsible for any incremental
 premium increases suffered or incurred by the Transferred Policy Holder under any applicable
 Transferred Insurance Policy covering a Transferred Covered Loss (or any renewal or replacement
 policy thereto, as applicable) to the extent (and only to such extent) that such increase arises out
 of or results from the Transferred Policy Holder effecting a reinstatement of a sum insured or
 policy limit following erosion or exhaustion of such sum insured or policy limit resulting from the
 Transferred Policy Holder’s collection of proceeds under such policy on behalf of a Transferred
 Policy Beneficiary in compliance with the provisions of this Section 6.13(a). Notwithstanding
 anything to the contrary in this Section 6.13(a), the Parties’ obligations under this Section 6.13(a)
 shall cease upon the Wind-Up Date.

                  (b)    Seller Cooperation. Notwithstanding anything to the contrary in the
 Agreement, each of Seller and Buyer acknowledge and agree that from and after the Closing, to
 the extent that any Seller Party (the “Excluded Policy Holder”) has the right to pursue a claim
 under any occurrence-based Insurance Policy that covers or may reasonably be expected to cover
 in whole or in part any Assumed Liability assumed by Buyer (the “Excluded Policy Beneficiary,”
 and each such Assumed Liability, an “Excluded Policy Covered Loss”), including any such
 policy that would be a Transferred Insurance Policy pursuant to Section 2.02(a)(xxi), but for the
 fact that such Insurance Policy is not legally transferable or has not yet been legally transferred
 pursuant to Section 2.03 (each, an “Excluded Insurance Policy”), the Excluded Policy Holder
 shall (to the extent requested in writing from time to time by the Excluded Policy Beneficiary) use
 reasonable best efforts to file and pursue on behalf of the Excluded Policy Beneficiary claims
 under the applicable Excluded Insurance Policy(ies) for such Excluded Policy Covered Loss on
 behalf of the Excluded Policy Beneficiary. The Excluded Policy Beneficiary shall be responsible
 for all out-of-pocket expenses reasonably incurred by the Excluded Policy Holder in pursuing
 claims for Excluded Policy Covered Loss on behalf of the Excluded Policy Beneficiary. To the
 extent that the Excluded Policy Holder actually collects proceeds under any applicable Excluded
 Insurance Policy pursuant to this Section 6.13(b), the Excluded Policy Holder shall promptly remit
 any such proceeds (net of any then remaining unreimbursed out-of-pocket expenses reasonably
 incurred by the Excluded Policy Holder or its Affiliates in connection with the pursuit of such
 proceeds) to the Excluded Policy Beneficiary. The Excluded Policy Holder shall not, without the
 prior written consent of the Excluded Policy Beneficiary, amend, modify or waive any of its rights
                                                  46
                                                 A-0253
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 259 of 319 PageID #: 7761
            Case 20-11157-CSS           Doc 589-1       Filed 07/23/20     Page 53 of 101

                                                                         HIGHLY CONFIDENTIAL

 under the applicable Excluded Insurance Policies to the extent that doing so could reasonably be
 expected to adversely affect any coverage thereunder of the Excluded Policy Beneficiary. Subject
 to the following sentence, the Excluded Policy Holder shall retain the exclusive right to control
 claims under such Excluded Insurance Policies, provided that the Excluded Policy Beneficiary
 shall have the right, but not the duty, to monitor such claims. Upon the request of Buyer, Seller
 shall use commercially reasonable efforts to cause Buyer to be added as an insured on any
 applicable Excluded Insurance Policy(ies) covering or potentially covering Excluded Policy
 Covered Losses with respect to which Buyer is or may be an Excluded Policy Beneficiary. The
 Excluded Policy Beneficiary shall exclusively bear and be liable for (and the Excluded Policy
 Holder shall have no obligation to repay or reimburse the Excluded Policy Beneficiary or its
 Affiliates) all uninsured, uncovered, unavailable or uncollectible amounts (including deductibles)
 relating to or associated with all such claims. In addition, the Excluded Policy Beneficiary shall
 be responsible for reimbursing the Excluded Policy Holder for any incremental premium increases
 or fees or other expenses suffered or incurred by the Excluded Policy Holder under any applicable
 Excluded Insurance Policy covering an Excluded Policy Covered Loss (or any renewal or
 replacement policy thereto, as applicable) to the extent (and only to such extent) that such increase
 results from the Excluded Policy Holder’s collection of proceeds under such policy on behalf of
 the Excluded Policy Beneficiary in compliance with the foregoing provisions of this Section
 6.13(b). The Excluded Policy Beneficiary shall also be responsible for any incremental premium
 increases suffered or incurred by the Excluded Policy Holder under any applicable Excluded
 Insurance Policy covering an Excluded Policy Covered Loss (or any renewal or replacement policy
 thereto, as applicable) to the extent (and only to such extent) that such increase arises out of or
 results from the Excluded Policy Holder effecting a reinstatement of a sum insured or policy limit
 following erosion or exhaustion of such sum insured or policy limit resulting from the Excluded
 Policy Holder’s collection of proceeds under such policy on behalf of the Excluded Policy
 Beneficiary in compliance with the provisions of this Section 6.13(b). Notwithstanding anything
 to the contrary in this Section 6.13(b), the Parties’ obligations under this Section 6.13(b) shall
 cease upon the Wind-Up Date.

          Section 6.14 Guarantees; Other Obligations. At or before the Closing, Buyer shall or
 shall cause its Affiliates to use commercially reasonable efforts to (i) arrange for substitute letters
 of credit, guarantees and other obligations to replace (A) any Seller Guarantees listed on Schedule
 6.14(A) and outstanding as of the Agreement Date to the extent necessary and required for the
 operation of the Transferred Assets from and after the Effective Time, and (B) any Seller
 Guarantees entered into in the Ordinary Course of Business during the Pre-Closing Period, so long
 as Seller obtained Buyer’s prior written consent (which consent shall not be unreasonably
 withheld, conditioned or delayed) before the incurrence of the same (the Seller Guarantees
 described in the foregoing clauses (i)(A) and (i)(B), collectively, the “Seller Business
 Guarantees”) or (ii) assume all obligations under each such Seller Business Guarantees, obtaining
 from the creditor, beneficiary or other counterparty a full release (in a form satisfactory to Seller)
 of all parties liable, directly or indirectly, for reimbursement to the creditor or fulfillment of other
 obligations to a beneficiary or counterparty in connection with amounts drawn under the Seller
 Business Guarantees; provided, however, for the avoidance of doubt, the term Seller Business
 Guarantees as used in this Section 6.14 shall not include, and Buyer and Buyer’s Affiliates shall
 have no Liability or obligation under this Section 6.14 with respect to, any letters of credit,
 guarantees or other obligations to the extent such letters of credit, guarantees or other obligations
 relate to the Excluded Assets or Excluded Liabilities. To the extent the beneficiary or counterparty
                                                   47
                                                  A-0254
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 260 of 319 PageID #: 7762
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 54 of 101

                                                                        HIGHLY CONFIDENTIAL

 under any Seller Business Guarantee does not accept as of the Closing any such substitute letter
 of credit, Buyer guarantee or other obligation proffered by Buyer, effective from and after the
 Closing Date until the Wind-up Date, Buyer shall, and shall cause each of its Affiliates to, (x)
 indemnify, defend and hold harmless Seller and its Affiliates against, and reimburse Seller and its
 Affiliates for, all amounts paid, including costs or expenses in connection with such Seller
 Business Guarantees, including Seller’s and its Affiliates’ expenses in maintaining such Seller
 Business Guarantees, whether or not any such Seller Business Guarantee is drawn upon or required
 to be performed, and shall in any event promptly reimburse Seller and its Affiliates to the extent a
 Seller Business Guarantee is called upon and Seller or its Affiliates make any payment or
 are obligated to reimburse the party issuing the Seller Business Guarantee and (y) not, without
 Seller’s prior written consent, amend in any manner adverse to Seller or any of its Affiliates, or
 extend (or permit the extension of), any Seller Business Guarantee or any obligation support by
 any Seller Business Guarantee. At the request of Seller, and at any time Seller’s or its Affiliates’
 obligations under any Seller Business Guarantee have not been irrevocably released, Buyer shall
 provide Seller and its Affiliates, with letters of credit, issued by an issuer reasonably
 acceptable to Seller and in an amount equal to Seller’s and its Affiliates’ entire potential Liability
 pursuant to the immediately preceding sentence. Any such letter of credit, guarantee or other
 financial assurance obligation shall not expire, terminate or be cancelled until the earlier of (i)
 Seller and its Affiliates are irrevocably and unconditionally fully released from the entire potential
 Liability with respect to all Seller Guarantees, and (ii) the Wind-up Date with respect to such Seller
 or Seller Affiliate.

        Section 6.15    Europe/ROW Buyer.

                 (a)    Seller shall use good faith efforts to obligate the Europe/ROW Buyer to
 agree to the terms and conditions of the IP Cross License Agreement, the Trademark Co-Existence
 Agreement, the TSA and the Supply Agreement.

                (b)     Buyer shall cooperate and negotiate in good faith with the Seller Parties and
 the Europe/ROW Buyer to agree to the final forms of the Transaction Agreements referred to in
 Section 6.15(a) no later than the earlier to occur of the Closing hereunder or the Europe/ROW
 Closing, and if the Europe/ROW Closing is to occur prior to the Closing hereunder and the
 Transaction Agreements are in a final form, Buyer shall deliver a written acknowledgement that
 the Transactions Agreements are in final form to be executed and effective at the Closing
 hereunder; provided, that, Seller shall deliver to Buyer the proposed list of registrations and
 applications for Exide Licensed IP (as defined in Schedule C) by no later than fourteen (14) days
 following the Agreement Date.

        Section 6.16    Financial Reporting. After the date hereof and prior to the Closing Date,

                  (a)    for each full fiscal month beginning July 1, 2020, Seller shall cause to be
 delivered to Buyer within thirty (30) days after the last day of such month an unaudited
 consolidated balance sheet of the Americas operations of Exide Holdings, Inc. and its Subsidiaries
 at the last day of such month and unaudited consolidated statements of income and cash flows of
 the Americas operations of Exide Holdings, Inc. and its Subsidiaries, for such month and for the
 period from the beginning of the then current fiscal year to the end of such fiscal month, (b) for
 each full fiscal quarter beginning with the fiscal quarter ending March 31, 2020, Seller shall cause

                                                  48
                                                 A-0255
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 261 of 319 PageID #: 7763
            Case 20-11157-CSS           Doc 589-1       Filed 07/23/20     Page 55 of 101

                                                                         HIGHLY CONFIDENTIAL

 to be delivered to Buyer within fifty-five (55) days after the last day of such quarter an unaudited
 consolidated balance sheet of the Americas operations of Exide Holdings, Inc. and its Subsidiaries
 at the last day of such quarter and unaudited consolidated statements of income and cash flows of
 the Americas operations of Exide Holdings, Inc. and its Subsidiaries, for such quarter and the for
 the period from the beginning of the then current fiscal year to the end of such fiscal quarter, and
 (c) for the fiscal year ended March 31, 2020, Seller shall cause to be delivered to Buyer within
 ninety (90) days after March 31, 2020, the unaudited consolidated balance sheet of the Americas
 operations of Exide Holdings, Inc. and its Subsidiaries and consolidated statements of income and
 cash flows of the Americas operations of Exide Holdings, Inc. and its Subsidiaries for such period
 then ended; provided, that in each of clauses (a) through (c) hereof, the financial statements
 delivered pursuant thereto shall be subject to normal year-end audit adjustments and other items,
 such as footnotes, shall be omitted.

         Section 6.17 Disclosure Schedule Supplement. The Seller may, from time to time prior
 to the Closing, by notice in accordance with the terms of this Agreement, supplement or amend
 any Schedule contained in the Disclosure Schedules in order to add information relating to, or
 resulting from, facts or events occurring subsequent to the execution of this Agreement (each, a
 “Disclosure Schedule Supplement”). In the event that the Seller provides any Disclosure
 Schedule Supplement, the matters set forth on such Disclosure Schedule Supplement shall not be
 effective to cure and correct any breach of any representation, warranty or covenant, which would
 have existed if Seller had not provided such Disclosure Schedule Supplement, including for
 purposes of termination rights or for determining satisfaction of any condition contained herein.
 In the event that, prior to the Closing, Seller provides Buyer a Disclosure Schedule Supplement
 pursuant to the terms of this Section 6.17 due to facts or events occurring subsequent to the
 execution of this Agreement that, but for this Section 6.17, would entitle Buyer to terminate this
 Agreement pursuant to Section 11.01(c) (a “Significant Schedule Supplement”), Buyer may
 terminate this Agreement in accordance with Section 11.01(c) within ten (10) Business Days of
 receipt of such Significant Schedule Supplement. If Buyer does not deliver a termination notice
 within such ten (10) Business Day period, Buyer shall be deemed to have waived any and all rights,
 remedies or other recourse to which Buyer might otherwise be entitled in respect of a breach that
 would be cured by such Significant Schedule Supplement, and such Significant Schedule
 Supplement shall be effective to cure and correct for all other purposes any breach of any
 representation, warranty or covenant which would have existed if Seller had not provided such
 Significant Schedule Supplement, and all references to any Schedule hereto which is supplemented
 or amended by such Significant Schedule Supplement shall for all purposes after the Closing be
 deemed to be a reference to such Schedule as so supplemented or amended.

         Section 6.18 BM Assembly Line. Subject the entry of the Sale Order or any other Order
 of the Bankruptcy Court approving the BMAL Transfer (defined below), prior to the Closing,
 Seller shall sell and transfer to Europe Exide Corporation Limited or one of its Affiliates (other
 than a Transferred Entity) all of its right, title and interest in, to and under the assets set forth on
 Schedule 6.18 (the “BMAL Transfer”). From and after the consummation of the BMAL Transfer,
 such assets set forth on Schedule 6.18 shall constitute Excluded Assets and all Liabilities arising
 thereunder shall constitute Excluded Liabilities hereunder.




                                                   49
                                                  A-0256
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 262 of 319 PageID #: 7764
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 56 of 101

                                                                         HIGHLY CONFIDENTIAL


                                            ARTICLE VII

                                  POST-CLOSING COVENANTS

        Section 7.01    Access.

                  (a)    From and after the Closing Date, in connection with any reasonable
 business purpose, including the preparation or amendment of Tax Returns, claims or obligations
 relating to Excluded Liabilities, financial statements, any Action to which Seller or any of its
 Affiliates is a party, the requirements of any Laws applicable to Seller, or its Affiliates or the
 determination of any matter relating to the rights or obligations of the Seller Parties or any of their
 Affiliates under any Transaction Agreement, or as is necessary to administer, or satisfy their
 obligations in connection with, the Bankruptcy Cases, upon reasonable prior written notice, and
 except to the extent necessary to (i) ensure compliance with any applicable Law or an Order of the
 Bankruptcy Court, (ii) preserve any applicable privilege (including the attorney-client privilege)
 or (iii) comply with any contractual confidentiality obligations, Buyer shall, and shall cause each
 of the Transferred Entities, their respective Affiliates and their respective Representatives to (as
 Seller’s sole cost and expense), during normal business hours, (A) afford each Seller Party, their
 respective Representatives and their respective Affiliates reasonable access to the properties,
 books and records of Buyer and its Affiliates in respect of any of the Transferred Entities, the
 Business, the Transferred Assets and the Assumed Liabilities, in each case, to the extent relating
 to any period prior to the Closing Date, (B) furnish to each Seller Party, their respective
 Representatives and their respective Affiliates such additional financial and other information
 regarding the Transferred Entities, the Business, the Transferred Assets and the Assumed
 Liabilities as any Seller Party or their respective Representatives may from time to time reasonably
 request, in each case, to the extent relating to any period prior to the Closing Date and (C) make
 available to each Seller Party, their respective Representatives and their respective Affiliates those
 employees of Buyer or its Affiliates whose assistance, expertise, testimony, notes or recollections
 or presence may be necessary to assist such Seller Party, their respective Representatives or their
 respective Affiliates in connection with its inquiries for any purpose referred to above, including
 the presence of such Persons for interviews and depositions and as witnesses in hearings or trials
 for such purposes; provided, however, that such investigation shall not unreasonably interfere with
 the business or operations of Buyer or any of its Affiliates; and provided, further, that the auditors
 and accountants of Buyer or its Affiliates shall not be obligated to make any work papers available
 to any Person except in accordance with such auditors’ and accountants’ normal disclosure
 procedures and then only after such Person has signed a customary agreement relating to such
 access to work papers in form and substance reasonably acceptable to such auditors or accountants.
 Notwithstanding anything to the contrary herein, the Seller Parties shall have continued access to
 all Transferred Books and Records as is necessary to administer the Bankruptcy Cases and the
 Seller Parties may retain copies of such Transferred Books and Records, as necessary or
 appropriate in connection with such purpose.

                  (b)     If so requested by Buyer, on the one hand, or Seller or any of its Affiliates,
 on the other hand, Seller or one of its Affiliates, or Buyer or one of its Affiliates, as the case may
 be, shall enter into a customary joint defense agreement or common interest agreement with Buyer
 and its Affiliates, or Seller and its Affiliates, as applicable, with respect to any information to be
 provided to Seller or its Affiliates pursuant to Section 7.01(a).

                                                   50
                                                  A-0257
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 263 of 319 PageID #: 7765
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 57 of 101

                                                                         HIGHLY CONFIDENTIAL

        Section 7.02    Directors’ and Officers’ Indemnification and Exculpation.

                 (a)     Buyer agrees that all rights of the individuals who on or prior to the Closing
 Date were directors, officers, managers or employees (in all of their capacities) of the Transferred
 Entities (collectively, the “D&O Indemnified Parties”) shall be entitled to indemnification and
 exculpation from Liabilities for acts or omissions occurring at or prior to the Closing Date as
 provided in the organizational documents of the Transferred Entities, as applicable, as in effect on
 the Agreement Date, which obligation shall survive the Closing Date and shall continue in full
 force and effect against the applicable Transferred Entity in accordance with the terms of such
 organizational document. Such rights shall not be amended or otherwise modified in any manner
 that would adversely affect the rights of the D&O Indemnified Parties, unless such modification
 is required by Law.

                 (b)    The provisions of this Section 7.02 are intended to be for the benefit of and
 shall be enforceable by, each D&O Indemnified Party, his or her successors and heirs and his or
 her legal Representatives (but no other third parties). The obligations of Buyer under this Section
 7.02 shall not be amended, terminated or modified in such a manner as to adversely affect any
 D&O Indemnified Party (including such Person’s successors, heirs and legal Representatives) to
 whom this Section 7.02 applies without the written consent of the affected D&O Indemnified Party
 (it being expressly agreed that the D&O Indemnified Parties to whom this Section 7.02 applies
 shall be third-party beneficiaries of this Section 7.02), and this Section 7.02 shall be enforceable
 by such D&O Indemnified Parties and their respective successors, heirs and legal Representatives
 and shall be binding on all successors and assigns of Buyer and each Transferred Entity.

                 (c)      If Buyer or, following the Closing and prior to the sixth (6th) anniversary
 of the Closing Date, any Transferred Entity, or any of their respective successors or assigns, (i)
 shall consolidate with or merge into any other corporation or entity and shall not be the continuing
 or surviving corporation or entity of such consolidation or merger or (ii) shall transfer all or
 substantially all of its properties and assets to any Person, then, and in such case, Buyer shall use
 commercially reasonable efforts to cause proper provisions to be made so that the successors and
 assigns of Buyer or such Transferred Entity or any of their respective successors or assigns, as the
 case may be, shall assume all of the obligations set forth in this Section 7.02(c).

         Section 7.03 Preservation of Books and Records. Seller and its Affiliates shall have the
 right to retain copies of all books and records of the Business relating to periods ending on or
 before the Closing Date. Buyer agrees that it shall preserve and keep all original books and records
 in respect of the Business in the possession or control of Buyer or its Affiliates for the longer of
 (a) any applicable statute of limitations and (b) a period of the earlier of (x) six (6) years from the
 Closing Date and (y) the Wind-Up Date. During such period, (i) Representatives of Seller and its
 Affiliates shall, upon reasonable notice and for any reasonable business purpose (including the
 purposes described in Section 7.01), have access during normal business hours to examine, inspect
 and copy such books and records and (ii) Buyer shall provide to Seller and its Affiliates access to
 such original books and records of the Transferred Entities or the Business as Seller or its Affiliates
 shall reasonably request. Seller or its Affiliates, as applicable, shall return such original books and
 records to Buyer or such Affiliate as soon as such books and records are no longer needed in
 connection with the circumstances described in the immediately preceding sentence. After such
 period, before Buyer or any Affiliate shall dispose of any of such books and records, Buyer shall

                                                   51
                                                  A-0258
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 264 of 319 PageID #: 7766
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 58 of 101

                                                                        HIGHLY CONFIDENTIAL

 give at least ninety (90) days’ prior written notice to Seller of its intention to dispose such books
 and records, and Seller and/or any of its respective Affiliates shall be given an opportunity, at
 their cost and expense, to remove and retain all or any part of such books and records as it or
 they may elect.

         Section 7.04 Further Assurances. From time to time following the Closing, the Parties
 shall, and shall cause their respective Affiliates to, execute, acknowledge and deliver all reasonable
 further conveyances, notices, assumptions, releases and acquittances and such instruments, and
 shall take such reasonable actions as may be necessary or appropriate to make effective the
 Transactions as may be reasonably requested by the other Party (including (a) transferring back to
 Seller or its designees each Excluded Asset and any asset or Liability not contemplated by this
 Agreement to be a Transferred Asset or an Assumed Liability, respectively, which asset or
 Liability was transferred to Buyer at the Closing and (b) transferring to Buyer (and having Buyer
 assume) any asset or Liability contemplated by this Agreement to be a Transferred Asset or an
 Assumed Liability, respectively, which was not transferred to Buyer at the Closing); provided,
 however, that except for Buyer’s obligations to discharge an Assumed Liability and as otherwise
 provided pursuant to Section 2.03, nothing in this Section 7.04 shall require any Party or its
 Affiliates to pay money to, commence or participate in any Action with respect to, or offer or grant
 any accommodation (financial or otherwise) to, any third party following the Closing.

                                           ARTICLE VIII

                                  BANKRUPTCY PROVISIONS

        Section 8.01    [RESERVED].

        Section 8.02    Competing Transaction.

                 (a)     This Agreement is subject to approval by the Bankruptcy Court and the
 consideration by the Seller Parties and the Transferred Entities of higher or better competing
 transactions (including any plan of reorganization, recapitalization or restructuring transaction) in
 respect of all or any part of the Transferred Assets, the Assets and the Transferred Equity Interests
 (each a “Competing Transaction”), as determined in the Seller Parties’ sole and exclusive
 discretion, and subject to the provisions of the Bidding Procedures Order and Supplemental
 Bidding Procedures Order.

        Section 8.03    Bankruptcy Court Filings.

                 (a)    Buyer agrees that it will promptly take such actions as are reasonably
 requested by Seller to assist in obtaining entry of the Sale Order and a finding of adequate
 assurance of future performance by Buyer, including furnishing affidavits or other documents or
 information for filing with the Bankruptcy Court for the purposes, among others, of providing
 necessary assurances of performance by Buyer under this Agreement and demonstrating that
 Buyer is a “good faith” purchaser under section 363(m) of the Bankruptcy Code. In the event the
 entry of the Sale Order or the Bidding Procedures Order shall be appealed, Seller and Buyer shall
 use their respective commercially reasonable efforts to defend such appeal.


                                                  52
                                                 A-0259
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 265 of 319 PageID #: 7767
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 59 of 101

                                                                        HIGHLY CONFIDENTIAL

                 (b)    From and after the date of entry of the Sale Order and until the Closing
 Date, to the extent reasonably practicable, the Seller Parties shall deliver to Buyer drafts of any
 material pleadings, motions, notices, statements, schedules, applications, reports and other papers
 to be filed or submitted in connection with the Agreement and the operation of the Business, in
 each case, for Buyer’s prior review and comment at least two (2) Business Days prior to the filing
 or submission thereof (provided if it is not practicable to deliver the same within two (2) Business
 Days of the filings date as soon as practicable thereafter), and such filings shall be reasonably
 acceptable to Buyer to the extent related to the Transferred Assets, Transferred Equity Interests,
 and Assumed Liabilities, or any of Buyer’s obligations hereunder.

        Section 8.04 Back-Up Bidder. Seller and Buyer agree that Buyer will be a “Back-Up
 Bidder” if and only if Buyer submits the second highest or second best bid at the Auction (as
 determined by the Seller Parties) and is named the Back-Up Bidder. If Buyer becomes the Back-
 Up Bidder and Seller gives notice (the “Back-Up Trigger Notice”) to Buyer on or before the Back-
 Up Trigger Notice Date that Seller (i) failed to consummate the sale with the winning bidder,
 and (ii) has terminated the purchase agreement with the winning bidder, then Buyer shall
 consummate the transactions in accordance with its rebid.

                                           ARTICLE IX

                                          TAX MATTERS

         Section 9.01 Transfer Taxes. Notwithstanding anything to the contrary in this
 Agreement, to the extent not exempt under the Sale Order or section 1146 of the Bankruptcy Code,
 (a) where Buyer is liable under applicable Law to pay any Transfer Tax imposed or arising with
 respect to the Transactions or any component thereof, Buyer shall promptly pay and discharge
 such Transfer Tax, and (b) where any of the Seller Parties is liable under applicable Law to pay
 any Transfer Tax imposed or arising with respect to the Transactions or any component thereof,
 Buyer shall pay the amount of such Transfer Tax to the Seller Parties and shall indemnify, defend
 and hold harmless the Seller Parties and any of their Affiliates and Representatives from and
 against any such Transfer Taxes (unless such indemnity is prohibited by (or otherwise invalid
 under) applicable Law in which case Buyer shall indemnify, defend and hold harmless the Seller
 Parties for an amount equal to any such Transfer Taxes). The Party required by Law to file a Tax
 Return with respect to such Transfer Taxes shall, with the cooperation of the other Party, timely
 prepare and file such Tax Return. If the Seller Parties or any of their Affiliates (other than a
 Transferred Entity) is required to pay any Transfer Tax, Buyer shall within five (5) days of receipt
 of evidence of filing reimburse the Seller Parties for any Transfer Taxes paid by the Seller Parties
 or such Affiliate in connection with the filing of the applicable Tax Return. Buyer and Seller each
 agree to timely sign and deliver (or to cause their respective Affiliates to timely sign and deliver)
 such certificates or forms as may be necessary or appropriate and to otherwise cooperate to
 establish any available exemption from (or otherwise reduce) any Transfer Taxes. No sums
 payable, or consideration given, by Buyer under this Agreement should be reduced by the amount
 of any Transfer Tax, and Buyer shall pay any Transfer Tax chargeable on those sums or
 consideration. All refunds or credits of VAT paid by Buyer under this provision shall belong to
 Buyer.



                                                  53
                                                 A-0260
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 266 of 319 PageID #: 7768
            Case 20-11157-CSS           Doc 589-1        Filed 07/23/20    Page 60 of 101

                                                                          HIGHLY CONFIDENTIAL

         Section 9.02 Tax Adjustments. Taxes (other than Transfer Taxes) imposed upon or
 assessed directly against the Transferred Assets or Transferred Equity Interests (including ad
 valorem taxes, real estate Taxes, personal property Taxes and similar Taxes, and for the avoidance
 of doubt not to include Taxes of the Transferred Entities) for the Tax period in which the Closing
 occurs (the “Straddle Period”) will be apportioned and prorated between Seller Parties and Buyer
 as of the Closing Date. Buyer shall bear its proportionate share of such Taxes (which shall be equal
 to the product obtained by multiplying (i) a fraction, the numerator being the number of days in
 the Straddle Period following the Closing Date and the denominator being the total number of days
 in the Straddle Period, times (ii) the amount of such Taxes), and the Seller Parties shall bear the
 remaining portion of such Taxes.

         Section 9.03 Tax Cooperation. Without limiting the obligations set forth in Sections 6.02
 and 7.01, the Parties shall furnish or cause to be furnished to each other, upon request, and at the
 sole cost of the requesting Party, as promptly as practicable, such information and assistance
 relating to the Transferred Entities and the Transferred Assets as is reasonably necessary for the
 filing of Tax Returns, the making of any election related to Taxes permitted to be made under this
 Agreement, and the preparation for, or the prosecution or defense of, any audit, claim, demand,
 proposed adjustment or deficiency relating to Taxes, and any other matter or proceeding relating
 to Taxes. Buyer agrees that it shall preserve and keep, or cause to be preserved and kept, all
 original books and records related to the Business relating to Taxes with respect to any Pre-Closing
 Tax Period and in the possession of Buyer or its Affiliates in accordance with Section 7.03. With
 respect to the taxable period ending March 31, 2021, Buyer shall take all reasonable actions to
 prevent any Transferred Entity from realizing “subpart F income” (within the meaning of Section
 952 of the Code) or “global intangible low-taxed income” (within the meaning of Section 951A(b)
 of the Code).

         Section 9.04    Post-Closing Filing of Transferred Entity Tax Returns.

                 (a)      The Seller Parties shall prepare and file (or cause to be prepared and filed)
 any Tax Return of any Transferred Entity (i) due on or before the Closing Date, or (ii) filed on an
 affiliated, consolidated, combined or unitary basis with any of the Seller Parties or any of their
 Affiliates (other than a Transferred Entity) for taxable years or periods beginning on or before the
 Closing Date that is due after the Closing Date. With respect to each such Tax Return prepared
 and filed by the Seller Parties pursuant to this Section 9.04(a), the Seller Parties shall be responsible
 for any Taxes of the Seller Parties or any of their Affiliates (other than, as to Tax Returns due after
 the Closing Date, a Transferred Entity) shown as due on such Tax Returns. Buyer shall be
 responsible for and pay an amount equal to all other Taxes shown as due on such Tax Returns to
 the Seller Parties at least ten (10) days prior to the due date for payment of such Taxes.

                 (b)    To the extent possible under applicable Law, the Parties shall take such
 actions as shall be necessary or appropriate to cause the taxable year of each Transferred Entity to
 close for income Tax purposes, as of the close of business on the Closing Date in all applicable
 Tax jurisdictions.

                (c)    Except with the Seller’s consent (which consent shall not be unreasonably
 withheld, conditioned or delayed), neither Buyer nor any Affiliate of Buyer shall (or shall cause
 or permit any Transferred Entity to) (x) settle or compromise any audit, claim, demand, proposed

                                                    54
                                                   A-0261
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 267 of 319 PageID #: 7769
            Case 20-11157-CSS           Doc 589-1       Filed 07/23/20     Page 61 of 101

                                                                         HIGHLY CONFIDENTIAL

 adjustment, deficiency, assessment or administrative or judicial proceeding relating to, or (y)
 amend, refile or otherwise modify (or grant an extension of any statute of limitation with respect
 to) any Tax Return described in Section 9.04(a).

         Section 9.05 Code Section 338 Election. In the event Buyer provides Seller with written
 notice of its intent to make an election in accordance with the provisions of Code Section
 338(h)(10) Code within sixty (60) days after the Closing Date, Buyer and Seller hereby agree that
 they shall elect to treat the purchase of the Transferred Equity Interests in accordance with the
 provisions of Code Section 338(h)(10) and Treasury Regulation Section 1.338(h)(10)-1. In such
 a case, Buyer and Seller shall jointly make a timely election pursuant to Code Section 338(h)(10)
 with respect to the purchase and sale of the Transferred Equity Interests hereunder.

          Section 9.06 Canadian Transfer Tax Elections. In the event that Buyer provides Seller
 on or before the Closing Date with confirmation that it is registered under Part IX of the Excise
 Tax Act (Canada) and Chapter VIII of the Quebec Sales Tax Act, and its registration numbers, then
 Buyer and Seller shall, if applicable, execute jointly an election under section 167 of the Excise
 Tax Act (Canada) and an election under section 75 of the Act respecting Québec Sales Tax to have
 the sale of the relevant Transferred Assets take place without the imposition of Canadian goods
 and services or harmonized sales Tax, and without the imposition of Quebec sales Tax, and Buyer
 shall file such elections within the prescribed time.

         Section 9.07 Survival. The obligations set forth in this Article IX with respect to Taxes
 shall survive until the date that is thirty (30) days following the expiration of the applicable statute
 of limitations.

                                             ARTICLE X

                                   CONDITIONS TO CLOSING

         Section 10.01 Conditions to Obligations of Seller. The obligation of Seller or any other
 Seller Party to consummate the Transactions shall be subject to the satisfaction or written waiver
 by Seller in its sole discretion, at or before the Closing, of each of the following conditions:

                (a)     Representations and Warranties; Covenants.

                         (i)    all representations and warranties of Buyer contained in Article V
 of this Agreement shall be true and correct in all material respects as of the Closing as if made
 on the Closing Date (other than representations and warranties that are made as of a specific date,
 which representations and warranties shall have been true and correct in all material respects as
 of such specific date); provided, however, that for purposes of determining the satisfaction of the
 condition in this clause (i), no effect shall be given to any qualifier of “material” in such
 representations and warranties;

                       (ii)    the covenants contained in this Agreement required to be complied
 with by Buyer on or before the Closing shall have been complied with in all material respects; and




                                                   55
                                                  A-0262
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 268 of 319 PageID #: 7770
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 62 of 101

                                                                         HIGHLY CONFIDENTIAL

                        (iii) Seller shall have received a certificate signed by an authorized
 officer of Buyer, dated as of the Closing Date, certifying as to the satisfaction of the matters set
 forth in the foregoing clauses (i) and (ii).

                (b)     Government Approvals. Any applicable waiting periods under the HSR Act
 shall have expired or been terminated and all other Required Approvals shall have been obtained
 or, if applicable, shall have expired, shall have been waived by the applicable Government
 Authority or shall have been terminated.

               (c)     No Order. There shall be no Order in existence that prohibits the sale of the
 Transferred Equity Interests, the sale of the Transferred Assets or the other Transactions.

               (d)     Transaction Agreements. Buyer shall have executed and delivered to Seller,
 all Buyer Transaction Agreements.

               (e)     Sale Order. The Bankruptcy Court shall have entered the Sale Order and
 such Sale Order shall be effective and not be subject to any stay.

         Section 10.02 Conditions to Obligations of Buyer. The obligations of Buyer to
 consummate the Transactions contemplated by this Agreement shall be subject to the satisfaction
 or written waiver by Buyer in its sole discretion, at or before the Closing, of each of the following
 conditions:

                (a)     Representations and Warranties; Covenants.

                         (i)     The representations and warranties of Seller contained in Section
 4.01 (Formation and Qualification of the Transferred Entities), Section 4.02 (Capital Structure of
 the Transferred Entities), Section 4.03 (Formation and Authority of the Seller Parties;
 Enforceability), Section 4.04 (No Conflict), and Section 4.16 (Brokers) shall be true and correct
 on the Agreement Date and on and as of the Closing Date, with the same force and effect as though
 such representations and warranties had been made on and as of the Closing Date (except to the
 extent that any such representation or warranty is expressly made as of a specified date, in which
 case it shall be true and correct as of such specified date);

                        (ii)    all other representations and warranties of Seller contained in this
 Agreement shall be true and correct on the Agreement Date and on and as of the Closing as if
 made on the Closing Date (other than representations and warranties that are made as of a specific
 date, which representations and warranties shall have been true and correct as of such date), except
 for breaches or inaccuracies, as the case may be, as to matters that, individually or in the aggregate,
 would not reasonably be expected to have a Material Adverse Effect; provided, however, that for
 purposes of determining the satisfaction of the condition in this clause (ii), no effect shall be given
 to any qualifier of “material” or “Material Adverse Effect” in such representations and warranties
 (except in each case for Section 4.07(b));

                       (iii) the covenants contained in this Agreement required to be complied
 with by the Seller Parties on or before the Closing shall have been complied with in all material
 respects; and


                                                   56
                                                  A-0263
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 269 of 319 PageID #: 7771
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 63 of 101

                                                                         HIGHLY CONFIDENTIAL

                         (iv)     Buyer shall have received a certificate signed by an authorized
 officer of Seller, dated as of the Closing Date, certifying as to the satisfaction of matters set forth
 in the foregoing clauses (i), (ii), and (iii).

                 (b)     Government Approvals. Any applicable waiting periods under the HSR Act
 shall have expired or been terminated and all other Required Approvals shall have been obtained
 or, if applicable, shall have expired or been waived by the applicable Government Authority, or
 shall have been terminated.

                (c)     Environmental Approvals. Subject to Buyer’s timely satisfaction of its
 obligations pursuant to Section 6.04(a), Buyer shall have obtained all approvals (which may be
 temporary in nature), other than approvals the failure of which to obtain would not materially and
 adversely affect Buyer’s ability to operate any of the facilities as they are presently being operated,
 required under Environmental Laws and Environmental Permits that must be obtained prior to the
 Effective Time in order for Buyer to continue lawfully operating any of the facilities as they are
 presently being operated, in each case without the imposition of additional or modified conditions
 and requirements that would impose material additional costs.

               (d)     No Order. There shall be no Order in existence that prohibits the sale of the
 Transferred Equity Interests, the sale of the Transferred Assets or the other Transactions.

                (e)     Certain Transaction Agreements. Each of the TSA, IP Cross License
 Agreement, the Trademark Co-Existence Agreement, and the Supply Agreement Transaction
 Agreement shall been fully negotiated and in a final form, which shall include the applicable terms
 set forth on Schedule C and, subject to Section 6.15, be in a form and substance reasonably
 acceptable to Seller and Buyer.

                 (f)    Seller Transaction Agreements. The Seller Parties shall have executed and
 delivered, or caused to be executed and delivered, to Buyer all Seller Transaction Agreements.

               (g)     Sale Order. The Bankruptcy Court shall have entered the Sale Order and
 such Sale Order shall be effective and not subject to any stay.

                (h)    Collective Bargaining Agreements. (i) The Bankruptcy Court shall have
 determined that the Seller Parties can sell the Transferred Assets free and clear of the Collective
 Bargaining Agreements set forth on Schedule 4.12(a), (ii) the Buyer and Seller Parties shall have
 negotiated and consented to a Modified Labor Agreement with the Unions who are parties to the
 Modified Labor Agreements that shall not include the requirement that Buyer or its Affiliates
 sponsor or contribute to a single employer defined benefit pension plan, retiree medical or life
 insurance plan or multiemployer pension plan, (iii) the Unions shall have agreed to waive or
 remove any successor clauses in the Collective Bargaining Agreements set forth on
 Schedule 4.12(a) and to waive any claim that Buyer has or is required to assume or succeed to
 those Collective Bargaining Agreements, or (ix) the Bankruptcy Court shall have granted a
 motion acceptable to Buyer filed by the applicable Seller Parties pursuant to section 1113(c) of
 the Bankruptcy Code authorizing the applicable Seller Parties to reject the Collective Bargaining
 Agreements set forth on Schedule 4.12(a).


                                                   57
                                                  A-0264
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 270 of 319 PageID #: 7772
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 64 of 101

                                                                         HIGHLY CONFIDENTIAL

                 (i)      Pension Liabilities. The Bankruptcy Court shall have determined that the
 Seller Parties can sell the Transferred Assets free and clear of any and all Liabilities related to any
 Employer Plan that is subject to Title IV of ERISA.

         Section 10.03 Frustration of Closing Conditions. Neither Seller nor Buyer may rely on
 the failure of any condition set forth in this Article X to be satisfied if such failure was caused by
 such Party’s failure to act in good faith, to use commercially reasonable efforts to cause the Closing
 Conditions of each such other Party to be satisfied, or to satisfy its obligations set forth in Section
 6.04.

        Section 10.04 Waiver of Closing Conditions. Upon the occurrence of the Closing, any
 condition set forth in this Article X that was not satisfied as of the Closing shall be deemed to have
 been waived as of and from the Closing.

                                            ARTICLE XI

                                          TERMINATION

        Section 11.01 Termination. Notwithstanding anything in this Agreement to the contrary,
 this Agreement may be terminated before the Closing:

                (a)     by the mutual written consent of Seller and Buyer;

                  (b)     by Seller, if Buyer shall have breached any representation or warranty or
 failed to comply with any covenant or agreement applicable to Buyer that would cause any Closing
 Condition set forth in Section 10.01(a) not to be satisfied, and (i) such breach is not waived
 by Seller or (ii) if such breach has not been waived by Seller but is curable and is not cured by
 Buyer prior to the earlier to occur of (A) ten (10) Business Days after receipt by Buyer of Seller’s
 notice of its intent to terminate and (B) the Outside Date; provided, however, that Seller is not
 then in material breach of this Agreement, which breach, either individually or in the aggregate
 with other breaches by the Seller, would result in, if occurring or continuing on the Closing Date,
 the failure of the Closing Conditions set forth in Section 10.02;

                 (c)     by Buyer, if Seller shall have breached any representation or warranty or
 failed to comply with any covenant applicable to Seller that would cause any Closing Condition
 set forth in Section 10.02(a) not to be satisfied, and (i) such breach is not waived by Buyer or (ii)
 if such breach has not been waived by Buyer but is curable and is not cured by Seller prior to the
 earlier to occur of (A) ten (10) Business Days after receipt by Seller of Buyer’s notice of its intent
 to terminate and (B) the Outside Date; provided, however, that Buyer is not then in material breach
 of this Agreement, which breach, either individually or in the aggregate with other breaches by
 Buyer, would result in, if occurring or continuing on the Closing Date, the failure of any of the
 Closing Conditions set forth in Section 10.01;

                 (d)    by either Seller or Buyer, if the Closing shall not have occurred by (i)
 August 27, 2020 or (ii) if Buyer is declared the Back-Up Bidder in accordance with Section 8.04,
 by September 30, 2020 (as either such date may be extended by mutual agreement of the Parties
 in writing, the “Outside Date”); provided, that if the Closing shall not have occurred on or before
 the Outside Date due to a material breach of any representations, warranties or covenants contained
                                                   58
                                                  A-0265
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 271 of 319 PageID #: 7773
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 65 of 101

                                                                         HIGHLY CONFIDENTIAL

 in this Agreement by Buyer or Seller, then the breaching Party may not terminate this Agreement
 pursuant to this Section 11.01(d);

                 (e)       by either Seller or Buyer, in the event that any Government Authority of
 competent jurisdiction shall have issued an Order that permanently enjoins the consummation of
 the purchase of the Transferred Equity Interests or the Transferred Assets, or the Transaction
 and such Order shall have become a Final Order; provided, however, that the right to terminate
 this Agreement under this Section 11.01(e) shall not be available to Seller or Buyer whose
 action or failure to fulfill any obligation under this Agreement has been the cause of, or has resulted
 in, the issuance of such Order or other action;

                (f)      by either Seller or Buyer (unless Buyer is the Back-Up Bidder), if (i) any
 Seller Party enters into a definitive agreement with respect to a Competing Transaction or (ii) the
 Bankruptcy Court enters an Order approving a Competing Transaction;

                (g)    by Buyer, if any of the Bankruptcy Cases is dismissed, converted to a case
 or cases under Chapter 7 of the Bankruptcy Code, or if a trustee or examiner with expanded powers
 to operate or manage the financial affairs, the business, or the reorganization of any Seller Party is
 appointed in the Bankruptcy Cases;

                (h)     [RESERVED];

                (i)     [RESERVED]; or

                (j)     by Buyer, if Seller has failed to obtain entry of an effective and unstayed
 Sale Order that is reasonably acceptable to Buyer by no later than August 10, 2020.

         Section 11.02 Notice of Termination. If either Buyer or Seller desires to terminate this
 Agreement pursuant to Section 11.01, such Party shall give written notice of such termination to
 the other Party, which notice shall include the specific subsection under which termination is
 sought.

        Section 11.03 Effect of Termination.

                 (a)     If this Agreement is terminated pursuant to Section 11.01, this Agreement
 shall thereupon become null and void and of no further force and effect, except for the provisions
 of (i) Section 6.03, (ii) this Section 11.03; (iv) Article XII (excluding Section 12.04) and Exhibit
 A; provided, that, nothing in this Section 11.03 shall be deemed to (A) release any Party from
 any Liability for any breach by such Party of any term of this Agreement prior to the date of
 termination for any knowing and intentional breach of this Agreement or Fraud committed
 against the non-breaching Party, as determined by the Bankruptcy Court or (B) impair the right
 of any Party to compel specific performance by any other Party of its obligations under this
 Agreement.

                (b)    In the event of a valid termination of this Agreement by Seller pursuant to
 Section 11.01(b), then Buyer and Seller shall, within two (2) Business Days after the date of such
 termination, deliver Joint Written Instructions to the Escrow Agent directing the Escrow Agent
 to deliver an amount equal to the Escrowed Funds (together with all accrued investment income

                                                   59
                                                  A-0266
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 272 of 319 PageID #: 7774
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 66 of 101

                                                                        HIGHLY CONFIDENTIAL

 thereon (if any)) to Seller. Buyer acknowledges that the agreements contained in this Section
 11.03(b) are an integral part of the Transactions, and that without these agreements, Seller would
 not have entered into this Agreement; accordingly, if Buyer fails to timely pay any amount due
 pursuant to this Section 11.03(b) and, in order to obtain such payment, Seller commences an
 Action which results in a judgment against Buyer for any such payment set forth in this Section
 11.03(b), Buyer shall pay Seller its costs and expenses (including reasonable attorney’s fees and
 disbursements) in connection with such Action, together with interest on such payment at the
 Interest Rate through the date such payment was actually received. Seller’s receipt of the
 Escrowed Funds (if any when payable pursuant to the terms of this Section 11.03(b) shall constitute
 liquidated damages and the sole and exclusive remedy of Seller and its Affiliates against Buyer
 and any of its Affiliates and each of their respective Representatives for any and all losses and
 other damages that may be suffered or incurred by Seller, Seller’s Affiliates and each of their
 respective Representatives based upon, relating to, resulting from or arising out of this Agreement
 or the Transactions, any breach hereof or any failure to perform or comply with any covenant or
 other obligation hereunder and the circumstances giving rise to such termination. Further, Buyer
 agrees that Seller may seek any other remedies at Law or in equity arising from Buyer’s breach of
 this Agreement, pursuant to Section 11.03(a) and Section 12.17; provided, however, that in no
 event shall (i) Seller be entitled to both any such other remedy and also to receive the Escrowed
 Funds, and (ii) in no event shall the Escrowed Funds (or an amount equal thereto) be paid on more
 than one occasion.

                 (c)    In the event of a termination of this Agreement pursuant to Section 11.01,
 other than a termination pursuant to Section 11.01(b), then Buyer and Seller shall, within two (2)
 Business Days after the date of such termination, deliver Joint Written Instructions to the Escrow
 Agent directing the Escrow Agent to deliver an amount equal to the Escrowed Funds (together
 with all accrued investment income thereon (if any)) to Buyer.

                                           ARTICLE XII

                                        MISCELLANEOUS

         Section 12.01 Rules of Construction. The following rules of construction shall govern the
 interpretation of this Agreement:

                 (a)    references to “applicable” Law or Laws with respect to a particular Person,
 thing or matter means only such Law or Laws as to which the Government Authority that enacted
 or promulgated such Law or Laws has jurisdiction over such Person, thing or matter as determined
 under the Laws of the State of Delaware as required to be applied thereunder by the Bankruptcy
 Court; references to any statute, rule, regulation or form (including in the definition thereof) shall
 be deemed to include references to such statute, rule, regulation or form as amended, modified,
 supplemented or replaced from time to time (and, in the case of any statute, include any rules and
 regulations promulgated under such statute), and all references to any section of any statute, rule,
 regulation or form include any successor to such section;

                (b)     when calculating the period of time before which, within which or following
 which any act is to be done or step taken pursuant to this Agreement, the date that is referenced in
 beginning the calculation of such period will be excluded (for example, if an action is to be taken

                                                  60
                                                 A-0267
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 273 of 319 PageID #: 7775
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 67 of 101

                                                                         HIGHLY CONFIDENTIAL

 within two (2) days after a triggering event and such event occurs on a Tuesday, then the action
 must be taken by Thursday); if the last day of such period is a non-Business Day, the period in
 question will end on the next succeeding Business Day;

                 (c)    whenever the context requires, words in the singular shall be held to include
 the plural and vice versa, and words of one gender shall be held to include the other gender;

                 (d)      (i) the provision of a table of contents, the division into Articles, Sections
 and other subdivisions and the insertion of headings are for convenience of reference only and
 shall not affect or be utilized in construing or interpreting this Agreement and (ii) references to the
 terms “Article,” “Section,” “subsection,” “subclause,” “clause,” “Schedule” and “Exhibit” are
 references to the Articles, Sections, subsections, subclauses, clauses, Schedules and Exhibits to
 this Agreement unless otherwise specified;

                (e)      (i) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or
 similar words refer to this entire Agreement, including the Schedules and Exhibits thereto, (ii) the
 terms “thereof,” “therein,” “thereby,” “thereto” and derivative or similar words refer to this
 Agreement to which the context refers, including the Schedules and Exhibits thereto, (iii) the terms
 “include,” “includes,” “including” and words of similar import when used in this Agreement mean
 “including, without limitation” unless otherwise specified, (iv) the term “any” means “any and all”
 and (v) the term “or” shall not be exclusive and shall mean “and/or”;

                  (f)     (i) references to “days” means calendar days unless Business Days are
 expressly specified, (ii) references to “written” or “in writing” include in electronic form
 (including by e-mail transmission or electronic communication by portable document format
 (.pdf)) and (iii) references to “$” mean U.S. dollars;

                (g)     references to any Person includes such Person’s successors and permitted
 assigns;

                (h)     whenever this Agreement requires any Seller Party, to take any action, such
 requirement shall be deemed to involve an undertaking on the part of the Seller to take such action,
 or to cause such Seller Party, to take such action;

               (i)     unless the context otherwise requires, the word “extent” in the phrase “to
 the extent” means the degree to which a subject or other thing extends, and such phrase does not
 mean simply “if”; and

                  (j)    each Party has participated in the negotiation and drafting of this
 Agreement, and if an ambiguity or question of interpretation should arise, this Agreement shall be
 construed as if drafted jointly by the Parties and no presumption or burden of proof shall arise
 favoring or burdening any Party by virtue of the authorship of any provision in this Agreement;
 the language used in this Agreement will be deemed to be the language chosen by the Parties to
 express their mutual intent, and no rule of strict construction will be applied against any Party.
 Further, prior drafts of this Agreement or any ancillary agreements, schedules or exhibits thereto
 or the fact that any clauses have been added, deleted or otherwise modified from any prior drafts
 of this Agreement or any ancillary agreements, schedules or exhibits hereto shall not be used as an
 aide of construction or otherwise constitute evidence of the intent of the Parties; and no
                                                   61
                                                  A-0268
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 274 of 319 PageID #: 7776
             Case 20-11157-CSS         Doc 589-1       Filed 07/23/20    Page 68 of 101

                                                                        HIGHLY CONFIDENTIAL

 presumption or burden of proof shall arise favoring or disfavoring any Party by virtue of such prior
 drafts.

        Section 12.02 Expenses. Except as otherwise specified in the Transaction Agreements,
 each Party will pay its own costs and expenses, including legal, consulting, financial advisor and
 accounting fees and expenses, incurred in connection with the Transaction Agreements and the
 Transactions, irrespective of when incurred or whether or not the Closing occurs.

        Section 12.03 Notices. All notices and other communications under or by reason of this
 Agreement shall be in writing and shall be deemed to have been duly given or made (a) when
 personally delivered, (b) when delivered by e-mail transmission with receipt confirmed or (c) upon
 delivery by overnight courier service, in each case, to the addresses and attention parties indicated
 below (or such other address, e-mail address or attention party as the recipient party has specified
 by prior notice given to the sending party in accordance with this Section 12.03):

 If to Seller, to:                             Exide Technologies, LLC
                                               13000 Deerfield Parkway
                                               Suite 200
                                               Milton, GA 30004
                                               Attention: Legal Department
                                               E-mail:     bob.penman@exide.com
                                                           keith.scott@exide.com

 with a copy (which will not constitute        Weil, Gotshal & Manges LLP
 notice) to:                                   767 Fifth Avenue
                                               New York, New York 10153
                                               Attention: Ray C. Schrock, P.C.;
                                                           Sunny Singh, Esq.;
                                                           Mariel E. Cruz, Esq.
                                               E-mail:     ray.schrock@weil.com
                                                           sunny.singh@weil.com
                                                           mariel.cruz@weil.com

 If to Buyer or Guarantor, to:                 Battery BidCo, LLC
                                               100 Northfield Street
                                               Greenwich, CT 06830
                                               Attn: Jacob D. Hudson
                                               Email: jhudson@atlasholdingsllc.com

 with a copy (which will not constitute
 notice) to:                                   Winston & Strawn LLP
                                               1901 L Street, N.W.
                                               Washington, D.C. 20036
                                               Attn: Christopher M. Zochowski
                                                      Bradley A. Noojin




                                                  62
                                                A-0269
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 275 of 319 PageID #: 7777
            Case 20-11157-CSS         Doc 589-1       Filed 07/23/20    Page 69 of 101

                                                                       HIGHLY CONFIDENTIAL

                                               Email: czochowski@winston.com
                                                      bnoojin@winston.com

                Winston & Strawn LLP
                                               35 W. Wacker Drive
                                               Chicago, IL 60601
                                               Attn: Dan McGuire

                                               Email: DMcguire@winston.com



         Section 12.04 Survival. Subject to Section 11.03(a) and except for any covenant,
 agreement or obligation that by its terms is to be performed (in whole or in part) by any Party
 following the Closing including those set forth in Section 3.05 (which covenants shall survive the
 Effective Time in accordance with their terms), none of the representations, warranties, or
 covenants of any Party set forth in this Agreement shall survive, and each of the same shall
 terminate and be of no further force or effect as of, the Closing.

          Section 12.05 Limitation on Liability. Notwithstanding anything in this Agreement or in
 any other Transaction Agreement to the contrary, (a) except (x) in the event of Fraud, (y) the
 calculation of, and any adjustments to, the Purchase Price in accordance with Article III, and/or
 (z) with respect to any Assumed Liabilities, (i) the maximum aggregate Liability of the Seller
 Parties under, or with respect to, this Agreement shall not exceed an amount equal to $5,000,000,
 and (ii) the maximum Liability of Buyer under, or with respect to, this Agreement shall not
 exceed the Escrowed Funds, and (b) except in the event of Fraud, in no event shall any Party
 have any Liability under this Agreement (including under this Article XII) for any consequential,
 special, incidental, indirect or punitive damages, lost profits or similar items (including loss
 of revenue, income or profits, diminution of value or loss of business reputation or opportunity
 relating to a breach or alleged breach of this Agreement). The foregoing limitations in this Section
 12.05 shall apply to all claims, obligations, Liabilities, Actions or causes of action (whether in
 Contract or in tort, at Law or in equity, or granted by statute) that may be based upon, in respect
 of, arise under, out or by reason of, be connected with, or relate in any manner to, this Agreement,
 or the negotiation, execution, or performance of this Agreement or any of the Transactions
 contemplated by this Agreement and the relationship between the Parties from inception.

        Section 12.06 Public Announcements. The initial press release with respect to the
 execution of this Agreement shall be a joint press release to be reasonably agreed upon by the
 Buyer and Seller. No Party nor any Affiliate or Representative of such Party shall issue or cause
 the publication of any press release or public announcement or otherwise communicate with any
 news media in respect of the Transaction Agreements or the Transactions without the prior written
 consent of the other Party (which consent shall not be unreasonably withheld, conditioned or
 delayed), except as a Party believes in good faith and based on reasonable advice of counsel is
 required by applicable Law or by Order of the Bankruptcy Court.

         Section 12.07 Severability. If any term or provision of this Agreement is held invalid,
 illegal or unenforceable in any respect under any applicable Law, as a matter of public policy or
 on any other grounds, the validity, legality and enforceability of all other terms and provisions of

                                                 63
                                                A-0270
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 276 of 319 PageID #: 7778
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 70 of 101

                                                                        HIGHLY CONFIDENTIAL

 this Agreement will not in any way be affected or impaired. If the final judgment of a court of
 competent jurisdiction or other Government Authority declares that any term or provision hereof
 is invalid, illegal or unenforceable, the Parties agree that the court making such determination will
 have the power to reduce the scope, duration, area or applicability of the term or provision, to
 delete specific words or phrases, or to replace any invalid, illegal or unenforceable term or
 provision with a term or provision that is valid, legal and enforceable and that comes closest to
 expressing the intention of the invalid, illegal or unenforceable term or provision.

          Section 12.08 Assignment. This Agreement will be binding upon and inure to the benefit
 of and be enforceable by the respective successors and permitted assigns of the Parties. No Party
 may assign (whether by operation of Law or otherwise) this Agreement or any rights, interests or
 obligations provided by this Agreement without the prior written consent of the other Parties;
 provided, however, that (a) any Party may assign this Agreement and any or all rights and
 obligations under this Agreement to any of its controlled Affiliates and (b) Seller may assign any
 of its rights or obligations under this Agreement to any plan administrator, liquidator, examiner,
 receiver, liquidation trustee, or similar party appointed for it following the Closing; provided,
 further, that no such assignment pursuant to the foregoing clause (a) shall release the assigning
 Party from any Liability under this Agreement. Any attempted assignment in violation of this
 Section 12.08 shall be void ab initio.

         Section 12.09 No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
 Parties and their respective successors and permitted assigns, and, except with respect to the D&O
 Indemnified Parties pursuant to Section 7.02(a), the Nonparty Affiliates pursuant to Section 12.18,
 or as otherwise expressly set forth in this Agreement, nothing in this Agreement shall create or be
 deemed to create any third-party beneficiary rights in any Person not a party hereto, including any
 Affiliates of any Party.

         Section 12.10 Entire Agreement. This Agreement (including the Disclosure Schedules)
 and the other Transaction Agreements (and all exhibits and schedules hereto and thereto)
 collectively constitute and contain the entire agreement and understanding of the Parties with
 respect to the subject matter hereof and thereof and supersede all prior negotiations,
 correspondence, understandings, agreements and Contracts, whether written or oral, among the
 Parties respecting the subject matter hereof and thereof.

        Section 12.11 Amendments. This Agreement (including all exhibits and schedules hereto)
 may be amended, restated, supplemented or otherwise modified, only by written agreement duly
 executed by each Party.

         Section 12.12 Waiver. At any time before the Closing, either Seller or Buyer may (a)
 extend the time for the performance of any obligation or other acts of the other Party, (b) waive
 any breaches or inaccuracies in the representations and warranties of the other Party contained in
 this Agreement or in any document delivered pursuant to this Agreement or (c) waive compliance
 with any covenant, agreement or condition contained in this Agreement but such waiver of
 compliance with any such covenant, agreement or condition shall not operate as a waiver of, or
 estoppel with respect to, any subsequent or other failure; provided, that any such waiver shall be
 in a written instrument duly executed by the waiving Party. No failure on the part of any Party to
 exercise, and no delay in exercising, any right, power or remedy under this Agreement shall operate

                                                  64
                                                 A-0271
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 277 of 319 PageID #: 7779
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 71 of 101

                                                                        HIGHLY CONFIDENTIAL

 as a waiver thereof, nor shall any single or partial exercise of such right, power or remedy by such
 Party preclude any other or further exercise thereof or the exercise of any other right, power or
 remedy.

         Section 12.13 Governing Law. This Agreement, and any Action that may be based upon,
 arise out of or relate or be incidental to any Transaction, this Agreement, the negotiation,
 execution, performance or consummation of the foregoing or the inducement of any Party to enter
 into the foregoing, whether for breach of Contract, tortious conduct or otherwise, and whether now
 existing or hereafter arising (each, a “Transaction Dispute”), will be exclusively governed by and
 construed and enforced in accordance with the internal Laws of the State of Delaware, without
 giving effect to any Law or rule that would cause the Laws of any jurisdiction other than the State
 of Delaware to be applied.

        Section 12.14 Dispute Resolution; Consent to Jurisdiction.

                 (a)     Without limiting any Party’s right to appeal any Order of the Bankruptcy
 Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce the terms of this
 Agreement and to decide any Transaction Dispute which may arise or result from, or be connected
 with, this Agreement, any breach or default hereunder, or the Transactions, and (ii) any and all
 proceedings related to the foregoing shall be filed and maintained only in the Bankruptcy Court,
 and the Parties hereby consent to and submit to the jurisdiction and venue of the Bankruptcy Court
 and shall receive notices at such locations as indicated in Section 12.03 (as may be updated from
 time to time in accordance with Section 12.03); provided, however, upon the closing of the
 Bankruptcy Cases, the Parties agree to unconditionally and irrevocably submit to the exclusive
 jurisdiction of the Court of Chancery of the State of Delaware and any appellate court from any
 thereof, for the resolution of any such Transaction Dispute. In that context, and without limiting
 the generality of the foregoing, each Party irrevocably and unconditionally:

                       (i)     submits for itself and its property to the exclusive jurisdiction of
 such courts with respect to any Transaction Dispute and for recognition and enforcement of any
 judgment in respect thereof, and agrees that all claims in respect of any Transaction Dispute shall
 be heard and determined in such courts;

                        (ii)   agrees that venue would be proper in such courts, and waives any
 objection that it may now or hereafter have that any such court is an improper or inconvenient
 forum for the resolution of any Transaction Dispute; and

                        (iii) agrees that the mailing by certified or registered mail, return receipt
 requested, to the Persons listed in Section 12.03 (as may be updated from time to time in
 accordance with Section 12.03) of any process required by any such court, will be effective service
 of process; provided, however, that nothing herein will be deemed to prevent a Party from making
 service of process by any means authorized by the Laws of the State of Delaware.

                 (b)     The foregoing consent to jurisdiction will not constitute submission to
 jurisdiction or general consent to service of process in the State of Delaware for any purpose except
 with respect to any Transaction Dispute.


                                                  65
                                                 A-0272
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 278 of 319 PageID #: 7780
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 72 of 101

                                                                        HIGHLY CONFIDENTIAL

         Section 12.15 Waiver of Jury Trial. To the maximum extent permitted by Law, each Party
 irrevocably and unconditionally waives any right to trial by jury in any forum in respect of any
 Transaction Dispute and covenants that neither it nor any of its Affiliates or Representatives will
 assert (whether as plaintiff, defendant or otherwise) any right to such trial by jury. Each Party
 certifies and acknowledges that (a) such Party has considered the implications of this waiver,
 (b) such Party makes this waiver voluntarily and (c) such waiver constitutes a material inducement
 upon which such Party is relying and will rely in entering into this Agreement. Each Party may
 file an original counterpart or a copy of this Section 12.15 with any court as written evidence of
 the consent of each Party to the waiver of its right to trial by jury.

         Section 12.16 Admissibility into Evidence. All offers of compromise or settlement among
 the Parties or their Affiliates or Representatives in connection with the attempted resolution of any
 Transaction Dispute (a) shall be deemed to have been delivered in furtherance of a Transaction
 Dispute settlement, (b) shall be exempt from discovery and production and (c) shall not be
 admissible into evidence (whether as an admission or otherwise) in any proceeding for the
 resolution of the Transaction Dispute.

        Section 12.17 Remedies; Specific Performance.

                (a)     Except to the extent set forth otherwise in this Agreement, all remedies
 under this Agreement expressly conferred upon a Party will be deemed cumulative with and not
 exclusive of any other remedy conferred hereby, or by Law or equity upon such Party, and the
 exercise by a Party of any one remedy will not preclude the exercise of any other remedy.

                  (b)     Each Party agrees that irreparable damage would occur and the Parties
 would not have an adequate remedy at law if any provision of this Agreement is not performed in
 accordance with its specific terms or is otherwise breached. Accordingly, each Party agrees that
 the other Party will be entitled to injunctive relief from time to time to prevent breaches of the
 provisions of this Agreement and to enforce specifically the terms and provisions of this
 Agreement, in each case, (i) without the requirement of posting any bond or other indemnity and
 (ii) in addition to any other remedy to which it may be entitled, at Law or in equity. Furthermore,
 each Party agrees not to raise any objections to the availability of the equitable remedy of specific
 performance to prevent or restrain breaches of this Agreement, and to specifically enforce the
 terms of this Agreement to prevent breaches or threatened breaches of, or to enforce compliance
 with, the covenants and obligations of such Party under this Agreement. Each Party expressly
 disclaims that it is owed any duty not expressly set forth in this Agreement, and except with respect
 to Fraud, waives and releases all tort Causes of Action that may be based upon, arise out of or
 relate to this Agreement, or the negotiation, execution or performance of this Agreement.

         Section 12.18 Non-Recourse. All claims, obligations, Liabilities, Actions or causes of
 action (whether in Contract or in tort, at Law or in equity, or granted by statute) that may be based
 upon, in respect of, arise under, out or by reason of, be connected with, or relate in any manner to,
 this Agreement, or the negotiation, execution, or performance of this Agreement (including any
 representation or warranty made in connection with, or as an inducement to, this Agreement), may
 be made only against (and are expressly limited to) the Persons that are expressly identified as
 Parties in the preamble to this Agreement or, if applicable, their successors and assigns
 (“Contracting Parties”). No Person who is not a Contracting Party, including any past, present

                                                  66
                                                 A-0273
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 279 of 319 PageID #: 7781
            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20    Page 73 of 101

                                                                        HIGHLY CONFIDENTIAL

 or future director, officer, employee, incorporator, member, partner, manager, stockholder,
 Affiliate, agent, consultant, attorney, accountants or Representative of, and any financial advisor
 or lender to, any Contracting Party, or any director, officer, employee, incorporator, member,
 partner, manager, stockholder, Affiliate, agent, attorney, or Representative of, and any financial
 advisor or lender to, any of the foregoing (“Nonparty Affiliates”), shall have any Liability
 (whether in Contract or in tort, at law or in equity, or granted by statute) for any claims, causes of
 action, Actions, obligations, or Liabilities arising under, out of, in connection with, or related in
 any manner to this Agreement or based on, in respect of, or by reason of this Agreement or their
 negotiation, execution, performance, or breach; and, to the maximum extent permitted by Law,
 each Contracting Party hereby waives and releases all such Liabilities, claims, causes of action,
 Actions, and obligations against any such Nonparty Affiliates. It is expressly agreed that the
 Nonparty Affiliates to whom this Section 12.18 applies shall be third-party beneficiaries of this
 Section 12.18.

         Section 12.19 Interest. If any payment required to be made to a Party under this
 Agreement is made after the date on which such payment is due, interest shall accrue at the Interest
 Rate on such amount from (but not including) the due date of the payment to (and including) the
 date such payment is actually made. All computations of interest pursuant to this Agreement shall
 be made on the basis of a year of three hundred sixty-five (365) days, in each case, for the actual
 number of days from (but not including) the first day to (and including) the last day occurring in
 the period for which such interest is payable.

         Section 12.20 Disclosure Schedules and Exhibits. The Disclosure Schedules, Schedules
 and Exhibits attached to this Agreement shall be construed with and as an integral part of this
 Agreement to the same extent as if the same had been set forth verbatim herein. Any capitalized
 terms used in any Exhibit or Schedule or in the Disclosure Schedules but not otherwise defined
 therein shall be defined as set forth in this Agreement. The representations and warranties of Seller
 set forth in this Agreement are made and given subject to the disclosures contained in the
 Disclosure Schedules, and neither the Seller, nor any of its Affiliates shall be, or deemed to be, in
 breach of any such representations and warranties (and no claim shall lie in respect thereof) in
 respect of any such matter so disclosed in the Disclosure Schedules. Where only brief particulars
 of a matter are set out or referred to in the Disclosure Schedules or a reference is made only to a
 particular part of a disclosed document, full particulars of the matter and the full contents of the
 document are deemed to be disclosed. Any matter, information or item disclosed in the Disclosure
 Schedules, under any specific representation or warranty or Schedule or section thereof shall be
 deemed to be disclosed and incorporated by reference in any other Schedule or section of the
 Disclosure Schedules if it is reasonably apparent on its face that such disclosure is applicable to
 such other Schedule(s) or Section(s) as though fully set forth in such other Schedule(s) or
 section(s). The inclusion of any matter, information or item in the Disclosure Schedules as an
 exception to a representation or warranty shall not be deemed to constitute (i) an admission of any
 Liability by Seller to any third party, (ii) an admission that any breach or violation of applicable
 Laws or any Contract or agreement to which any Seller Party or Transferred Entity is a party exists
 or has actually occurred, (iii) an admission that such item is outside the Ordinary Course of
 Business or not consistent with past practice, or (iv) otherwise imply an admission that such item
 represents a material exception or material fact, event, circumstance or that such item has had, or
 would reasonably be expected to have a Material Adverse Effect. The Disclosure Schedules have


                                                  67
                                                 A-0274
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 280 of 319 PageID #: 7782
            Case 20-11157-CSS          Doc 589-1        Filed 07/23/20    Page 74 of 101

                                                                         HIGHLY CONFIDENTIAL

 been arranged for purposes of convenience in separately titled Schedules corresponding to the
 Sections of this Agreement.

         Section 12.21 Provision Respecting Legal Representation. Each Party to this Agreement
 agrees, on its own behalf and on behalf of its Affiliates and Representatives, that Weil, Gotshal &
 Manges LLP may serve as counsel to the Seller Parties, on the one hand, and any Transferred
 Entity, on the other hand, in connection with the negotiation, preparation, execution and delivery
 of the Transaction Agreements and the consummation of the Transactions, and that, following
 consummation of the Transactions, Weil, Gotshal & Manges LLP may serve as counsel to any
 Seller Party or any Affiliate or Representative of any Seller Party, in connection with any litigation,
 claim or obligation arising out of or relating to the Transactions and the Transaction Agreements
 notwithstanding such prior representation of any Transferred Entity and each Party consents
 thereto and waives any conflict of interest arising therefrom, and each Party shall cause its
 Affiliates and Representatives to consent to waive any conflict of interest arising from such
 representation.

         Section 12.22 Counterparts. This Agreement may be executed in counterparts, each of
 which shall be deemed an original, but all of which when taken together shall constitute one and
 the same instrument. Facsimiles, e-mail transmission of .pdf signatures or other electronic copies
 of signatures shall be deemed to be originals.

         Section 12.23 Guaranty. Subject to the provisions of this Section 12.23, Guarantor does
 hereby unconditionally and irrevocably guarantee to Seller the full, complete and prompt
 performance and payment if, as and when due, as the case may be, of the Guaranteed
 Obligations (as hereafter defined), and if Buyer does not pay or perform any of the Guaranteed
 Obligations in accordance with their respective terms, Guarantor shall immediately on demand by
 Seller, pay or perform such Guaranteed Obligations as if Guarantor were the principal obligor
 primarily liable for the performance thereof and not as a mere surety. Seller may obtain recourse
 against Guarantor for the payment and performance of the Guaranteed Obligations prior to,
 concurrently with, or after any other Action to enforce such Guaranteed Obligations. Guarantor
 shall be entitled to perform or satisfy the Guaranteed Obligations pursuant to the same terms and
 conditions and subject to the same rights and limitations as are applicable to Buyer under this
 Agreement. For purposes of this Agreement, “Guaranteed Obligations” means each of the
 obligations of Buyer under this Agreement. For the avoidance of doubt, Guarantor’s obligations
 under this Section 12.23 shall be in exchange for the conveyance by the Seller Parties of the
 Transferred Assets and Transferred Equity Interests to Buyer or Guarantor, as applicable,
 subject to, and in accordance with, the other terms and conditions set forth in this Agreement
 and provided that the full Purchase Price, Cure Costs and other monetary obligations to be paid
 by Buyer at Closing are paid. If the Closing occurs in accordance with Section 2.04, the
 guaranty set forth in this Section 12.23 shall automatically and simultaneously be extinguished
 and of no force or effect. There are no third-party beneficiaries of the guaranty set forth in this
 Section 12.23.

                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
                           SIGNATURE PAGE FOLLOWS]



                                                   68
                                                  A-0275
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 281 of 319 PageID #: 7783
           Case 20-11157-CSS Doc 589-1 Filed 07/23/20 Page 75 of 101

                                                                  HIGHLY CONFIDENTIAL

         IN WITNESS WHEREOF, Seller, Buyer and, solely for purposes of Sections 12.17, 12.18
 and 12.23, Guarantor, have caused this Agreement to be executed on the date first written above
 by their respective duly authorized officers.


                                            SELLER:

                                            EXIDE TECHNOLOGIES, LLC,
                                            a Delaware limited liability company



                                            By:     _________________________________
                                                   Name: Timothy D. Vargo
                                                   Title:President & Chief Executive Officer




                     [SIGNATURE PAGE TO STOCK AND ASSET PURCHASE AGREEMENT]

                                             A-0276
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 282 of 319 PageID #: 7784
      Case 20-11157-CSS Doc 589-1 Filed 07/23/20 Page 76 of 101

                                                          HIGHLY CONFIDENTIAL


                            BUYER:

                            BATTERY BIDCO LLC,
                            a Delaware limited liability company




                            By:
                                  Name: Jacob D. Hudson
                                  Title: Authorized Person


                            GUARANTOR:

                            ATLAS CAPITAL RESOURCES III LP
                            a Delaware limited partnership

                            By: ATLAS CAPITAL GP III LLP, its general partner

                                  By: ATLAS CAPITAL RESOURCES GP III LLC, its
                                      general partner




                                        By:
                                              Name: Jacob D. Hudson
                                              Title: Managing Partner




           [SIGNATURE PAGE TO STOCK AND ASSET PURCHASE AGREEMENT]
                                           A-0277
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 283 of 319 PageID #: 7785
            Case 20-11157-CSS         Doc 589-1      Filed 07/23/20     Page 77 of 101

                                                                      HIGHLY CONFIDENTIAL


                                                                                       EXHIBIT A

                                         DEFINITIONS
       “Action” means any action, suit, arbitration, investigation or proceeding by or before any
 Government Authority.

         “Affiliate” means, with respect to any specified Person, any other Person that, at the time
 of determination, directly or indirectly through one or more intermediaries, Controls, is Controlled
 by or is under common Control with such specified Person; provided, however, that for the
 purposes of this Agreement (a) Seller shall not be deemed an Affiliate of Buyer, nor, after the
 Closing, of any Transferred Entity of which the Transferred Equity Interests are transferred to
 Buyer pursuant to this Agreement and (b) after the Closing, Buyer shall be deemed an Affiliate of
 each of the Transferred Entities (and vice versa).

         “Affected Union” refers to those unions party to Collective Bargaining Agreements set
 forth in Schedule 4.12(a)(ii).

       “Agreement” means this Stock and Asset Purchase Agreement, dated as of July __, 2020,
 by and among Seller, Buyer, and, solely for purposes of Sections 12.17, 12.18 and 12.23,
 Guarantor, including the Disclosure Schedules and the Exhibits, and all amendments to such
 agreement made in accordance with Section 12.10.

        “Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the Clayton Act, as
 amended, and any Laws applicable to Buyer or any Seller Party or any Transferred Entity under
 any applicable jurisdiction that are designed or intended to prohibit, restrict or regulate actions
 having the purpose or effect of monopolization or restraint of trade or lessening of competition
 through merger or acquisition.

        “Assets” means the assets and properties that are owned, leased or licensed by any
 Transferred Entity.

        “Assumed Employee Plans” means any Employee Plan set forth on Schedule 6.10(c),
 including Exide Technologies 401(k) Savings and Retirement Plan, and the Exide Technologies
 Hourly 401(k) Plan, but excluding any Title IV Plan, defined benefit pension plan or supplemental
 or excess benefit retirement plans.

          “Available Software Contract” means any executory third-party Software Contract that
 is related to or used in the Business.

         “Auction” means the auction undertaken pursuant to the Bidding Procedures Order.

         “Back-Up Trigger Notice Date” means August 31, 2020 at 11:59 p.m. New York City
 time.

        “Bankruptcy and Equity Exception” means the effect on enforceability of (a) any
 applicable Law relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent
 conveyance or preferential transfers, or similar Law relating to or affecting creditors’ rights

                                            Exhibit A-1
                                                A-0278
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 284 of 319 PageID #: 7786
            Case 20-11157-CSS         Doc 589-1      Filed 07/23/20     Page 78 of 101

                                                                      HIGHLY CONFIDENTIAL

 generally and (b) general principles of equity (regardless of whether enforceability is considered
 in a proceeding in equity or at Law).

        “Bidding Procedures Order” means that certain Order of the Bankruptcy Court entered
 at Docket No. 344 in the Bankruptcy Case.

        “Board” means the board of directors of Exide Holdings, Inc.

         “Business” means the operational business of (a) the Seller Parties operated in North
 America (including, the U.S., Canada and Mexico) and South America and (b) the Transferred
 Entities, including the business of (i) manufacturing and marketing of certain industrial batteries
 that are motive power batteries, network power batteries and transportation batteries that are
 starting, lighting and ignition batteries, in each case, for specified applications, and (ii) the
 recycling, processing and return of recovered lead, lead alloys and polypropylene chips from
 certain spent lead acid batteries (and, excluding, for the avoidance of doubt, any operations of the
 Seller Parties at the Excluded Real Property).

      “Business Day” means any day that is not a Saturday, a Sunday or other day on which
 commercial banks in New York City, New York are required or authorized by Law to be closed.

         “Business Intellectual Property” means the Business Registrable IP, Intellectual Property
 in Software included in Business Technology, and all other Intellectual Property (other than
 registrations and applications for Intellectual Property or in Software) to the extent owned by any
 Transferred Entity or owned by any Seller Party and related to the Business.

        “Business Registrable IP” means patents, patent applications, registered Trademarks,
 applications for registered Trademarks, copyright registrations and Internet domain names owned
 by any Transferred Entity or owned any Seller Party and related to the Business and set forth on
 Schedule 2.02(a)(vii).

         “Business Technology” means all (a) Software set forth on Schedule 2.02(a)(vii) and (b)
 Technology (other than Software) to the extent owned by any Transferred Entity or owned by any
 Seller Party and related to the Business.

         “Buyer Transaction Agreements” means this Agreement and each other Transaction
 Agreement to which Buyer or an Affiliate of Buyer is named as a party on the signature pages
 thereto, and with respect to Transferred Entities named as a party on the signature pages thereto,
 the TSA, the Supply Agreement, the IP Cross License Agreement, and the Trademark Co-
 Existence Agreement.

       “Buyer Transactions” means the transactions contemplated by the Buyer Transaction
 Agreements.

        “Canadian Tax Escrow Agent” means Norton Rose Fulbright Canada LLP.

        “Canadian Tax Escrow Agreement” means the Canadian Tax Escrow Agreement, in
 form and substance reasonably acceptable to Seller and Buyer.


                                            Exhibit A-2
                                                A-0279
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 285 of 319 PageID #: 7787
            Case 20-11157-CSS         Doc 589-1     Filed 07/23/20     Page 79 of 101

                                                                     HIGHLY CONFIDENTIAL

        “CapEx Budget” means the capex budget entitled “Americas Capex Forecast” (data
 room location 6.2.1.3.1) provided by or on behalf of Seller to Buyer on or prior to the Agreement
 Date.

         “Cash” means all cash and cash equivalents, including marketable securities and short-
 term investments, calculated in accordance with GAAP and the Seller Parties’ and the Transferred
 Entities’ books and records. For the avoidance of doubt, Cash shall be calculated (i) net of any
 outstanding checks, outstanding drafts, outstanding wire transfers and outstanding debit
 transactions written or made from the accounts of the Seller Parties or any of the Transferred
 Entities, (ii) to exclude cash required to collateralize any letters of credit, performance bonds,
 surety bonds or other similar instruments or cash subject to legal or other restrictions, including
 deposits with third parties and other “restricted” cash, and (iii) to include checks, other wire
 transfers and drafts available for deposit for the account of the Seller Parties or any of the
 Transferred Entities.

        “Cash Amount” means, at any time, the aggregate amount of Cash of the Seller Parties
 and the Transferred Entities, calculated in accordance with GAAP, at such time.

        “Change” has the meaning set forth in the definition of “Material Adverse Effect”.

       “Closing Conditions” means the conditions to the respective obligations of the Parties to
 consummate the Transactions contemplated by this Agreement, in each case, as set forth in Article
 X.

      “COBRA” means the continuation of coverage requirements under the Consolidated
 Omnibus Budget Reconciliation Act of 1985, as amended.

        “Code” means the U.S. Internal Revenue Code of 1986, as amended.

         “Collective Bargaining Agreement” means any written agreement between Seller or its
 Affiliates with a Union representing any Covered Employees that governs the terms and conditions
 of employment whether or not such agreement is expired by its terms.

         “Confidentiality Agreement” means that certain Confidentiality Agreement, dated as of
 March 26, 2020, as amended by that certain Amendment No. 1, dated as of April 30, 2020, by and
 between Quexco Incorporated and Exide Holdings, Inc., as the same may be amended from time
 to time in accordance with its terms.

        “Consent” means any consent, approval or authorization.

        “Contract” means any written contract, agreement, undertaking, indenture, note, bond,
 mortgage, lease, sublease, license, sublicense, sales order, purchase order or other instrument or
 commitment that purports to be binding on any Person or any part of its property (or subjects any
 such assets or property to a Lien).

        “Control” means, with respect to any Person, the power to direct or cause the direction of
 the management and policies of such Person, whether through the ownership of voting securities,


                                            Exhibit A-3
                                                A-0280
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 286 of 319 PageID #: 7788
            Case 20-11157-CSS           Doc 589-1      Filed 07/23/20      Page 80 of 101

                                                                        HIGHLY CONFIDENTIAL

 by Contract or otherwise. The terms “Controlled by,” “Controlled,” “under common Control
 with” and “Controlling” shall have correlative meanings.

        “Covered Employee” means any employee of (i) any Transferred Entity or (ii) any Seller
 Party that is primarily dedicated to the Business, other than those employees listed on
 Schedule 6.10(a).

         “Cure Costs” means any and all amounts, costs or expenses that must be paid or actions
 or obligations that must be performed or satisfied pursuant to section 365(b)(1) of the Bankruptcy
 Code to effectuate the assumption by the applicable Seller Party who is a Debtor, and the
 assignment to Buyer, of the Transferred Contracts to which such Seller Party is party, as
 determined by the Bankruptcy Court or agreed to by Seller and the non-Seller counterparty to the
 applicable Transferred Contract.

       “Data” means databases and compilations, including all data and collections of data,
 whether machine readable or otherwise.

        “Debt” means financial indebtedness for borrowed money from third party lending sources
 (excluding, for the avoidance of doubt, operating leases and capital leases which are Transferred
 Contracts), calculated in accordance with GAAP and the Seller Parties’ and Transferred Entities’
 books and records.

        “Debtors” means Seller and each of the Subsidiaries of Seller set forth on Schedule B.

         “Debtors TSA” means the transition services agreement among the Buyer and its
 Affiliates, and the applicable Seller Parties and their Affiliates (other than the Transferred Entities)
 pursuant to which certain transitional estate services will be provided, which shall include the
 applicable terms set forth in Schedule C and, subject to Section 6.15, be in the form and substance
 reasonably acceptable to Seller and Buyer.

        “Disclosure Schedules” means the disclosure schedules, dated as of the Agreement Date
 (as may be amended, updated, or supplemented pursuant to Section 6.17) delivered by Seller to
 Buyer, which form a part of this Agreement.

        “Effective Time” means 12:01 a.m. (local time) on the Closing Date.

         “Employee Plans” means all employee benefit plans (within the meaning of Section 3(3)
 of ERISA), and each other material retirement, welfare benefit, bonus, stock option, stock
 purchase, restricted stock, incentive, deferred compensation, employment, retention, termination,
 or severance programs or agreements, in each case, pursuant to which any of the Seller Parties or
 Transferred Entities currently has any obligation with respect to any Covered Employee or former
 employee of a Transferred Entity , other than statutorily required plans or arrangements (including,
 for the avoidance of doubt, employment contracts as required by the Laws of any applicable local
 jurisdiction).

         “Environmental Law” means any applicable U.S. federal, state, local or non-U.S. statute,
 Law, ordinance, regulation, rule, code, Order or other legally-binding requirement or rule of Law
 (including common Law) promulgated by a Government Authority relating to pollution or

                                              Exhibit A-4
                                                  A-0281
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 287 of 319 PageID #: 7789
           Case 20-11157-CSS        Doc 589-1     Filed 07/23/20    Page 81 of 101

                                                                   HIGHLY CONFIDENTIAL

 protection of the environment or worker health and safety as related to exposure to hazardous
 substances.

        “Environmental Liability” means any Liability arising under Environmental Law.

        “Environmental Permit” means any Permit that is required by a Government Authority
 under any Environmental Law.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

         “ERISA Affiliate” means, with respect to Seller, any other Person that is a member of a
 controlled group for purposes of Section 4001(a)(14) of ERISA or that is treated as a single
 employer for purposes of Section 414 of the Code.

        “Escrow Agreement” means that certain Escrow Agreement, dated as of July 10, 2020,
 by and between Seller and Escrow Agent.

         “Estimated Cash Amount” means Seller’s good faith estimate of the Cash Amount as of
 the Effective Time.

      “Estimated Cash Amount Decrease” means the amount (if any) by which the Target Cash
 Amount exceeds the Estimated Cash Amount set forth on the Estimated Closing Statement.

       “Estimated Cash Amount Increase” means the amount (if any) by which the Estimated
 Cash Amount set forth on the Estimated Closing Statement exceeds the Target Cash Amount.

        “Estimated Transferred Entity Debt” means Seller’s good faith estimate of Transferred
 Entity Debt as of the Effective Time.

         “Estimated Working Capital” means Seller’s good faith estimate of Net Working Capital
 as of the Effective Time.

       “Estimated Working Capital Decrease” means the amount, if any, by which the Target
 Working Capital exceeds the Estimated Working Capital set forth on the Estimated Closing
 Statement.

        “Estimated Working Capital Increase” means the amount, if any, by which the
 Estimated Working Capital set forth on the Estimated Closing Statement exceeds the Target
 Working Capital.

        “Europe/ROW Buyer” means the Successful Bidder of the Europe/ROW Assets (each as
 defined in the Bidding Procedures).

         “Europe/ROW Closing” means the consummation of the sale of the Europe/ROW Assets
 (as defined in the Bidding Procedures) to the Europe/ROW Buyer.

       “Exhibits” means the exhibits attached hereto as of the Agreement Date (and as may be
 amended from time to time in accordance herewith) which form a part of this Agreement.

                                          Exhibit A-5
                                              A-0282
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 288 of 319 PageID #: 7790
            Case 20-11157-CSS         Doc 589-1      Filed 07/23/20     Page 82 of 101

                                                                      HIGHLY CONFIDENTIAL

         “Final Closing Statement” means a written statement (a) setting forth, (i) the amount of
 any Final Working Capital Increase or any Final Working Capital Decrease, as applicable, (ii) the
 Final Working Capital, (iii) the Final Transferred Entity Debt, (iv) the Final Cash Amount, (v) the
 amount of any Final Cash Amount Increase or Final Cash Amount Decrease, as applicable, and
 (vi) the Post-Closing Adjustment and (b) indicating any changes to the Estimated Closing
 Statement as finally determined pursuant to Section 3.05.

        “Final Cash Amount” means the Cash Amount as of the Effective Time as finally
 determined pursuant to Section 3.05.

      “Final Cash Amount Decrease” means the amount (if any) by which the Target Cash
 Amount exceeds the Final Cash Amount.

      “Final Cash Amount Increase” means the amount (if any) by which the Final Cash
 Amount exceeds the Target Cash Amount.

         “Final Order” means an Order that is unstayed and in effect and as to which (i) the time
 to appeal, petition for certiorari or move for reargument or rehearing has expired and as to which
 no appeal, petition for certiorari or other proceedings for reargument or rehearing shall then be
 pending, or (ii) if an appeal, writ of certiorari, reargument or rehearing thereof has been filed or
 sought, such Order shall have been affirmed by the highest court to which such Order was
 appealed, or certiorari shall have been denied or reargument or rehearing shall have been denied
 or resulted in no modification of such order, and the time to take any further appeal, petition for
 certiorari or move for reargument or rehearing shall have expired.

       “Final Transferred Entity Debt” means the Transferred Entity Debt as of the Effective
 Time as finally determined pursuant to Section 3.05.

         “Final Working Capital” means the calculation of the Net Working Capital as of the
 Effective Time as finally determined pursuant to Section 3.05.

       “Final Working Capital Decrease” means the amount (if any) by which the Target
 Working Capital exceeds the Final Working Capital.

        “Final Working Capital Increase” means the amount (if any) by which the Final Working
 Capital exceeds the Target Working Capital.

          “Fraud” means, with respect to any Party, an actual and intentional misrepresentation of
 fact with respect to the making of the representations and warranties set forth in this Agreement,
 provided that such actual and intentional misrepresentation will only be deemed to have occurred
 if the representations and warranties made by such Party were breached or inaccurate when made
 with the specific intention that the other Party relies thereon to its detriment.

        “GAAP” means U.S. generally accepted accounting principles.

          “Government Authority” means any U.S. federal, state or local or any supra-national,
 territorial or non-U.S. government, political subdivision, governmental, regulatory or


                                            Exhibit A-6
                                                A-0283
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 289 of 319 PageID #: 7791
            Case 20-11157-CSS          Doc 589-1     Filed 07/23/20      Page 83 of 101

                                                                      HIGHLY CONFIDENTIAL

 administrative authority, instrumentality, agency, body or commission, self-regulatory
 organization or any court, tribunal, or judicial or arbitral (public or private) body.

         “Hazardous Materials” means any substance, material or waste that is defined or
 regulated as “hazardous,” “toxic,” or as a “pollutant,” “contaminant,” “waste,” or words of
 similar meaning and regulatory effect under any applicable Environmental Law, including, but not
 limited to, (a) any petroleum or petroleum product, oil or waste oil; (b) any asbestos or
 polychlorinated byphenyls; and (c) any other chemical, material or substance (whether solid, liquid
 or gaseous), the exposure to which or whose discharge, emission, disposal or Release is prohibited,
 limited or regulated under any applicable Environmental Law.

       “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
 amended.

        “Insurance Policies” means, collectively, all policies and programs of or agreements for
 insurance and interests in insurance pools and programs (in each case, including self-insurance
 and insurance from Affiliates).

          “Intellectual Property” means any and all of the following intellectual property rights,
 title, or interest in or arising under the Laws of the U.S. or any other country: (a) patents, patent
 applications, and patent rights, including any such rights granted upon any reissue, reexamination,
 renewal, division, extension, continuation, or continuation-in-part; (b) copyrights, “moral” rights,
 mask work rights, rights in works of authorship, database rights and design rights, whether or not
 registered or published, and registrations and applications for registration thereof, and all rights
 therein provided by international treaties or conventions; (c) Trademarks; (d) Trade Secrets; (e)
 Internet domain names; and (f) all other intellectual property rights relating to Technology.

        “Interest Rate” means the rate designated from time to time in Section 6621(a)(2) of the
 Code, compounded on a daily basis.

         “International Trade Laws” shall mean any applicable Law, regulation, or legal
 requirement concerning the importation, exportation, re-exportation or deemed exportation of
 items, technical data, or technology, foreign including the Tariff Act of 1930 and other Laws
 relating to the import of items into the U.S. administered by U.S. Customs and Border Protection;
 the Export Administration Regulations, 15 C.F.R. Part 730 et seq.; the Foreign Trade Regulations,
 15 C.F.R. Part 30; the Arms Export Control Act; the International Traffic in Arms Regulations, 22
 C.F.R. Part 120-130; executive orders and Laws administered by OFAC; the International
 Emergency Economic Powers Act; the Trading With the Enemy Act; the anti-boycott Laws
 administered by the U.S. Department of Commerce and the U.S. Department of the Treasury; and
 export control and trade sanctions Laws administered by the Member States of the European
 Union.

         “IP Assignment Agreement” means the IP Assignment Agreement, in the form attached
 hereto as Exhibit D.

         “IP Cross License Agreement” means a non-exclusive intellectual property cross license
 agreement, which shall include the applicable terms set forth in Schedule C and, subject to Section
 6.15, be in the form and substance reasonably acceptable to Seller and Buyer.
                                             Exhibit A-7
                                                 A-0284
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 290 of 319 PageID #: 7792
            Case 20-11157-CSS           Doc 589-1      Filed 07/23/20      Page 84 of 101

                                                                        HIGHLY CONFIDENTIAL

        “IRS” means the U.S. Internal Revenue Service.

         “Joint Written Instructions” means written instructions from Seller and Buyer, a form of
 which is attached to the Escrow Agreement as an exhibit thereto, directing the Escrow Agent to
 deliver the Escrowed Funds as provided for under this Agreement.

        “Knowledge of Seller” means the actual knowledge of the Persons listed on Schedule 1.01.

         “Law” means any U.S. federal, state, local or non-U.S. statute, law, ordinance, regulation,
 rule, code, Order or other requirement or rule of law (including common law) promulgated by a
 Government Authority.

         “Leased Real Property” means the Transferred Leased Real Property and any real
 property that is leased, subleased or licensed by any Transferred Entity, in each case, granting the
 Seller Parties and/or the Transferred Entities a right of use or occupancy in such real property.

        “Leases” means the real property leases and subleases governing the Leased Real Property,
 including the Transferred Leases.

        “Liabilities” means any liability, Debt, guarantee, claim, demand, expense, commitment,
 damages, assurances or obligation (whether direct or indirect, fixed, absolute or contingent,
 accrued or unaccrued, liquidated or unliquidated, or due or to become due) of every kind and
 description, including all costs and expenses related thereto.

       “Lien” means any mortgage, deed of trust, pledge, hypothecation, security interest,
 encumbrance, claim, lien or charge of any kind.

          “Material Adverse Effect” means any fact, event, change, effect, development,
 circumstance or occurrence (each, a “Change”) that, individually or in the aggregate, has had or
 would reasonably be expected to have a material adverse effect on the business, operations,
 properties, assets or condition (financial or otherwise) of the Business; provided, that none of the
 following, either alone or in combination, will constitute a Material Adverse Effect: (i) any Change
 in the United States or foreign economies or securities or financial markets in general (including
 any decline in the price of securities generally or any market or index); (ii) any Change that
 generally affects any industry in which the Business operates; (iii) general business or economic
 conditions in any of the geographical areas in which the Transferred Entities or the Business
 operates; (iv) national or international political or social conditions, including any change arising
 in connection with, hostilities, acts of war, cyber-attack, sabotage or terrorism or military actions
 or any escalation or material worsening of any such hostilities, acts of war, cyber-attack, sabotage
 or terrorism or military actions, whether commenced before or after the date hereof and whether
 or not pursuant to the declaration of a national emergency or war; (v) the occurrence of any act of
 God or other calamity or force majeure event (whether or not declared as such), including any
 strike, labor dispute, civil disturbance, embargo, natural disaster, fire, flood, hurricane, tornado, or
 other weather event, or any global health conditions (including any epidemic, pandemic, or other
 outbreak of illness, including as a result of the COVID-19 virus or other disease or virus, or any
 actions by a Government Authority related to the foregoing); (vi) any actions taken by the Buyer
 or its Affiliates or specifically permitted to be taken or omitted by any Seller Party or Transferred
 Entity pursuant to this Agreement or any other Transaction Agreement or actions taken or omitted
                                              Exhibit A-8
                                                  A-0285
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 291 of 319 PageID #: 7793
            Case 20-11157-CSS          Doc 589-1      Filed 07/23/20      Page 85 of 101

                                                                       HIGHLY CONFIDENTIAL

 to be taken by any Seller Party or Transferred Entity at the request or with the consent of Buyer;
 (vii) any Changes in applicable Laws or GAAP (or other relevant accounting rules); (viii) any
 Change resulting from the filing or pendency of the Bankruptcy Cases, actions taken in connection
 with the Bankruptcy Cases, or any reasonably anticipated effects of such filing, pendency or
 actions, or from any action approved by the Bankruptcy Court; (ix) any Change resulting from the
 public announcement of the entry into this Agreement, compliance with terms of this Agreement
 or the consummation of the Transactions; (x) any filing or motion made under sections 1113 or
 1114 of the Bankruptcy Code; or (xi) any effects or Changes arising from or related to the breach
 of this Agreement by Buyer; provided, further, that the exceptions set forth in clauses (i) through
 (v) of this definition shall not be regarded as exceptions solely to the extent that any such described
 Change has a disproportionately adverse impact on the Business, as compared to other companies
 similarly situated in the industries in which the Business operates.

        “Modified Labor Agreement” means a new Collective Bargaining Agreement with an
 Affected Union that is entered into by Buyer and an Affected Union.

        “Net Working Capital” has the meaning set forth on Exhibit E.

        “OFAC” means Office of Foreign Assets Control.

         “Order” means any order, writ, judgment, injunction, temporary restraining order, decree,
 stipulation, determination, settlement or award entered by or with any Government Authority.

        “Ordinary Course of Business” means the conduct and operation of the Business in the
 ordinary course taking into account the conduct of the Business since, and effect of, the COVID-
 19 pandemic.

         “Owned Real Property” means the Transferred Owned Real Property and all owned and
 real property owned by any Transferred Entity together with (to the extent of such Seller Party’s
 or Transferred Entity’s interest therein) all improvements, facilities, fixtures and appurtenances
 thereto and all rights in respect thereof and all servitudes, easements, privileges, rights-of-way,
 other surface use agreements and water use and rights agreements related thereto.

         “Permits” means all permits, licenses, authorizations, clearances, registrations,
 concessions, grants, franchises, certificates, exemptions, variances, waivers and filings issued or
 required by any Government Authority under applicable Law, in each case, owned by the Seller
 Parties or the Transferred Entities and necessary for the operation of the Business.

         “Permitted Liens” means the following Liens: (a) Liens for Taxes, assessments or other
 governmental charges or levies that are not yet due or payable or that are being contested in good
 faith by appropriate proceedings during which the Lien cannot be enforced against the applicable
 property or that may thereafter be paid without penalty, and for which adequate reserves have been
 established; (b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
 materialmen, workmen, repairmen and other Liens imposed or permitted by Law in the Ordinary
 Course of Business with respect to payment of amounts that are not in default or which are being
 contested in good faith by appropriate proceedings and for which adequate reserves have been
 established; (c) Liens incurred or deposits made in the Ordinary Course of Business in connection
 with workers’ compensation, unemployment insurance or other types of social security; (d) defects
                                              Exhibit A-9
                                                  A-0286
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 292 of 319 PageID #: 7794
            Case 20-11157-CSS          Doc 589-1     Filed 07/23/20      Page 86 of 101

                                                                      HIGHLY CONFIDENTIAL

 or imperfections of title, exceptions, easements, covenants, rights-of-way, restrictions and other
 similar charges, defects or encumbrances not materially interfering, or reasonably expected to
 materially interfere, with the ordinary course conduct of the Business; (e) zoning, entitlement,
 building and other generally applicable land use and environmental restrictions by a Government
 Authority, provided, that the same does not prohibit the use of the Real Property for its current
 use; (f) Liens not created by the applicable Seller Party or the Transferred Entities that affect the
 underlying fee, lessor, licensor or sublessor interest of any Leased Real Property or real property
 over which such Seller Party (with respect to the Business) or the Transferred Entities have
 easement or other property rights; (g) right, terms or conditions of any leases, subleases, licenses
 or occupancy agreements for real property made available to Buyer, including title of a lessor
 under a capital or operating lease; (h) in the case of Intellectual Property, non-exclusive licenses
 granted in the Ordinary Course of Business and gaps or defects in the chain of title evident from
 the publicly-available records of the applicable Government Authority maintaining such records;
 (i) Liens incurred in the Ordinary Course of Business securing Liabilities that do not exceed
 $1,000,000 in the aggregate; and (k) any other Lien that will be cleared or discharged by the
 Bankruptcy Court.

          “Person” means any natural person, general or limited partnership, corporation, company,
 trust, limited liability company, limited liability partnership, firm, association or organization or
 other legal entity or Governmental Authority.

        “Personal Data” means any information in any media that identifies, or would reasonably
 be used to identify, a particular individual.

         “Post-Closing Adjustment” means the amount (which may be positive or negative) equal
 to the sum of: (a) the Final Working Capital minus the Estimated Working Capital, (b) the Final
 Transferred Entity Debt minus the Estimated Transferred Entity Debt, and (c) the Final Cash
 Amount minus the Estimated Cash Amount.

         “Pre-Closing Period” means the period beginning on the Agreement Date and ending on
 the earlier of the Closing Date and the date this Agreement is validly terminated in accordance
 with its terms.

        “Pre-Closing Tax Period” means any taxable period ending on or before the Closing Date
 and the portion of any Straddle Period ending on and including the Closing Date.

        “Proposed Final Cash Amount” means Buyer’s good faith, proposed final calculation of
 the Cash Amount as of the Effective Time.

         “Proposed Final Transferred Entity Debt” means Buyer’s good faith, proposed final
 calculation of the Transferred Entity Debt as of the Effective Time.

         “Proposed Final Working Capital” means Buyer’s good faith, proposed final calculation
 of the Net Working Capital as of the Effective Time.

         “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging,
 injecting, depositing, escaping, leaching, dumping, disposing or migration of any Hazardous


                                            Exhibit A-10
                                                 A-0287
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 293 of 319 PageID #: 7795
              Case 20-11157-CSS         Doc 589-1      Filed 07/23/20     Page 87 of 101

                                                                        HIGHLY CONFIDENTIAL

 Materials, including the abandonment or discarding of barrels, containers and other receptacles
 containing any Hazardous Materials.

        “Related to the Business” means (i) with respect to any Contract for Software, any such
 Contract that is (A) related to or used in the Business and (B) legally and operationally transferrable
 to Buyer as of the Closing Date and (ii) with respect to any other Contract, related to or used in
 the Business.

           “Reference Working Capital Statement” has the meaning set forth in Exhibit E.

        “Representative” of a Person, means the directors, officers, employees, advisors, agents,
 consultants, attorneys, accountants, financial advisors or other representatives of such Person.

       “Required Approvals” means the approvals of the Government Authorities set forth on
 Schedule 10.01(b).

           “Restricted Person” means any of the following: (i) any Person designated on the
 Specially Designated Nationals and Blocked Persons List, the Foreign Sanctions Evaders List, or
 the Sectoral Sanctions Identifications List, which are enforced by OFAC, or any Person owned
 50% or more directly or indirectly by one or more Persons designated on such OFAC-enforced
 lists; (ii) any Person designated on any of the following lists enforced by BIS: the Denied Persons
 List, the Entity List, or the Unverified List; (iii) any Person designated on the Debarred Parties
 List, which is enforced by the U.S. State Department’s Directorate of Defense Trade Controls; (iv)
 the list of Persons subject to nonproliferation sanctions maintained by the State Department; and
 (v) any Person on any other relevant restricted party list maintained by the European Union and
 the United Nations enforcement authorities.

         “Sale Order” shall be an Order of the Bankruptcy Court, in form and substance reasonably
 acceptable to Buyer and Seller; provided, that it shall not be unreasonable for Buyer to reject any
 such Order that does not contain (a) provisions approving the Transactions contemplated by this
 Agreement, and (b) findings of fact, conclusions of Law and ordering provisions that (i) find that
 Buyer is a purchaser of the Acquired Assets in “good faith” pursuant to Section 363(m) of the
 Bankruptcy Code, and the sale is entitled to the protections of Section 363(m) of the Bankruptcy
 Code, (ii) find that Buyer and Sellers did not engage in any conduct which would allow this
 Agreement to be set aside pursuant to Section 363(n) of the Bankruptcy Code; and (iii) find that
 none of Buyer nor any Affiliate of Buyer nor any designee of Buyer is a successor to Sellers or the
 bankruptcy estate by reason of any theory of Law or equity, and none of the Buyer nor any Affiliate
 of Buyer nor any designee of Buyer shall assume or in any way be responsible for any liability of
 Sellers or the bankruptcy estate, except as otherwise expressly provided in this Agreement.

        “Seller Guarantees” means, collectively, all letters of credit, guarantees, surety bonds,
 performance bonds and other financial assurance or other performance obligations issued or
 entered into by or on behalf of (or for the account of) Seller or any of its Affiliates (other than
 exclusively by the Transferred Entities) in connection with the Transferred Assets.

           “Seller Parties” means Seller and any Affiliate of Seller designated by Seller as a “Seller
 Party”.

                                              Exhibit A-11
                                                  A-0288
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 294 of 319 PageID #: 7796
            Case 20-11157-CSS          Doc 589-1      Filed 07/23/20     Page 88 of 101

                                                                       HIGHLY CONFIDENTIAL

       “Seller Transaction Agreements” means this Agreement and each other Transaction
 Agreement to which any Seller Party or any of its Affiliates (other than a Transferred Entity) is
 named as a party on the signature pages thereto.

       “Seller Transactions” means the transactions contemplated by the Seller Transaction
 Agreements.

          “Software” means all (a) computer programs, including all software implementation of
 algorithms, models and methodologies, whether in source code, object code, human readable form
 or other form, (b) descriptions, flow charts and other work products used to design, plan, organize
 and develop any of the foregoing, screens, user interfaces, report formats, firmware, development
 tools, templates, menus, buttons and icons, (c) databases and compilations, including any and all
 Data and collections of Data, whether machine readable or otherwise, (d) all documentation
 including user manuals and other training documentation relating to any of the foregoing, in each
 case, (a)-(d), and (e) Data.

         “Subsidiary” of any specified Person means any other Person of which such first Person
 owns (either directly or through one or more other Subsidiaries) a majority of the outstanding
 equity securities or securities carrying a majority of the voting power in the election of the board
 of directors or other governing body of such Person, and with respect to which entity such first
 Person is not otherwise prohibited contractually or by other legally binding authority from
 exercising Control.

         “Supply Agreement” means a supply agreement among the Transferred Entities and the
 applicable Seller Party or its Affiliate, pursuant to which such Seller Party or its Affiliate shall
 supply or cause to be supplied Products, which shall include the applicable terms set forth in
 Schedule C and, subject to Section 6.15, be in the form and substance reasonably acceptable to
 Seller and Buyer.

         “Systems” means all the Software, hardware, network and telecommunications equipment
 and internet-related information Technology that are related to the Business and are material to the
 operation of the Business as conducted on the Agreement Date.

        “Target Cash Amount” means $5,000,000.

        “Target Working Capital” means $210,000,000.

         “Tax” or “Taxes” means any tax, including any and all federal, state, local, foreign and
 other income, alternative or add-on minimum tax, excise, gross receipts, ad valorem, value-added
 (including VAT and the Canadian Goods and Services Tax), sales, use, production, employment,
 unemployment, severance, franchise, profits, registration, license, lease, service, service use,
 environmental, recording, documentary, filing, permit or authorization, stamp, business and
 occupation, gains, real or personal property, escheat, unclaimed property, leasing, transfer, payroll,
 social security (or similar, including FICA), intangibles or any other tax, custom or duty of any
 kind whatsoever (whether payable directly or by withholding), or any governmental fee,
 assessment or charge in the nature of a tax, together with any interest and any penalties, additions
 to tax or additional amounts imposed by any Taxing Authority with respect thereto.

                                             Exhibit A-12
                                                 A-0289
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 295 of 319 PageID #: 7797
            Case 20-11157-CSS         Doc 589-1      Filed 07/23/20     Page 89 of 101

                                                                      HIGHLY CONFIDENTIAL

         “Tax Returns” means all returns and reports (including elections, declarations,
 disclaimers, notices, disclosures, schedules, estimates, claims (including claims for refunds), real
 property transfer Tax returns and information returns), including amendments thereof and
 attachments thereto, required to be supplied to a Taxing Authority relating to Taxes.

        “Taxing Authority” means any federal, state, local or foreign jurisdiction (including any
 subdivision and any revenue agency of a jurisdiction) imposing Taxes and the agencies, if any,
 charged with the collection of such Taxes for such jurisdiction.

         “Technology” means, collectively, all Software, information, designs, formulae,
 algorithms, procedures, methods, models, discoveries, processes, techniques, ideas, know-how,
 technical Data, programs, subroutines, research and development, tools, materials, specifications,
 processes, inventions (whether patentable or unpatentable and whether or not reduced to practice)
 apparatus, creations, improvements, works of authorship and other similar materials, and
 confidential, proprietary or non-public information, and all recordings, graphs, drawings, reports,
 analyses and other writings, and other tangible embodiments of the foregoing in any form whether
 or not listed herein, and all related technology, that are used in, incorporated in, embodied in,
 displayed by or relate to, or are used in connection with the foregoing.

         “Trade Secrets” means confidential and proprietary information and know-how or trade
 secrets, including ideas, concepts, methods, techniques and inventions (whether patentable or
 unpatentable), and other works, whether or not developed or reduced to practice, rights in
 customer, vendor, and prospect lists.

        “Trademark Co-Existence Agreement” means the trademark agreement, which shall
 include the applicable terms set forth in Schedule C and, subject to Section 6.15, be in the form
 and substance reasonably acceptable to Seller and Buyer.

         “Trademarks” means trademarks, service marks, trade names, service names, trade dress,
 logos and other identifiers of same, including all goodwill associated therewith, and all common
 Law rights, and registrations and applications for registration thereof, all rights therein provided
 by international treaties or conventions, and all reissues, extensions and renewals of any of the
 foregoing.

        “Transaction Accounting Principles” has the meaning set forth in Exhibit E.

         “Transaction Agreements” means this Agreement, the TSA, the Debtors TSA, the Bill of
 Sale, Assignment and Assumption Agreement, the Transferred Leased Property Assignment and
 Assumption Agreement, the IP Cross License Agreement, the Trademark Co-Existence
 Agreement, the IP Assignment Agreement, the Supply Agreement, the Escrow Agreement, the
 Local Agreements, the Deeds and any other agreements, instruments or documents required to be
 delivered at the Closing, in each case, including all exhibits and schedules thereto and all
 amendments thereto made in accordance with the respective terms thereof.

        “Transactions” means the transactions contemplated by this Agreement and the other
 Transaction Agreements.



                                            Exhibit A-13
                                                A-0290
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 296 of 319 PageID #: 7798
            Case 20-11157-CSS          Doc 589-1      Filed 07/23/20      Page 90 of 101

                                                                       HIGHLY CONFIDENTIAL

         “Transfer Taxes” means all sales, use, excise, gross receipts, ad valorem, direct or indirect
 real property, transfer, intangible, stamp, business and occupation, value added (including VAT
 and Canadian goods and services Tax, harmonized sales Tax and provincial sales Tax), recording,
 documentary, filing, permit or authorization, leasing, license, lease, service, service use, severance,
 franchise, profits, gains, property registration, and similar non-income Taxes, motor vehicle
 registration, title recording or filing fees and other amounts payable in respect of transfer filings,
 together with any interest and any penalties, additions to Tax or additional amounts imposed by
 any Taxing Authority with respect thereto.

        “Transferred Books and Records” means all books, records, files and papers, whether in
 hard copy or computer format, including sales and promotional literature, manuals and Data, sales
 and purchase correspondence, personnel and employment records related to the Business, other
 than any Tax Returns and any such books and records that constitute Excluded Assets, including
 those of the type described in Sections 2.02(b)(xiii), and 2.02(b)(xiv).

         “Transferred Entity Debt” means the aggregate amount of any Debt of the Transferred
 Entities, calculated in accordance with GAAP, that remains unpaid as of immediately prior to the
 Closing.

        “Transferred Entity Employee Plans” means all Employee Plans sponsored by a
 Transferred Entity.

        “Treasury Regulations” means the regulations promulgated by the U.S. Department of
 the Treasury under the Code, as amended from time to time.

         “TSA” means the transition services agreement among the Transferred Entities and the
 applicable Seller Party or its Affiliate pursuant to which certain transitional services will be
 provided, which shall include the applicable terms set forth in Schedule C and, subject to Section
 6.15, be in the form and substance reasonably acceptable to Seller and Buyer.

        “U.S.” means the United States of America.

        “Union” means any union or other employee representative body.

        “VAT” means value-added tax.

        “WARN Act” means Worker Adjustment and Retraining Notification Act of 1988

         “Wind-Up Date” means the date upon which each Seller Party’s corporate existence
 ceases to exist.




                                             Exhibit A-14
                                                  A-0291
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 297 of 319 PageID #: 7799
                 Case 20-11157-CSS                     Doc 589-1            Filed 07/23/20              Page 91 of 101

                                                                                                    HIGHLY CONFIDENTIAL

 2019 Audited Financial Statements .......................................................................... Section 4.06(a)
 2019 Interim Financial Statements ........................................................................... Section 4.06(a)
 Action.................................................................................................................................Exhibit A
 Affected Union...................................................................................................................Exhibit A
 Affiliate ..............................................................................................................................Exhibit A
 Agreement Date ................................................................................................................. Preamble
 Agreement..........................................................................................................................Exhibit A
 Anti-Corruption Laws........................................................... Error! Reference source not found.
 Antitrust Laws....................................................................................................................Exhibit A
 Assets .................................................................................................................................Exhibit A
 Assumed Contract..................................................................................................... Section 2.05(a)
 Assumed Employee Plans..................................................................................................Exhibit A
 Assumed Liabilities .................................................................................................. Section 2.02(c)
 Auction...........................................................................................................................Section 8.04
 Available Contracts List ........................................................................................... Section 2.05(a)
 Available Contracts................................................................................................... Section 2.05(a)
 Back-Up Trigger Notice ................................................................................................Section 8.04
 Back-Up Trigger Notice Date............................................................................................Exhibit A
 Bankruptcy and Equity Exception .....................................................................................Exhibit A
 Bankruptcy Cases......................................................................................... Preliminary Statements
 Bankruptcy Code ......................................................................................... Preliminary Statements
 Bankruptcy Court......................................................................................... Preliminary Statements
 Base Purchase Price .......................................................................................................Section 3.01
 Bidding Procedures Order..................................................................................................Exhibit A
 Bill of Sale, Assignment and Assumption Agreement ....................................... Section 3.03(a)(iii)
 BMAL Transfer .............................................................................................................Section 6.18
 Board..................................................................................................................................Exhibit A
 Business Day......................................................................................................................Exhibit A
 Business Intellectual Property............................................................................................Exhibit A
 Business Registrable IP......................................................................................................Exhibit A
 Business Technology .........................................................................................................Exhibit A
 Business .............................................................................................................................Exhibit A
 Buyer Transaction Agreements..........................................................................................Exhibit A
 Buyer Transactions ............................................................................................................Exhibit A
 Buyer.................................................................................................................................. Preamble
 Buyer’s Allocation Notice .............................................................................................Section 3.07
 Canada Restructuring.....................................................................................................Section 6.06
 Canadian Tax Escrow Agent .............................................................................................Exhibit A
 Canadian Tax Escrow Agreement .....................................................................................Exhibit A
 CapEx Budget ....................................................................................................................Exhibit A
 Cash Amount .....................................................................................................................Exhibit A
 Cash....................................................................................................................................Exhibit A
 Causes of Action ................................................................................................ Section 2.02(a)(xv)
 Change ...............................................................................................................................Exhibit A
 Closing Conditions.............................................................................................................Exhibit A
 Closing Date...................................................................................................................Section 2.04

                                                               Exhibit A-15
                                                                     A-0292
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 298 of 319 PageID #: 7800

                 Case 20-11157-CSS                      Doc 589-1            Filed 07/23/20              Page 92 of 101

                                                                                                     HIGHLY CONFIDENTIAL

 Closing Payment ............................................................................................................Section 3.04
 Closing Statement ..............................................................................................................Exhibit A
 Closing ...........................................................................................................................Section 2.04
 COBRA..............................................................................................................................Exhibit A
 Code ...................................................................................................................................Exhibit A
 Collective Bargaining Agreement......................................................................................Exhibit A
 Competing Transaction............................................................................................. Section 8.02(a)
 Confidentiality Agreement.................................................................................................Exhibit A
 Consent ..............................................................................................................................Exhibit A
 Contract..............................................................................................................................Exhibit A
 Contracting Parties.......................................................................................................Section 12.18
 Control ...............................................................................................................................Exhibit A
 Covered Employee.............................................................................................................Exhibit A
 Cure Costs..........................................................................................................................Exhibit A
 D&O Indemnified Parties ......................................................................................... Section 7.02(a)
 Data ....................................................................................................................................Exhibit A
 Debt....................................................................................................................................Exhibit A
 Debtors TSA ......................................................................................................................Exhibit A
 Debtors...............................................................................................................................Exhibit A
 Deeds.................................................................................................................. Section 3.03(a)(xii)
 Designation Notice.................................................................................................... Section 2.05(a)
 Determination Date................................................................................................... Section 2.05(a)
 Disclosure Schedules .........................................................................................................Exhibit A
 Dispute Notice .......................................................................................................... Section 3.05(c)
 Disputed Contract ................................................................. Error! Reference source not found.
 Effective Time ...................................................................................................................Exhibit A
 Embargoed Countries................................................................................................ Section 4.21(e)
 Employee Plans..................................................................................................................Exhibit A
 Environmental Law............................................................................................................Exhibit A
 Environmental Liability.....................................................................................................Exhibit A
 Environmental Permit ........................................................................................................Exhibit A
 ERISA ................................................................................................................................Exhibit A
 ERISA Affiliate .................................................................................................................Exhibit A
 Escrow Agent.................................................................................................................Section 3.02
 Escrow Agreement.............................................................................................................Exhibit A
 Escrowed Funds .............................................................................................................Section 3.02
 Estimated Cash Amount Decrease.....................................................................................Exhibit A
 Estimated Cash Amount Increase ......................................................................................Exhibit A
 Estimated Cash Amount ....................................................................................................Exhibit A
 Estimated Closing Statement .........................................................................................Section 3.04
 Estimated Target Cash Adjustment ...................................................................................Exhibit A
 Estimated Restricted Payments..........................................................................................Exhibit A
 Estimated Transferred Entity Debt ....................................................................................Exhibit A
 Estimated Working Capital Decrease ................................................................................Exhibit A
 Estimated Working Capital Increase .................................................................................Exhibit A
 Estimated Working Capital................................................................................................Exhibit A
                                                                Exhibit A-16

                                                                      A-0293
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 299 of 319 PageID #: 7801

                 Case 20-11157-CSS                      Doc 589-1            Filed 07/23/20              Page 93 of 101

                                                                                                     HIGHLY CONFIDENTIAL

 Europe/ROW Buyer...........................................................................................................Exhibit A
 Europe/ROW Closing ........................................................................................................Exhibit A
 Exchange and 1L Notes Indenture.....................................................................................Exhibit A
 Excluded Assets ........................................................................................................Section 2.02(b)
 Excluded Causes of Action................................................................................. Section 2.02(b)(iv)
 Excluded Contracts ............................................................................................... Section 2.02(b)(i)
 Excluded Policy Covered Loss .................................................................................Section 6.13(b)
 Excluded Insurance Policy........................................................................................Section 6.13(b)
 Excluded Liabilities ..................................................................................................Section 2.02(d)
 Excluded Policy Beneficiary.....................................................................................Section 6.13(b)
 Excluded Policy Holder ............................................................................................Section 6.13(b)
 Excluded Real Property ........................................................................................ Section 2.02(b)(i)
 Exhibits ..............................................................................................................................Exhibit A
 Exide Canada .................................................................................................................Section 6.06
 Final Cash Amount Decrease.............................................................................................Exhibit A
 Final Cash Amount Increase..............................................................................................Exhibit A
 Final Cash Amount ............................................................................................................Exhibit A
 Final Closing Statement.....................................................................................................Exhibit A
 Final Target Cash Adjustment ...........................................................................................Exhibit A
 Final Restricted Payments..................................................................................................Exhibit A
 Final Transferred Entity Debt ............................................................................................Exhibit A
 Final Working Capital Decrease........................................................................................Exhibit A
 Final Working Capital Increase .........................................................................................Exhibit A
 Final Working Capital........................................................................................................Exhibit A
 Financial Statements ................................................................................................. Section 4.06(a)
 GAAP.................................................................................................................................Exhibit A
 Government Approvals............................................................................................. Section 6.04(a)
 Government Authority.......................................................................................................Exhibit A
 Hazardous Materials ..........................................................................................................Exhibit A
 HSR Act .............................................................................................................................Exhibit A
 Independent Accounting Firm ..................................................................................Section 3.05(d)
 Insurance Policies ..............................................................................................................Exhibit A
 Intellectual Property...........................................................................................................Exhibit A
 Interest Rate .......................................................................................................................Exhibit A
 International Trade Laws ...................................................................................................Exhibit A
 IP Assignment Agreement ................................................................................... Section 3.03(a)(v)
 IP Cross License Agreement..............................................................................................Exhibit A
 IRS .....................................................................................................................................Exhibit A
 Joint Written Instructions...................................................................................................Exhibit A
 Knowledge of Seller ..........................................................................................................Exhibit A
 Law ....................................................................................................................................Exhibit A
 Leased Real Property .........................................................................................................Exhibit A
 Leases.................................................................................................................................Exhibit A
 Liabilities ...........................................................................................................................Exhibit A
 Lien ....................................................................................................................................Exhibit A
 Local Agreements ................................................................. Error! Reference source not found.
                                                                Exhibit A-17

                                                                      A-0294
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 300 of 319 PageID #: 7802

                 Case 20-11157-CSS                      Doc 589-1            Filed 07/23/20              Page 94 of 101

                                                                                                     HIGHLY CONFIDENTIAL

 Material Adverse Effect.....................................................................................................Exhibit A
 Material Contracts..................................................................................................... Section 4.12(a)
 Modified Labor Agreement ...............................................................................................Exhibit A
 Multi employer Plan ................................................................................................. Section 4.13(c)
 Net Working Capital ..........................................................................................................Exhibit A
 Nonparty Affiliates ......................................................................................................Section 12.18
 Noteholder..........................................................................................................................Exhibit A
 OFAC.................................................................................................................................Exhibit A
 Order ..................................................................................................................................Exhibit A
 Ordinary Course of Business .............................................................................................Exhibit A
 Outside Date............................................................................................................Section 11.01(d)
 Owned Real Property.........................................................................................................Exhibit A
 Parties................................................................................................................................. Preamble
 Permits ...............................................................................................................................Exhibit A
 Permitted Liens ..................................................................................................................Exhibit A
 Person.................................................................................................................................Exhibit A
 Personal Data .....................................................................................................................Exhibit A
 Post-Closing Adjustment ...................................................................................................Exhibit A
 Pre-Closing Period .............................................................................................................Exhibit A
 Pre-Closing Tax Period......................................................................................................Exhibit A
 Privacy Policies.................................................................................................Section 2.02(b)(xiii)
 Proposal Final Cash Amount .............................................................................................Exhibit A
 Proposed Final Closing Statement ............................................................................ Section 3.05(a)
 Proposed Final Target Cash Adjustment ...........................................................................Exhibit A
 Proposed Final Transferred Entity Debt ............................................................................Exhibit A
 Proposed Final Working Capital........................................................................................Exhibit A
 Purchase Price Allocation ..............................................................................................Section 3.04
 Purchase Price................................................................................................................Section 3.01
 RCRA........................................................................................................................Section 4.11(d)
 Reference Working Capital Statement...............................................................................Exhibit A
 Related to the Business ......................................................................................................Exhibit A
 Release ...............................................................................................................................Exhibit A
 Representative....................................................................................................................Exhibit A
 Required Approvals ...........................................................................................................Exhibit A
 Resolution Period...................................................................................................... Section 3.05(c)
 Restricted Person ...............................................................................................................Exhibit A
 Restricted Transfer.........................................................................................................Section 2.03
 Review Period...........................................................................................................Section 3.05(b)
 Sale Order ..........................................................................................................................Exhibit A
 Securities Act .....................................................................................................................Exhibit A
 Seller Guarantees ...............................................................................................................Exhibit A
 Seller Parties ......................................................................................................................Exhibit A
 Seller Transaction Agreements ..........................................................................................Exhibit A
 Seller Transactions.............................................................................................................Exhibit A
 Seller .................................................................................................................................. Preamble
 Seller’s Banker...............................................................................................................Section 4.16
                                                                Exhibit A-18

                                                                      A-0295
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 301 of 319 PageID #: 7803

                 Case 20-11157-CSS                     Doc 589-1             Filed 07/23/20              Page 95 of 101

                                                                                                     HIGHLY CONFIDENTIAL

 Significant Schedule Supplement ..................................................................................Section 6.17
 Software .............................................................................................................................Exhibit A
 Straddle Period...............................................................................................................Section 9.02
 Subsidiary ..........................................................................................................................Exhibit A
 Supply Agreement .............................................................................................................Exhibit A
 Systems ..............................................................................................................................Exhibit A
 Target Cash Amount ........................................................................................ Section 2.02(a)(xvii)
 Target Working Capital .....................................................................................................Exhibit A
 Tax Returns........................................................................................................................Exhibit A
 Tax .....................................................................................................................................Exhibit A
 Taxes ..................................................................................................................................Exhibit A
 Taxing Authority................................................................................................................Exhibit A
 Technology ........................................................................................................................Exhibit A
 Third Party Consents......................................................................................................Section 6.05
 Ticking Fee ........................................................................................................................Exhibit A
 Title IV Plan.............................................................................................................. Section 4.13(e)
 Trade Secrets......................................................................................................................Exhibit A
 Trademark Co-Existence Agreement.................................................................................Exhibit A
 Trademarks ........................................................................................................................Exhibit A
 Transaction Accounting Principles ....................................................................................Exhibit A
 Transaction Agreements ....................................................................................................Exhibit A
 Transaction Dispute .....................................................................................................Section 12.13
 Transactions .......................................................................................................................Exhibit A
 Transfer Taxes ...................................................................................................................Exhibit A
 Transferred Assets .................................................................................................... Section 2.02(a)
 Transferred Books and Records.........................................................................................Exhibit A
 Transferred Contracts.......................................................................................... Section 2.02(a)(iii)
 Transferred Covered Loss......................................................................................... Section 6.13(a)
 Transferred Employee............................................................................................... Section 6.10(a)
 Transferred Entities...................................................................................... Preliminary Statements
 Transferred Entity Debt .....................................................................................................Exhibit A
 Transferred Entity Employee Plans ...................................................................................Exhibit A
 Transferred Entity ........................................................................................ Preliminary Statements
 Transferred Equity Interests......................................................................... Preliminary Statements
 Transferred Insurance Policies.......................................................................... Section 2.02(a)(xxi)
 Transferred Leased Property Assignment and Assumption Agreement............. Section 3.03(a)(iv)
 Transferred Leased Real Property ....................................................................... Section 2.02(a)(ii)
 Transferred Leases ............................................................................................... Section 2.02(a)(ii)
 Transferred Owned Real Property ........................................................................ Section 2.02(a)(i)
 Transferred Permits............................................................................................. Section 2.02(a)(iv)
 Transferred Policy Beneficiary................................................................................. Section 6.13(a)
 Transferred Policy Holder......................................................................................... Section 6.13(a)
 Treasury Regulations .........................................................................................................Exhibit A
 TSA ....................................................................................................................................Exhibit A
 U.S. ....................................................................................................................................Exhibit A
 Union..................................................................................................................................Exhibit A
                                                                Exhibit A-19

                                                                      A-0296
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 302 of 319 PageID #: 7804

                 Case 20-11157-CSS                     Doc 589-1            Filed 07/23/20             Page 96 of 101

                                                                                                    HIGHLY CONFIDENTIAL

 VAT ...................................................................................................................................Exhibit A
 WARN Act.........................................................................................................................Exhibit A
 Wind-Up Date




                                                               Exhibit A-20

                                                                    A-0297
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 303 of 319 PageID #: 7805

          Case 20-11157-CSS          Doc 589-1      Filed 07/23/20    Page 97 of 101

                                                                     HIGHLY CONFIDENTIAL


                                         SCHEDULE A

                        Transferred Entities; Transferred Equity Interests


 Applicable Seller Party               Transferred Entity             Transferred Equity Interests

 Exide Technologies, LLC GNB Battery Technologies Japan, Inc.           1 share of common stock

                                                                             1participation unit
 Exide Technologies, LLC                                                     valued at $2,999.00
                                Exide de Mexico S. de R.L. de C.V.                 MxCy

                                                                       1 participation unit valued
   Exide Delaware LLC
                                                                             at $1.00 MxCy

                                                                       3,925,404 limited company
 Exide Technologies, LLC Exide Technologies do Brasil Limitada
                                                                                 quotas

 Exide Technologies, LLC                Exide Illinois, Inc.          100 shares of common stock

 Exide Technologies, LLC             RBD Liquidation, LLC                         10 units

Exide Technologies, LLC or
another Seller Party (subject
                                   Exide Technologies Canada          3,974,120 shares of common
     to completion of the
                                          Corporation                            stock
 restructuring contemplated
       in Section 6.06).




                                          Schedule A-1

                                                A-0298
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 304 of 319 PageID #: 7806

           Case 20-11157-CSS         Doc 589-1   Filed 07/23/20    Page 98 of 101

                                                                  HIGHLY CONFIDENTIAL


                                        SCHEDULE B

                                           Debtors


   1.   Exide Holdings, Inc.
   2.   Exide Technologies, LLC
   3.   Dixie Metals Company
   4.   Refined Metals Corporation
   5.   Exide Delaware, LLC




                                         Schedule B-1

                                             A-0299
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 305 of 319 PageID #: 7807

         Case 20-11157-CSS          Doc 589-1      Filed 07/23/20      Page 99 of 101

                                                                    HIGHLY CONFIDENTIAL


                                          SCHEDULE C

                           Certain Transaction Agreements Key Terms


  IP Cross License Agreement

  Pursuant to the IP Cross License Agreement, (1) Seller Party and its Affiliates (other than the
  Transferred Entities) will grant the Transferred Entities a non-exclusive, worldwide,
  perpetual, irrevocable, royalty-free, fully paid-up, non-transferable (except to an Affiliate or
  acquirer or successor of any or all business lines), non-sublicensable (except to customers,
  suppliers, distributors and end-users) right, license and covenant not to sue to use, practice
  and otherwise exploit the Exide Licensed IP and (2) the Transferred Entities and their
  Affiliates will grant Seller Party and its Affiliates (other than the Transferred Entities) a non-
  exclusive, worldwide, perpetual, irrevocable, royalty-free, fully paid-up, non-transferable
  (except to an Affiliate or acquirer or successor of any or all business lines), non-
  sublicensable (except to customers. suppliers, distributors and end-users), right, license and
  covenant not to sue to use, practice and otherwise exploit the Company Licensed IP. The IP
  Cross License Agreement will not contain any obligations regarding technology transfer or
  require access to any materials or documentation in the possession of a party. Any
  developments or improvements with respect to any Intellectual Property licensed under the
  IP Cross License Agreement shall be owned by the Person that made such development or
  improvement, as the case may be, and shall not be subject to any cross-license.
                “Exide Licensed IP” means the Intellectual Property (other than Trademarks
                 and rights arising from or in respect of domain names) that is owned or
                 controlled by Seller Party and its Affiliates (other than the Transferred Entities)
                 as of Closing.
                “Company Licensed IP” means the Intellectual Property (other than
                 Trademarks and rights arising from or in respect of domain names) that is
                 owned or controlled by the Transferred Entities as of Closing.


  Trademark Co-Existence Agreement

  Pursuant to the Trademark Co-Existence Agreement, by and among the Seller Party and/or
  its Affiliate(s) (other than the Transferred Entities) and the Transferred Entities, (1) Seller
  Party and its Affiliates (other than the Transferred Entities) will consent to Buyer and the
  Transferred Entities’ exclusive ownership and continued use of the Relevant Co-Existence
  Marks in the Americas (i.e., all jurisdictions in North America and South America), and (2)
  the Transferred Entities will consent to Seller Party and its Affiliates’ (other than the
  Transferred Entities’) exclusive ownership and continued use of the Relevant Co-Existence
  Marks in EMEA/APAC (which includes any and all countries that are not in the Americas).
  The Trademark Co-Existence Agreement shall be freely assignable in whole or in part to any
  person who acquires any right in any of the Relevant Co-Existence Marks.

                                          Schedule C-1

                                                A-0300
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 306 of 319 PageID #: 7808

            Case 20-11157-CSS          Doc 589-1       Filed 07/23/20      Page 100 of 101

                                                                         HIGHLY CONFIDENTIAL


                    “Relevant Co-Existence Marks” means the Trademarks designated as “Y” in
                     the Relevant Co-Existence Marks column of Schedule 4.10(a), which include,
                     without limitation, “EXIDE”, “GNB”, “ABSOLYTE”, “MARATHON”,
                     “SPRINTER”, and “TENSOR” in block letters or otherwise, and the Exide,
                     GNB, Absolyte, Marathon, Sprinter, and Tensor logo, either alone or in
                     combination with other words, logos, symbols, or devices and all Trademarks
                     and internet domain names confusingly similar to or embodying any of the
                     foregoing either alone or in combination with other words.


 Supply Agreement

 Pursuant to the Supply Agreement:


 (a) the Seller Party and/or its Affiliates’ (other than the Transferred Entities) will agree to the long-
     term supply to the Transferred Entities of:

       (i) products supplied by Seller Party and/or its Affiliates’ (other than the Transferred
           Entities), or by Europe/ROW Buyer this Agreement or at any time in the future during
           the term of the Supply Agreement, in such reasonable quantities as the Parties shall
           reasonably agree and set forth in the definitive agreement, under the Sonnenschein and
           Dryfit brands (provided that the Transferred Entities and their Affiliates shall have the
           exclusive rights to obtain such supply as well as to market, sell and distribute such
           products in the Americas and none of Seller Party and/or its Affiliates’ (after giving
           effect to the Closing) shall market, supply, sell or distribute such products under any
           brand or in white label form in the Americas, other than, in each case, to supply the
           Transferred Entities); and

       (ii) other products supplied to the Transferred Entities by the Seller Party and its Affiliates’
            (other than the Transferred Entities) business to be acquired by the Europe/ROW Buyer
            as of the date of this Agreement that are mutually agreed by the Parties and set forth in
            the definitive agreement; and

       (iii) The Transferred Entities will be granted an exclusive license under the
             SONNENSCHEIN and DRYFIT Trademarks (in block letters or otherwise and
             including the Sonnenschein and Dryfit logos, either alone or in combination with other
             words, logos, symbols, or devices and all Trademarks confusingly similar to or
             embodying any of the foregoing either alone or in combination with other words) for
             the sales and distribution of the products described in subparts (a)(i) and (ii) in the
             Americas; provided, that the Transferred Entities shall not (i) use such Trademarks in
             any manner, forms or formats other than those that are in use as of the Closing or
             otherwise consistent with the manner, forms or formats of such Trademarks in use by
             Seller Party and/or its Affiliates’ (other than the Transferred Entities), or the
             Europe/ROW Buyer at any time during the future during the term of the Supply
             Agreement, (ii) use such Trademarks in combination with other words, logos, symbols,

                                              Schedule C-2

                                                   A-0301
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 307 of 319 PageID #: 7809

           Case 20-11157-CSS           Doc 589-1      Filed 07/23/20     Page 101 of 101

                                                                       HIGHLY CONFIDENTIAL

           or devices except as permitted in clause (i) herein, or (iii) use any Trademarks
           confusingly similar to SONNENSCHEIN or DRY FIT, except as permitted in clause (i)
           herein.

 TSA

 Pursuant to the TSA, Seller Party and/or its Affiliates (other than the Transferred Entities), on the
 one hand, and the Transferred Entities, on the other hand, will each provide or cause to be
 provided certain transitional services to the other. Such services will be provided in a manner
 substantially equivalent and with standards of quality and availability consistent with how such
 services were provided immediately prior to Closing. Such services will be provided for
 specified durations up to twelve (12) months and at the service provider’s costs plus a pro rata
 allocation of overhead, an administration fee, and employee time billed at base hourly rates plus
 a pro rata allocation of payroll expenses.

 Debtors TSA

 Pursuant to the Debtors TSA, Buyer will provide or cause to be provided certain transitional
 estate services to Seller Party and its Affiliates (other than the Transferred Entities). Such
 services will be provided in a manner substantially equivalent and with standards of quality and
 availability consistent with how such services were performed or provided immediately prior to
 Closing. Such services will be provided for specified durations up to twelve (12) months and at
 the service provider’s costs plus a pro rata allocation of overhead, an administration fee, and
 employee time billed at base hourly rates plus a pro rata allocation of payroll expenses.

 Assignment: Each party to the agreements on this Schedule C may assign such agreement (in
 whole or in part) to its Affiliate or an acquirer of any or all of the business lines of it and its
 Affiliates.




                                             Schedule C-3

                                                  A-0302
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 308 of 319 PageID #: 7810




                                  TAB 5
              Notice of Successful Bidders for Americas Assets and
            Europe/ROW Assets, dated July 23, 2020 [Bankr. D.I. 591]
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 309 of 319 PageID #: 7811
              Case 20-11157-CSS Doc 591 Filed 07/23/20 Page 1 of 2



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
 In re                                                        :         Chapter 11
                                                              :
 EXIDE HOLDINGS, INC., et al.,                                :         Case No. 20–11157 (CSS)
                                                              :
                   Debtors.1                                  :         (Jointly Administered)
                                                              :
 ------------------------------------------------------------ x

                            NOTICE OF SUCCESSFUL BIDDERS FOR
                          AMERICAS ASSETS AND EUROPE/ROW ASSETS

          PLEASE TAKE NOTICE THAT:

        1.     On July 23, 2020, the Debtors filed a Notice of Qualified Bids and Designation of
 Baseline Bid with Respect to Americas Assets (Docket No. 589) (i) qualifying the bid of Battery
 BidCo LLC for substantially all of the Americas Assets2 pursuant to that certain Stock and Asset
 Purchase Agreement by and among Exide Technologies, LLC, Battery BidCo LLC (“Battery
 BidCo”), and, solely for purposes of Sections 12.17, 12.18 and 12.23, Atlas Capital Resources III
 LP (the “Americas Agreement”),3 (ii) designating the bid of Battery BidCo as the Baseline Bid for
 the Americas Assets at the Auction, and (iii) announcing that the highest or otherwise best offer for
 the Europe/ROW Assets was submitted by the Europe/ROW Staking Horse Credit Bidder (the
 “Successful Europe/ROW Bidder,” and the Successful Europe/ROW Bidder’s winning bid, the
 “Successful Europe/ROW Bid”).

         2.    On July 23, 2020, the Debtors commenced the Auction and announced that the
 highest or otherwise best offer for the Americas Assets was submitted by Battery BidCo (the
 “Successful Americas Bidder,” and the Successful Americas Bidder’s winning bid, the
 “Successful Americas Bid”). Accordingly, the bid submitted by Battery BidCo is the Successful
 Bid for the Americas Assets.

         3.     The Debtors will seek entry of orders (collectively, the “Sale Orders”) approving
 the Sale Transactions, free and clear of liens, claims, encumbrances and other interests, to the extent

 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
        Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
        Deerfield Parkway, Building 200, Milton, Georgia 30004.

 2
        Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
        in the Bidding Procedures Order (Docket No. 344).

 3
        A copy of the Americas Agreement is attached to the Notice Of Qualified Bids And Designation of Baseline Bid
        With Respect To Americas Assets as Exhibit A.




 RLF1 23770903V.1

                                                           A-0303
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 310 of 319 PageID #: 7812
             Case 20-11157-CSS Doc 591 Filed 07/23/20 Page 2 of 2



 permissible by law, at the hearing scheduled for August 6, 2020 at 2:00 p.m. (Eastern Time) (the
 “Sale Hearing”). The Sale Hearing may be adjourned to a later date as determined by the Debtors.

         4.      The terms of the sales will be governed by the Sale Orders, the Americas Agreement,
 and the Europe/ROW Agreement4 (collectively, the “Agreements”). The proposed Sale Orders will
 be filed with the Bankruptcy Court prior to the Sale Hearing.

         5.      The deadline to object to the proposed Sale Transactions (each an “Objection”) is
 July 30, 2020 at 12:00 p.m. (Eastern Time). Objections that are timely filed with the Bankruptcy
 Court in accordance with the Bidding Procedures Order and served on the Objection Notice Parties
 (as identified and defined in the Bidding Procedures), if any, will be heard at the Sale Hearing.

 Dated: July 23, 2020
        Wilmington, Delaware


                                        /s/ Brendan J. Schlauch
                                        RICHARDS, LAYTON & FINGER, P.A.
                                        Daniel J. DeFranceschi (No. 2732)
                                        Zachary I. Shapiro (No. 5103)
                                        Brendan J. Schlauch (No. 6115)
                                        One Rodney Square
                                        920 N. King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701

                                        -and-

                                        WEIL, GOTSHAL & MANGES LLP
                                        Ray C. Schrock, P.C. (admitted pro hac vice)
                                        Sunny Singh (admitted pro hac vice)
                                        767 Fifth Avenue
                                        New York, New York 10153
                                        Telephone: (212) 310-8000
                                        Facsimile: (212) 310-8007

                                        Attorneys for Debtors
                                        and Debtors in Possession




 4
       “Europe/ROW Agreement” means that certain Stock and Asset Purchase Agreement attached to the Notice of
       Europe/ROW Stalking Horse Agreement (Docket No. 324) as Exhibit B.


                                                      2
 RLF1 23770903v.1
                                                    A-0304
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 311 of 319 PageID #: 7813




                                  TAB 6
        Mediators’ Final Certificate of Completion File Pursuant to Order
         Granting Motion of Debtors for Authorization to (I) Implement
        Mandatory Settlement Procedures for Non-Performing Properties
       and (II) Abandon Such Properties, If Necessary, dated July 28, 2020
                                 [Bankr. D.I. 622]
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 312 of 319 PageID #: 7814


                 Case 20-11157-CSS              Doc 622           Filed 07/28/20    Page 1 of 4




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
 In re                                                        :        Chapter 11
                                                              :
 EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20-11157 (CSS)
                                                              :
                              1
                   Debtors.                                   :        (Jointly Administered)
                                                              :
                                                                       Re: Docket Nos. 37, 242, 563
 ------------------------------------------------------------ x

    MEDIATORS’ FINAL CERTIFICATE OF COMPLETION FILED PURSUANT TO
      ORDER GRANTING MOTION OF DEBTORS FOR AUTHORIZATION TO
        (I) IMPLEMENT MANDATORY SETTLEMENT PROCEDURES FOR
                     NON-PERFORMING PROPERTIES AND
              (II) ABANDON SUCH PROPERTIES, IF NECESSARY


         COME NOW Hon. Joseph J. Farnan, Jr. (Ret.), Hon. Judith K. Fitzgerald (Ret.), Hon.

 Richard S. Schmidt (Ret.), Hon. John L. Wagner (Ret.), and John DeGroote, Esq. (the

 “Mediators”) and submit this Final Certificate of Completion, stating as follows:

         1.       With the agreement of the parties to the Mediation (the “Participants”), all five

 Mediators took part in global mediation sessions.

         2.       Pursuant to the Order Governing Settlement Procedures with Governmental

 Agencies Relating to Non-Performing Properties [Doc. 242] (the “Order”), the Mediators

 presided over multiple global mediation sessions and sessions with individual groups of

 Participants commencing on July 7, 2020 and continuing through and including July 27, 2020

 (the “Mediation Period”).




                                                        A-0305
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 313 of 319 PageID #: 7815
             Case 20-11157-CSS Doc 622 Filed 07/28/20 Page 2 of 4




        3.      In addition, the Mediators met throughout the Mediation Period in private

 conference.


        4.      All sessions and conferences were designed to assist the Participants in reaching a

 global settlement of their disputes concerning environmental and related issues (the “Disputes”).

        5.      Pursuant to the Order, the Mediators were required to file a Certificate of

 Completion by July 17, 2020. See Doc. 242 at p. 10 of 15, “MEDIATION STAGE, ¶ K” (“No

 later than July 17, 2020 (unless extended by agreement of the parties or the Court), the Mediator

 shall file with the Court a certificate (a “Certificate of Completion”) stating whether or not a

 settlement has been reached. Regardless of the outcome of the Mediation, the Mediator shall not

 provide the Court with any details of the substance of the Mediation.”).

        6.      By agreement of the Participants, the due date of the Certificate of Completion

 was extended from July 17, 2020 until July 24, 2020. See Doc. 563.

        7.      The Mediators filed a Certificate of Completion on July 24, 2020 [Doc. 595]

 explaining that a Mediators’ Proposal had been circulated to the Participants and was under

 review by the Mediators. No settlement had been agreed upon as of that date.

        8.      Mediators took into account all comments of the Participants and, on July 26,

 2020, circulated to the Participants a Memorandum incorporating various suggestions as

 revisions to the Mediators’ Proposal, with acceptances or rejections of the final proposal due by

 6:00 P.M. Eastern Prevailing Time on Monday, July 27, 2020.

        9.      Throughout the Mediation Period, the Participants worked diligently to address

 complex, intricate issues in a compressed time and the Mediators wish to advise the Court that




                                              Page 2
                                                A-0306
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 314 of 319 PageID #: 7816
             Case 20-11157-CSS Doc 622 Filed 07/28/20 Page 3 of 4




 they appreciate the effort and cooperation of each Participant in achieving compromises, without

 which global resolution could not be achieved.

        10.     The Mediators are pleased to report that the Mediators’ Proposal, as revised by

 Memoranda dated July 22, 2020 and July 26, 2020 and e-mails dated July 23, 2020, all as

 circulated to the Participants, has been accepted by all Participants. This acceptance resulted in a

 global resolution of the Disputes which, inter alia, requires the Debtors to incorporate the

 settlement into a confirmed plan and becomes effective pursuant to a confirmed plan.

        11.     The Mediators also report that the Participants still must implement the global

 resolution, and the Mediators stand read to assist, if that assistance would be helpful to the

 process.

        WHEREFORE the Mediators submit this Final Certificate of Completion.

        Dated: July 28, 2020                          Respectfully submitted:

                                                      /s/ Joseph J. Farnan, Jr.

                                                      /s/ Judith K. Fitzgerald

                                                      /s/ Richard S. Schmidt

                                                      /s/ John L. Wagner

                                                      /s/ John DeGroote




                                              Page 3
                                                A-0307
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 315 of 319 PageID #: 7817




               Case 20-11157-CSS          Doc 622      Filed 07/28/20     Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I, Judith K. Fitzgerald, Esquire, do hereby certify that on this 28th day of July, 2020, a

  copy of the foregoing “Mediators’ Final Certificate Of Completion Filed Pursuant To Order

  Granting Motion Of Debtors For Authorization To (I) Implement Mandatory Settlement

  Procedures For Non-Performing Properties And (Ii) Abandon Such Properties, If Necessary”

  was filed electronically and served by CM/ECF upon all counsel of record.


                                                       FOR THE MEDIATORS:


                                                       /s/ Judith K. Fitzgerald


                                                       Judith K. Fitzgerald, Esq.
                                                       PA ID 18110
                                                       Tucker Arensberg, P.C.
                                                       1500 One PPG Place
                                                       Pittsburgh, PA 15222
                                                       Phone: 412-566-1212
                                                       Fax: 412-594-5619
                                                       Email: jfitzgerald@tuckerlaw.com




                                               A-0308
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 316 of 319 PageID #: 7818




                                  TAB 7
         Clarification to Mediators’ Final Certificate of Completion Filed
        Pursuant to Order Granting Motion of Debtors For Authorization
            To (I) Implement Mandatory Settlement Procedures For
          Non-Performing Properties and (II) Abandon Such Properties,
                If Necessary, dated July 29, 2020 [Bankr. D.I. 636]
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 317 of 319 PageID #: 7819




                 Case 20-11157-CSS              Doc 636           Filed 07/29/20    Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
 In re                                                        :        Chapter 11
                                                              :
 EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20-11157 (CSS)
                                                              :
                              1
                   Debtors.                                   :        (Jointly Administered)
                                                              :
                                                                       Re: Docket Nos. 37, 242, 563
 ------------------------------------------------------------ x

     CLARIFICATION TO MEDIATORS’ FINAL CERTIFICATE OF COMPLETION
       FILED PURSUANT TO ORDER GRANTING MOTION OF DEBTORS FOR
                             AUTHORIZATION TO
         (I) IMPLEMENT MANDATORY SETTLEMENT PROCEDURES FOR
                      NON-PERFORMING PROPERTIES AND
               (II) ABANDON SUCH PROPERTIES, IF NECESSARY


         COME NOW Hon. Joseph J. Farnan, Jr. (Ret.), Hon. Judith K. Fitzgerald (Ret.), Hon.

 Richard S. Schmidt (Ret.), Hon. John L. Wagner (Ret.), and John DeGroote, Esq. (the

 “Mediators”) and submit this Clarification to the Final Certificate of Completion, stating as

 follows:

         1.       On July 28, 2020, the Mediators filed their Final Certificate of Completion [Doc.

 622].

         2.       The Mediators reported that the Mediators’ Proposal, as revised by Memoranda

 dated July 22, 2020 and July 26, 2020 and e-mails dated July 23, 2020 (the “Mediators’ Final

 Proposal”), all as circulated to the Participants, has been accepted by all Participants.




                                                        A-0309
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 318 of 319 PageID #: 7820
             Case 20-11157-CSS Doc 636 Filed 07/29/20 Page 2 of 3




        3.      It has come to the attention of the Mediators that a clarification should be filed

 and the Mediators therefore file this Clarification to their Final Certificate of Completion.

        4.      The Mediators clarify that, as stated in Paragraph 15 of the July 22, 2020

 Memorandum, acceptance of the Mediators’ Final Proposal is subject to approval of the federal

 and state agencies involved in the Mediation. That is, as is customary for governmental entities,

 “acceptance” of the Mediators’ Final Proposal by the federal and state agencies involved in the

 Mediation was their agreement to recommend and commit to pursuing approvals pursuant to

 applicable law expeditiously and in good faith, and subject to public comment where applicable.

        WHEREFORE the Mediators submit this Clarification to their Final Certificate of

 Completion.

        Dated: July 29, 2020                           Respectfully submitted:

                                                       /s/ Joseph J. Farnan, Jr.

                                                       /s/ Judith K. Fitzgerald

                                                       /s/ Richard S. Schmidt

                                                       /s/ John L. Wagner

                                                       /s/ John DeGroote




                                               Page 2
                                                 A-0310
Case 1:20-cv-01402-RGA Document 46-1 Filed 12/23/20 Page 319 of 319 PageID #: 7821




              Case 20-11157-CSS          Doc 636      Filed 07/29/20     Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I, Judith K. Fitzgerald, Esquire, do hereby certify that on this 29th day of July, 2020, a

 copy of the foregoing “Clarification to Mediators’ Final Certificate Of Completion Filed

 Pursuant To Order Granting Motion Of Debtors For Authorization To (I) Implement Mandatory

 Settlement Procedures For Non-Performing Properties And (Ii) Abandon Such Properties, If

 Necessary” was filed electronically and served by CM/ECF upon all counsel of record.


                                                      FOR THE MEDIATORS:


                                                      /s/ Judith K. Fitzgerald


                                                      Judith K. Fitzgerald, Esq.
                                                      PA ID 18110
                                                      Tucker Arensberg, P.C.
                                                      1500 One PPG Place
                                                      Pittsburgh, PA 15222
                                                      Phone: 412-566-1212
                                                      Fax: 412-594-5619
                                                      Email: jfitzgerald@tuckerlaw.com




                                                A-0311
